Exhibit 10.1
 
 
SECURED CREDIT AGREEMENT
 
DATED AS OF NOVEMBER 22, 2013
 
AMONG
 
ROUSE PROPERTIES, L.P.,
AS BORROWER
 
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
 
BANK OF AMERICA, N.A.
AND
THE ROYAL BANK OF CANADA,
 
AS CO-SYNDICATION AGENTS
 
KEYBANC CAPITAL MARKETS INC.,
MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,
AND
RBC CAPITAL MARKETS*,
AS JOINT LEAD ARRANGERS
 
AND
 
U.S. BANK NATIONAL ASSOCIATION
AND
BARCLAYS BANK PLC,
AS CO-DOCUMENTATION AGENTS
 
AND
 
THE OTHER LENDERS
FROM TIME TO TIME PARTIES HERETO








*RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
Page

ARTICLE I. DEFINITIONS
1
1.1.
Certain Defined Terms
1
1.2.
Rules of Interpretation
36
ARTICLE II. THE CREDIT
37
2.1.
Revolving Credit Loans
37
2.2.
Commitment to Lend Term Loan
38
2.3.
Swingline Loan Commitment
39
2.4.
Interest on Loans
42
2.5.
Requests for Revolving Credit Loans
43
2.6.
Funds for Loans
43
2.7.
Letters of Credit
44
2.8.
Increase in Aggregate Commitment
48
2.9.
Reduction and Termination of the Revolving Credit Commitments
51
2.10.
Extension of Revolving Credit Maturity Date
51
2.11.
Defaulting Lenders
53
2.12.
Facility Unused Fee
57
2.13.
Repayment of the Loans
57
2.14.
Conversion Options
59
2.15.
Fees
60
2.16.
Rates Applicable After Default
60
2.17.
Changes in Interest Rate, Etc
60
2.18.
Method of Payment
60
2.19.
Notification of Advances, Interest Rates and Prepayments
61
2.20.
Lending Installations
61
2.21.
Non-Receipt of Funds by the Administrative Agent
61
2.22.
Usury
62
ARTICLE III. CERTAIN GENERAL PROVISIONS
62
3.1.
Funds for Payments
62
3.2.
Computations
66
3.3.
Suspension of LIBOR Rate Loans
67
3.4.
Illegality
67
3.5.
Yield Protection
67
3.6.
Changes in Capital Adequacy Regulations
68
3.7.
Lender Statements; Survival of Indemnity
69
3.8.
Breakage Costs
69
3.9.
Certain Provisions Relating to Increased Costs and Non-Funding Lenders
69
ARTICLE IV. COLLATERAL SECURITY; GUARANTY
70
4.1.
Collateral
70
4.2.
Appraisals
71
4.3.
Additional Collateral
71
4.4.
Release of a Collateral Pool Property
72
4.5.
Partial Releases of Mortgage Properties
73
4.6.
Release of Collateral
76
4.7.
Additional Subsidiary Guarantors
76
4.8.
Release of Certain Guarantors
76
ARTICLE V. CONDITIONS PRECEDENT
76
5.1.
Initial Advance
76

 
 
 
 
-i-

--------------------------------------------------------------------------------

 
 
 
5.2.
Each Advance and Issuance
79
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
79
6.1.
Existence
79
6.1.
Authorization and Validity
80
6.2.
Enforceability
80
6.3.
No Conflict; Government Consent
80
6.4.
Financial Statements; Material Adverse Effect
80
6.5.
Taxes
81
6.6.
Litigation and Guarantee Obligations
81
6.7.
Subsidiaries; Organizational Structure
81
6.8.
ERISA
81
6.9.
Accuracy of Information
82
6.10.
Regulations of the Board
82
6.11.
Material Agreements
82
6.12.
Compliance With Laws
82
6.13.
Ownership of Projects
82
6.14.
Investment Company Act
82
6.15.
Solvency
83
6.16.
Insurance
83
6.17.
REIT Status
84
6.18.
Title to Property
84
6.19.
Environmental Matters
84
6.20.
Office of Foreign Asset Control
85
6.21.
Mortgage Properties
85
6.22.
Leases
87
6.23.
Ground Lease
87
6.24.
Anti-Terrorism Laws
88
6.25.
Absence of Offsets and Claims
89
6.26.
Trade Name; Place of Business
89
6.27.
Intellectual Property
89
6.28.
Cure by Removal of Mortgaged Property
90
ARTICLE VII. COVENANTS
90
7.1.
Financial Reporting
90
7.2.
Use of Proceeds
93
7.3.
Notice of Default; Material Adverse Effect
93
7.4.
Conduct of Business
93
7.5.
Taxes
93
7.6.
Insurance
93
7.7.
Compliance with Laws
94
7.8.
Maintenance of Properties
94
7.9.
Notice of Ground Lease Default
94
7.10.
Inspection
94
7.11.
Maintenance of Status
94
7.12.
Dividends; Distributions; Redemptions
94
7.13.
Liens
95
7.14.
Affiliates
97
7.15.
Environmental Matters
97
7.16.
Restrictions on Investments
98
7.17.
Prohibited Encumbrances
100
7.18.
Ownership of Real Estate; Sale and Leaseback
100

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
 
7.19.
Financial Covenants
101
7.20.
Mortgage Properties
102
7.21.
Notice of Litigation and Judgments
104
7.22.
Further Assurances
104
7.23.
Material Contracts
104
7.24.
Asset Sales
104
7.25.
Management Fees
104
7.26.
Derivatives Contracts
105
7.27.
Casualty/Condemnation
105
ARTICLE VIII. DEFAULTS
107
ARTICLE IX. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
110
9.1.
Acceleration
110
9.2.
Amendments
111
9.3.
Remedies
111
9.4.
Distribution of Collateral Proceeds
112
9.5.
Collateral Account
113
9.6.
Preservation of Rights
114
9.7.
Insolvency of the Borrower
115
ARTICLE X. GENERAL PROVISIONS
115
10.1.
Survival of Representations
115
10.2.
Governmental Regulation
115
10.3.
Intentionally Omitted
115
10.4.
Headings
115
10.5.
Entire Agreement
115
10.6.
Several Obligations; Benefits of the Agreement
115
10.7.
Expenses; Indemnification
115
10.8.
Numbers of Documents
117
10.9.
Accounting
117
10.10.
Severability of Provisions
117
10.11.
No Advisory or Fiduciary Responsibility
117
10.12.
Choice of Law
118
10.13.
Consent to Jurisdiction
118
10.14.
Waiver of Jury Trial
118
ARTICLE XI. THE ADMINISTRATIVE AGENT
118
11.1.
Appointment
118
11.2.
Powers
119
11.3.
General Immunity
119
11.4.
No Responsibility for Loans, Recitals, etc.
119
11.5.
Action on Instructions of Lenders
119
11.6.
Employment of Agents and Counsel
120
11.7.
Reliance on Documents; Counsel
120
11.8.
Administrative Agent’s Reimbursement and Indemnification
120
11.9.
Rights as a Lender
121
11.10.
Lender Credit Decision
121
11.11.
Successor Administrative Agent
121
11.12.
Notice of Defaults
122
11.13.
Requests for Approval
122
11.14.
Request for Administrative Agent Action
122
11.15.
Additional Agents
123
ARTICLE XII. SETOFF; RATABLE PAYMENTS
123

 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
12.1.
Setoff
123
12.2.
Ratable Payments
123
ARTICLE XIII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
124
13.1.
Successors and Assigns
124
13.2.
Participations
124
13.3.
Assignments
125
13.4.
Dissemination of Information
128
13.5.
Tax Treatment
128
13.6.
Confidentiality
128
13.7.
Mandatory Assignment
129
ARTICLE XIV. NOTICES
129
14.1.
Giving Notice
129
14.2.
Change of Address
130
ARTICLE XV. PATRIOT ACT
130
ARTICLE XVI. COUNTERPARTS
130


 
EXHIBITS
 

EXHIBIT A   INITIAL MORTGAGE PROPERTIES EXHIBIT B-1   FORM OF REVOLVING CREDIT
NOTE EXHIBIT B-2   FORM OF TERM LOAN NOTE EXHIBIT B-3  FORM OF SWINGLINE NOTE
EXHIBIT C  FORM OF GUARANTY EXHIBIT D   JOINDER EXHIBIT E  FORM OF MORTGAGE
EXHIBIT F  BORROWING NOTICE EXHIBIT G  LETTER OF CREDIT REQUEST EXHIBIT H 
 COMPLIANCE CERTIFICATE EXHIBIT I   BORROWER'S CERTIFICATE EXHIBIT J 
 ASSIGNMENT & ACCEPTANCE EXHIBIT K  AMENDMENT REGARDING INCREASE EXHIBIT L
 APPLICABLE MARGIN EXHIBIT M  MINIMUM INSURANCE REQUIREMENTS EXHIBIT N  FORM OF
SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT SCHEDULE 1.1   LENDERS;
LOAN COMMITMENTS AND PERCENTAGES SCHEDULE 1.4  ADDITIONAL PORTFOLIO SCHEDULE
1.5   LIST OF INITIAL SUBSIDIARY GUARANTORS SCHEDULE 4.3  ELIGIBLE COLLATERAL
POOL QUALIFICATION DOCUMENTS SCHEDULE 6.7  LITIGATION & GUARANTY OBLIGATIONS
SCHEDULE 6.8(a)  SUBSIDIARIES SCHEDULE 6.8(b)    UNCONSOLIDATED AFFILIATES
SCHEDULE 6.14    EXCEPTIONS TO OWNERSHIP FREE OF UNPERMITTED LIENS SCHEDULE 6.20
 ENVIRONMENTAL MATTERS SCHEDULE 6.23  LEASES WITH FREE RENT, RENT CREDITS AND
OFFSETS                

 
-iv- 

--------------------------------------------------------------------------------

 

SECURED CREDIT AGREEMENT
 
THIS SECURED CREDIT AGREEMENT (the “Agreement”) dated as of November 22, 2013,
is among ROUSE PROPERTIES, L.P., a limited partnership organized under the laws
of the State of Delaware (the “Borrower”), KEYBANK NATIONAL ASSOCIATION, a
national banking association ("KeyBank"), and the several banks, financial
institutions and other entities from time to time parties to the Agreement
(collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, not
individually, but as “Administrative Agent”.
 
RECITALS
 
A.           The Borrower is primarily engaged in the business of purchasing,
owning, operating, leasing and managing retail properties.
 
B.           The Borrower has requested that the Lenders provide a revolving
credit and term loan facility.
 
C.           The Administrative Agent and the Lenders are willing to provide
such revolving credit and term loan facility to the Borrower on and subject to
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
 
ARTICLE I.

 
DEFINITIONS
 
1.1.           Certain Defined Terms.  As used in this Agreement:
 
“ABR Applicable Margin” means, as of any date, the Applicable Margin used to
determine the Floating Rate as determined from time to time in accordance with
the definition of “Applicable Margin”.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Agreement Effective Date, by which the Borrower or
any of its Subsidiaries (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership interests of a partnership.
 
"Additional Portfolio" means each of the Projects set forth on Schedule 1.4.
 
 
 
 

--------------------------------------------------------------------------------

 
 
"Additional Subsidiary Guarantor" means each additional Subsidiary of Parent
which becomes a Subsidiary Guarantor pursuant to Section 4.7.
 
"Adjusted Consolidated EBITDA" means, on any date of determination for any
applicable period, EBITDA for such period, less the Capital Reserves for all
Projects of the Parent and its Subsidiaries for such period.
 
“Adjusted Funds From Operations” shall mean Funds From Operations less Preferred
Dividends, adjusted for impairment and other non-cash charges.
 
“Adjusted NOI” means, with respect to any Mortgage Property owned as of any
date, the sum of (A) the aggregate Net Operating Income of such Mortgage
Property for the most recent period of two (2) fiscal quarters for which the
Borrower’s financial results have been reported, annualized, less (B) the
Capital Reserves attributable to such Mortgage Property.
 
“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.
 
"Administrative Agent’s Head Office" means, the Administrative Agent’s head
office located at 127 Public Square, Cleveland, Ohio 44114-1306, or at such
other location as the Administrative Agent may designate from time to time by
notice to the Borrower and the Lenders.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of LIBOR Rate Loans, for the same LIBOR Interest Period,
including Swingline Loans.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. In no event shall
the Administrative Agent be deemed to be an Affiliate of the Borrower.
 
“Aggregate Commitment” means, subject to Section 2.8 and Section 2.9, Five
Hundred Ten Million Dollars ($510,000,000). The respective Commitments,
Revolving Credit Percentages and Term Loan Percentages of the Lenders with
respect to the Aggregate Commitment are set forth on Schedule 1.1.
 
“Aggregate Revolving Credit Commitment” means $250,000,000 as of the Agreement
Effective Date, less any designated decrease in the Aggregate Revolving Credit
Commitment pursuant to Section 2.9, plus any designated increase in the
Aggregate Revolving Credit Commitment pursuant to Section 2.8.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
“Aggregate Term Commitment” means $260,000,000 as of the Agreement Effective
Date, plus any designated increase in the Aggregate Term Commitment pursuant to
Section 2.8.
 
“Agreement” is defined in the Recitals hereto.
 
“Agreement Effective Date” means the date this Agreement has been fully executed
and delivered by the Borrower and the Lenders and the initial Loans hereunder
have been made.
 
“Allocated Facility Amount” means, at any time, the sum of all then Outstanding
Loans and Letter of Credit Liabilities.
 
"Alterations" or "Alteration Assets" means, demolitions, alterations,
installations, improvements, acquisitions of adjacent land or expansions at a
Mortgage Property or other Project by the Parent or any of its Subsidiaries.
 
"Alteration Impact Zone" means the portion of any Mortgage Property undergoing
an Alteration.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of Federal Funds
Effective Rate for such day plus 1/2% per annum, and (iii) the sum of the LIBOR
Base Rate that would apply to a one month LIBOR Interest Period beginning on
such day plus 1.00% per annum.
 
"Anchor" means department stores or discount stores in traditional anchor spaces
whose merchandise appeals to a broad range of shoppers or tenants associated
with space consisting of greater than 70,000 square feet.
 
"Applicable Borrowing Base Advance Rate" shall be as set forth below:
 
Period
Borrowing Base Advance Rate
Agreement Effective Date to and including
December 31, 2014
0.700
January 1, 2015 to and including December
31, 2015
0.675
January 1, 2016 and thereafter
0.650



 
 
-3-

--------------------------------------------------------------------------------

 
"Applicable Debt Yield Ratio" shall be as set forth below:
 
Period
Debt Yield Ratio
Agreement Effective Date to and including December 31, 2014
11%
January 1, 2015 to and including December 31, 2015
11.5%
January 1, 2016 and thereafter
12%



 
“Applicable Margin”  means the applicable margin set forth in the pricing
schedule contained in Exhibit L used in calculating the interest rate applicable
to the various Types of Loans, subject to the conditions set forth in Exhibit L
with respect to the effective date of changes in such applicable margins.
 
“Appraisal” means an appraisal prepared in accordance with the requirements of
FIRREA by an independent third-party appraiser holding an MAI designation who is
licensed or certified in the state in which the Property being appraised is
located and who is reasonably satisfactory to the Administrative Agent.
 
"Appraised Value" means the “as-is” market value of a parcel of real estate
determined by the most recent Appraisal of such Project, obtained pursuant to
this Agreement; subject, however, to such changes or adjustments as the
appraiser may subsequently make to the value determined thereby in response to
comments made after review by the appraisal department of the Administrative
Agent in its good faith business judgment based on criteria and factors
generally used and considered by the Administrative Agent in determining the
value of similar properties, which review shall be conducted prior to acceptance
of such Appraisal by the Administrative Agent.
 
“Arranger” means each of KeyBanc Capital Markets Inc., RBC Capital Markets and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their respective
capacities as joint lead arrangers.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Authorized Officer” means any of the Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer and Chief Accounting Officer of the Parent or
the Borrower.
 
“Borrower” means Rouse Properties, L.P., a limited partnership organized under
the laws of the State of Delaware, and its successors and assigns.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
"Borrowing Base Availability" means, as of any date, the amount which is the
lesser of (a) the amount equal to the product of (i) the Applicable Borrowing
Base Advance Rate multiplied by (ii) the aggregate Borrowing Base Values for the
then-current Mortgage Properties, and (b) the maximum principal amount which
would not cause the then-current Borrowing Base Debt Yield Ratio to be less than
the Applicable Debt Yield Ratio.
 
"Borrowing Base Debt Yield Ratio" means the ratio (expressed as a percentage) of
the aggregate Adjusted NOI from the Mortgage Properties determined for the prior
two (2) fiscal quarters most recently ended, annualized, divided by the
aggregate Outstanding Loans and Letter of Credit Liabilities.
 
"Borrowing Base Value" means, for each Mortgage Property eligible for inclusion
in the calculation of Borrowing Base Availability, as of any date of
determination:
 
(a)           the Appraised Value of such Mortgage Property as most recently
determined under this Agreement; provided that subject to the terms of clause
(b) below, after such time as twenty-four (24) months or longer has elapsed
since the date of the initial Appraisal of such Mortgage Property approved by
the Administrative Agent, the Borrowing Base Value for each Mortgage Property
shall be its Capitalization Value; and
 
(b)           in the event that the Revolving Credit Maturity Date is extended
as provided in Section 2.10, then, from November 21, 2017 and continuing
thereafter, the Borrowing Base Value for each Mortgage Property shall be the
lesser of (i) the Appraised Value of such Mortgage Property as most recently
determined under this Agreement and (ii) the Capitalization Value of such
Mortgage Property.
 
“Borrowing Date” means a date on which a Loan is made hereunder.
 
“Borrowing Notice” is defined in Section 2.5.
 
"Breakage Costs" means the cost to any Lender of re-employing funds bearing
interest at LIBOR incurred (or committed to be incurred) in connection with (i)
any payment of any portion of the Loans bearing interest at LIBOR prior to the
termination of any applicable Interest Period, (ii) the conversion of a LIBOR
Rate Loan to any other applicable interest rate on a date other than the last
day of the relevant Interest Period, or (iii) the failure of the Borrower to
draw down, on the first day of the applicable Interest Period, any amount as to
which the Borrower has elected a LIBOR Rate Loan.
 
“Brookfield Deposit Agreement” mans that certain Deposit Agreement dated as of
August 15, 2012 by and among the Parent, as lender, Brookfield US Holdings Inc.,
as borrower, and Brookfield Asset Management, Inc., as guarantor.
 
“Brookfield Guaranty Agreement” means that certain Guaranty of Payment dated as
of August 15, 2012 executed by Brookfield Asset Management, Inc., as guarantor,
in favor of the  Parent, as lender.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Loans, a day (other than a Saturday or Sunday) on which
banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, and New York, New York for
the conduct of substantially all of their commercial lending activities.
 
"Capital Reserves" means, as of any date and with respect to any Project, an
amount equal to $0.20 per annum per square foot of the in-line gross leasable
area at such Project.  If the term Capital Reserves is used without reference to
any specific Project, then the amount shall be determined on an aggregate basis
with respect to all Projects of the Borrower and its Wholly Owned Subsidiaries
and the Parent's applicable Ownership Share of all Projects of any non-Wholly
Owned Subsidiaries and Unconsolidated Affiliates.
 
“Capitalization Rate” means eight percent (8.0%) with respect to all Projects.
 
"Capitalization Value" means, as of any date of determination with respect to
any Mortgage Property, the amount equal to (i) the Adjusted NOI for such
Mortgage Property for the most recent two (2) fiscal quarters for which
financial results of the Borrower have been reported, annualized, divided by
(ii) the Capitalization Rate.
 
“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.
 
"Capitalized Lease Obligation" means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as Capital Leases on a balance sheet of such Person under
GAAP.  For the purposes of the Loan Documents, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
 
“Cash Equivalents” means, as of any date:  (i) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits, bankers’ acceptances, overnight bank deposits and
certificates of deposits having maturities of not more than one year from such
date and issued by any commercial bank organized under the laws of the United
States of America, any state thereof, the District of Columbia, any foreign
bank, or its branches or agencies (fully protected against currency
fluctuations) having combined capital and surplus of not less than $100,000,000;
(iii) commercial paper of an issuer rated at least A-2 by S&P or P-2 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing one year or less from the date of
acquisition, (iv) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (ii) of
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
this definition, having a term of no more than thirty (30) days with respect to
securities issued or fully guaranteed or insured by the United States
government; (v) securities with maturities of one year or less from the date of
acquisition, issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (vi) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (ii) of this
definition; (vii) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (i) through (vi) of
this definition; and (viii) the equivalents of the foregoing in any jurisdiction
in which any Subsidiary or Unconsolidated Affiliate of the Borrower is organized
or doing business.
 
“Change of Control” means the occurrence of any of the following:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) other than
Permitted Holders, is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person will be deemed to
have “beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 37.5% of the total voting power
of the then outstanding voting stock of the Parent or of the then outstanding
general partnership interests in the Borrower without approval of the Required
Lenders, such approval to not be unreasonably withheld, conditioned or delayed;
or
 
(b) during any period of twelve (12) consecutive months ending after the date of
this Agreement, individuals who at the beginning of any such twelve (12) month
period constituted the Board of Directors of the Parent (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved but
excluding any director whose initial nomination for, or assumption of office as,
a director occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group other than a solicitation for the election of one or more directors by
or on behalf of the Board of Directors) cease for any reason to constitute a
majority of the Board of Directors of the Parent then in office;.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the property, rights and interests of the Borrower and
its Subsidiaries that are subject to the security interests and Liens created by
the Security Documents from time to time.
 
 
-7-

--------------------------------------------------------------------------------

 
“Collateral Account” means that certain cash collateral account which may be
established and maintained by the Borrower with the Administrative Agent from
time to time as described in Section 9.5 hereof.
 
“Collateral Pool Properties” means, as of any date, the Mortgage Properties then
meeting all of the eligibility requirements under the definition of an Eligible
Collateral Pool Property and under Section 4.3 hereof.
 
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount indicated on Schedule 1.1 hereof or as set forth in any
Notice of Assignment relating to any assignment that has become effective
pursuant to Section 13.3(b), as such amount may be modified from time to time
pursuant to the terms hereof.
 
"Commitment Increase Date" shall have the meaning ascribed to such term in
Section 2.8.
 
"Commitment Percentage" means, with respect to each Lender, the percentage set
forth on Schedule 1.1 hereto as such Lender’s percentage of the aggregate
Commitments of all of the Lenders, as the same may be changed from time to time
in accordance with the terms of this Agreement; provided that if any of the
Commitments of the Lenders have been terminated as provided in this Agreement,
then the Commitment of each Lender shall be determined based on the Commitment
Percentage of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.
 
"Condemnation Proceeds" means all compensation, awards, damages, judgments and
proceeds awarded to the Borrower or a Subsidiary Guarantor by reason of any
Taking, net of all reasonable and customary amounts actually expended to collect
the same.
 
"Consolidated" or "consolidated" means, with reference to any term defined
herein, that term as applied to the accounts of a Person and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.
 
"Contribution Agreement" means that certain Contribution Agreement dated of even
date herewith among the Borrower, Guarantors and each Additional Subsidiary
Guarantor which may hereafter become a party thereto.
 
"Control Agreement" means the Blocked Account Control Agreement entered into by
the Borrower, the Subsidiary Guarantors, each Additional Subsidiary Guarantor
that may hereafter become a party thereto, the financial institution that holds
the applicable operating accounts more particularly listed in said Control
Agreement, and the Administrative Agent, providing the Administrative Agent with
the right to exercise control over such account as provided therein.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
 
 
-8-

--------------------------------------------------------------------------------

 
"Conversion/Continuation Request" means a notice given by the Borrower to the
Administrative Agent of its election to convert or continue a Loan in accordance
with Section 2.14.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
 
“Defaulting Lender” means, subject to Section 2.11(g), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the Issuing Lender or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender‘s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.11(g)) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender, the Swingline Lender and each
Lender.  Upon the Borrower’s written request, the Administrative Agent shall
provide such a written notice that a Lender is a Defaulting Lender so long as
the Administrative Agent has itself determined that such Lender is a Defaulting
Lender.
 
“Default Rate” means the interest rate which may apply during the continuance of
a Event of Default pursuant to Section 2.16 which shall mean that (i) each LIBOR
Rate Loan shall bear interest for the remainder of the applicable LIBOR Interest
Period at the rate otherwise applicable to such LIBOR Interest Period plus 3%
per annum and (ii) each Floating Rate Loan shall bear interest at a rate per
annum equal to the Floating Rate otherwise applicable to the Floating Rate Loan
plus 3% per annum.
 
"Derivatives Contract" means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
 
“Derivatives Termination Value” means in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) above the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).
 
"Disposition" means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and any sale or issuance of Equity
Interests in a Subsidiary) of any property by any Person other than a lease of
property in the ordinary course of business.  “Dispose” shall have a meaning
correlative thereto.
 
 
-10-

--------------------------------------------------------------------------------

 
“Disqualified Institutions” means those competitors of the Borrower in the
business of owning and operating retail properties (and Affiliates of such
competitors) identified by the Borrower to the Administrative Agent in writing
on or prior to the Agreement Effective Date or hereafter identified by the
Borrower to the Administrative Agent in writing from time to time (but no such
identification shall apply retroactively to Persons that already acquired and
continue to hold (or have and remain committed to acquire) an assignment or
participation interest).
 
“Disqualified Institutions Unblock Event” means (i) an Event of Default under
any of Sections 8.1, 8.2, 8.4 (solely with respect to an Event of Default
arising from a breach of any of Section 7.12 or Sections 7.19(b) through (g)),
8.7 or 8.12 hereof, or (ii) any acceleration of the Obligations under Section
9.1 hereof on account of any other Event of Default.
 
"Domestic Lending Office" means, initially, the office of each Lender designated
as such on the signature page of such Lender hereto and thereafter such other
office of such Lender, if any, located within the United States that will be
making or maintaining Floating Rate Loans.
 
"EBITDA" means, with respect to the Parent and its Subsidiaries for any period
(without duplication), Net Income (Loss) of such Person (which shall include
proceeds of business interruption insurance to the extent constituting income
under GAAP) for such period determined on a Consolidated basis in accordance
with GAAP, exclusive of the following (but only to the extent included in
determination of such Net Income (Loss) for such period):  (a) depreciation and
amortization expense; (b) Interest Expense; (c) provisions for taxes based on
income, profits or capital, including, without limitation, federal, foreign,
state, franchise, excise and similar taxes and foreign withholding taxes; (d)
extraordinary, unusual or non-recurring gains and losses (including gains and
losses on Dispositions permitted under this Agreement), expenses or charges; (e)
impairment expenses; (f) the costs and expenses of legal settlements, fines,
judgments or orders to the extent reimbursed by insurance; (g) costs and
expenses incurred in connection with any restructurings or reorganizations of
Projects directly or indirectly owned by the Parent or any of its Subsidiaries,
including, but not limited to, restructuring, consolidation or discontinuance of
any portion of operations, severance, recruiting, retention, relocation and
other expenses of management and contract for lease termination expenses,
provided that the aggregate amount of cash restructuring charges added back to
Net Income (Loss) shall not exceed (i) $15,000,000 for any period of four (4)
consecutive fiscal quarters or (ii) $35,000,000 during the term of this
Agreement and (h) all non-cash losses, charges, expenses or other items
(including the effects of purchase accounting, stock compensation expense and
other stock related charges) and items related to FAS 107 adjustments, FAS 141
adjustments, the straight lining of rents, tax stabilization adjustments, the
amortization of non-cash interest expense and the amortization of market rate
adjustments on any Indebtedness permitted under the Loan Documents (but
excluding non-cash charges, expenses or other items that constitute an accrual
of or reserve for future cash payments); provided that EBITDA attributable to
any non-Wholly Owned Subsidiary or Unconsolidated Affiliate shall equal the
Parent’s direct or indirect Ownership Share of EBITDA of such non-Wholly Owned
Subsidiary or Unconsolidated Affiliate.  If any Project is undergoing an
Alteration which in the Borrower’s reasonable determination would result in the
amount of EBITDA attributable to such Project declining by more than ten percent
(10%) from the amount of EBITDA attributable to such
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
Project for the period of four (4) consecutive fiscal quarters most recently
ending prior to the planned commencement of such Alteration (the “Pre-Alteration
EBITDA”; and such period, the “Pre-Alteration Period”), then EBITDA attributable
to such Project will be calculated during a period not to exceed twelve (12)
months (or such longer period as may be approved by the Administrative Agent,
such approval not to be unreasonably withheld, delayed or conditioned) as the
greater of (i) the Pre-Alteration EBITDA, and (ii) the actual EBITDA
attributable to such Project for the applicable period.  If any Project is
undergoing an Alteration which in the Borrower’s reasonable determination would
result in the amount of EBITDA attributable to such Project declining by ten
percent (10%) or less from the Pre-Alteration Period, then EBITDA attributable
to such Project will be calculated during a period not to exceed twelve (12)
months (or such longer period as may be approved by the Administrative Agent,
such approval not to be unreasonably withheld, delayed or conditioned) as the
sum of (a) actual EBITDA for any portion of the respective Project that is not
subject to such Alteration, plus (b) the Pre-Alteration EBITDA for the portions
of such Project that are subject to such Alteration.  EBITDA will be further
adjusted to account for tenants outside the Alteration Impact Zone that are no
longer paying rent as well as tenants that have begun paying rent during the
Alteration period in a manner reasonably acceptable to the Administrative
Agent.  Lease Termination Income shall be excluded from EBITDA except that Lease
Termination Income may be included for any period following the cancellation or
termination of the applicable lease but only to the extent of the amount of rent
the Parent or a Subsidiary would have received during such period under the
applicable lease had it not been cancelled or terminated and only so long as the
space subject to such lease has not been leased to another Person.
 
“Eligible Collateral Pool Property” means any Project which, as of any date of
determination, (a) is a Project open and operated as a regional mall or similar
retail mall Project; (b) is wholly owned by the Borrower or a Subsidiary
Guarantor organized under the laws of any state in the United States or the
District of Columbia, in fee simple or under the terms of a Financeable Ground
Lease; (c) is located in the United States; (d) is free of all material
structural defects or major architectural deficiencies, title defects,
environmental conditions or other material adverse matters, except for those
matters that first arise after the inclusion of such Project in the calculation
of Borrowing Base Availability with a Borrowing Base Value which are being cured
by the Borrower on a timely basis in accordance with the requirements of the
Loan Documents; (e) is not, nor is any direct or indirect interest of the
Borrower or any Subsidiary therein, subject to any Lien other than Permitted
Liens set forth in clauses (a) through (g), (k) or (q) of Section 7.13 or to any
Negative Pledge (other than the Liens and Negative Pledges created pursuant to
the Loan Documents to secure the obligations of the Loan Parties); (f) as of the
date of inclusion of such Project in the calculation of Borrowing Base
Availability with a Borrowing Base Value, has in line Sales PSF of not less than
$280 per square foot for the trailing four (4) fiscal quarter period most
recently ended; (g) as of the date of inclusion of such Project in the
calculation of Borrowing Base Availability with a Borrowing Base Value, has a
Leased Percentage of at least 85% and an Occupied Percentage of at least 80%;
and (h) all Eligible Collateral Pool Qualification Documents have been received
by the Administrative Agent and confirmed as being complete and correct prior to
inclusion of such Project as a Collateral Pool Property.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
"Eligible Collateral Pool Qualification Documents" has the meaning set forth in
Section 4.3 and are listed on Schedule 4.3 attached hereto.
 
“Environmental Laws” means those laws and regulations pertaining to pollution or
protection of the environment or occupational safety and health, including, but
not limited to, the following statutes, as amended, any successor thereto, and
any regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations or other binding determinations addressing such
matters: the Comprehensive Environmental Response, Compensation and Liability
Act; the Emergency Planning and Community Right to Know Act; the Hazardous
Substances Transportation Act; the Resource Conservation and Recovery Act
(including but not limited to Subtitle I relating to underground storage tanks);
the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Endangered Species Act; the National
Environmental Policy Act; and the River and Harbors Appropriation Act.
 
"Equity Interests" means with respect to any Person, any share of capital stock,
membership interest, partnership interest of (or other ownership or profit
interests in) such Person, any warrant, option or other right for the purchase
or other acquisition from such Person of any share of capital stock of (or other
ownership or profit interests in) such Person, whether or not certificated, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
 
"Equity Value" means, with respect to any Project or Subsidiary of the Parent,
(a) the quotient of (i) the Net Operating Income of such Project (or in the case
of a Subsidiary of the Parent, of all Projects of such Subsidiary) for the most
recent two (2) quarters for which financial results of the Borrower have been
reported, annualized, divided by (ii) the Capitalization Rate less (b) all
Indebtedness secured by a Lien on such Project (or in the case of a Subsidiary,
all Indebtedness of such Subsidiary).
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any Person which is treated as a single employer with
the Parent or its Subsidiaries under §414(b) or (c) of the Code or §4001(a)(14)
of ERISA and any predecessor entity of any of them.
 
“ERISA Reportable Event”.  A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA  and the regulations
promulgated thereunder as to which the requirement of notice has not been waived
or any other event with respect to which the Borrower, the Guarantors or an
ERISA Affiliate could have liability under §4062(e) or §4063 of ERISA.
 
 
 
 
-13-

--------------------------------------------------------------------------------

 
“Event of Default” means an event described in Article VII.
 
“Excluded Hedge Obligations” means, with respect to any Guarantor, any Hedge
Obligation, if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Hedge Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Hedge Obligation.  If a Hedge Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Hedge Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.
 
"Excluded Tax" or "Excluded Taxes" means any of the following Taxes imposed on
or with respect to a recipient or required to be withheld or deducted from a
payment to a recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed
as a result of such recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), (b) in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.11(b), Section 3.9 or Section 13.7), or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to any of Sections
3.1(c), (d) or (e), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such recipient’s failure to comply with Section 3.1(h), and (d)
any U.S. federal withholding Taxes imposed under FATCA.
 
“Fair Market Value” means with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.
 
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
 
-14-

--------------------------------------------------------------------------------

 
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
 
“Fee Letter” is defined in Section 2.15.
 
“Financeable Ground Lease” means a ground lease containing the following terms
and conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of twenty-five (25) years calculated as of the date that such Mortgage
Property is admitted as a Collateral Pool Property; (b) the right of the lessee
to mortgage and encumber its interest in the leased property, with the consent
of the lessor not to be unreasonably withheld or conditioned; (c) the obligation
of the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosure, and fails to do so; (d)
reasonable transferability (which may include a requirement for lessor’s consent
so long as it is not to be unreasonably withheld or conditioned) of the lessee’s
interest under such lease, including ability to sublease; and (e) such other
rights customarily required by mortgagees making a loan secured by the interest
of the holder of the leasehold estate demised pursuant to a ground lease.
 
"Fixed Charges" means, as of any date of determination for any applicable
period, determined on a Consolidated basis for the Parent and its Subsidiaries,
the sum (without duplication) of (a) the cash portion of Interest Expense for
such period, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent, the Borrower and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which (i)
repays such Indebtedness in full or (ii) is not otherwise required by the
applicable loan agreement, and (c) all Preferred Distributions paid by the
Parent, the Borrower or their Subsidiaries during such period.  The Parent's
direct or indirect Ownership Share of the Fixed Charges of Unconsolidated
Affiliates and non-Wholly Owned Subsidiaries of the Parent shall be included in
determinations of Fixed Charges.
 
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate or ABR Applicable Margin
changes.
 
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
 
"Foreign Lender" means any Lender that is not a U.S. Person.
 
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the Outstanding Letter of Credit Liabilities other than
Letter of Credit Liabilities as to which such
 
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or cash collateral or other credit support acceptable
to the Issuing Lender shall have been provided in accordance with the terms
hereof, and (b) with respect to the Swingline Loan Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders, repaid by the Borrower
or for which cash collateral or other credit support acceptable to the Swingline
Loan Lender shall have been provided in accordance with the terms hereof.
 
"Funds from Operations" means, with respect to a Person and for a given period,
(a) net income (loss) of such Person, excluding gains (or losses) from debt
restructuring and sales of property, plus (b) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs), and (c) all non-cash losses, charges, expenses or
other items (including the effects of purchase accounting, stock compensation
expense and other stock related charges) and items related to FAS 107
adjustments, FAS 141 adjustments, the straight lining of rents, tax
stabilization adjustments, the amortization of non-cash interest expense and the
amortization of market rate adjustments on any Indebtedness permitted under the
Loan Documents (but excluding non-cash charges, expenses or other items that
constitute an accrual of or reserve for future cash payments), and after
adjustments for unconsolidated partnerships and other Unconsolidated Affiliates.
Adjustments for unconsolidated partnership and other Unconsolidated Affiliates
will be calculated to reflect funds from operations on the same basis.  For
purposes of this Agreement, Funds From Operations shall be calculated consistent
with the White Paper on Funds from Operations dated April 2002 issued by
National Association of Real Estate Investment Trusts, Inc., but without giving
effect to any supplements, amendments or other modifications promulgated after
the Agreement Effective Date without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed).
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time and as set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board (including Statement of Financial Accounting
Standards No. 168, “The FASB Accounting Standards Codification”) or in such
other statements by such other entity as may be approved by a significant
segment of the accounting profession in the United States of America, which are
applicable to the circumstances as of the date of determination.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
payment obligation (determined without duplication) of (a) the guaranteeing
person or (b) another Person (including, without limitation, any bank under any
Letter of Credit) to induce the creation of which the guaranteeing person has
issued a reimbursement, counter-indemnity
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
or similar payment obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other payment obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation, any
payment obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation), provided, that in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.
 
“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Parent or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
 
“Guarantors” means, as of any date, the Parent, Rouse GP and the then-current
Subsidiary Guarantors.
 
“Guaranty” means that certain Unconditional Guaranty of Payment and Performance
to be executed and delivered by the Parent, Rouse GP and those Subsidiaries of
the Borrower listed on Schedule 1.5, substantially in the form of Exhibit C
attached to this Agreement, including any Joinder Agreements executed by
Additional Subsidiary Guarantors.
 
"Hedge Obligations" means all obligations of the Borrower to any Lender Hedge
Provider to make any payments under any agreement with respect to an interest
rate swap, collar, cap or floor or a forward rate agreement or other agreement
regarding the hedging of interest rate risk exposure relating to the
Obligations, and any confirming letter executed pursuant to such hedging
agreement, and which shall include, without limitation, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.  Under no
circumstances shall any of the Hedge Obligations secured or guaranteed by any
Loan Document as to a Guarantor include any obligation that constitutes an
Excluded Hedge Obligation of such Guarantor.
 
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
than trade payables and accrued expenses incurred in the ordinary course of such
Person’s business) and only to the extent such obligations constitute
indebtedness for purposes of GAAP, (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capitalized Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Mandatorily Redeemable Stock of such Person (other than (i) obligations existing
on the date of this Agreement that any direct or indirect parent of such Person
has the right to satisfy by delivery of its Equity Interests, and (ii)
obligations that any direct or indirect parent of such Person is given the right
to satisfy by delivery of its Equity Interests), (h) all Guarantee Obligations
of such Person; (i) all obligations of the kind referred to in clause (a)
through (h) above secured by any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) the net obligations of such Person in respect of Derivatives Contracts not
entered into as a hedge against interest rate risk in respect of the Obligations
or other Indebtedness, in an amount equal to the Derivatives Termination Value
thereof at such time (but in no event less than zero).  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.  The
amount of any Indebtedness under clause (i) above shall be limited to lesser of
the amount of such Indebtedness or the Fair Market Value of the assets securing
such Indebtedness, as reasonably determined by the Borrower and Guarantors.  The
amount of Indebtedness of any Person shall be calculated at the outstanding
principal balance of the contract and not reflecting purchase accounting or
other adjustments pursuant to GAAP.
 
"Indemnified Taxes" means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and to the extent not otherwise described in the
preceding clause, Other Taxes.
 
"Indemnity Agreement" means that certain Indemnity Agreement Regarding Hazardous
Materials dated as of the date hereof made by the Guarantors, the Borrower and
each Additional Subsidiary Guarantor in favor of the Administrative Agent and
the Lenders, pursuant to which the Guarantors, the Borrower and each Additional
Subsidiary Guarantor agree to indemnify the Administrative Agent and the Lenders
with respect to Materials of Environmental Concern and Environmental Laws.
 
“Initial Collateral Pool Properties” means those Mortgage Properties listed on
Exhibit A.
 
 
-18-

--------------------------------------------------------------------------------

 
"Insurance Proceeds" means all insurance proceeds, damages and claims and the
right thereto under any insurance policies relating to any portion of any
Collateral, net of all reasonable and customary amounts actually expended to
collect the same.
 
"Interest Expense" means, for any period, without duplication, (a) total
interest expense of the Parent, the Borrower and their Subsidiaries (other than
non-Wholly Owned Subsidiaries), including capitalized interest not funded under
a construction loan interest reserve account, determined on a consolidated basis
in accordance with GAAP for such period, plus (b) the Parent's direct or
indirect Ownership Share of Interest Expense of non-Wholly Owned Subsidiaries
and Unconsolidated Affiliates for such period.
 
"Interest Payment Date", means, as to each Floating Rate Loan and each LIBOR
Rate Loan, the first (1st) day of each calendar quarter during the term of such
Loan.
 
“Interest Period” means a LIBOR Interest Period.
 
“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or deposit
account or (b) contribution of capital by such Person to any other Person or any
investment in, or purchase or other acquisition of, the stock, partnership
interests, notes, debentures or other securities of any other Person made by
such Person.  In determining the aggregate amount of Investments outstanding at
any particular time:  (A) the amount of any Investment of the type described in
clauses (a) and (b) shall be the original cost of such Investment plus the cost
of all additions thereto, (B) there shall be included as an Investment all
interest accrued with respect to Indebtedness constituting an Investment unless
and until such interest is paid; (C) there shall be deducted in respect of each
Investment any amount received as a repayment or return of capital; (D) there
shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (B) may be
deducted when paid; (E) there shall not be deducted in respect of any Investment
any decrease in the value thereof and (F) the amount of any guaranty shall be
the reasonably anticipated liability in respect thereof at the time of
determination.
 
“Issuing Lender” means, with respect to each Letter of Credit, the Lender which
issues such Letter of Credit.  KeyBank shall be the sole Issuing Lender.
 
"Joinder Agreement" means the Joinder Agreement with respect to the Guaranty,
the Contribution Agreement, the  Control Agreement and Indemnity Agreement to be
executed and delivered pursuant to Section 4.7 by any Additional Subsidiary
Guarantor, such Joinder Agreement to be substantially in the form of Exhibit D
hereto.
 
"Lease Termination Income" means rents and other amounts received upon the
cancellation or other termination of a Lease.
 
 
-19-

--------------------------------------------------------------------------------

 
"Leased Percentage" means, with respect to any Project at any time, the ratio,
expressed as a percentage, of (a) the gross leasable area of such Project
actually leased by bona fide tenants that are not Affiliates of the Parent or
the Borrower (but excluding any tenant occupying on a holdover or month-to-month
basis for a period of greater than ninety (90) days) who are subject to binding
leases in full force and effect as to which no monetary default or other
material default has occurred to (b) the aggregate gross leasable area of such
Project.  For the purposes of this definition, the gross leasable area of any
Project shall include the area owned (whether by fee or long term ground lease)
by an Anchor that is proximate to such Project (i.e. a “shadow anchor”).
 
“Leases” shall mean, collectively, all leases, subleases and similar occupancy
agreements affecting any Mortgage Property, or any part thereof, now existing or
hereafter executed and all material amendments, material modifications or
supplements thereto.
 
“Lenders” means the lending institutions listed on the signature pages of the
Agreement, their respective permitted successors and assigns, and any other
lending institutions that subsequently become parties to the Agreement.
 
"Lender Hedge Provider" means, with respect to any Hedge Obligations, any
counterparty thereto that, at the time the applicable hedge agreement was
entered into, was a Lender or an Affiliate of a Lender.
 
“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.
 
"Letter of Credit" means any standby letter of credit issued at the request of
the Borrower and for the account of the Borrower in accordance with Section 2.7.
 
"Letter of Credit Commitment" means $50,000,000.
 
"Letter of Credit Liabilities" means, at any time and in respect of any Letter
of Credit, the sum of (a) the maximum undrawn face amount of such Letter of
Credit plus (b) the aggregate unpaid principal amount of all drawings made under
such Letter of Credit which have not been repaid (including repayment by a
Revolving Credit Loan).  For purposes of this Agreement, a Revolving Credit
Lender (other than the Revolving Credit Lender acting as the Issuing Lender)
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest in the related Letter of Credit under Section 2.7, and
the Revolving Credit Lender acting as the Issuing Lender shall be deemed to hold
a Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Revolving
Credit Lenders other than the Revolving Credit Lender acting as the Issuing
Lender of their participation interests under such Section.
 
“Leverage Ratio” means the percentage obtained by dividing Total Liabilities by
Total Asset Value.
 
 
-20-

--------------------------------------------------------------------------------

 
“LIBOR Applicable Margin” means, as of any date with respect to any LIBOR
Interest Period, the Applicable Margin used to determine the LIBOR Rate as
determined from time to time in accordance with the definition of “Applicable
Margin”.
 
"LIBOR Base Rate" means, for any LIBOR Rate Loan for any Interest Period, the
average rate as shown in Reuters Screen LIBOR01 Page (or any successor service,
or if such Person no longer reports such rate as determined by the
Administrative Agent, by another commercially available source providing such
quotations approved by the Administrative Agent) at which deposits in U.S.
dollars are offered by first class banks in the London Interbank Market at
approximately 11:00 a.m. (London time) on the day that is two (2) LIBOR Business
Days prior to the first day of such Interest Period with a maturity
approximately equal to such Interest Period and in an amount approximately equal
to the amount to which such Interest Period relates, adjusted for reserves and
taxes if required by future regulations in accordance with Article III hereof.
 
“LIBOR Interest Period” means, with respect to each LIBOR Rate Loan (a)
initially, the period commencing on the Borrowing Date of such LIBOR Rate Loan
and ending one week or one, two, three or six months thereafter, and (b)
thereafter, each period commencing on the day following the last day of the next
preceding Interest Period applicable to such Loan and ending on the last day of
one of the periods set forth above, as selected by the Borrower in a Loan
Request or Conversion/Continuation Request; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:
 
(i)           if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Administrative Agent in accordance with the then
current bank practice in London;
 
(ii)           if the Borrower shall fail to give notice as provided in Section
2.14, the Borrower shall be deemed to have requested a continuation of the
affected LIBOR Rate Loan as a LIBOR Rate Loan on the last day of the then
current Interest Period with respect thereto as provided in and subject to the
terms of Section 2.14;
 
(iii)           any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and
 
(iv)           no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Revolving Credit Maturity Date or the Term Loans Maturity Date, as
applicable.
 
“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
LIBOR Applicable Margin in effect from time to time during such LIBOR Interest
Period, changing when and as the LIBOR Applicable Margin changes.
 
“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.
 
“Lien” means any lien (statutory or other), mortgage, pledge, Negative Pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
 
"Loan" and "Loans" means an individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans), Swingline Loans and a Term Loan (or Loans), as
the case may be), to be made by the Lenders hereunder.  All Loans shall be made
in Dollars.  Amounts drawn under a Letter of Credit shall also be considered
Revolving Credit Loans as provided in Section 2.7.
 
“Loan Documents” means the Agreement, the Notes, the Guaranties, the Security
Documents, and any other document from time to time evidencing or securing
indebtedness incurred by the Borrower under this Agreement.
 
“Loan Parties” means the Borrower and the Guarantors.
 
"Major Acquisition" means a single one-time acquisition of a new property or
multiple properties that is for a gross consideration of $150,000,000.00 (before
closing adjustments and prorations), or greater.
 
“Major Lease” means any Lease demising space in a Project in excess of 10,000
square feet of gross leasable area of such Project.
 
“Management Agreement” means an agreement entered into by the Borrower or any
Subsidiary Guarantor pursuant to which it engages a Manager to manage and
operate a Mortgage Property.
 
"Mandatorily Redeemable Stock" means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for Equity Interests which are not Mandatorily Redeemable Stock), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for Equity Interests which are not Mandatorily Redeemable Stock), in
each case on or prior to the Term Loans Maturity Date and other than solely as a
result of a change of control or asset sale; provided, however, that if such
Equity Interest is issued to any plan for the benefit of employees of the Parent
or its direct or indirect
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Mandatorily Redeemable Stock solely because it may be required to
be repurchased in order to satisfy applicable statutory or regulatory
obligations.
 
“Material Adverse Effect” means, a material adverse effect on (i) the business,
property or condition (financial or otherwise) of the Parent, the Borrower and
their Subsidiaries taken as a whole, (ii) the ability of the Borrower and the
Guarantors, taken as a whole, to perform their respective material obligations
under the Loan Documents, or (iii) the validity or enforceability of any
material provision of any of the Loan Documents.
 
"Material Contract" means each contract to which the Borrower or any of its
Subsidiaries is a party as to which the breach, non-performance, cancellation or
failure to renew could reasonably be expected to have a Material Adverse Effect.
 
"Material Subsidiaries" means any Subsidiary of the Parent which is not a
Subsidiary Guarantor or an owner, directly or indirectly, of an interest in a
Subsidiary Guarantor which both (a) holds, in an aggregate, directly or
indirectly, more than twenty-five percent (25%) of Total Asset Value, and (b) is
not prohibited, by any secured indebtedness obligation, or provisions in its
organizational documents required by such secured indebtedness, from providing a
guaranty of the Obligations.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, but excluding substances of kinds
and amounts ordinarily used or stored in similar properties for the purposes of
cleaning or other maintenance or operations or as inventory of tenants and
otherwise in compliance with all Environmental Laws.
 
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.
 
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
 
“Mortgage Property” means, as of any date, an Eligible Collateral Pool Property
which is encumbered by a Mortgage securing the Obligations. The initial Mortgage
Properties are the Eligible Collateral Pool Properties specifically identified
on Exhibit A hereto.
 
“Mortgages” shall mean first priority, recorded mortgages or deeds of trust or
deeds to secure debt, as applicable encumbering the Mortgage Properties executed
in each case by the Borrower or the applicable Subsidiary Guarantor owning such
Mortgage Property and securing the Obligations in substantially the same form as
is attached hereto as Exhibit E and made a part hereof, with such modifications
are reasonably satisfactory to the Administrative Agent.
 
 
-23-

--------------------------------------------------------------------------------

 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
“Municipal Financing” means any tax increment financings, sales or real estate
tax rebates, payment in lieu of taxes (PILOTs), special improvement districts,
the issuance of bonds or other negotiable instruments sponsored or issued by a
Governmental Authority, financings related to on-site or off-site infrastructure
or public works or any other financing arrangements for which the Parent or any
of its Subsidiaries is an obligor and a Governmental Authority is the oblige.
 
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person.
 
"Net Income (or Loss)" means, with respect to any Person (or any asset of any
Person) for any period, the net income (or loss) of such Person (or attributable
to such asset), determined in accordance with GAAP.
 
"Net Offering Proceeds" means, with respect to the issuance of any Equity
Interests in the Parent or the Borrower or the sale of any Equity Interests in
the Parent or the Borrower then held by such party, the proceeds realized from
such issuance or sale after deduction of all reasonable expenses incurred in
connection with such issuance or sale.
 
"Net Operating Income" means, for any Project and for a given period, the sum of
the following (without duplication and determined on a consistent basis with
prior periods):  (a) rents and other revenues received in the ordinary course of
business from such Project (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding interest, and to the extent
properly deducted as an expense, payments in respect of principal, but including
an appropriate accrual for property taxes and insurance) related to the
ownership, operation or maintenance (excluding, however, amounts spent in
respect of capital improvements or repairs) of such Project, including but not
limited to property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, and marketing
expenses minus (c) the greater of (i) the actual property management fee paid
during such period and (ii) an imputed management fee in the amount of three
percent (3%) of the gross revenues for such Project for such period, minus (d)
all rents, common area reimbursements and other income for such Project received
from tenants or licensees that are (A) in default of payment or other material
obligations (excluding year-end reconciliations of common area maintenance
items), under their Lease once the defaulted period lasts for a term of greater
than one-hundred twenty (120) days, or (B) with respect to Leases as to which
the tenant or licensee or any guarantor thereunder has been subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief proceeding for a period of
greater than one-hundred twenty (120) days unless the Lease in question has been
assumed by
 
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
 
the applicable tenant.  If a Mortgage Property is undergoing an Alteration which
in the Borrower’s reasonable determination would result in the amount of Net
Operating Income for such Mortgage Property declining by more than ten percent
(10%) from the amount of Net Operating Income for such Mortgage Property for the
period of four (4) consecutive fiscal quarters most recently ending prior to the
planned commencement of such Alteration (the “Pre-Alteration NOI”), then Net
Operating Income for such Mortgage Property will be calculated during a period
not to exceed twelve (12) months (or such longer period as may be approved by
the Administrative Agent, such approval not to be unreasonably withheld, delayed
or conditioned) as the greater of (i) the Pre-Alteration NOI, and (ii) the
actual Net Operating Income for such Mortgage Property for the applicable
period.  If a Mortgage Property is undergoing an Alteration which in the
Borrower’s reasonable determination would result in the amount of Net Operating
Income for such Mortgage Property declining by ten percent (10%) or less from
the Pre-Alteration NOI, then Net Operating Income for such Mortgage Property
will be calculated during a period not to exceed twelve (12) months (or such
longer period as may be approved by the Administrative Agent, such approval not
to be unreasonably withheld, delayed or conditioned) as the sum of (a) actual
Net Operating Income for any portion of the respective Mortgage Property that is
not subject to such Alteration, plus (b) the Pre-Alteration NOI for the portions
of such Mortgage Property that are subject to such Alteration.  Net Operating
Income will be further adjusted to account for tenants outside the Alteration
Impact Zone that are no longer paying rent as well as tenants that have begun
paying rent during the Alteration period in a manner reasonably acceptable to
the Administrative Agent.  Lease Termination Income shall be excluded from Net
Operating Income except that Lease Termination Income may be included for any
period following such cancellation or termination of the applicable Lease but
only to the extent of the amount of rent the Borrower or a Subsidiary would have
received during such period under the applicable Lease had it not been cancelled
or terminated and only so long as the space subject to such lease has not been
leased to another Person.
 
“New Subject Project” is defined in Section 4.3.
 
“Non-Recourse Exclusions” means, with respect to any Non-Recourse Indebtedness
of any Person, any usual and customary exclusions from the non-recourse
limitations governing such Indebtedness, including, without limitation,
exclusions for claims that (i) are based on fraud, intentional or material
misrepresentation, misappropriation of funds, gross negligence or willful
misconduct, (ii) result from intentional mismanagement of or waste at the
Project securing such Non-Recourse Indebtedness, (iii) arise from the presence
of hazardous or toxic substances, materials or wastes on the Project securing
such Non-Recourse Indebtedness; (iv) are the result of any unpaid real estate
Taxes and assessments (whether contained in a loan agreement, promissory note,
indemnity agreement or other document); or (v) result from the borrowing
Subsidiary and/or its assets becoming the subject of a voluntary or collusive
involuntary bankruptcy, insolvency or similar proceeding.
 
“Non-Recourse Indebtedness” means, with respect to any Person, Secured
Indebtedness for which the liability of such Person (except with respect to
Non-Recourse Exclusions) either is contractually limited to collateral securing
such Indebtedness or is so limited by operation of law.
 
 
-25-

--------------------------------------------------------------------------------

 
"Non-Defaulting Lender" means, at any time, any Lender that is not a Defaulting
Lender at such time.
 
“Notes” means, collectively, the Revolving Credit Notes, the Swingline Note and
the Term Loan Notes.
 
“Notice of Assignment” is defined in Section 13.3(b).
 
“Obligations” means all indebtedness, obligations and liabilities of the
Borrower and the Guarantors to any of the Lenders or the Administrative Agent,
individually or collectively, under this Agreement or any of the other Loan
Documents or in respect of any of the Loans, the Notes, the Letters of Credit,
or other instruments at any time evidencing any of the foregoing, whether
existing on the date of this Agreement or arising or incurred hereafter, direct
or indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.
 
"Occupied Percentage" means, with respect to any Project at any time, the ratio,
expressed as a percentage, of (a) the net rentable area of such Project actually
leased and currently occupied by bona fide tenants that are not affiliated with
the Parent or the Borrower (but excluding any tenant occupying on a holdover or
month-to-month basis for a period of greater than ninety (90) days) who are in
possession of and operating from the leased premises pursuant to binding leases
in full force and effect as to which no monetary default or other material
default has occurred to (b) the aggregate net rentable area of such
Project.  For the purposes of this definition, the net rentable area of any
Project shall include the area owned (whether by fee or long term ground lease)
by an Anchor that is proximate to such Project (i.e. a “shadow anchor”).
 
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 2.11(b),
Section 3.9, or Section 13.7).
 
"Outstanding" means, as of any date of determination, with respect to (i) the
Loans, the aggregate unpaid principal thereof and (ii) Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.
 
"Ownership Share" means, with respect to any Person on account of any Subsidiary
(other than a Wholly Owned Subsidiary) or Unconsolidated Affiliate of such
Person, the greater of (a) such Person’s relative nominal direct and indirect
ownership interest (expressed as a percentage) in such Subsidiary or
Unconsolidated Affiliate or (b) such Person’s relative direct and indirect
economic interest (calculated as a percentage) in such Subsidiary or
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Unconsolidated Affiliate.
 
“Parent” means Rouse Properties, Inc.
 
"Participant Register" is defined in Section 13.2.4.
 
“Participants” is defined in Section 13.2.1.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.
 
"Permitted Holders" means one or more of (a) Brookfield Property Partners, L.P.,
(b) any Person that directly, or indirectly, through one or more intermediaries,
controls or is controlled by or is in common control with Brookfield Property
Partners, L.P. described in clause (a) (for so long as Brookfield Property
Partners, L.P. retains control of the voting power thereof), (c) funds managed
or advised by any of the foregoing, but not including, however, any portfolio
company of any of the foregoing and (d) with respect to the Borrower, the Parent
or any wholly-owned Subsidiary of the Parent.
 
“Permitted Liens” are defined in Section 7.13.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
 
“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.
 
“Preferred Stock” means any Equity Interests which entitles the holder thereof
to receive Preferred Dividends.
 
"Pre-Alteration EBITDA" shall have the meaning given to that term in the
definition of EBITDA.
 
"Pre-Alteration NOI" shall have the meaning given to that term in the definition
of Net Operating Income.
 
 
-27-

--------------------------------------------------------------------------------

 
"Pre-Alteration Period" shall have the meaning given to that term in the
definition of EBITDA.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by the Administrative Agent or its parent as its
prime rate (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate, then the term “Prime Rate”
as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Administrative Agent.
 
"Project" means all real property that contains a regional mall inclusive of
adjacent retail properties or similar retail mall property at any time owned or
leased (as lessee or sublessee) by the Parent or a Subsidiary of the Parent,
including, without limitation, the Mortgage Properties.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Purchasers” is defined in Section 13.3(a).
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
 
"Record" means the grid attached to any Note, or the continuation of such grid,
or any other similar record, including computer records, maintained by the
holder of such Note with respect to any Loan referred to in such Note.
 
“Recourse Indebtedness” of a Person means any Indebtedness of such Person that
is not Non-Recourse Indebtedness.
 
“Redevelopment” means, with respect to any Project, the demolition of some or
all of the existing improvements and the construction of new improvements on the
site of such Project, which may include the construction of additional gross
leasable area.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
 
-28-

--------------------------------------------------------------------------------

 
“Regulation” means any regulation adopted by the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board.
 
“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuing Lender and the Administrative Agent
in respect of all unreimbursed payments or disbursements made by the Lenders,
the Issuing Lender and the Administrative Agent under or in respect of the
Letters of Credit.
 
"Release Parcel" is defined in Section 4.5.
 
"Rent Roll" means a report prepared by the Borrower showing for each Mortgage
Property owned or leased by the Borrower or a Subsidiary Guarantor, its
occupancy, lease expiration dates, lease rent and other information in
substantially the form presented to the Administrative Agent prior to the date
hereof or in such other form as may be reasonably acceptable to the
Administrative Agent.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days of the occurrence of such event, provided, however, that a failure to meet
the minimum funding standard of Section 412 of the Code and of Section 302 of
ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.
 
"Required Lenders" means, as of any date of determination, Lenders having more
than fifty percent (50.0%) of the aggregate amount of the Revolving Credit
Commitments and the Outstanding Term Loans of all Lenders, or if the Revolving
Credit Commitments have been terminated or reduced to zero, Lenders holding more
than fifty percent (50.0%) of the principal amount of the aggregate Outstanding
Loans and Letter of Credit Liabilities; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Required
Lenders” shall in no event mean less than two (2) Lenders.  For purposes of this
definition, a Lender shall be deemed to hold a Swingline Loan or a Letter of
Credit Liability to the extent such Lender has acquired a participation therein
under the terms of this Agreement and has not failed to perform its obligations
in respect of such participation.
 
“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other governmental
authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.
 
 
-29-

--------------------------------------------------------------------------------

 
"Reserved Maintenance Amounts" means the sum of (a) amounts held in reserve
accounts by lenders and/or servicers under loans encumbering Projects in the
Additional Portfolio that can be used to fund capital expenses, plus (b) amounts
due the Parent or any Subsidiary for unspent deferred maintenance that are to be
paid by an insurance company.
 
“Revolving Credit Advances” means, as of any date, collectively, all Revolving
Credit Loans then Outstanding under this Facility.
 
"Revolving Credit Floating Rate Loans" means Revolving Credit Loans bearing
interest calculated by reference to the Base Rate.
 
"Revolving Credit Commitment" means, with respect to each Revolving Credit
Lender, the amount set forth on Schedule 1.1 hereto as the amount of such
Revolving Credit Lender’s "Revolving Credit Commitment" to make or maintain
Revolving Credit Loans to the Borrower, and to participate in Swingline Loans
and Letters of Credit for the account of the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.
 
"Revolving Credit Commitment Percentage" means, with respect to each Revolving
Credit Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving
Credit Lender’s percentage of the Aggregate Revolving Credit Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Revolving Credit Commitments of the Revolving
Credit Lenders have been terminated as provided in this Agreement, then the
Revolving Credit Commitment Percentage of each Revolving Credit Lender shall be
determined based on the Revolving Credit Commitment Percentage of such Revolving
Credit Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.
 
"Revolving Credit Lenders" means, collectively, the Lenders which have a
Revolving Credit Commitment, the initial Revolving Credit Lenders being
identified on Schedule 1.1 hereto.
 
"Revolving Credit LIBOR Rate Loans" means Revolving Credit Loans bearing
interest calculated by reference to LIBOR.
 
"Revolving Credit Loan or Loans" means an individual Revolving Credit Loan or
the aggregate Revolving Credit Loans, as the case may be, in the maximum
principal amount of $250,000,000.00 (subject to increase as provided in Section
2.8 or decrease as provided in Section 2.9) to be made by the Revolving Credit
Lenders hereunder as more particularly described in Section 2.7.  Without
limiting the foregoing, Revolving Credit Loans shall also include Revolving
Credit Loans made pursuant to Section 2.7(f).
 
"Revolving Credit Maturity Date" means November 21, 2017, as such date may be
extended as provided in Section 2.10, or such earlier date on which the
Revolving Credit Loans shall become due and payable pursuant to the terms
hereof.
 
 
-30-

--------------------------------------------------------------------------------

 
"Revolving Credit Note" means a promissory note made by the Borrower in favor of
a Revolving Credit Lender in the principal face amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment, in substantially the form of
Exhibit B-1 hereto.
 
"Rouse GP" means Rouse GP, LLC, a Delaware limited liability company,
 
"Sales PSF" means, for tenants who are comprised of less than 10,000 square feet
of leased premises at any Project, the quotient obtained by dividing (a) the
rolling twelve (12) month total sales for mall stores of less than 10,000 square
feet of leased premises at such Project by (b) the total square footage of those
tenants at such Project whose leases comprise 10,000 square feet or less.
 
“Secured Indebtedness” means any Indebtedness which is secured by a Lien on a
Project, any ownership interests in any Person or any other assets which had, in
the aggregate, a value in excess of the amount of such Indebtedness at the time
such Indebtedness was incurred.
 
“Security Documents” means collectively, the Joinder Agreements, the Mortgages,
the Assignments of Leases and Rents, the Control Agreements, the Indemnity
Agreement, UCC-1 financing statements and any further collateral assignments to
the Administrative Agent for the benefit of the Lenders.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
“Southland Project” means that certain Project currently owned by a Subsidiary
of the Borrower, located in California and commonly known as “Southland”.
 
“S&P” means Standard & Poor’s Ratings Group and its successors.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.
 
"Subsidiary Guarantors" means, initially, those Persons described on Schedule
1.5 hereto and each Additional Subsidiary Guarantor.  Upon any Additional
Subsidiary Guarantor becoming a Subsidiary Guarantor or upon the release of a
Subsidiary Guarantor in accordance with the terms of this Agreement, the
Administrative Agent may unilaterally amend Schedule 1.5.
 
 
-31-

--------------------------------------------------------------------------------

 
“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then Outstanding under this Agreement.
 
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $25,000,000, which is included in, and is not in
addition to, the Swingline Lender’s total Commitment hereunder, as it may be
reduced from time to time pursuant to Section 2.9.
 
“Swingline Lender” shall mean KeyBank, in its capacity as a Lender.
 
“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.3 hereof.
 
"Swingline Note" means promissory note made by the Borrower in favor of
Swingline Lender in the principal face amount equal to the Swingline Commitment,
in substantially the form of Exhibit B-3.
 
"Taking" means the taking or appropriation (including by deed in lieu of
condemnation) of any Mortgage Property, or any part thereof or interest therein,
whether permanently or temporarily, for public or quasi-public use under the
power of eminent domain, by reason of any public improvement or condemnation
proceeding, or in any other manner or any damage or injury or diminution in
value through condemnation, inverse condemnation or other exercise of the power
of eminent domain.
 
"Tangible Net Worth" means, as of a given date, the stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus accumulated
depreciation and amortization, minus (to the extent included when determining
the stockholders’ equity of the Parent and its Subsidiaries and without
duplication):  (a) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired (but excluding any such
write-up for purchase price adjustments of properties acquired after the date of
this Agreement , based on GAAP), and (b) the aggregate of all amounts appearing
on the assets side of any such balance sheet for franchises, licenses, permits,
patents, patent applications, copyrights, trademarks, service marks, trade
names, goodwill, treasury stock, experimental or organizational expenses,
unamortized debt discount and expense and other like assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
 
"Term LIBOR Rate Loans" means the Term Loans bearing interest by reference to
LIBOR.
 
 
-32-

--------------------------------------------------------------------------------

 
"Term Loan" or "Term Loans" means, an individual Term Loan or the aggregate Term
Loans, as the case may be, in the maximum principal amount of $260,000,000.00
(subject to increase as provided in Section 2.8) made by the Term Loan Lenders
hereunder.
 
“Term Loan Advances” means, as of any date, collectively, all Term Loans then
Outstanding under this Agreement.
 
"Term Loan Commitment" means, with respect to each Term Loan Lender, the amount
set forth on Schedule 1.1 hereto as the amount of such Term Loan Lender’s "Term
Loan Commitment" to make or maintain Term Loans to the Borrower, as the same may
be changed from time to time in accordance with the terms of this Agreement.
 
"Term Loan Commitment Percentage" means with respect to each Term Loan Lender,
the percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loan Advances, as the same may be changed from
time to time in accordance with the terms of this Agreement.
 
“Term Loan Holdback” is defined in Section 2.2.
 
"Term Loan Lenders" means, collectively, the Lenders which have a Term Loan
Commitment, the initial Term Loan Lenders being identified on Schedule 1.1
hereto.
 
"Term Loans Maturity Date" means November 21, 2018, or such earlier date on
which the Term Loans shall become due and payable pursuant to the terms hereof.
 
"Term Loan Note" means a promissory note made by the Borrower in favor of a Term
Loan Lender in the principal face amount equal to such Term Loan Lender’s Term
Loan Commitment, in substantially the form of Exhibit B-2 hereto.
 
"Title Policy" means, with respect to each parcel of Mortgage Property, an ALTA
standard form title insurance policy for properties not located in Texas and a
TLTA form for properties located in Texas (or in states other than Texas, if
such form is not available, an equivalent, legally promulgated form of mortgagee
title insurance policy reasonably acceptable to the Administrative Agent) issued
by a Title Insurance Company (with such reinsurance as the Administrative Agent
may reasonably require, any such reinsurance to be with direct access
endorsements to the extent available under applicable law) in an amount as the
Administrative Agent may reasonably require based upon the fair market value of
the applicable Mortgage Property insuring the first priority of the Mortgage
thereon and that the Borrower or a Subsidiary Guarantor holds marketable (or
with respect to Texas, indefeasible) fee simple title (or a valid and subsisting
leasehold interest if approved by the Administrative Agent, such approval not to
be unreasonably withheld, conditioned or delayed) to such parcel, subject only
to Permitted Liens, and shall to the extent available in such state where the
Mortgage Property is located and at a commercially reasonable rate contain (a) a
revolving credit endorsement and (b) such other endorsements and affirmative
insurance as the Administrative Agent may reasonably require and is available in
the State in which the Mortgage Property is located, including but not limited
to (i) a comprehensive endorsement, (ii) a variable rate of interest
endorsement, (iii) a usury
 
 
 
-33-

--------------------------------------------------------------------------------

 
 
endorsement, (iv) a doing business endorsement, (v) an ALTA form 3.1 zoning
endorsement, (vi) a “tie-in” endorsement relating to all Title Policies issued
by such Title Insurance Company in respect of other Mortgage Property, (vii) a
“first loss” and a “last dollar” endorsement, and (viii) a utility location
endorsement.
 
“Total Asset Value” means, as of any date, the sum, without duplication, of all
of the following of the Parent, the Borrower and their Subsidiaries and
Unconsolidated Affiliates (but in the case of any non-Wholly Owned Subsidiaries
or Unconsolidated Affiliates, based on the Parent's direct or indirect Ownership
Share of the same) except as noted with respect to non-Wholly Owned Subsidiaries
and Unconsolidated Affiliates:
 
(a) the quotient of (i) Net Operating Income from all Projects of the Borrower
and its Subsidiaries for the most recent two (2) quarters for which financial
results of the Borrower have been reported, annualized, less Capital Reserves
for such Projects, divided by (ii) the Capitalization Rate, plus
 
(b) the cost basis of any Projects acquired during the twelve month period
following such acquisition, plus
 
(c) the GAAP book value of Vacant Land, plus
 
(d) aggregate sums spent on the construction of improvements (including land
acquisition costs) until 6 months after substantial completion of such
improvements has been achieved.
 
For purposes of this definition (x) the property described in clause (c) and (d)
above shall not, in the aggregate, constitute more than 10% of the calculation
of Total Asset Value, and any excess over such amount shall not be included in
the calculation of Total Asset Value and (y) to the extent the amount of
Pre-Alteration NOI included in Net Operating Income under clause (a) above would
exceed 7.5% of such Net Operating Income, such excess shall be excluded.
 
"Total Budgeted Cost" means, with respect to an Alteration Asset, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower or a Subsidiary with respect to
such Alteration Asset to complete the applicable Alteration.
 
"Total Liabilities" means, as of any date of determination, the difference of
(a) all Indebtedness of the Parent, the Borrower and their Wholly Owned
Subsidiaries and the Borrower’s Ownership Share of all Indebtedness of all
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates of the Borrower
(each calculated at the outstanding principal amount based on the contract and
not reflecting purchase accounting adjustments pursuant to GAAP), minus (b) (i)
the sum of Unrestricted Cash and Cash Equivalents plus Cash and Cash Equivalents
restricted as a result of securing Indebtedness (x) which are held in a lockbox
or cash management account and are to be applied toward the next installment of
regularly scheduled debt service payments under any Indebtedness of such Person
so long as no event of default has occurred and is continuing with respect to
such Indebtedness or (y) the
 
 
 
-34-

--------------------------------------------------------------------------------

 
 
application of which is to be made against the principal of such Indebtedness,
in each case of the Borrower and its Wholly Owned Subsidiaries and all
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates of the Borrower (to
the extent of the Borrower’s Ownership Share of the same), less (ii) an amount
equal to the positive difference between (A) an amount equal to $10,000,000 in
respect of unspent deferred maintenance as of the date of this Agreement to be
reduced by amounts expended by the Borrower and its Subsidiaries for which the
Administrative Agent has been provided satisfactory evidence of expenditure and
(B) Reserved Maintenance Amounts, in each case as determined in accordance with
GAAP (each as noted with respect to non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates), and without duplication.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or
LIBOR Rate Loan.
 
“Unconsolidated Affiliate” means, in respect of any Person, any other Person in
whom such Person holds an Investment (irrespective of whether such Person is an
Affiliate under this Agreement), which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.
 
"Unhedged Variable Rate Debt" means any Indebtedness with respect to which the
interest is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Event of Default.
 
"Unrestricted Cash and Cash Equivalents" means, as of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is readily
available for the satisfaction of any and all obligations of such
Person.  Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.
 
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness or
Guarantee Obligations.
 
 
-35-

--------------------------------------------------------------------------------

 
“Unused Fee” is defined in Section 2.12.
 
“Vacant Land” means, as of any date, non-income (or de minimis income, provided
that the same is not included in EBITDA) producing land associated with a
regional mall or other retail property which has no current occupants.
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.
 
"Withholding Agent" means the Borrower and the Administrative Agent.
 
1.2.           Rules of Interpretation.
 
(a)           A reference to any document or agreement shall include such
document or agreement as amended, restated, modified, supplemented or ratified
from time to time in accordance with its terms and the terms of this Agreement.
 
(b)           The singular includes the plural and the plural includes the
singular.
 
(c)           A reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws).
 
(d)           A reference to any Person includes its permitted successors and
permitted assigns.
 
(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Parent or any of its Subsidiaries at “fair value”,
as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
 
(f)           The words “include”, “includes” and “including” are not limiting.
 
(g)           The words “approval” and “approved”, as the context requires,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.
 
 
-36-

--------------------------------------------------------------------------------

 
(h)           All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.
 
(i)           Reference to a particular “Section”, refers to that section of
this Agreement unless otherwise indicated.
 
(j)           The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
 
(k)           In the event of any change in GAAP after the date hereof or any
other change in accounting procedures pursuant to Section 7.1 which would affect
the computation of any financial covenant, ratio or other requirement set forth
in any Loan Document, then upon the request of the Borrower, Guarantors or the
Administrative Agent, the Borrower, the Guarantors, the Administrative Agent and
the Lenders shall negotiate promptly, diligently and in good faith in order to
amend the provisions of the Loan Documents such that such financial covenant,
ratio or other requirement shall continue to provide substantially the same
financial tests or restrictions of the Borrower and the Guarantors as in effect
prior to such accounting change, as determined by the Required Lenders in their
good faith judgment.  Until such time as such amendment shall have been executed
and delivered by the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders, such financial covenants, ratio and other requirements, and
all financial statements and other documents required to be delivered under the
Loan Documents, shall be calculated and reported as if such change had not
occurred
 
ARTICLE II.
 
THE CREDIT
 
2.1.           Revolving Credit Loans.
 
(a)           Subject to the terms and conditions set forth in this Agreement,
each of the Revolving Credit Lenders severally agrees to lend to the Borrower,
and the Borrower may borrow (and repay and reborrow) from time to time between
the Agreement Effective Date and the Revolving Credit Maturity Date upon notice
by the Borrower to the Administrative Agent given in accordance with Section
2.5, such sums as are requested by the Borrower for the purposes set forth in
Section 7.2 up to a maximum aggregate principal amount Outstanding (after giving
effect to all amounts requested) at any one time equal to the lesser of (i) such
Lender’s Revolving Credit Commitment and (ii) such Lender’s Revolving Credit
Commitment Percentage of an amount equal to (A) the Borrowing Base Availability
minus (B) the sum of (1) the amount of all Outstanding Swingline Loans and Term
Loans plus (2) the aggregate amount of Letter of Credit Liabilities; provided,
that, in all events no Default or Event of Default shall have occurred and be
continuing; and provided, further, that the Outstanding principal amount of the
Revolving Credit Loans (after giving effect to all amounts requested), Swingline
Loans and Letter of Credit Liabilities shall not at any
 
 
 
-37-

--------------------------------------------------------------------------------

 
 
 
time exceed the Aggregate Revolving Credit Commitment and the Outstanding
principal amount of the Loans (after giving effect to all amounts requested),
Swingline Loans and Letter of Credit Liabilities shall not at any time exceed
the Aggregate Commitment.  The Revolving Credit Loans shall be made pro rata in
accordance with each Revolving Credit Lender’s Revolving Credit Commitment
Percentage.  Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrower that all of the conditions
required of the Borrower set forth in Section 5.1 (with respect to the initial
Advance hereunder) and Section 5.2 (with respect to each Advance hereunder) have
been satisfied on the date of such request.  The Administrative Agent may assume
that the conditions in Section 5.1 (with respect to the initial Advance
hereunder) and Section 5.2 (with respect to each Advance hereunder) have been
satisfied or waived unless it receives prior written notice from a Revolving
Credit Lender that such conditions have not been satisfied or waived.  No
Revolving Credit Lender shall have any obligation to make any Revolving Credit
Loan to the Borrower to the extent that such Revolving Credit Loan would cause
the sum of (1) such Revolving Credit Lender's Revolving Credit Commitment
Percentage of all Outstanding Swingline Loans plus (2) such Revolving Credit
Lender's Revolving Credit Commitment Percentage of all Outstanding Letter of
Credit Liabilities and (3) such Revolving Credit Lender's Outstanding Revolving
Credit Loans to exceed the amount of such Revolving Credit Lender's Revolving
Credit Commitment.
 
(b)           The Revolving Credit Loans shall be evidenced by Revolving Credit
Notes in substantially the form of Exhibit B-1 hereto and completed with
appropriate insertions.  One Revolving Credit Note shall be payable to the order
of each Revolving Credit Lender in the principal amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment or, if less, the Outstanding amount
of all Revolving Credit Loans made by such Revolving Credit Lender, plus
interest accrued thereon, as set forth below.  The Borrower irrevocably
authorizes the Administrative Agent to make or cause to be made, at or about the
time of the Borrowing Date of any Revolving Credit Loan or the time of receipt
of any payment of principal thereof, an appropriate notation on the
Administrative Agent’s Record reflecting the making of such Revolving Credit
Loan or (as the case may be) the receipt of such payment.  The Outstanding
amount of the Revolving Credit Loans set forth on the Administrative Agent’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to each Revolving Credit Lender, but the failure to record, or any error
in so recording, any such amount on the Administrative Agent’s Record shall not
limit or otherwise affect the obligations of the Borrower hereunder or under any
Revolving Credit Note to make payments of principal of or interest on any
Revolving Credit Loan when due. Any Lender may request that Revolving Credit
Loans made by it be evidenced solely by this Agreement rather than by a
Revolving Credit Note. The absence of such a Revolving Credit Note shall not in
any way diminish or impair the rights of such Lender with respect to its
Revolving Credit Loans.
 
2.2.           Commitment to Lend Term Loan.  Subject to the terms and
conditions set forth in this Agreement, each of the Term Loan Lenders severally
agrees to lend to the Borrower such Term Loan Lender’s Term Loan Commitment,
which Term Loans shall be evidenced by the Term Loan Notes, substantially the
form of Exhibit B-2 hereto and completed with appropriate insertions. Any Lender
may request that Term Loans made by it be evidenced
 
 
 
-38-

--------------------------------------------------------------------------------

 
 
solely by this Agreement rather than by a Term Loan Note. The absence of such a
Term Loan Note shall not in any way diminish or impair the rights of such Lender
with respect to its Term Loans. Term Loans with respect to the Term Loan
Commitments in effect on the Agreement Effective Date shall be made in two
disbursements, the first on the Agreement Effective Date in the full amount
thereof less $71,165,829.00 (the “Term Loan Holdback”) and the second
disbursement in the amount of the Term Loan Holdback to be made on or about
December 1, 2013 for the purpose of repaying the existing Secured Indebtedness
encumbering the Southland Project in connection with the addition of such
Project as an additional Collateral Pool Property at such time, provided that
all of the conditions set forth in Section 5.2 have been satisfied or
affirmatively waived on the date of such second disbursement.  Any additional
Term Loans made as a result of any increase in the Aggregate Term Commitments
pursuant to Section 2.8 shall be made on the applicable Commitment Increase Date
and each Lender which elects to increase its or acquire a Term Loan Commitment
pursuant to Section 2.8 severally and not jointly agrees to make a Term Loan to
the Borrower in an amount equal to (a) with respect to any existing Lender, the
amount by which such Term Loan Lender’s Term Loan Commitment increases on the
applicable Commitment Increase Date and (b) with respect to any new Lender, the
amount of such new Lender’s Term Loan Commitment.  The Borrower irrevocably
authorizes each Term Loan Lender to make or cause to be made, at or about the
time of the Borrowing Date of any Term Loan or the time of receipt of any
payment of principal thereof, an appropriate notation on such Term Loan Lender's
Record reflecting the making of such Term Loan or (as the case may be) the
receipt of such payment.  The Outstanding amount of the Term Loans set forth on
such Term Loan Lender's Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Term Lender, but the failure to record,
or any error in so recording, any such amount on the Term Loan Lender's Record
shall not limit or otherwise affect the obligations of the Borrower hereunder or
under any Term Loan Note to make payments of principal of or interest on any
Term Loan when due.
 
2.3.           Swingline Loan Commitment.
 
(a)           Subject to the terms and conditions set forth in this Agreement,
Swingline Lender agrees to lend to the Borrower (the “Swingline Loans”), and the
Borrower may borrow (and repay and reborrow) from time to time between the
Agreement Effective Date and the date which is five (5) Business Days prior to
the Revolving Credit Maturity Date upon notice by the Borrower to the Swingline
Lender given in accordance with this Section 2.3, such sums as are requested by
the Borrower for the purposes set forth in Section 7.2 in an aggregate principal
amount at any one time Outstanding not exceeding the Swingline Commitment;
provided that in all events (i) no Default or Event of Default shall have
occurred and be continuing or would arise as a result thereof; and (ii) the
Outstanding principal amount of the Revolving Credit Loans and Swingline Loans
and Letter of Credit Liabilities (after giving effect to all amounts requested),
shall not at any time (x) exceed the Aggregate Revolving Credit Commitment, or
(y) exceed the sum of (A) Borrowing Base Availability minus (B) the aggregate
Outstanding Term Loans.  Notwithstanding anything to the contrary contained in
this Section 2.3, the Swingline Lender shall not be obligated to make any
Swingline Loan at a time when any other Revolving Credit Lender is a Defaulting
Lender, unless the Swingline Lender is satisfied
 
 
 
-39-

--------------------------------------------------------------------------------

 
that the participation therein will otherwise be fully allocated to the
Revolving Credit Lenders that are Non-Defaulting Lenders consistent with Section
2.11 and the Defaulting Lender shall not participate therein, except to the
extent the Swingline Lender has entered into arrangements with the Borrower or
such Defaulting Lender that are reasonably satisfactory to the Swingline Lender
in its good faith determination to eliminate the Swingline Lender’s Fronting
Exposure with respect to any such Defaulting Lender, including the delivery of
cash collateral.  Swingline Loans shall constitute “Revolving Credit Loans” for
all purposes hereunder.  The funding of a Swingline Loan hereunder shall
constitute a representation and warranty by the Borrower that all of the
conditions set forth in Section 5.2 have been satisfied or affirmatively waived
on the date of such funding.  The Swingline Lender may assume that the
conditions in Section 5.2 have been satisfied or affirmatively waived unless
Swingline Lender has received written notice from a Lender that such conditions
have not been satisfied or affirmatively waived.  Each Swingline Loan shall be
due and payable within five (5) Business Days of the date such Swingline Loan
was provided and the Borrower hereby agrees (to the extent not repaid as
contemplated by Section 2.13 below) to repay each Swingline Loan on or before
the date that is five (5) Business Days from the date such Swingline Loan was
provided.  No Swingline Loan may be refinanced by another Swingline Loan.
 
(b)           The Swingline Loans shall be evidenced by a separate promissory
note of the Borrower in substantially the form of Exhibit B-3 hereto (the
“Swingline Note”), dated the date of this Agreement and completed with
appropriate insertions.  The Swingline Note shall be payable to the order of the
Swingline Lender in the principal face amount equal to the Swingline Commitment
and shall be payable as set forth below.  The Borrower irrevocably authorizes
the Swingline Lender to make or cause to be made, at or about the time of the
Borrowing Date of any Swingline Loan or at the time of receipt of any payment of
principal thereof, an appropriate notation on the Swingline Lender’s Record
reflecting the making of such Swingline Loan or (as the case may be) the receipt
of such payment.  The Outstanding amount of the Swingline Loans set forth on the
Swingline  Lender’s Record shall be prima facie evidence, absent manifest error,
of the principal amount thereof owing and unpaid to the Swingline Lender, but
the failure to record, or any error in so recording, any such amount on the
Swingline Lender’s Record shall not limit or otherwise affect the obligations of
the Borrower hereunder or under the Swingline Note to make payments of principal
of or interest on any Swingline Loan when due.
 
(c)           The Borrower shall request a Swingline Loan by delivering to the
Swingline Lender a Borrowing Notice executed by an Authorized Officer no later
than 11:00 a.m. (Eastern time) on the requested Borrowing Date specifying the
amount of the requested Swingline Loan (which shall be in the minimum amount of
$1,000,000.00 or an integral multiple of $250,000.00 in excess thereof) and
providing the wire instructions for the delivery of the Swingline Loan
proceeds.  The Borrowing Notice shall also contain a certification by an
Authorized Officer that no Default exists after giving effect to the making of
such Swingline Loan.  Each such Borrowing Notice shall be irrevocable and
binding on the Borrower and shall obligate the Borrower to accept such Swingline
Loan
 


 
-40-

--------------------------------------------------------------------------------

 




 
 
on the Borrowing Date.  Notwithstanding anything herein to the contrary, a
Swingline Loan shall be a Floating Rate Loan and shall bear interest at the rate
per annum equal to the Base Rate (or such lesser rate as the Borrower and
Swingline Lender may mutually agree) plus the Applicable Margin for Floating
Rate Loans.  The proceeds of the Swingline Loan will be disbursed by wire by the
Swingline Lender to the Borrower no later than 1:00 p.m. (Eastern time) on the
Borrowing Date.

 
(d)           The Swingline Lender shall, within two (2) Business Days after the
Borrowing Date with respect to such Swingline Loan, request each Revolving
Credit Lender, including the Swingline Lender, to make a Revolving Credit Loan
pursuant to Section 2.1 in an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the amount of the Swingline Loan
Outstanding on the date such notice is given.  In the event that the Borrower
does not notify the Administrative Agent in writing otherwise on or before noon
(Eastern time) of the second (2nd) Business Day after the Borrowing Date with
respect to such Swingline Loan, the Administrative Agent shall notify the
Revolving Credit Lenders that such Revolving Credit Loan shall be a LIBOR Rate
Loan with an Interest Period of one (1) month, provided that the making of such
LIBOR Rate Loan will not be in contravention of any other provision of this
Agreement, or if the making of a LIBOR Rate Loan would be in contravention of
this Agreement, then such notice shall indicate that such loan shall be a
Floating Rate Loan.  The Borrower hereby irrevocably authorizes and directs the
Swingline Lender to so act on its behalf, and agrees that any amount advanced to
the Administrative Agent for the benefit of the Swingline Lender pursuant to
this Section 2.3(d) shall be considered a Revolving Credit Loan pursuant to
Section 2.1.  Unless any of the events described in Section 8.7 shall have
occurred and is continuing beyond any applicable notice and cure period (in
which event the procedures of Section 2.3(e) shall apply), each Revolving Credit
Lender shall make the proceeds of its Revolving Credit Loan available to the
Swingline Lender for the account of the Swingline Lender at the Administrative
Agent’s Head Office prior to 12:00 noon (Eastern time) in funds immediately
available no later than the third (3rd) Business Day after the date such notice
is given just as if the Revolving Credit Lenders were funding directly to the
Borrower, so that thereafter such Obligations shall be evidenced by the
Revolving Credit Notes.  The proceeds of such Revolving Credit Loan shall be
immediately applied to repay the Swingline Loans.
 
(e)           If for any reason a Swingline Loan cannot be refinanced by a
Revolving Credit Loan pursuant to Section 2.3(d), each Revolving Credit Lender
will, on the date such Revolving Credit Loan pursuant to Section 2.3(d) was to
have been made, purchase an undivided participation interest in the Swingline
Loan in an amount equal to its Revolving Credit Commitment Percentage of such
Swingline Loan.  Each Revolving Credit Lender will immediately transfer to the
Swingline Lender in immediately available funds the amount of its participation
and upon receipt thereof the Swingline Lender will deliver to such Revolving
Credit Lender a Swingline Loan participation certificate dated the date of
receipt of such funds and in such amount.
 


 
-41-

--------------------------------------------------------------------------------

 
 
(f)           Whenever at any time after the Swingline Lender has received from
any Revolving Credit Lender such Revolving Credit Lender’s participation
interest in a Swingline Loan, the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Revolving Credit
Lender its participation interest in such amount (appropriately adjusted in the
case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participating interest was outstanding and funded);
provided, however, that in the event that such payment received by the Swingline
Lender is required to be returned, such Revolving Credit Lender will return to
the Swingline Lender any portion thereof previously distributed by the Swingline
Lender to it.
 
(g)           Each Revolving Credit Lender’s obligation to fund a Revolving
Credit Loan as provided in Section 2.3(d) or to purchase participation interests
pursuant to Section 2.3(e) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower or Guarantors may have against the Swingline Lender after
giving effect to the provisions of Section 2.11(c), the Borrower or Guarantors
or anyone else for any reason whatsoever; (ii) the occurrence or continuance of
a Default or an Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or Guarantors or any of their
respective Subsidiaries; (iv) any breach of this Agreement or any of the other
Loan Documents by the Borrower, Guarantors or any Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  Any portions of a Swingline Loan not so purchased or converted
may be treated by the Administrative Agent and Swingline Lender as against such
Revolving Credit Lender as a Revolving Credit Loan which was not funded by the
non-purchasing Lender, thereby making such Lender a Defaulting Lender.  Each
Swingline Loan, once so sold or converted, shall cease to be a Swingline Loan
for the purposes of this Agreement, but shall be a Revolving Credit Loan made by
each Revolving Credit Lender under its Revolving Credit Commitment.
 
(h)           Upon demand by the Administrative Agent or the Swingline Lender at
any time while a Lender is a Defaulting Lender, the Borrower shall deliver to
the Administrative Agent for the benefit of the Swingline Lender within one (1)
Business Day of such demand, cash collateral or other credit support reasonably
satisfactory to the Swingline Lender in an amount equal to such Defaulting
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of the Swingline Loans then Outstanding.
 
2.4.           Interest on Loans.
 
(a)           Each Floating Rate Loan shall bear interest for the period
commencing with the Borrowing Date thereof and ending on the date on which such
Floating Rate Loan is repaid or converted to a LIBOR Rate Loan at the Floating
Rate.
 


 
-42-

--------------------------------------------------------------------------------

 
 
(b)           Each LIBOR Rate Loan shall bear interest for the period commencing
with the Borrowing Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the LIBOR Rate
determined for such Interest Period.
 
(c)           The Borrower promises to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.
 
(d)           Floating Rate Loans and LIBOR Rate Loans may be converted to Loans
of the other Type as provided in Section 2.14.
 
2.5.           Requests for Revolving Credit Loans.  The Borrower shall give to
the Administrative Agent written notice executed by an Authorized Officer in the
form of Exhibit F hereto (or telephonic notice confirmed in writing in the form
of Exhibit F hereto) of each Revolving Credit Loan requested hereunder (a
“Borrowing Notice”) by 11:00 a.m. (Eastern time) one (1) Business Day prior to
the proposed Borrowing Date with respect to Floating Rate Loans and three (3)
Business Days prior to the proposed Borrowing Date with respect to LIBOR Rate
Loans.  Each such notice shall specify with respect to the requested Revolving
Credit Loan the proposed principal amount of such Loan, the Type of Loan, the
initial Interest Period (if applicable) for such Loan and the Borrowing
Date.  Each such notice shall also contain a certification by an Authorized
Officer that no Default exists after giving effect to the making of such
Revolving Credit Loan.  Promptly upon receipt of any such notice, the
Administrative Agent shall notify each of the Revolving Credit Lenders
thereof.  Each such Borrowing Notice shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Borrowing
Date.  Nothing herein shall prevent the Borrower from seeking recourse against
any Revolving Credit Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement.  Each Borrowing
Notice shall be (a) except as a result of a Borrowing Notice pursuant to Section
2.7, for a Floating Rate Loan in a minimum aggregate amount of $1,000,000.00 or
an integral multiple of $100,000.00 in excess thereof (or in the remaining
undrawn amount of the Revolving Credit Commitments, if less); or (b) for a LIBOR
Rate Loan in a minimum aggregate amount of $1,000,000.00 or an integral multiple
of $250,000.00 in excess thereof; provided, however, that there shall be no more
than five (5) Revolving Credit LIBOR Rate Loans Outstanding at any one time.
 
2.6.           Funds for Loans.
 
(a)           Not later than 1:00 p.m. (Eastern time) on the proposed Borrowing
Date of any Revolving Credit Loans or Term Loans, each of the Revolving Credit
Lenders or Term Loan Lenders, as applicable, will make available to the
Administrative Agent, at the Administrative Agent’s Head Office, in immediately
available funds, the amount of such Lender’s Commitment Percentage of the amount
of the requested Loans which may be disbursed pursuant to Section 2.1 and
2.2.  Upon receipt from each such Lender of such amount, and upon receipt of the
documents required by Section 5.1 and 5.2 and the satisfaction or waiver of the
other conditions set forth therein, to the extent applicable, the Administrative
Agent will make available to the Borrower the aggregate amount of such
 


 
-43-

--------------------------------------------------------------------------------

 
 
 
Revolving Credit Loans or Term Loans made available to the Administrative Agent
by the Lenders, as applicable, by crediting such amount to the account of the
Borrower maintained at the Administrative Agent’s Head Office.  The failure or
refusal of any Revolving Credit Lender or Term Loan Lender to make available to
the Administrative Agent at the aforesaid time and place on any Borrowing Date
the amount of its Commitment Percentage of the requested Loans shall not relieve
any other Revolving Credit Lender or Term Loan Lender from its several
obligation hereunder to make available to the Administrative Agent the amount of
such other Lender’s Commitment Percentage of any requested Loans, including any
additional Revolving Credit Loans that may be requested subject to the terms and
conditions hereof to provide funds to replace those not advanced by the Lender
so failing or refusing.

 
(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to the applicable Borrowing Date that such Lender will not make
available to the Administrative Agent such Lender’s Commitment Percentage of a
proposed Loan, the Administrative Agent may in its discretion assume that such
Lender has made such Loan available to the Administrative Agent in accordance
with the provisions of this Agreement and the Administrative Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Administrative Agent for the
amount of such advance.  If such Lender does not pay such corresponding amount
upon the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the Borrower, and the Borrower shall promptly pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from such Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower, the
applicable rate for such Loan or (ii) from such Lender, the Federal Funds
Effective Rate plus one percent (1%).
 
2.7.           Letters of Credit.
 
(a)           Subject to the terms and conditions set forth in this Agreement,
at any time and from time to time from the Agreement Effective Date through the
day that is ninety (90) days prior to the Revolving Credit Maturity Date, the
Issuing Lender shall issue such Letters of Credit as the Borrower may request
upon the delivery of a written request substantially in the form of Exhibit G
hereto (a “Letter of Credit Request”) to the Issuing Lender, provided that (i)
no Default or Event of Default shall have occurred and be continuing, (ii) upon
issuance of such Letter of Credit, the Letter of Credit Liabilities shall not
exceed the Letter of Credit Commitment, (iii) in no event shall the sum of (A)
the Revolving Credit Loans and Swingline Loans Outstanding, and (B) the amount
of Letter of Credit Liabilities (after giving effect to all Letters of Credit
requested) exceed the Aggregate Revolving Credit Commitment, (iv) in no event
shall the Outstanding principal amount of the Loans and Letter of Credit
Liabilities (after giving effect to any requested Letters of Credit) exceed the
lesser of the Aggregate Commitment or the Borrowing Base
 


 
-44-

--------------------------------------------------------------------------------

 
 
 
Availability, (v) the conditions set forth in Section 5.1 (with respect to any
Letter of Credit issued on the Agreement Effective Date) and Section 5.2 (with
respect to the issuance of any other Letter of Credit) shall have been satisfied
or waived, and (vi) in no event shall any amount drawn under a Letter of Credit
be available for reinstatement or a subsequent drawing under such Letter of
Credit. Notwithstanding anything to the contrary contained in this Section 2.7,
the Issuing Lender shall not be obligated to issue, amend, extend, renew or
increase any Letter of Credit at a time when any other Revolving Credit Lender
is a Defaulting Lender, unless the Issuing Lender is satisfied that the
participation therein will otherwise be fully allocated to the Revolving Credit
Lenders that are Non-Defaulting Lenders consistent with Section 2.11 and the
Defaulting Lender shall have no participation therein, except to the extent the
Issuing Lender has entered into arrangements with the Borrower or such
Defaulting Lender which are satisfactory to the Issuing Lender in its good faith
determination to eliminate the Issuing Lender’s Fronting Exposure with respect
to any such Defaulting Lender, including the delivery of cash collateral.  The
Issuing Lender may assume that the conditions in Section 5.1 (with respect to
any Letter of Credit issued on the Agreement Effective Date) and Section 5.2
(with respect to the issuance of any other Letter of Credit) have been satisfied
or waived unless it receives written notice from a Revolving Credit Lender that
such conditions have not been satisfied or waived.  Each Letter of Credit
Request shall be executed by an Authorized Officer of the Borrower.  The Issuing
Lender shall be entitled to conclusively rely on such Person’s authority to
request a Letter of Credit on behalf of the Borrower.  The Issuing Lender shall
have no duty to verify the authenticity of any signature appearing on a Letter
of Credit Request. Unless the Issuing Lender otherwise consents, the term of any
Letter of Credit shall not exceed a period of time commencing on the issuance of
such Letter of Credit and ending one year after the date of issuance thereof,
subject to extension pursuant to an “evergreen” clause reasonably acceptable to
the Issuing Lender (but in any event the term shall not extend beyond five (5)
Business Days prior to the Revolving Credit Maturity Date).  The amount
available to be drawn under any Letter of Credit shall reduce on a
dollar-for-dollar basis the amount available to be drawn under the Aggregate
Commitment as a Loan.

 
(b)           Each Letter of Credit Request shall be submitted to the Issuing
Lender at least five (5) Business Days (or such shorter period as the Issuing
Lender may reasonably approve) prior to the date upon which the requested Letter
of Credit is to be issued.  Each such Letter of Credit Request shall contain a
certification by an Authorized Officer that no Default exists after giving
effect to the issuance of such Letter of Credit.  The Borrower shall further
deliver to the Issuing Lender such additional applications (which application as
of the date hereof is in the form of Exhibit G attached hereto) and documents as
the Issuing Lender may reasonably require, in conformity with the then standard
practices of its letter of credit department, in connection with the issuance of
such Letter of Credit; provided that in the event of any conflict, the terms of
this Agreement shall control.
 
(c)           The Issuing Lender shall, subject to the conditions set forth in
this Agreement, issue a requested Letter of Credit on or before five (5)
Business Days
 


 
-45-

--------------------------------------------------------------------------------

 
 
 
following receipt of the documents last due pursuant to Section 2.7(b).  Each
Letter of Credit shall be in form and substance reasonably satisfactory to the
Issuing Lender in its reasonable discretion.

 
(d)           Upon the issuance of a Letter of Credit, each Revolving Credit
Lender shall be deemed to have purchased a participation therein from Issuing
Lender in an amount equal to its respective Revolving Credit Commitment
Percentage of the amount of such Letter of Credit.  No Revolving Credit Lender’s
obligation to participate in a Letter of Credit shall be affected by any other
Revolving Credit Lender’s failure to perform as required herein with respect to
such Letter of Credit or any other Letter of Credit.
 
(e)           Upon the issuance of each Letter of Credit, the Borrower shall pay
to the Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate of one-eighth of one percent (0.125%) of the face amount
of such Letter of Credit (which fee shall not be less than $1,500 in any event)
and an administrative charge of $250, and (ii) for the accounts of the Revolving
Credit Lenders that are Non-Defaulting Lenders (including the Issuing Lender) in
accordance with their respective percentage shares of participation in such
Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to the LIBOR Applicable Margin in effect from time to time on the face amount of
such Letter of Credit during the term of this Agreement.  Such fees shall be
payable in quarterly installments in arrears with respect to each Letter of
Credit on the first day of each calendar quarter following the date of issuance
and continuing on each quarter or portion thereof thereafter, as applicable, or
on any earlier date on which the Revolving Credit Commitments shall terminate
and on the expiration or return of any Letter of Credit.  In addition, the
Borrower shall pay to Issuing Lender for its own account within thirty (30) days
after written demand of Issuing Lender the standard issuance, documentation and
service charges for Letters of Credit issued from time to time by Issuing
Lender.
 
(f)           In the event that any amount is drawn under a Letter of Credit by
the beneficiary thereof, the Borrower shall reimburse the Issuing Lender by
having such amount drawn treated as an Outstanding Revolving Credit Floating
Rate Loan under this Agreement (the Borrower being deemed to have requested a
Revolving Credit Floating Rate Loan on such date in an amount equal to the
amount of such drawing and such amount drawn shall be treated as an Outstanding
Revolving Credit Floating Rate Loan under this Agreement) and the Administrative
Agent shall promptly notify each Revolving Credit Lender by facsimile, telephone
(confirmed in writing) or other similar means of transmission, and each
Revolving Credit Lender shall promptly and unconditionally pay to the
Administrative Agent, for the Issuing Lender’s own account, an amount equal to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of such
Letter of Credit (to the extent of the amount drawn).  The Borrower further
hereby irrevocably authorizes and directs the Administrative Agent to notify the
Revolving Credit Lenders of the Borrower’s intent to convert such Floating Rate
Loan to a LIBOR Rate Loan with an Interest Period of one (1) month on the third
(3rd) Business Day following the funding by the Revolving Credit Lenders of
their advance under this Section 2.7(f), provided that the
 


 
-46-

--------------------------------------------------------------------------------

 
 
 
making of such LIBOR Rate Loan shall not be in contravention of any provision of
this Agreement.  If and to the extent any Revolving Credit Lender shall not make
such amount available on the Business Day on which such draw is funded, such
Revolving Credit Lender agrees to pay such amount to the Administrative Agent
forthwith on demand, together with interest thereon, for each day from the date
on which such draw was funded until the date on which such amount is paid to the
Administrative Agent, at the Federal Funds Effective Rate until three (3) days
after the date on which the Administrative Agent gives notice of such draw and
at the Federal Funds Effective Rate plus one percent (1.0%) for each day
thereafter.  Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans,
amounts due with respect to its participations in Letters of Credit and any
other amounts due to it hereunder to the Administrative Agent to fund the amount
of any drawn Letter of Credit which such Revolving Credit Lender was required to
fund pursuant to this Section 2.7(f) until such amount has been funded (as a
result of such assignment or otherwise).  The failure of any Revolving Credit
Lender to make funds available to the Administrative Agent in such amount shall
not relieve any other Revolving Credit Lender of its obligation hereunder to
make funds available to the Administrative Agent pursuant to this Section
2.7(f).

 
(g)           If after the issuance of a Letter of Credit pursuant to Section
2.7(c) by the Issuing Lender, but prior to the funding of any portion thereof by
a Revolving Credit Lender, for any reason a drawing under a Letter of Credit
cannot be refinanced as a Revolving Credit Loan, each Revolving Credit Lender
will, on the date such Revolving Credit Loan pursuant to Section 2.7(f) was to
have been made, purchase an undivided participation interest in such Letter of
Credit in an amount equal to its Revolving Credit Commitment Percentage of the
amount of such Letter of Credit.  Each Revolving Credit Lender will immediately
transfer to the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Revolving Credit Lender a Letter of Credit participation certificate dated the
date of receipt of such funds and in such amount.
 
(h)           Whenever at any time after the Issuing Lender has received from
any  Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.
 
(i)           The issuance of any supplement, modification, amendment, renewal
or extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
 


 
-47-

--------------------------------------------------------------------------------

 
 
(j)           The Borrower assumes all risks of the acts, omissions, or misuse
of any Letter of Credit by the beneficiary thereof.  Neither the Administrative
Agent, Issuing Lender nor any Lender will be responsible for (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any Letter of
Credit or any document submitted by any party in connection with the issuance of
any Letter of Credit, even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of any beneficiary of any Letter of Credit to comply fully with
the conditions required in order to demand payment under a Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Administrative Agent or any Lender.  None
of the foregoing will affect, impair or prevent the vesting of any of the rights
or powers granted to the Administrative Agent, Issuing Lender or the Lenders
hereunder.  In furtherance and extension and not in limitation or derogation of
any of the foregoing, any act taken or omitted to be taken by the Administrative
Agent, Issuing Lender or the other Lenders in good faith will be binding on the
Borrower and will not put the Administrative Agent, Issuing Lender or the other
Lenders under any resulting liability to the Borrower; provided nothing
contained herein shall relieve the Issuing Lender, the Administrative Agent or
any Lender for liability incurred by any such party arising solely out of the
gross negligence or willful misconduct of such party in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.
 
2.8.           Increase in Aggregate Commitment.
 
(a)           Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this Section 2.8,
the Borrower shall have the option subject to the Administrative Agent’s prior
written consent (such consent to not be unreasonable withheld, conditioned or
delayed) at any time and from time to time before the Revolving Credit Maturity
Date or Term Loans Maturity Date, as applicable, to request an increase in the
Aggregate Revolving Credit Commitment and/or the Aggregate Term Commitment by an
aggregate amount of $250,000,000.00 such that the Aggregate Commitment does not
exceed $760,000,000.00, by giving written notice to the Administrative Agent (an
“Increase Notice”; and the amount of such requested increase is the “Commitment
Increase”), provided that any such individual increase must be in a minimum
amount of $10,000,000.00 and an integral multiple of $5,000,000.00 in excess
thereof, unless otherwise approved by the Administrative Agent. The
Administrative Agent shall send a notice to all Lenders (the “Additional
Commitment
 


 
-48-

--------------------------------------------------------------------------------

 
 
 
Request Notice”) informing them of the Borrower’s request to increase the
Aggregate Commitment.  Each Lender who desires to provide an additional
Commitment shall provide the Administrative Agent with a written commitment
letter specifying the amount of the additional Commitment which it is willing to
provide prior to such deadline as may be specified in the Additional Commitment
Request Notice.  If the requested increase is oversubscribed then the
Administrative Agent and the Arranger shall allocate the Commitment Increase
among the Lenders who provide such commitment letters on such basis as the
Administrative Agent, the Arranger and the Borrower shall mutually agree.  If
the additional Commitments so provided are not sufficient to provide the full
amount of the Commitment Increase requested by the Borrower, then the
Administrative Agent, Arranger or the Borrower may, but shall not be obligated
to, invite one or more banks or lending institutions (which banks or lending
institutions shall be reasonably acceptable to the Administrative Agent, the
Arranger and the Borrower) to become a Lender and provide an additional
Commitment which Lender shall be approved by all of the Administrative Agent,
the Arranger and the Borrower.  The Administrative Agent shall provide all
Lenders with a notice setting forth the amount, if any, of the additional
Commitment to be provided by each Lender and the revised Commitment Percentages
which shall be applicable after the effective date of the Commitment Increase
specified therein (the “Commitment Increase Date”).  In no event shall any
Lender be obligated to provide an additional Commitment.

 
(b)           On any Commitment Increase Date on which the Aggregate Revolving
Credit Commitment is increased, the Outstanding principal balance of the
Revolving Credit Loans shall be reallocated among the Revolving Credit Lenders
such that after the applicable Commitment Increase Date the Outstanding
principal amount of Revolving Credit Loans owed to each Revolving Credit Lender
shall be equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage (as in effect after the applicable Commitment Increase Date) of the
Outstanding principal amount of all Revolving Credit Loans.  The participation
interests of the Revolving Credit Lenders in Letters of Credit and Swingline
Loans shall be similarly adjusted.  On any Commitment Increase Date on which the
Aggregate Revolving Credit Commitment is increased, those Revolving Credit
Lenders whose Revolving Credit Commitment Percentage is increasing shall advance
the funds to the Administrative Agent and the funds so advanced shall be
distributed among the Revolving Credit Lenders whose Revolving Credit Commitment
Percentage is decreasing as necessary to accomplish the required reallocation of
the Outstanding Revolving Credit Loans.  The funds so advanced shall be
Revolving Credit Floating Rate Loans until converted to Revolving Credit LIBOR
Rate Loans which are allocated among all Revolving Credit Lenders based on their
Revolving Credit Commitment Percentages.
 
(c)           Upon the effective date of each increase in the Aggregate
Commitment pursuant to this Section 2.8 the Administrative Agent may
unilaterally revise Schedule 1.1 and the Borrower shall execute and deliver to
the Administrative Agent new Revolving Credit Notes or Term Loan Notes, as
applicable, for each Lender whose Commitment has changed so that the principal
amount of such Lender’s Revolving Credit Note or
 


 
-49-

--------------------------------------------------------------------------------

 
 
 
Term Loan Note shall equal its Revolving Credit Commitment or Term Loan
Commitment, as applicable.  The Administrative Agent shall deliver such
replacement Revolving Credit Note or Term Loan Notes, as applicable, to the
respective Lenders in exchange for the Revolving Credit Notes or Term Loan Notes
replaced thereby which shall be surrendered by such Lenders.  Such new Revolving
Credit Notes or Term Loan Notes, as applicable, shall provide that they are
replacements for the surrendered Revolving Credit Notes or Term Loan Notes, as
applicable, and that they do not constitute a novation, shall be dated as of the
Commitment Increase Date and shall otherwise be in substantially the form of the
replaced Revolving Credit Notes or Term Loan Notes, as applicable.  The
surrendered Revolving Credit Notes or Term Loan Notes, as applicable, shall be
canceled and returned to the Borrower.

 
(d)           Notwithstanding anything to the contrary contained herein, the
obligation of the Administrative Agent and the Lenders to increase the Aggregate
Commitment pursuant to this Section 2.8 shall be conditioned upon satisfaction
of the following conditions precedent which must be satisfied prior to the
effectiveness of any increase of the Aggregate Commitment:
 
(i)           Payment of Activation Fee.  The Borrower shall pay (A) to the
Administrative Agent and the Arranger those fees described in and contemplated
by the Fee Letter with respect to the applicable Commitment Increase, and (B) to
the Arranger such facility fees as the Lenders who are providing an additional
Commitment or increasing their Commitment may reasonably require to increase the
aggregate Commitment, which fees shall, when paid, be fully earned and
non-refundable under any circumstances.  The Arranger shall pay to the Lenders
acquiring the increased Commitment certain fees pursuant to their separate
agreement; and
 
(ii)           No Default.  On the date any Increase Notice is given and on the
date such increase becomes effective, both immediately before and after the
Aggregate Commitment is increased, there shall exist no Default or Event of
Default; and
 
(iii)           Representations True.  The representations and warranties made
by the Borrower and Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Aggregate Commitment is increased both
immediately before and after the Aggregate Commitment is increased (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date, and that any representation or warranty that is qualified
by any materiality standard shall be required to be true and correct in all
respects); and
 


 
-50-

--------------------------------------------------------------------------------

 
 
(iv)           Additional Documents and Expenses.  The Borrower and the
Guarantors shall execute and deliver to the Administrative Agent and the Lenders
such additional documents (including, without limitation, amendments to the
Security Documents), instruments, evidence of authority to borrow,
certifications and opinions of counsel (which opinions of counsel shall be in
form and substance substantially similar to the opinions of counsel delivered in
connection with the first disbursement under this Agreement) as the
Administrative Agent may reasonably require (including, without limitation, in
the case of the Borrower, a duly completed Compliance Certificate and a duly
completed Borrowing Base Certificate) and the Borrower shall pay the cost of any
mortgagee’s title insurance policy or any endorsement or update thereto or any
updated UCC searches, all recording costs and fees, and any and all intangible
taxes or other documentary or mortgage taxes, assessments or charges or any
similar fees, taxes or expenses which are required to be paid in connection with
such increase.
 
2.9.           Reduction and Termination of the Revolving Credit
Commitments.  The Borrower shall have the right at any time and from time to
time upon five (5) Business Days’ prior written notice to the Administrative
Agent (or such shorter period as the Administrative Agent may reasonably
determine) to reduce the Aggregate Revolving Credit Commitment by $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Aggregate Revolving Credit Commitment be reduced in such manner to an
amount less than fifty percent (50%) of the highest Aggregate Revolving Credit
Commitment at any time existing under this Agreement) or to terminate entirely
the Revolving Credit Commitments, whereupon the Revolving Credit Commitments of
the Revolving Credit Lenders shall be reduced pro rata in accordance with their
respective Revolving Credit Commitment Percentages of the amount specified in
such notice or, as the case may be, terminated, any such termination or
reduction to be without penalty except as otherwise set forth in Section 3.8;
provided, however, that no such termination or reduction shall be permitted if,
after giving effect thereto, the sum of Outstanding Revolving Credit Loans and
Swingline Loans and the Letter of Credit Liabilities would exceed the Revolving
Credit Commitments of the Revolving Credit Lenders as so terminated or
reduced.  Promptly after receiving any notice from the Borrower delivered
pursuant to this Section 2.9, the Administrative Agent will notify the Revolving
Credit Lenders of the substance thereof.  Any reduction of the Revolving Credit
Commitment shall also result in a proportionate reduction (rounded to the next
lowest integral multiple of $100,000) in the amount of the Swingline Commitment
and the Letter of Credit Commitment.  Upon the effective date of any such
reduction or termination, the Borrower shall pay to the Administrative Agent for
the respective accounts of the Revolving Credit Lenders the full amount of any
facility fee under Section 2.12 then accrued and unpaid on the amount of the
reduction.  No reduction or termination of the Revolving Credit Commitments may
be reinstated.
 
2.10.           Extension of Revolving Credit Maturity Date.  The Borrower shall
have the one-time right and option to extend the Revolving Credit Maturity Date
to November 21, 2018 upon satisfaction of the following conditions precedent,
which must be satisfied prior to the effectiveness of any extension of the
Revolving Credit Maturity Date:
 


 
-51-

--------------------------------------------------------------------------------

 
 
(a)           Extension Request.  The Borrower shall deliver written notice of
such request (the “Extension Request”) to the Administrative Agent not earlier
than the date which is one hundred eighty (180) days and not later than the date
which is sixty (60) days prior to the Revolving Credit Maturity Date (as
determined without regard to such extension).  Any such Extension Request shall
be irrevocable and binding on the Borrower.
 
(b)           Payment of Extension Fee.  The Borrower shall pay to the
Administrative Agent for the pro rata accounts of the Revolving Credit Lenders
in accordance with their respective Revolving Credit Commitments an extension
fee in an amount equal to twenty (20) basis points on the Aggregate Revolving
Credit Commitment in effect on the Revolving Credit Maturity Date (as determined
without regard to such extension), which fee shall, when paid, be fully earned
and non-refundable under any circumstances.
 
(c)           No Default.  On the date the Extension Request is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension)
there shall exist no Default or Event of Default.
 
(d)           Representations and Warranties.  The representations and
warranties made by the Borrower and the Guarantors in the Loan Documents or
otherwise made by or on behalf of the Borrower and the Guarantors in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the date the Extension Request is given and on the Revolving Credit
Maturity Date (as determined without regard to such extension) (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty that is qualified by any materiality standard shall be required to be
true and correct in all respects).
 
(e)           Appraisals.  Prior to the initial Revolving Credit Maturity Date,
the Administrative Agent shall have obtained at the Borrower’s expense new
Appraisals or an update to the existing Appraisals of the Mortgage Properties
dated no earlier than six (6) months prior to the initial Revolving Credit
Maturity Date, which Appraisals or updates shall be ordered by the
Administrative Agent promptly after its receipt of the Extension Request.
 
(f)           Additional Documents and Expenses.  The Borrower and the
Guarantors shall execute and deliver to the Administrative Agent and Lenders
such additional consents and affirmations and other documents (including,
without limitation, amendments to the Security Documents) as shall be necessary
in connection with such extension, and the Borrower shall pay the cost of any
title endorsement or update thereto or any update of UCC searches, recordings
costs and fees, and any and all intangible taxes or other documentary or
mortgage taxes, assessments or charges or any similar fees, taxes or expenses
which are required to be paid in connection with such extension.
 


 
-52-

--------------------------------------------------------------------------------

 
 
2.11.           Defaulting Lenders.
 
(a)           If for any reason any Lender shall be a Defaulting Lender, then,
in addition to the rights and remedies that may be available to the
Administrative Agent or the Borrower under this Agreement or applicable law,
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Administrative Agent or to be taken into account in
the calculation of the Required Lenders or all of the Lenders, shall be
suspended so long as such Lender is a Defaulting Lender.  If a Lender is a
Defaulting Lender because it has failed to make timely payment to the
Administrative Agent of any amount required to be paid to the Administrative
Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Administrative Agent or the
Borrower may have under the immediately preceding provisions or otherwise (and
it being understood and agreed that no Defaulting Lender shall have any claim or
recourse to the Borrower hereunder or otherwise for any of the amounts described
in the following clauses (i), (ii) and (iii)), the Administrative Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, (ii) to withhold or setoff and to
apply in satisfaction of the defaulted payment and any related interest, any
amounts otherwise payable to such Defaulting Lender under this Agreement or any
other Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest.  Any amounts received by the Administrative Agent in
respect of a Defaulting Lender’s Loans shall be applied as set forth in Section
2.11(d).
 
(b)           Any Non-Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s
Commitments.  Any Lender desiring to exercise such right shall give written
notice thereof to the Administrative Agent and the Borrower no sooner than two
(2) Business Days and not later than five (5) Business Days after such
Defaulting Lender became a Defaulting Lender.  If more than one Lender exercises
such right, each such Lender shall have the right to acquire an amount of such
Defaulting Lender’s Commitments in proportion to the Commitments of the other
Lenders exercising such right.  If after such fifth (5th) Business Day, the
Lenders have not elected to purchase all of the Commitments of such Defaulting
Lender, then the Borrower (so long as no Default or Event of Default exists) or
the Required Lenders may, by giving written notice thereof to the Administrative
Agent, such Defaulting Lender and the other Lenders, demand that such Defaulting
Lender assign its Commitments to an eligible assignee (other than a Disqualified
Institution, unless a Disqualified Institutions Unblock Event has occurred and
is continuing), subject to and in accordance with the provisions of Section 13.3
for the purchase price provided for below.  No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an eligible assignee.  Upon any such purchase or assignment, and any
 


 
-53-

--------------------------------------------------------------------------------

 
 
 
such demand with respect to which the conditions specified in Section 13.3 have
been satisfied, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement.  The purchase
price for the Commitments of a Defaulting Lender shall be equal to the amount of
the principal balance of the Loans Outstanding and owed by the Borrower to the
Defaulting Lender at par plus any accrued but unpaid interest thereon and
accrued but unpaid fees.  Prior to payment of such purchase price to a
Defaulting Lender, the Administrative Agent shall apply against such purchase
price any amounts retained by the Administrative Agent pursuant to Section
2.11(d).

 
(c)           During any period in which there is a Defaulting Lender, all or
any part of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to Section 2.7(g) or Swingline
Loans pursuant to Section 2.3(e) shall be reallocated among the Revolving Credit
Lenders that are Non-Defaulting Lenders in accordance with their respective
Revolving Credit Commitment Percentages (computed without giving effect to the
Revolving Credit Commitment of such Defaulting Lender); provided that (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists, (ii)
the conditions set forth in Section 4.2 are satisfied or waived at the time of
such reallocation (and, unless the Borrower shall have notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied or waived at the
time), and (iii) the aggregate obligation of each Revolving Credit Lender that
is a Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (A) the Revolving Credit Commitment of that Non-Defaulting Lender
minus (B) the sum of (1) the aggregate Outstanding principal amount of the
Revolving Credit Loans of that Lender plus (2) such Lender’s pro rata portion in
accordance with its Revolving Credit Commitment Percentage of Outstanding Letter
of Credit Liabilities and Swingline Loans.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
 
(d)           Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Administrative Agent for the account of such Defaulting
Lender pursuant to Section 12.1), shall be applied at such time or times as may
be determined by the Administrative Agent as follows:  first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent (other
than with respect to Letter of Credit Liabilities and Swingline Loans)
hereunder; second, to the payment of any amounts owing by such Defaulting
 


 
-54-

--------------------------------------------------------------------------------

 
 
 
Lender to the Issuing Lender (with respect to Letter of Credit Liabilities)
and/or the Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the Issuing Lender or the Swingline Lender,
to be held as cash collateral for future funding obligations of such Defaulting
Lender of any participation in any Letter of Credit or Swingline Loan; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy obligations of such Defaulting Lender to fund
Loans or participations under this Agreement and (y) be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Letter of Credit or Swingline Loan; sixth, to the payment of any amounts
owing to the Administrative Agent or the Lenders (including the Issuing Lender
and the Swingline Lender) as a result of any judgment of a court of competent
jurisdiction obtained by the Administrative Agent or any Lender (including the
Issuing Lender and the Swingline Lender) against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Revolving Credit Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Credit Loans or funded participations in Letters of Credit or
Swingline Loans were made at a time when the conditions set forth in Section 4.1
and 4.2, to the extent required by this Agreement, were satisfied or waived,
such payment shall be applied solely to pay the Revolving Credit Loans of, and
funded participations in Letters of Credit or Swingline Loans owed to, all
Non-Defaulting Lenders on a pro rata basis until such time as all Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans are held by the Revolving Credit Lenders pro rata in accordance
with their Revolving Credit Commitment Percentages without regard to Section
2.11(c), prior to being applied to the payment of any Revolving Credit Loans of,
or funded participations in Letters of Credit or Swingline Loans owed to, such
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.11(d)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto, and to the extent allocated to the repayment
of principal of the Loan, shall not be considered Outstanding principal under
this Agreement.

 
(e)           Within five (5) Business Days of written demand by the Issuing
Lender or Swingline Lender from time to time, the Borrower shall deliver to the
Administrative Agent for the benefit of the Issuing Lender and the Swingline
Lender cash collateral in an
 


 
-55-

--------------------------------------------------------------------------------

 
 
 
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and the Swingline Lender (after giving effect to Section 2.3(a), Section
2.7(a) and Section 2.11(c)) on terms reasonably satisfactory to the Issuing
Lender and/or the Swingline Lender in its good faith determination (and such
cash collateral shall be in Dollars).  Any such cash collateral shall be
deposited in the Collateral Account as collateral (solely for the benefit of the
Issuing Lender and/or the Swingline Lender) for the payment and performance of
each Defaulting Lender’s pro rata portion in accordance with their respective
Revolving Credit Commitment Percentages of Outstanding Letter of Credit
Liabilities and Swingline Loans.  Moneys in the Collateral Account deposited
pursuant to this section shall be applied by the Administrative Agent to
reimburse the Issuing Lender and/or the Swingline Lender, as applicable,
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Revolving Credit Commitment Percentages of any funding
obligation with respect to a Letter of Credit or Swingline Loan which has not
otherwise been reimbursed by the Borrower or such Defaulting Lender.

 
(f)           Each Revolving Credit Lender that is a Defaulting Lender shall not
be entitled to receive any Unused Fee pursuant to Section 2.12 for any period
during which that Revolving Credit Lender is a Defaulting Lender.
 
(i)           Each Revolving Credit Lender that is a Defaulting Lender shall not
be entitled to receive Letter of Credit fees pursuant to Section 2.7(e) for any
period during which that Revolving Credit Lender is a Defaulting Lender.
 
(ii)           With respect to any facility unused fee or Letter of Credit fees
not required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to Section 2.11(c), (y) pay to the Issuing
Lender and Swingline Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay any remaining amount of any such fee.
 
(g)           If the Borrower (so long as no Default or Event of Default exists)
and the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase that portion of Outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitments (without giving effect
to Section
 


 
-56-

--------------------------------------------------------------------------------

 
 
 
2.11(c)), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

 
2.12.           Facility Unused Fee.  The Borrower agrees to pay the
Administrative Agent for the account of the Revolving Credit Lenders (other than
a Defaulting Lender for such period of time as such Lender is a Defaulting
Lender) in accordance with their respective Revolving Credit Commitment
Percentages a facility unused fee calculated at the rate per annum as set forth
below on the average daily amount by which the Aggregate Revolving Credit
Commitment exceeds the Outstanding principal amount of Revolving Credit Loans
and Swingline Loans and the face amount of Outstanding Letters of Credit during
each calendar quarter or portion thereof commencing on the date hereof and
ending on the Revolving Credit Maturity Date (the "Unused Fee").  The facility
unused fee shall be calculated for each day based on the ratio (expressed as a
percentage) of (a) the average daily amount of the Outstanding principal amount
of the Revolving Credit Loans (other than Revolving Credit Loans made by a
Defaulting Lender), Letter of Credit Liabilities and Swingline Loans during such
quarter to (b) the Aggregate Revolving Credit Commitment (other than Revolving
Credit Loans made by a Defaulting Lender), and if such ratio is less than fifty
percent (50%), the facility unused fee shall be payable at the rate of 0.30% per
annum, and if such ratio is equal to or greater than fifty percent (50%), the
facility unused fee shall be payable at the rate of 0.20% per annum. The
facility unused fee shall be payable quarterly in arrears on the first (1st) day
of each calendar quarter for the immediately preceding calendar quarter or
portion thereof, and on any earlier date on which the Revolving Credit
Commitments shall be reduced or shall terminate as provided in Section 2.9, with
a final payment on the Revolving Credit Maturity Date.
 
2.13.           Repayment of the Loans.
 
(a)           Stated Maturity.
 
(i)           The Borrower promises to pay on the Revolving Credit Maturity
Date, and there shall become absolutely due and payable on the Revolving Credit
Maturity Date all of the Revolving Credit  Loans, Swingline Loans and Letter of
Credit Liabilities Outstanding on such date, together with any and all accrued
and unpaid interest thereon.
 
(ii)           The Borrower promises to pay on the Term Loans Maturity Date and
there shall become absolutely due and payable on the Term Loans Maturity Date
all of the Term Loans Outstanding on such date, together with any and all
accrued and unpaid interest thereon.
 
(b)           Mandatory Prepayments.
 


 
-57-

--------------------------------------------------------------------------------

 
 
(i)           If at any time (x) the sum of the aggregate Outstanding principal
amount of the Revolving Credit Loans, the Swingline Loans and the Letter of
Credit Liabilities exceeds the lesser of: (A) the Aggregate Revolving Credit
Commitment or (B) the Borrowing Base Availability minus the principal amount of
the Outstanding Term Loans, or (y) the sum of the aggregate Outstanding
principal amount of the Revolving Credit Loans, the Swingline Loans, the Term
Loans and the Letter of Credit Liabilities exceeds the lesser of: (A) Aggregate
Commitment or (B) the Borrowing Base Availability, then the Borrower shall,
within five (5) Business Days of such occurrence pay the amount of such excess
to the Administrative Agent for the respective accounts of the Revolving Credit
Lenders (in the case of clause (x)(A)) or all of the Lenders (in the case of
clauses (x)(B) and (y)), as applicable, for application to the Revolving Credit
Loans, Swingline Loans and Term Loans as provided in Section 2.13(c), together
with any additional amounts payable pursuant to Section 3.8 (except that the
amount of any Swingline Loans shall be paid solely to the Swingline Lender), and
deposit in the Collateral Account and pledge to the Administrative Agent cash in
an amount equal to the amount of all Outstanding Letter of Credit Liabilities;
provided, however, that such five (5) Business Day period shall be extended to
forty-five (45) days in the event that the reason for the required prepayment is
solely as a result of a violation of the covenant in Section 7.20(a)(iv) or the
covenant in Section 7.20(a)(vi).
 
(ii)           To the extent provided in Sections 7.27(a) and (b), as
applicable, in the event there shall have occurred a casualty or a Taking with
respect to any Mortgage Property, insurance proceeds and Condemnation Proceeds,
as applicable, shall be applied to prepay the Loans at the time and in the
amount required pursuant to the relevant provisions of Section 7.27.
 
(c)           Optional Prepayments.
 
(i)           The Borrower shall have the right, at its election, to prepay the
Outstanding amount of the Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the Outstanding amount
of any LIBOR Rate Loans pursuant to this Section 2.13(c) is made on a date that
is not the last day of the Interest Period relating thereto, such prepayment
shall be accompanied by the payment of any amounts due pursuant to Section 3.8.
 
(ii)           The Borrower shall give the Administrative Agent, no later than
10:00 a.m. (Eastern time) at least three (3) days prior written notice of any
prepayment pursuant to this Section 2.13(c), in each case specifying the
proposed date of prepayment of the Loans and the principal amount to be prepaid
(provided that any such notice may be revoked or modified upon one (1) day’s
prior notice to the Administrative Agent).  Notwithstanding the foregoing, no
prior notice shall be required for the prepayment of any Swingline Loan.


 
-58-

--------------------------------------------------------------------------------

 
 
(d)           Partial Prepayments.  Each partial prepayment of the Loans under
Sections 2.13(c) shall be in a minimum amount of $1,000,000.00 or an integral
multiple of $100,000.00 in excess thereof, and shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of
payment.  Each partial payment under Section 2.13(b and (c) shall be applied, in
the absence of instruction by the Borrower, first to the principal of any
Swingline Loans, next to the principal of any Outstanding Revolving Credit Loans
and then to the principal of any Outstanding Term Loans (and with respect to
each category of Loans, first to the principal of Floating Rate Loans, and then
to the principal of LIBOR Rate Loans).
 
(e)           Effect of Prepayments.  Amounts of the Revolving Credit Loans
prepaid under Section 2.13(b) and (c) prior to the Revolving Credit Maturity
Date may be reborrowed as provided in Section 2.1.  Any portion of the Term
Loans that is prepaid may not be reborrowed.
 
2.14.           Conversion Options.
 
(a)           The Borrower may elect from time to time to convert any of its
Outstanding Revolving Credit Loans or Term Loans to a Revolving Credit Loan or
Term Loan, respectively, of another Type and such Revolving Credit Loans or Term
Loans shall thereafter bear interest as a Floating Rate Loan or a LIBOR Rate
Loan, as applicable; provided that (i) with respect to any such conversion of a
LIBOR Rate Loan to a Floating Rate Loan, the Borrower shall give the
Administrative Agent at least one (1) Business Day’s prior written notice of
such election, and such conversion shall only be made on the last day of the
Interest Period with respect to such LIBOR Rate Loan; (ii) with respect to any
such conversion of a Floating Rate Loan to a LIBOR Rate Loan, the Borrower shall
give the Administrative Agent at least three (3) LIBOR Business Days’ prior
written notice of such election and the Interest Period requested for such Loan,
the principal amount of the Loan so converted shall be in a minimum aggregate
amount of $1,000,000.00 or an integral multiple of $250,000.00 in excess thereof
and, after giving effect to the making of such Loan, there shall be no more than
five (5) Revolving Credit LIBOR Rate Loans and one (1) Term Loan LIBOR Rate Loan
Outstanding at any one time; and (iii) no Loan may be converted into a LIBOR
Rate Loan when any Default or Event of Default has occurred and is
continuing.  All or any part of the Outstanding Revolving Credit Loans or Term
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Floating Rate Loan in a minimum aggregate amount of
less than $1,000,000.00 or in a LIBOR Rate Loan in a principal amount of less
than $1,000,000.00.  On the date on which such conversion is being made, each
Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be.  Each Conversion/Continuation Request relating to
the conversion of a Floating Rate Loan to a LIBOR Rate Loan shall be irrevocable
by the Borrower.
 
(b)           Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of
 


 
-59-

--------------------------------------------------------------------------------

 
 
 
Section 2.14; provided that no LIBOR Rate Loan may be continued as such when any
Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Floating Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

 
(c)           In the event that the Borrower does not notify the Administrative
Agent of its election hereunder with respect to any LIBOR Rate Loan, such Loan
shall subject to the terms hereof be automatically continued at the end of the
applicable Interest Period as a LIBOR Rate Loan for an Interest Period of one
month unless such Interest Period shall be greater than the time remaining until
the Revolving Credit Maturity Date or the Term Loans Maturity Date, as
applicable, in which case such Loan shall be automatically converted to a
Floating Rate Loan at the end of the applicable Interest Period.
 
2.15.           Fees.  The Borrower agrees to pay to KeyBank, the Administrative
Agent and Arranger for their own account certain fees for services rendered or
to be rendered in connection with the Loans as provided pursuant to that certain
letter agreement dated July 26, 2013 between the Parent, KeyBank and KeyBanc
Capital Markets (the “Fee Letter”).  All such fees shall be fully earned when
paid and nonrefundable under any circumstances.
 
2.16.           Rates Applicable After Default.  During the continuance of a
Default or an Event of Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Loan may be made as, converted into or continued as a LIBOR Rate Loan.  During
the continuance of an Event of Default the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that the
Default Rate shall apply, provided, however, that the Default Rate shall become
applicable automatically if a Default occurs under Section 8.1 or 8.2, unless
waived by the Required Lenders.
 
2.17.           Changes in Interest Rate, Etc.  Each Floating Rate Loan shall
bear interest on the Outstanding principal amount thereof, for each day from and
including the date such Loan is made or is converted from a LIBOR Rate Loan into
a Floating Rate Loan pursuant to Section 2.14 to but excluding the date it
becomes due or is converted into a LIBOR Rate Loan  pursuant to Section 2.14
hereof, at a rate per annum equal to the Floating Rate for such day.  Changes in
the rate of interest on that portion of any Loan maintained as a Floating Rate
Loan will take effect simultaneously with each change in the Alternate Base
Rate.  Each LIBOR Rate Loan shall bear interest from and including the first day
of the LIBOR Interest Period applicable thereto to (but not including) the last
day of such LIBOR Interest Period at the interest rate determined as applicable
to such LIBOR Rate Loan.
 
2.18.           Method of Payment.  All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article XIV, or at any other Lending Installation
of the Administrative Agent specified in writing at least three (3) Business


 
-60-

--------------------------------------------------------------------------------

 
 
Days in advance by the Administrative Agent to the Borrower, by noon (Eastern
time) on the date when due and shall be applied ratably by the Administrative
Agent among the Lenders.  As provided elsewhere herein, all Lenders’ interests
in the Advances and the Loan Documents shall be ratable undivided interests and
none of such Lenders’ interests shall have priority over the others.  Each
payment delivered to the Administrative Agent for the account of any Lender or
amount to be applied or paid by the Administrative Agent to any Lender shall be
paid promptly (on the same day as received by the Administrative Agent if
received prior to noon (Eastern time) on such day and otherwise on the next
Business Day) by the Administrative Agent to such Lender in the same type of
funds that the Administrative Agent received at its address specified pursuant
to Article XIV or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender.  Payments received by the
Administrative Agent but not timely funded to the Lenders shall bear interest
payable by the Administrative Agent at the Federal Funds Effective Rate from the
date due until the date paid.  The Administrative Agent is hereby authorized to
charge the account of the Borrower maintained with KeyBank for each payment of
principal, interest and fees as it becomes due hereunder.
 
2.19.           Notification of Advances, Interest Rates and Prepayments.  The
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Request, and repayment notice received by it
hereunder not later than the close of business on the Business Day such notice
is received by the Administrative Agent.  The Administrative Agent will notify
each Lender of the interest rate applicable to each LIBOR Rate Loan promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.
 
2.20.           Lending Installations.  Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation.  Each Lender may, by written or telex
notice at least three (3) Business Days in advance to the Administrative Agent
and the Borrower, designate a Lending Installation through which Loans will be
made by it and for whose account Loan payments are to be made.
 
2.21.           Non-Receipt of Funds by the Administrative Agent.  Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the time at which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been
made.  The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the
 


 
-61-

--------------------------------------------------------------------------------

 
 
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.  If such Lender so
repays such amount and interest thereon to the Administrative Agent within one
Business Day after such demand, all interest accruing on the Loan not funded by
such Lender during such period shall be payable to such Lender when received
from the Borrower.
 
2.22.           Usury.  This Agreement and each Note are subject to the express
condition that at no time shall the Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If by the terms of this Agreement or the Loan
Documents, the Borrower is at any time required or obligated to pay interest on
the principal balance due hereunder at a rate in excess of the Maximum Legal
Rate, the interest rate or the Default Rate, as the case may be, shall be deemed
to be immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
 
 
ARTICLE III.
 
CERTAIN GENERAL PROVISIONS


 
3.1.           Funds for Payments.
 
(a)           All payments of principal, interest, facility fees, Letter of
Credit fees, closing fees and any other amounts due hereunder or under any of
the other Loan Documents shall be made to the Administrative Agent, for the
respective accounts of the Lenders and the Administrative Agent, as the case may
be, at the Administrative Agent’s Head Office, not later than 2:00 p.m. (Eastern
time) on the day when due, in each case in lawful money of the United States in
immediately available funds.  The Administrative Agent is hereby authorized to
charge the accounts of the Borrower with KeyBank, on the dates when the amount
thereof shall become due and payable, with the amounts of the principal of and
interest on the Loans and all fees, charges, expenses and other amounts owing to
the Administrative Agent and/or the Lenders (including the Swingline Lender)
under the Loan Documents.  Subject to the foregoing, all payments made to the
Administrative Agent on behalf of the Lenders, and actually received by the
Administrative Agent, shall be deemed received by the Lenders on the date
actually received by the Administrative Agent.  All payments by the Borrower
hereunder and under any of the other Loan Documents shall be made without setoff
or counterclaim and
 


 
-62-

--------------------------------------------------------------------------------

 
 
 
free and clear of and without deduction or withholding for any Taxes (except as
to Taxes, as provided in Section 3.1(c)).

 
(b)           For purposes of Sections 3.1(c) through Section 3.1(k), the term
“Lender” includes any Issuing Lender and the term “applicable law” includes
FATCA.
 
(c)           Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.1) the applicable recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
 
(d)           The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
 
(e)           The Borrower shall indemnify each Lender and the Administrative
Agent, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.1) payable or paid by such
recipient or required to be withheld or deducted from a payment to such
recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(f)           Each Lender shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), and (ii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all
 


 
-63-

--------------------------------------------------------------------------------

 
 
 
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 3.1(f).

 
(g)           As soon as practicable after any payment of Taxes by the Borrower
to a Governmental Authority pursuant to this Sections 3.1(c), (d) or (e), the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(h)           (i)             Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.1(h)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(ii)           Without limiting the generality of the foregoing,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 


 
-64-

--------------------------------------------------------------------------------

 
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN; or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a certificate as described in the previous paragraph, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a certificate on behalf of each such
direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender
 


 
-65-

--------------------------------------------------------------------------------

 
 
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(i)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to Section 3.1(c) or (e) (including by the payment of
additional amounts pursuant to this Section 3.1(c)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (i) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (i), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (i) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(j)           Each party’s obligations under Sections 3.1(b) through (j) shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
3.2.           Computations.  All computations of interest on the Loans and of
other fees to the extent applicable shall be based on a 360 day year (or a 365
or 366 day year, as applicable,
 


 
-66-

--------------------------------------------------------------------------------

 
 
in the case of Floating Rate Loans) and paid for the actual number of days
elapsed.  Except as otherwise provided in the definition of the term “Interest
Period” with respect to LIBOR Rate Loans, whenever a payment hereunder or under
any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest shall accrue during such extension.  The Outstanding Loans and
Outstanding Letter of Credit Liabilities as reflected on the records of the
Administrative Agent from time to time shall be considered prima facie evidence
of such amount absent manifest error.
 
3.3.           Suspension of LIBOR Rate Loans.  In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the
Administrative Agent shall determine that adequate and reasonable methods do not
exist for ascertaining LIBOR for such Interest Period, or the Administrative
Agent shall reasonably determine that LIBOR will not accurately and fairly
reflect the cost of the Lenders making or maintaining LIBOR Rate Loans for such
Interest Period, the Administrative Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrower and the
Lenders absent manifest error) to the Borrower and the Lenders.  In such event
(a) any Borrowing Notice with respect to a LIBOR Rate Loan shall be
automatically withdrawn and shall be deemed a request for a Base Rate Loan and
(b) each LIBOR Rate Loan will automatically, on the last day of the then current
Interest Period applicable thereto, become a Base Rate Loan, and the obligations
of the Lenders to make LIBOR Rate Loans shall be suspended until the
Administrative Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Administrative Agent shall so notify
the Borrower and the Lenders.
 
3.4.           Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its Lending
Installation shall assert that it is unlawful, for any Lender to make or
maintain LIBOR Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Administrative Agent and the Borrower and thereupon (a) the
commitment of the Lenders to make LIBOR Rate Loans shall forthwith be suspended
and (b) the LIBOR Rate Loans then outstanding shall be converted automatically
to Base Rate Loans on the last day of each Interest Period applicable to such
LIBOR Rate Loans or within such earlier period as may be required by
law.  Notwithstanding the foregoing, before giving such notice, the applicable
Lender shall designate a different lending office if such designation will void
the need for giving such notice and will not, in the judgment of such Lender, be
otherwise materially disadvantageous to such Lender or increase any costs
payable by the Borrower hereunder.
 
3.5.           Yield Protection.  If, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law) on or after the date of this
Agreement, or any change in the interpretation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof on or after the date
of this Agreement, or compliance by any Lender or applicable Lending
Installation with any
 


 
-67-

--------------------------------------------------------------------------------

 
 
request or directive (whether or not having the force of law) on or after the
date of this Agreement of any such authority, central bank or comparable agency:
 
(a)           subjects any Lender or any applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Indemnified Taxes and Excluded Taxes) to any Lender in respect of its LIBOR Rate
Loans, or
 
(b)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than the Reserve Requirement and any
other reserves and assessments taken into account in determining the interest
rate applicable to LIBOR Rate Loans), or
 
(c)           imposes any other condition the direct result of which is to
increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its LIBOR Rate Loans, or reduces any amount
receivable by any Lender or any applicable Lending Installation in connection
with its LIBOR Rate Loans, or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of LIBOR
Rate Loans, by a material amount,
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, within fifteen (15) days after demand by such Lender,
the Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.
 
3.6.           Changes in Capital Adequacy Regulations.  If a Lender in good
faith determines the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or any corporation
controlling such Lender  is increased as a result of a Change (as hereinafter
defined), then, within fifteen (15) days after demand by such Lender, which
shall include a description of the nature of the Change and the method used by
such Lender to determine the amount of such increase, the Borrower shall pay
such Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender in good faith
determines is attributable to this Agreement, its outstanding credit exposure
hereunder or its obligation to make Loans hereunder (after taking into account
such Lender’s policies as to capital adequacy).  “Change” means (i) any change
after the date of this Agreement in the Risk-Based Capital Guidelines (as
hereinafter defined) or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender.  Notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives promulgated
 


 
-68-

--------------------------------------------------------------------------------

 
 
thereunder and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change”, regardless of the date adopted, issued, promulgated or
implemented.  “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, including
transition rules, and any amendments to such guidelines, rules and regulations
adopted prior to the Agreement Effective Date.
 
3.7.           Lender Statements; Survival of Indemnity.  Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Sections 3.1, 3.5, 3.6
or 3.8.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a LIBOR Rate Loan shall be calculated as though each Lender funded its LIBOR
Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the LIBOR Rate
applicable to such Loan, whether in fact that is the case or not.  Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable within fifteen (15) days after receipt by the Borrower
of such written statement.  The obligations of the Borrower under Sections 3.1,
3.5, 3.6 and 3.8 shall survive payment of the Obligations and termination of
this Agreement.  Any amounts requested to be payable pursuant to Sections 3.1,
3.5, 3.6 or 3.8 (i) shall be requested in good faith (and not on an arbitrary
and capricious basis), and (ii) shall not be subject to payment to the extent
such amounts are suffered more than nine months prior to the date that the
Administrative Agent or applicable Lender notifies the Borrower of the
circumstances giving rise to such amounts and of the Administrative Agent’s or
applicable Lender’s intention to claim compensation therefor (except that, if
any change in law giving rise to such increased costs or reductions is
retroactive, then the nine month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
3.8.           Breakage Costs.  The Borrower shall pay all Breakage Costs
required to be paid by them pursuant to this Agreement and incurred from time to
time by any Lender upon demand within fifteen (15) days from receipt of written
notice from the Administrative Agent or such Lender, or such earlier date as may
be required by this Agreement.
 
3.9.           Certain Provisions Relating to Increased Costs and Non-Funding
Lenders.  If a Lender gives notice of the existence of the circumstances set
forth in Section 3.4 or any Lender requests compensation for any losses or costs
to be reimbursed pursuant to any one or more of the provisions of Section 3.1(c)
or Section 3.1(e) (as a result of the imposition of U.S. withholding Taxes on
amounts paid to such Lender under this Agreement), Section 3.5 or Section 3.6,
then, upon request of the Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would
 


 
-69-

--------------------------------------------------------------------------------

 
 
otherwise be payable by the Borrower under the foregoing provisions, provided
that such action would not be otherwise prejudicial to such Lender, including,
without limitation, by designating another of such Lender’s offices, branches or
affiliates; the Borrower agreeing to pay all reasonably incurred costs and
expenses incurred by such Lender in connection with any such
action.  Notwithstanding anything to the contrary contained herein, if no
Default or Event of Default shall have occurred and be continuing, and if any
Lender (a) (i) has given notice of the existence of the circumstances set forth
in Section 3.4 or has requested payment or compensation for any losses or costs
to be reimbursed pursuant to any one or more of the provisions of Section 3.1(c)
or Section 3.1(e) (as a result of the imposition of U.S. withholding Taxes on
amounts paid to such Lender under this Agreement), Section 3.5 or Section 3.6
and following the request of the Borrower has been unable to take the steps
described above to mitigate such amounts or (ii) has become a Defaulting Lender
(each, an “Affected Lender”) or (b) has failed to make available to the
Administrative Agent its pro rata share of any Loan or participation in a Letter
of Credit or Swing Loan and such failure has not been cured (a “Non-Funding
Lender”), then, the Borrower shall have the one-time right as to such Affected
Lender or Non-Funding Lender, as applicable, exercisable at any time during the
period that such Lender continues in such status as an Affected Lender or a
Non-Funding Lender by delivery of written notice delivered to the Administrative
Agent and the Affected Lender or Non-Funding Lender, as applicable, to elect to
cause the Affected Lender or Non-Funding Lender, as applicable, to transfer its
Commitment.  The Administrative Agent shall promptly notify the remaining
Lenders that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender or Non-Funding Lender, as
applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by the
Administrative Agent).  In the event that the Lenders do not elect to acquire
all of the Affected Lender’s or Non-Funding Lender’s Commitment, then the
Administrative Agent shall endeavor to obtain a new Lender to acquire such
remaining Commitment.  Upon any such purchase of the Commitment of the Affected
Lender or Non-Funding Lender, as applicable, the Affected Lender’s or
Non-Funding Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Non-Funding Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest.  The
purchase price for the Affected Lender’s or Non-Funding Lender’s Commitment
shall equal any and all amounts outstanding and owed by the Borrower to the
Affected Lender or Non-Funding Lender, as applicable, including principal,
prepayment premium or fee, and all accrued and unpaid interest or fees.
 
 
ARTICLE IV.
 
COLLATERAL SECURITY; GUARANTY
 
4.1.           Collateral.  The Obligations shall be secured by a perfected
first priority lien and security interest (subject to Permitted Liens) to be
held by the Administrative Agent for the benefit of the Lenders on the
Collateral, pursuant to the terms of the Security Documents.
 


 
-70-

--------------------------------------------------------------------------------

 
 
4.2.           Appraisals.
 
(a)           The Administrative Agent may, for the purpose of determining the
current Appraised Value of the Mortgage Properties, obtain new Appraisals with
respect to such property, or any of them, as the Administrative Agent shall
determine (i) in connection with the Borrower’s exercise of the option to extend
the Revolving Credit Maturity Date pursuant to Section 2.10, (ii) at any time
that the regulatory requirements of any Lender generally applicable to real
estate loans of the category made under this Agreement as reasonably interpreted
by such Lender shall require more frequent Appraisals, (iii) in connection with
a release of a Release Parcel under Section 4.5 hereof from a Mortgage Property
which is then being valued on the basis of its Appraised Value for purposes of
determining Borrowing Base Availability, an Appraisal is reasonably necessary to
confirm that such release has not materially reduced the then-current value of
the remaining Mortgage Property below its most recent Appraised Value, and (iv)
at any time following an Event of Default.  The expense of such Appraisals
and/or updates performed pursuant to this Section 4.2(a) shall be borne by the
Borrower and payable to the Administrative Agent within fifteen (15) days of
written demand; provided the Borrower shall not be obligated to pay for an
Appraisal of a property obtained pursuant to clause (ii) of this Section 4.2(a)
more often than once in any period of twelve (12) months.
 
(b)           The Borrower agrees that the Lenders and the Administrative Agent
do not make any representations or warranties with respect to any Appraisal and
shall have no liability as a result of or in connection with any such Appraisal
for statements contained in such Appraisal, including without limitation, the
accuracy and completeness of information, estimates, conclusions and opinions
contained in such Appraisal, or variance of such Appraisal from the fair value
of such property that is the subject of such Appraisal given by the local tax
assessor’s office, or the Borrower’s idea of the value of such property.
 
4.3.           Additional Collateral.  After the Agreement Effective Date, the
Borrower shall have the right, subject to the satisfaction by the Borrower of
the conditions set forth in this Section 4.3, to add additional Mortgage
Properties (each, a “New Subject Project”) to the Collateral Pool
Properties.  In the event the Borrower desires to add New Subject Projects to
the Collateral Pool Properties as aforesaid or is otherwise required to add
Property to the Collateral, the Borrower shall provide written notice to the
Administrative Agent of such request or requirement (which the Administrative
Agent shall promptly furnish to the Lenders),  together with all documentation
and  other information necessary to permit the Administrative Agent to determine
whether such New Subject Project is an Eligible Collateral Pool Property.  The
Administrative Agent and the Lenders acknowledge and agree that the Southland
Project satisfies the criteria of an Eligible Collateral Pool Property, subject
to repayment in full of the Secured Indebtedness encumbering such Project, which
is scheduled to occur on or about December 1, 2013.  Notwithstanding the
foregoing, no New Subject Project shall be included as Collateral unless and
until the following conditions precedent have been satisfied:
 


 
-71-

--------------------------------------------------------------------------------

 
 
(a)           Such New Subject Project shall satisfy the criteria of an Eligible
Collateral Pool Property;
 
(b)           the owner of any New Subject Project shall be a Subsidiary of the
Borrower, such Subsidiary, and any Subsidiary of the Borrower owning a direct or
indirect interest in such Subsidiary, shall have executed a Joinder Agreement
and satisfied the conditions of Section 4.7;
 
(c)           the Borrower and/or such Additional Subsidiary Guarantor(s), as
applicable, shall have executed and delivered to the Administrative Agent all
Eligible Collateral Pool Qualification Documents; and
 
(d)           after giving effect to the inclusion of such New Subject Project,
each of the representations and warranties made by or on behalf of the Borrower
and the Guarantors contained in this Agreement, the other Loan Documents or in
any document or instrument delivered pursuant to or in connection with this
Agreement, including without limitation the representations and warranties with
respect to the Mortgage Properties in Section 6.22 hereof, shall be true in all
material respects both as of the date as of which it was made and shall also be
true as of the time of the addition of Mortgage Properties to the Collateral as
part of the Borrowing Base Availability, with the same effect as if made at and
as of that time, except as previously disclosed in writing by the Borrower to
the Administrative Agent and approved by the Administrative Agent in writing
(which disclosures shall be deemed to amend the schedules and other disclosures
delivered as contemplated in this Agreement) (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date), and no Default or Event of Default shall have occurred
and be continuing, and the Administrative Agent shall have received a
certificate of the Borrower to such effect.
 
Notwithstanding the foregoing, in the event that such New Subject Project does
not satisfy the conditions set forth in this Agreement for acceptance as a
Mortgage Property, such New Subject Project may be accepted as a Mortgage
Property only with the prior written consent of the Required Lenders.
 
4.4.           Release of a Collateral Pool Property.  The Borrower acknowledges
that the diversity of the Mortgage Properties included as Collateral is part of
the Lender’s decision to enter into this Agreement and make the Loans
hereunder.  Provided no Event of Default shall have occurred hereunder and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this Section 4.4), the Administrative Agent shall release a
Mortgage Property (and the related Control Agreement) from the lien or security
title of the Security Documents encumbering the same upon the request of the
Borrower and further subject to and upon the following terms and conditions:
 
(a)           The Borrower shall deliver to the Administrative Agent written
notice of its desire to obtain such release no later than ten (10) Business Days
(or such shorter period
 


 
-72-

--------------------------------------------------------------------------------

 
 
 
as the Administrative Agent may agree in its reasonable discretion) prior to the
date on which such release is to be effected;

 
(b)           The Borrower shall submit to the Administrative Agent along with
such request a Compliance Certificate and Borrowing Base Certificate prepared
using the financial statements of the Borrower most recently provided or
required to be provided to the Administrative Agent under Section 7.1 adjusted
in the best good faith estimate of the Borrower to give effect to the proposed
release and demonstrating that no Event of Default with respect to the covenants
referred to therein shall exist after giving effect to such release;
 
(c)           The Borrower shall deliver to the Administrative Agent all
necessary release documents to be executed by the Administrative Agent; and
 
(d)           The Borrower shall pay all reasonable costs and expenses of the
Administrative Agent in connection with such release, including without
limitation, reasonable attorney’s fees.
 
4.5.           Partial Releases of Mortgage Properties.
 
(a)           The Administrative Agent agrees to release from the Lien of the
Mortgage and other Security Documents encumbering a Mortgage Property one or
more parcels or outlots located on such Mortgage Property (each a “Release
Parcel”) proposed to be transferred to a Person that is not owned in whole or in
part directly or indirectly by the Parent or an Affiliate of the Parent, upon
satisfaction of the following conditions by the Borrower or the applicable
Subsidiary Guarantor:
 
(i)           not less than ten (10) Business Days (or such shorter period as
the Administrative Agent may reasonably determine) prior to the date of the
proposed release, the Borrower or the applicable Subsidiary Guarantor shall
deliver to the Administrative Agent a written notice setting forth (v) the date
of the requested release, (w) the name of the proposed transferee, (x) a copy of
any easements, reciprocal easement agreements, covenants or restrictions
proposed to be entered into in connection with the requested release, (y) a
metes and bounds description of each of the Release Parcel and the applicable
Mortgage Property after giving effect to the release of the Release Parcel (the
“Remaining Property”), and (z) an updated Survey of each of the Release Parcel
and the Remaining Property, each reasonably acceptable to the Administrative
Agent;
 
(ii)           the Borrower or the applicable Subsidiary Guarantor shall deliver
to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that (x) the Release Parcel is not necessary for the
Borrower’s or such Subsidiary Guarantor’s operation or use of such Mortgage
Property for its then current use, and (y) the Release Parcel may be readily
separated from such Mortgage Property without a material diminution in the value
of such Mortgage Property;
 


 
-73-

--------------------------------------------------------------------------------

 
 
(iii)           on the date the Borrower or the applicable Subsidiary Guarantor
delivers to the Administrative Agent notice of the proposed release and on the
date of the release, no Default or Event of Default exists (or would exist
immediately after giving effect to the requested release);
 
(iv)           the Borrower or the applicable Subsidiary Guarantor delivers to
the Administrative Agent evidence reasonably satisfactory to the Administrative
Agent that (v) the Release Parcel has been legally subdivided from the remainder
of the applicable Mortgage Property (in which subdivision the Administrative
Agent shall reasonably cooperate by executing any customary required consents);
(w) after giving effect to such transfer, the Remaining Property conforms to and
is in compliance in all material respects with all applicable laws and
constitutes a separate tax lot (or, if not a separate tax lot, the Borrower has
taken all action necessary under applicable law in order for the Release Parcel
to be designated a separate tax parcel other than recordation of the deed to the
applicable transferee); (x) the Release Parcel is not necessary for the
applicable Mortgage Property to comply with any zoning, building, land use,
parking or other applicable law or for the then-current use of such Mortgage
Property, including without limitation for access, driveways, parking, utilities
or drainage (or, to the extent that the Release Parcel is necessary for any such
purpose, a reciprocal easement agreement or will be executed and recorded that
would allow the Borrower or Subsidiary Guarantor that owns such Mortgage
Property, to continue to use the Release Parcel to the extent necessary for such
purposes at no cost to the Borrower or such Subsidiary Guarantor (other than
reimbursement of reasonable actual out-of-pocket costs and expenses to maintain
the portions the Release Parcel so used that are allocable to use by the
Borrower or such Subsidiary Guarantor) in which case the Administrative Agent
shall reasonably cooperate by executing customarily required consents and
subordinations, and the intended use of the Release Parcel shall not have a
material adverse effect on the utility, use, ownership, operation or value of
the applicable Mortgage Property or otherwise have a Material Adverse Effect;
 
(v)           if the release would reasonably be expected to adversely affect
the Administrative Agent’s rights under the Title Policy previously delivered to
the Administrative Agent as to any portion of the applicable Mortgage Property
other than as to the Release Parcel, the Borrower or the applicable Subsidiary
Guarantor at its sole cost and expense shall deliver to the Administrative Agent
an endorsement to such Title Policy (x) extending the effective date of such
policy to the effective date of the release, (y) confirming no change in the
priority of the applicable Mortgage on the Remaining Property or in the amount
of the insurance or the coverage of such Remaining Property under such Title
Policy, and (z) insuring the rights and benefits under any easements or other
agreements appurtenant to the Remaining Property executed in connection with or
relating to the sale of such Release Parcel;
 


 
-74-

--------------------------------------------------------------------------------

 
 
(vi)           the Borrower or applicable Subsidiary Guarantor has complied in
all material respects with any requirements applicable to the release in any
material Leases and reciprocal easement agreements relating to such Mortgage
Property and the release does not violate any of the provisions of such
documents in any respect that would result in a termination thereof (or give any
other party thereto the right to terminate), or an extinguishment or other loss
of material benefits or rights of the Borrower or such Subsidiary Guarantor, and
to the extent necessary to comply with such documents, the transferee of the
Release Parcel has assumed the Borrower’s or such Subsidiary Guarantor’s
obligations, if any, relating to the Release Parcel under any such documents;
 
(vii)           the Borrower delivers to the Administrative Agent any other
information, approvals and documents reasonably satisfactory to the
Administrative Agent relating to the release of the Release Parcel;
 
(viii)           the Borrower shall have paid all documented out-of-pocket costs
and expenses incurred by the Administrative Agent (including, without
limitation, reasonable attorneys’ fees and disbursements) in connection with the
release of the Release Parcel;
 
(ix)           the Release Parcel shall be vacant, non-income producing and
unimproved (or improved only by landscaping, utility facilities that are readily
relocatable or surface parking areas); and
 
(x)           the Borrower shall deliver to the Administrative Agent a
Compliance Certificate and a Borrowing Base Certificate, each certified by an
Authorized Officer of the Parent in the form of Exhibit H and Exhibit I,
respectively (or in such other form as the Administrative Agent may approve from
time to time) setting forth in reasonable detail pro forma calculations
evidencing compliance or with the covenants contained in Sections 7.19 and 7.20
and the other covenants described in such certificate and (if applicable) and
immediately after giving effect to the transactions contemplated by this Section
4.5, and stating that, to such officer’s knowledge, no Default or Event of
Default exists, or if, to such officer’s knowledge, any Default or Event of
Default exists, stating the nature and status thereof.
 
(xi)           If such pro forma calculations show that Borrower will be out of
compliance with any of the covenants contained in Sections 7.19 and 7.20 or with
any other provisions related to the Collateral Pool as a result of such partial,
Borrower shall, as a condition precedent to such qualifying Partial Release,
either (A) cause to be added to the Collateral Pool an additional Eligible
Collateral Pool Property in accordance with the terms of Section 4.3, that
causes Borrower to be in compliance with such limitations under covenants
contained in Sections 7.19 and 7.20 and with all other provisions related to the
Collateral Pool (with such an extension to the proposed effective date of the
Qualifying Collateral Pool Release as may be needed to permit such addition to
be completed within the time
 


 
-75-

--------------------------------------------------------------------------------

 
 
periods provided for in Section 4.3) above), or (B) reduce the Aggregate
Commitment sufficiently to permit the Borrower to be in compliance with such
covenants and provisions.
 
4.6.           Release of Collateral.  Upon the refinancing or repayment of the
Obligations in full and termination of the obligation to provide additional
Loans or issue Letters of Credit to the Borrower, then the Administrative Agent
shall release the Collateral from the lien and security interest of the Security
Documents and release the Borrower and Guarantors (other than with respect to
obligations which survive termination of this Agreement or the other Loan
Documents).
 
4.7.           Additional Subsidiary Guarantors.  In the event that a Eligible
Collateral Pool Property of a Wholly-Owned Subsidiary of the Borrower is to be
included as a Mortgage Property as contemplated by Section 4.3, the Borrower
shall, as a condition to such Eligible Collateral Pool Property being included
as a Mortgage Property, cause each such Subsidiary, and each other Subsidiary
which owns a direct or indirect interest in such Subsidiary, to execute and
deliver to the Administrative Agent a Joinder Agreement, and such Subsidiary or
Subsidiaries shall become an Additional Subsidiary Guarantor hereunder.  In
addition, the Borrower shall cause each Subsidiary which is a Material
Subsidiary to execute a Joinder Agreement and become an Additional Subsidiary
Guarantor within thirty (30) days (or such longer period as the Administrative
Agent may reasonably determine) after such Subsidiary becoming a Material
Subsidiary.  Each such Subsidiary shall be specifically authorized, in
accordance with its respective organizational documents, to be a Guarantor
hereunder and to execute the Joinder Agreement and such Security Documents as
the Administrative Agent may reasonably require. Without limiting the foregoing,
each such Subsidiary shall also be in good standing in its state of organization
and in the jurisdiction in which its Mortgage Property is located and be in
compliance with the covenants set forth in Section 7.20.  In connection with the
delivery of such Joinder Agreement, the Borrower shall deliver to the
Administrative Agent such organizational agreements, resolutions, consents,
opinions and other documents and instruments as the Administrative Agent may
reasonably require.
 
4.8.           Release of Certain Guarantors.  In the event that all Mortgage
Properties owned by a Subsidiary Guarantor shall have been released as
Collateral for the Obligations in accordance with the terms of this Agreement,
then such Subsidiary Guarantor shall be released by the Administrative Agent
from liability under this Agreement and the other Loan Documents.  The
provisions of this Section 4.8 shall not apply to the Borrower, the Parent or
Rouse GP.
 
 
ARTICLE V.
 
CONDITIONS PRECEDENT
 
5.1.           Initial Advance.  The Lenders shall not be required to make the
initial Advance hereunder, or issue the initial Letter of Credit hereunder,
unless and until (a) the Borrower shall, prior to or concurrently therewith,
have paid all fees due and payable to the Lenders and the Administrative Agent
hereunder, and (b) the Borrower shall have furnished to the Administrative
 


 
-76-

--------------------------------------------------------------------------------

 
Agent the following (except to the extent that the requirement to furnish any
such items shall have been waived by the Lenders):
 
(a)           The duly executed originals of this Agreement (with sufficient
originals thereof for each of the Lenders), the Notes payable to each of the
Lenders, the Guaranty, the Security Documents and any other additional Loan
Documents;
 
(b)           (A) Certificates of good standing for the Loan Parties from their
states of organization, certified by the appropriate governmental officer and
dated not more than sixty (60) days prior to the Agreement Effective Date, and
(B) foreign qualification certificates for the Loan Parties, certified by the
appropriate governmental officer and dated not more than sixty (60) days prior
to the Agreement Effective Date, for each jurisdiction in which the executive
offices of a Loan Party is located and each jurisdiction in which a Mortgage
Property owned by such Loan Party or other entity is located;
 
(c)           Copies of the formation documents (including code of regulations,
if appropriate) of the Loan Parties, certified by an officer of the Borrower or
such other Loan Party or entity, as appropriate, together with all amendments
thereto;
 
(d)           Incumbency certificates, executed by officers of the Loan Parties,
which shall identify by name and title and bear the signature of the Persons
authorized to sign this Agreement and the additional Loan Documents and to make
borrowings hereunder on behalf of such parties, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the applicable Loan Party;
 
(e)           Copies, certified by a Secretary or an Assistant Secretary of the
applicable Loan Party, of the Board of Directors’ resolutions (and resolutions
of other bodies, if any are reasonably deemed necessary by counsel for the
Administrative Agent) authorizing the Advances provided for herein, with respect
to the Borrower, and the execution, delivery and performance of this Agreement
and the additional Loan Documents to be executed and delivered by the applicable
Loan Party;
 
(f)           A written opinion of the Loan Parties’ counsel, addressed to the
Lenders and the Administrative Agent and dated as of the Agreement Effective
Date from counsel to the Borrower and the Guarantors in form and substance
reasonably satisfactory to the Administrative Agent.
 
(g)           A certificate, signed by an Authorized Officer of the Borrower,
stating that on the Agreement Effective Date no Default or Event of Default has
occurred and is continuing, and there has been no Material Adverse Effect and
that all representations and warranties of the Borrower are true and correct in
all material respects as of the Agreement Effective Date, provided that such
certificate is in fact true and correct;
 
(h)           The most recent financial statements of the Borrower and the
Parent;
 


 
-77-

--------------------------------------------------------------------------------

 
 
(i)           UCC financing statement searches with respect to the Borrower and
each of the other Loan Parties from the state of its organization;
 
(j)           Written money transfer instructions, addressed to the
Administrative Agent and signed by an Authorized Officer, together with such
other related money transfer authorizations as the Administrative Agent may have
reasonably requested;
 
(k)           A Compliance Certificate and Borrowing Base Certificate dated as
of the Agreement Effective Date demonstrating compliance with each of the
covenants calculated therein as of the most recent fiscal quarter for which the
Borrower has provided financial statements under Section 7.1 adjusted in the
best good faith estimate of the Borrower as of the Agreement Effective Date;
 
(l)           Appraisals of each of the initial Mortgage Properties in form and
substance reasonably satisfactory to the Administrative Agent, and the
Administrative Agent shall have determined an Appraised Value for such Mortgage
Properties;
 
(m)           Evidence that all outstanding amounts owed by the Parent under its
Credit Agreement dated as of January 12, 2012 with Wells Fargo Bank, National
Association, as administrative agent, and certain other agents, arrangers and
lenders have been repaid in full and such Credit Agreement has been terminated
(or shall be terminated concurrently with the effectiveness of this Agreement);
 
(n)           The Eligible Collateral Pool Qualification Documents for each
Mortgage Property included in the Collateral as of the Agreement Effective Date
shall have been delivered to the Administrative Agent at the Borrower’s expense;
 
(o)           Evidence that each of the Mortgages has been recorded and the
applicable title company has committed to issue a title insurance policy
insuring such Mortgage in an amount and form, and with such coverages and
endorsements, as are all reasonably satisfactory to the Administrative Agent;
 
(p)           Evidence in the form of an escrow and related undertakings from a
title insurance company reasonably satisfactory to the Administrative Agent that
all Indebtedness secured by the initial Collateral Pool Properties immediately
prior to the Agreement Effective Date shall be repaid in full from the proceeds
of the initial Advance hereunder;
 
(q)           An executed counterpart of the Contribution Agreement;
 
(r)           Evidence reasonably satisfactory to the Administrative Agent that
the Subordinated Credit Agreement dated as of January 12, 2012 by and between
the Parent and Trilon (Luxembourg) S.A.R.L., an Affiliate of Brookfield Asset
Management, Inc., as same may have been amended, and the indebtedness thereunder
shall have been terminated and satisfied in full; and
 


 
-78-

--------------------------------------------------------------------------------

 
 
(s)           Such other documents as the Administrative Agent or its counsel
may have reasonably requested, the form and substance of which documents shall
be reasonably acceptable to the parties and their respective counsel.
 
5.2.           Each Advance and Issuance.  The Lenders shall not be required to
make any Advance or issue any Letter of Credit unless on the applicable
Borrowing Date:
 
(a)           Prior to, and after giving effect to such Advance or issuance,
there shall not exist any Default or Event of Default;
 
(b)           The representations and warranties contained in Article VI are
true and correct in all material respects as of such Borrowing Date with respect
to the Loan Parties in existence on such Borrowing Date, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects on and as of such earlier date; and
 
(c)           The Administrative Agent shall have received a fully completed
Borrowing Notice Loan Request for such Loan and the other documents and
information as required by Section 2.5, or a fully completed Letter of Credit
Request required by Section 2.7, as applicable.
 
Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 5.2(a) and (b) have been satisfied.
 
 
ARTICLE VI.
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders that:
 
6.1.           Existence.  The Borrower is a limited partnership duly organized
and validly existing under the laws of the State of Delaware, with its principal
place of business in New York, New York (or such other location as the Borrower
may notify the Administrative Agent pursuant to Section 14.1) and is duly
qualified as a foreign limited partnership, properly licensed (if required), in
good standing and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified, licensed and in good standing and to have the requisite authority
would not have a Material Adverse Effect.  Each of the Parent and the Borrower’s
Subsidiaries are duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of incorporation and have all requisite authority
to conduct its business in each jurisdiction in which its business is conducted,
except where the failure to be so qualified, licensed and in good standing and
to have the requisite authority would not have a Material Adverse Effect.
 


 
-79-

--------------------------------------------------------------------------------

 
6.1.           Authorization and Validity.  The Borrower has the limited
partnership power and authority and legal right to execute and deliver the Loan
Documents and to perform its obligations thereunder.  The execution and delivery
by the Borrower of the Loan Documents and the performance of its obligations
thereunder have been duly authorized by proper limited partnership proceedings.
 
6.2.           Enforceability.  This Agreement and the other Loan Documents to
which any of the Borrower or any Guarantor is a party are valid and legally
binding obligations of such Person enforceable in accordance with the respective
terms and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.
 
6.3.           No Conflict; Government Consent.  Neither the execution and
delivery by the Borrower, the Parent or any of the Subsidiary Guarantors of the
Loan Documents, nor the consummation of the transactions therein contemplated,
nor compliance with the provisions thereof will violate any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower, the Parent, the Subsidiary Guarantors, or any of the Borrower’s
Subsidiaries or the Borrower’s, Parent's or any Subsidiary’s articles of
incorporation, operating agreements, partnership agreement, or by-laws, or the
provisions of any indenture, instrument or agreement to which the Borrower, the
Parent or any of the Borrower’s Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder, except where such violation, conflict or default would not have a
Material Adverse Effect, or result in the creation or imposition of any Lien in,
of or on the Property of the Borrower, Parent or a Subsidiary pursuant to the
terms of any such indenture, instrument or agreement.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents other
than those already obtained, the filing of the Mortgages, Assignments of Leases
and Rents, UCC-1 financing statements and other recordable Security Documents
with the applicable Governmental Authority recording offices and the filing
after the date hereof of appropriate disclosures with respect to the Loan
Documents with the U.S. Securities and Exchange Commission.
 
6.4.           Financial Statements; Material Adverse Effect.  All consolidated
financial statements of the Loan Parties heretofore or hereafter delivered to
the Lenders were prepared in accordance with GAAP in effect on the preparation
date of such statements and fairly present in all material respects the
consolidated financial condition and operations of the Loan Parties at such date
and the consolidated results of their operations for the period then ended,
subject, in the case of interim financial statements, to normal and customary
year-end adjustments.  From the preparation date of the most recent financial
statements delivered to the Lenders through the Agreement Effective Date, there
was no change in the business, properties, or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole, which could reasonably
be expected to have a Material Adverse Effect.
 


 
-80-

--------------------------------------------------------------------------------

 
 
6.5.           Taxes.  The Loan Parties have filed all United States federal tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided.  No tax liens have been filed and no claims are being asserted with
respect to such taxes which could reasonably be expected to have a Material
Adverse Effect.  The charges, accruals and reserves on the books of the Borrower
and its Subsidiaries in respect of any taxes or other governmental charges are
reasonably adequate.
 
6.6.           Litigation and Guarantee Obligations.  Except as set forth on
Schedule 6.7 hereto or as set forth in written notice to the Administrative
Agent from time to time, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their officers, threatened against or affecting the Loan Parties which could
reasonably be expected to have a Material Adverse Effect.  The Borrower has no
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 7.1 or as set forth in written notices to the
Administrative Agent given from time to time after the Agreement Effective Date
on or about the date such material contingent obligations are incurred.
 
6.7.           Subsidiaries; Organizational Structure.  Schedule 6.8(a) sets
forth, as of the date hereof, all of the Subsidiaries of the Borrower and
Parent, the form and jurisdiction of organization of each of the Subsidiaries,
and the owners of the direct and indirect ownership interests therein.  Schedule
6.8(b) sets forth, as of the date hereof, all of the Unconsolidated Affiliates
of the Parent and its Subsidiaries, the form and jurisdiction of organization of
each of the Unconsolidated Affiliates, Parent’s or its Subsidiary’s ownership
interest therein and the other owners of the applicable Unconsolidated
Affiliate.  As of the date hereof, no Person owns any legal, equitable or
beneficial interest in any of the Persons set forth on Schedule 6.8(a) and
6.8(b) except as set forth on such Schedules.  Each Subsidiary Guarantor is a
Wholly Owned Subsidiary of the Borrower.
 
6.8.           ERISA.  The Borrower, each Guarantor and each ERISA Affiliate has
fulfilled its obligation, if any, under the minimum funding standards of ERISA
and the Code with respect to each Multiemployer Plan or Guaranteed Pension Plan
and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan, Multiemployer Plan
or Guaranteed Pension Plan.  Neither the Borrower, any Guarantor nor any ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under §412 of
the Code in respect of any Multiemployer Plan or Guaranteed Pension Plan, (b)
failed to make any contribution or payment to any Multiemployer Plan or
Guaranteed Pension Plan, or made any amendment to any Multiemployer Plan or
Guaranteed Pension Plan, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Code, or
(c) incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under §4007 of ERISA.  None of the assets of the Borrower,
Guarantors or their respective Subsidiaries, including without limitation any
Collateral, constitutes a “plan asset” of any Plan, Multiemployer Plan or
Guaranteed Pension Plan.  The Unfunded Liabilities of all Single Employer Plans
do not in the aggregate exceed $1,000,000.  Neither the Borrower nor
 


 
-81-

--------------------------------------------------------------------------------

 
 
any other member of the Controlled Group has incurred, or is reasonably expected
to incur, any withdrawal liability to Multiemployer Plans in excess of $250,000
in the aggregate.  Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Borrower nor any other members of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.
 
6.9.           Accuracy of Information.  No written information, exhibit or
report (other than general economic and industry information, projections, and
other forward looking statements) furnished by the Loan Parties to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, taken as a whole, together with all such
other information, exhibits and reports, contained any material misstatement of
fact or omitted to state a material fact or any fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which the same were made.
 
6.10.           Regulations of the Board.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board of Governors of the Federal
Reserve System, including, without limitation, Regulations T, U and X of said
Board.
 
6.11.           Material Agreements.  Neither the Borrower, nor the Parent, nor
any Subsidiary is a party to any agreement or instrument or subject to any
charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect.  Neither the Borrower, nor the Parent nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could have a Material Adverse Effect.
 
6.12.           Compliance With Laws.  The Borrower has complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not
reasonably be expected to have a Material Adverse Effect.
 
6.13.           Ownership of Projects.  Except as set forth on Schedule 6.14
hereto, on the Agreement Effective Date, the Borrower will have good and
marketable title, free of all Liens other than Permitted Liens, to all of the
Project reflected in the financial statements as owned by it and each owner of a
Mortgage Property will have good and marketable title to such Property, free of
all Liens other than Permitted Liens.
 
6.14.           Investment Company Act.  Neither the Borrower, nor the Parent,
nor any Subsidiary is required to be registered as an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
 


 
-82-

--------------------------------------------------------------------------------

 
 
6.15.           Solvency.
 
(a)           Immediately after the Agreement Effective Date and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of such Loans, (a) the fair value of the assets of the Parent, the
Borrower and their Subsidiaries on a Consolidated basis, at a fair valuation,
will exceed the debts and liabilities, subordinated, contingent or otherwise, of
the Parent, the Borrower and their Subsidiaries on a Consolidated basis; (b) the
present fair saleable value of the Property of the Parent, the Borrower and
their Subsidiaries on a Consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Parent, the Borrower and
their Subsidiaries on a Consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Parent, the Borrower and their Subsidiaries
on a Consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Parent, the Borrower and their Subsidiaries on
a Consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the date hereof.
 
(b)           The Borrower does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.
 
6.16.           Insurance.  The Loan Parties carry insurance on their Projects
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Projects in localities where
the Borrower and its Subsidiaries operate, including, without limitation:
 
(a)           Property and casualty insurance (including coverage for flood and
other water damage for any Project located within a 100-year flood plain) in the
amount of the replacement cost of the improvements at the Projects (to the
extent replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);
 
(b)           Builder’s risk insurance for any Project under construction in the
amount of the construction cost of such Project;
 
(c)           Loss of rental income insurance in the amount not less than one
year’s gross revenues from the Projects; and
 
(d)           Comprehensive general liability insurance in the amount of
$20,000,000 per occurrence.
 


 
-83-

--------------------------------------------------------------------------------

 
 
In addition, the Borrower shall cause the insurance with respect to the
Collateral Properties and the Underlying Properties to be in compliance at all
times with the minimum insurance requirements attached hereto as Exhibit M and
made a part hereof.
 
6.17.           REIT Status.  Parent is qualified as a real estate investment
trust under Section 856 of the Code and currently is in compliance in all
material respects with all provisions of the Code applicable to the
qualification of the Borrower as a real estate investment trust.
 
6.18.           Title to Property.  The execution, delivery or performance of
the Loan Documents required to be delivered by the Borrower hereunder will not
result in the creation of any Lien on the Projects of the Parent and its
Subsidiaries other than those interests intended to secure the Obligations.  No
consent to the transactions contemplated hereunder is required from any ground
lessor or mortgagee or beneficiary under a deed of trust or any other party
except as has been delivered to the Administrative Agent.
 
6.19.           Environmental Matters.  Each of the following representations
and warranties is true and correct on and as of the Agreement Effective Date
except as disclosed on the environmental assessments delivered to the
Administrative Agent pursuant to this Agreement or on Schedule 6.20 attached
hereto and to the extent that the facts and circumstances giving rise to any
such failure to be so true and correct, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
 
(i)           To the best knowledge of the Borrower, with respect to all
Projects owned by the Borrower and/or its Subsidiaries (x) for at least two (2)
years, have in the last two years, or (y) for less than two (2) years, have for
such period of ownership, been in compliance in all material respects with all
applicable Environmental Laws.
 
(ii)           Neither the Borrower nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding liability under or compliance with Environmental Laws with
regard to any of the Projects, nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened.
 
(iii)           To the best knowledge of the Borrower, Materials of
Environmental Concern have not been transported or disposed of to or from the
Projects of the Borrower and its Subsidiaries in violation of, or in a manner or
to a location which could reasonably give rise to liability of the Borrower or
any Subsidiary under, Environmental Laws, nor have any Materials of
Environmental Concern migrated or been generated, treated, stored or disposed of
at, on or under any of the Projects of the Borrower and its Subsidiaries in
violation of, or in a manner that could give rise to liability of the Borrower
or any Subsidiary under, any applicable Environmental Laws.
 
(iv)           No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, threatened, under any
 


 
-84-

--------------------------------------------------------------------------------

 
 
Environmental Law to which the Borrower or any of its Subsidiaries is or, to the
Borrower’s knowledge, will be named as a party with respect to the Projects of
the Borrower and its Subsidiaries, nor are there any consent decrees or other
decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrower and its Subsidiaries.
 
(v)           To the best knowledge of the Borrower, there has been no release
or threat of release of Materials of Environmental Concern at or from the
Projects of the Borrower and its Subsidiaries, or arising from or related to the
operations of the Borrower and its Subsidiaries in connection with the Projects
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.
 
6.20.           Office of Foreign Asset Control.  The Borrower and any Guarantor
are not (and will not be) a person with whom any Lender is restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not knowingly engage in any dealings or transactions or otherwise be
associated with such persons.  In addition, the Borrower hereby agrees to
provide to any Lender with any additional information available to the Borrower
that any Lender deems necessary from time to time in order to ensure compliance
with all applicable Laws concerning money laundering and similar activities.
 
6.21.           Mortgage Properties.  As of the Agreement Effective Date,
Exhibit A contains a correct and complete list of all Mortgage Properties,
including applicable ownership information, and with respect to each such
Mortgage Property:
 
(a)           Each of the Mortgage Properties is not located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 or the Flood Disaster
Protection Act of 1973, as amended, or any successor law or, if any portion of
the retail and other commercial buildings on such Properties are located within
any such area, the applicable Subsidiary Guarantor has obtained and will
maintain through the Term Loans Maturity Date the insurance prescribed in
Section 6.17 hereof.
 
(b)           To the Borrower’s knowledge, each of the Mortgage Properties and
the present use and occupancy thereof are in material compliance with all
material zoning ordinances (without reliance upon adjoining or other
properties), health, fire and building codes, land use laws (including those
regulating parking) and Environmental Laws (except as disclosed on the
environmental assessments delivered to the Administrative Agent pursuant to this
Agreement) and other similar laws (“Applicable Laws”).
 


 
-85-

--------------------------------------------------------------------------------

 
 
(c)           Each of the Mortgage Properties (other than Mortgage Properties
which are vacant or improved only with farm buildings or other non-commercial
structures) is served by all utilities required for the current or contemplated
use thereof.
 
(d)           All public roads and streets necessary for service of and access
to each of the Mortgage Properties (other than Mortgage Properties which are
vacant or improved only with farm buildings or other non-commercial structures)
for the current or contemplated use thereof have been completed, and are open
for use by the public, or appropriate insured private easements are in place.
 
(e)           The Borrower is not aware of any material latent or patent
structural or other significant deficiency of the Mortgage Properties (other
than Mortgage Properties which are vacant or improved only with farm buildings
or other non-commercial structures).  Each of the Mortgage Properties (other
than Mortgage Properties which are vacant or improved only with farm buildings
or other non-commercial structures) is free of damage and waste that would
materially and adversely affect the value of the Mortgage Properties, is in good
condition and repair and to the Borrower’s knowledge there is no deferred
maintenance other than ordinary wear and tear.  Each of the Mortgage Properties
is free from damage caused by fire or other casualty that is not covered by
proceeds of, or valid claims under, the insurance required by Section 6.17.
 
(f)           To the Borrower’s knowledge, all liquid and solid waste disposal,
septic and sewer systems located on the Mortgage Properties (other than Mortgage
Properties which are vacant or improved only with farm buildings or other
non-commercial structures) are in a good and safe condition and repair and to
the Borrower’s knowledge, in material compliance with all Applicable Laws with
respect to such systems.
 
(g)           To the Borrower’s knowledge, all improvements on the Collateral
Pool Properties lie within the boundaries and building restrictions of the legal
descriptions of record of the Mortgage Properties, no improvements encroach upon
easements benefiting the Mortgage Properties other than encroachments that do
not materially adversely affect the use or occupancy of the Mortgage Properties
and no improvements on adjoining properties encroach upon the Mortgage
Properties or upon easements benefiting the Mortgage Properties other than
encroachments that do not materially adversely affect the use or occupancy of
the Mortgage Properties.
 
(h)           There are no material delinquent taxes, ground rents, water
charges, sewer rents, assessments, insurance premiums, leasehold payments, or
other outstanding charges affecting the Mortgage Properties except to the extent
such items are being contested in good faith by appropriate proceedings and as
to which adequate reserves have been provided and there is no risk of loss,
forfeiture, or sale of any interest in the Mortgage Properties during such
proceedings.  Each of the Mortgage Properties is taxed separately without regard
to any other property not included in the Mortgage Properties.
 


 
-86-

--------------------------------------------------------------------------------

 
 
(i)           No condemnation proceeding or eminent domain action is pending or
threatened against any of the Mortgage Properties which would impair the use,
value, sale or occupancy of such Mortgage Property (or any portion thereof) in
any material manner.
 
(j)           Each of the Mortgage Properties is not, nor is any direct or
indirect interest of the Borrower or any Subsidiary Guarantor in any Mortgage
Property, subject to any Lien other than Permitted Liens set forth in clauses
(a) through (g), (k) or (q) of Section 7.13 or to any Negative Pledge (other
than the Liens and Negative Pledges created pursuant to the Loan Documents to
secure the obligations of the Loan Parties).
 
(k)           Each of the Mortgages creates a valid first priority Lien against
the applicable Mortgage Property, subject only to Permitted Liens.
 
6.22.           Leases.  The Borrower has delivered to the Administrative Agent
true copies of the Leases and any amendments thereto existing as of the
Agreement Effective Date and relating to each Mortgage Property included in
Borrowing Base Availability as of the Agreement Effective Date.  An accurate and
complete in all material respects Rent Roll as of the date of inclusion of each
Mortgage Property in Borrowing Base Availability with respect to all Leases of
any portion of the Mortgage Property has been provided to the Administrative
Agent.  The Leases reflected on such Rent Roll constitute as of the date thereof
the sole agreements relating to leasing or licensing of space at such Mortgage
Property and in the Building relating thereto.  Except as reflected on such Rent
Roll or on Schedule 6.23 no tenant under any Lease as of the Agreement Effective
Date is entitled to any free rent, partial rent, rebate of rent payments,
credit, offset or deduction in rent, including, without limitation, lease
support payments, lease buy-outs or abatements or credits.  As of the Agreement
Effective Date, except as reflected in Schedule 6.23, no property, other than
the Mortgage Property which is the subject of the applicable Major Lease, is
necessary to comply with the material requirements (including, without
limitation, parking requirements) contained in such Major Lease.
 
6.23.           Ground Lease.
 
(a)           Each Financeable Ground Lease contains the entire agreement of the
Borrower or the applicable Subsidiary Guarantor and the applicable owner of the
fee interest in such Mortgage Property (the “Fee Owner”), pertaining to the
Mortgage Property covered thereby.  The Borrower and the applicable Subsidiary
Guarantors have no estate, right, title or interest in or to the Mortgage
Property except under and pursuant to the Financeable Ground Lease.  The
Borrower has delivered a true and correct copy of the Financeable Ground Lease
to the Administrative Agent and the Financeable Ground Lease has not been
modified, amended or assigned, with the exception of written instruments that
have been recorded in the applicable real estate records and referenced in the
Title Policy for such Mortgage Property.
 
(b)           There are no rights to terminate the Financeable Ground Lease
other than the applicable Fee Owner’s right to terminate by reason of default,
casualty,
 


 
-87-

--------------------------------------------------------------------------------

 
 
 
condemnation or other reasons, in each case as expressly set forth in the
Financeable Ground Lease.

 
(c)           Each Financeable Ground Lease is in full force and effect in all
material respects and, to the Borrower’s knowledge, no material breach or
default or event that with the giving of notice or passage of time would
constitute a material breach or default under any Financeable Ground Lease
exists or has occurred on the part of the Borrower or a Subsidiary Guarantor or
on the part of the Fee Owner under any Financeable Ground Lease.
 
(d)           The Borrower or applicable Subsidiary Guarantor is the exclusive
owner of the ground lessee’s interest under and pursuant to each Financeable
Ground Lease and has not assigned, transferred or encumbered its interest in,
to, or under the Financeable Ground Lease, except to the Administrative Agent
under the Loan Documents or pursuant to a Permitted Lien.
 
6.24.           Anti-Terrorism Laws.
 
(i)           None of the Parent, the Borrower or any of its Subsidiaries, and
to the best knowledge of the Borrower, none of its Unconsolidated Affiliates, is
in violation of any laws or regulations relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”) and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(ii)           None of the Parent, the Borrower or any of its Subsidiaries, and
to the best knowledge of the Borrower none of its Unconsolidated Affiliates or
brokers or other agents acting or benefiting from the Loan, is a Prohibited
Person.  A “Prohibited Person” is any of the following:
 
(1)           a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
 
(2)           a person or entity owned or controlled by, or acting for or on
behalf of, any person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
 
(3)           a person or entity with whom any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(4)           a person or entity who commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order; or
 


 
-88-

--------------------------------------------------------------------------------

 
 
(5)           a person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list.
 
(iii)           None of the Parent, the Borrower or any of its Subsidiaries, and
to the best knowledge of the Borrower none of its Unconsolidated Affiliates or
brokers or other agents acting in any capacity in connection with the Loan, (1)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person known to the
Borrower to be a Prohibited Person, (2) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
The Borrower shall not (1) knowingly conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person known to the Borrower to be a Prohibited Person, (ii) knowingly deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Borrower shall deliver to the Administrative Agent any certification or other
evidence requested from time to time by the Administrative Agent in its
reasonable discretion, confirming the Borrower’s compliance herewith).
 
6.25.           Absence of Offsets and Claims.  As of the Agreement Effective
Date, neither the Borrower nor any other Loan Party has any offsets or claims
against the Administrative Agent or the Lenders under the Agreement or any other
Loan Document or on account of any acts or omissions of the Administrative Agent
or any Lender in connection with the Agreement or any other Loan Document.
 
6.26.           Trade Name; Place of Business.   Neither the Borrower nor any
Guarantor uses any trade name or conduct business under any name other than its
actual name set forth in the Loan Documents.  The principal place of business of
the Borrower and Guarantors is 1114 Avenue of the Americas, Suite 2800, New
York, New York 10036 (or such other address as shall be notified to the
Administrative Agent pursuant to Article XIV).
 
6.27.           Intellectual Property.   The Borrower and the Guarantors own or
have the right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights, if any, necessary to the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person except where such failure to own or have the right to use, and
except for conflicts, in each case, that could not reasonably be expected to
have a Material Adverse Effect.


 
-89-

--------------------------------------------------------------------------------

 
 
6.28.           Cure by Removal of Mortgaged Property. In the event any of the
foregoing representations and warranties shall hereafter become untrue as to any
Mortgage Property, such event shall not constitute a default by the Borrower,
and the Borrower's compliance with such representation and warranty shall be
deemed to be temporarily waived, so long as the Borrower shall remove such
Mortgage Property from the Collateral Pool Properties and from the calculation
of Borrowing Base Availability and shall cause the Borrowing Base Availability
to be in compliance with the requirements of Section 7.19(a) after giving effect
to such removal, while remaining in compliance with the requirements of Section
7.19(e) and Section 7.20, in each case by a date not later than forty-five (45)
days after the first occurrence of such non-compliance.
 
 
ARTICLE VII.
 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
7.1.           Financial Reporting.  The Borrower will maintain for the Parent
and its Subsidiaries a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent (and the
Administrative Agent shall promptly provide the same to the Lenders):
 
(a)           As soon as available, but in any event not later than sixty (60)
days after the close of each fiscal quarter, other than the fourth quarter, for
the Parent and its Subsidiaries, commencing with the fiscal quarter ending March
31, 2014, an unaudited consolidated and consolidating balance sheet as of the
close of each such period and the related unaudited consolidated and
consolidating statements of income and retained earnings and of cash flows of
the Parent and its Subsidiaries for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, all certified by an Authorized Officer;
 
(b)           As soon as available, but in any event not later than sixty (60)
days after the close of each fiscal quarter, commencing with the fiscal quarter
ending March 31, 2014, for the owners of the Collateral Pool Properties, Rent
Rolls and operating and cash flow statements for each of the Collateral Pool
Properties, all certified by an Authorized Officer of the Borrower, plus, not
later than ninety (90) days after the close of each fiscal year, an annual
budget for each of the Collateral Pool Properties;
 
(c)           As soon as available, but in any event not later than one hundred
twenty (120) days after the close of each fiscal year, commencing with the
fiscal year ending December 31, 2013, for the Parent and its Subsidiaries,
audited financial statements, including a consolidated and consolidating balance
sheet as at the end of such year and the related consolidated and consolidating
statements of income and retained earnings and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, without a “going concern” or like qualification or exception, or
 


 
-90-

--------------------------------------------------------------------------------

 
 
 
qualification arising out of the scope of the audit (provided that to the extent
the components of such consolidated financial statements relating to a prior
fiscal period are separately audited by different independent public accounting
firms, the audit report of any such accounting firm may contain a qualification
or exception as to scope of such consolidated financial statements as they
relate to such components) certified by (i) an Authorized Officer and (ii)
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing reasonably acceptable to the Administrative Agent
(such approval not to be unreasonably withheld or delayed);

 
(d)           Simultaneously with the delivery of the financial statements
referred to in subsections (a), (b) and (c) above, a statement (a “Compliance
Certificate”) certified by an Authorized Officer of the Parent in substantially
the form of Exhibit H hereto (or in such other form as the Administrative Agent
may approve from time to time) setting forth in reasonable detail computations
evidencing compliance or non-compliance (as the case may be) with the covenants
contained in Sections 7.19 and 7.20 and stating that, to such officer’s
knowledge, no Default or Event of Default exists, or if, to such officer’s
knowledge, any Default or Event of Default exists, stating the nature and status
thereof.  The Borrower shall submit with the Compliance Certificate, a Borrowing
Base Certificate in the form of Exhibit I attached hereto pursuant to which the
Borrower shall calculate the amount of the Borrowing Base Availability as of the
end of the immediately preceding fiscal quarter.  All income, expense and value
associated with Projects or other Investments disposed of during any quarter
will be eliminated from calculations, where applicable.  The Compliance
Certificate shall be accompanied by copies of the statements of the EBITDA,
Adjusted Consolidated EBITDA, Funds from Operations, and Net Operating Income
and Adjusted NOI for such fiscal quarter, together with summaries of the cost
impact and projected completion of any Alterations then necessitating
adjustments into the Net Operating Income and EBITDA attributable to any
Project, as described in the definitions of Net Operating Income and EBITDA,
prepared on a basis consistent with the statements furnished to the
Administrative Agent prior to the date hereof and otherwise in form and
substance reasonably satisfactory to the Administrative Agent, together with a
certification by an Authorized Officer of the Parent that the information
contained in such statement fairly presents the EBITDA, Adjusted Consolidated
EBITDA, Funds from Operations, Net Operating Income and Adjusted NOI for such
periods;
 
(e)           As soon as possible and in any event within ten (10) days after an
Authorized Officer of the Borrower knows that any Reportable Event has occurred
with respect to any Plan, a statement, signed by an Authorized Officer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;
 
(f)           As soon as possible and in any event within ten (10) days after
receipt by an Authorized Officer of the Borrower, a copy of (a) any notice or
claim to the effect that (i) the Borrower or any of its Subsidiaries is or may
be liable to any Person as a result of the release by the Borrower, any of its
Subsidiaries, or any other Person of any Material
 


 
-91-

--------------------------------------------------------------------------------

 
 
 
of Environmental Concern into the environment, or (ii) any Collateral Property
fails to comply with or is in violation of any Environmental Law and (b) any
notice alleging any violation of any Environmental Law by the Borrower or any of
its Subsidiaries, which, in the case of either (a) or (b) could have a Material
Adverse Effect;

 
(g)           Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished; and
 
(h)           Upon request by the Administrative Agent, a balance sheet and cash
flow projections for the Parent and its Subsidiaries, together with such other
information (including, without limitation, financial statements for the
Borrower, non-financial information and a listing of capital expenditures, a
rent roll, and such other information on any Project) as the Administrative
Agent may from time to time reasonably request.
 
Documents required to be delivered pursuant to the Loan Documents may delivered
by electronic communication and delivery, including, the Internet, e-mail or
intranet websites to which the Administrative Agent and each Lender have access
(including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to (i)
notices to any Lender (or any Issuing Lender) pursuant to Article II and (ii)
any Lender that has notified the Administrative Agent and the Borrower that it
cannot or does not want to receive electronic communications; and for the
avoidance of doubt, the Borrower and the Guarantors authorize the Administrative
Agent to disseminate any such materials through the use of Intralinks, SyndTrak
or any other electronic information dissemination system, and the Borrower and
the Guarantors release the Administrative Agent and the Lenders from any
liability in connection therewith, except to the extent arising from the
Administrative Agent’s or such Lender’s gross negligence, willful misconduct,
bad faith or breach of its express obligations hereunder or under any other Loan
Document.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or the
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have occurred as of 9:00 a.m. local time on the next business day for
the recipient. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of each Compliance
Certificate to the Administrative Agent and shall deliver paper copies of any
documents to the Administrative Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Except for the certificates required by
Section 7.1(c), the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for
 


 
-92-

--------------------------------------------------------------------------------

 
requesting delivery to it of paper copies and maintaining its paper or
electronic documents. Documents required to be delivered pursuant to Article II
may be delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
 
7.2.           Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely (a) to pay closing costs in connection with this Agreement, (b) to
finance tenant improvements, leasing commissions, capital expenditures,
redevelopment, acquisitions, dividends and distributions and acquisitions of the
Borrower and its Subsidiaries, (c) as working capital of the  Parent and its
Subsidiaries, and (d) to fund general corporate purposes of the Parent and its
Subsidiaries.  The Borrower will not, nor will it permit the Parent or any
Subsidiary to, use any of the proceeds of the Advances (i) to purchase or carry
any “margin stock” (as defined in Regulation U) if such usage could constitute a
violation of Regulation U by any Lender, (ii) to fund any purchase of, or offer
for, a controlling portion of the Capital Stock of any Person, unless the board
of directors or other manager of such Person has consented to such offer, or
(iii) to make any Acquisition other than those Investments permitted pursuant to
Section 7.16.
 
7.3.           Notice of Default; Material Adverse Effect.  The Borrower will
give, and will cause each of its Subsidiaries to give, prompt notice in writing
to the Administrative Agent and the Lenders of the occurrence of any Default or
Event of Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.
 
7.4.           Conduct of Business.  The Borrower will do, and will cause each
of its Subsidiaries to do, all things necessary to remain duly incorporated or
duly qualified, validly existing and in good standing as a real estate
investment trust, corporation, limited liability company, general partnership or
limited partnership, as the case may be, in its jurisdiction of
incorporation/formation (except with respect to mergers not prohibited hereunder
and Investments permitted under Section 7.16) and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and to carry on and conduct their businesses in substantially the same
manner as they are presently conducted where the failure to do so could
reasonably be expected to have a Material Adverse Effect and, specifically,
neither the Borrower nor its Subsidiaries may undertake any business other than
the acquisition, development, ownership, management, operation and leasing of
retail, office or industrial properties, and ancillary businesses specifically
related thereto, subject to the limitations on Investments set forth in Section
7.16.
 
7.5.           Taxes.  The Borrower will pay, and will cause each of its
Subsidiaries to pay, prior to delinquency, all material taxes, assessments and
governmental charges and levies upon them or their income, profits or Projects,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside.
 
7.6.           Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain insurance which is consistent in all material respects
with the representation contained in Section 6.17 on all their Property and the
Borrower will furnish to the Administrative Agent upon reasonable request full
information as to the insurance carried.
 
 
-93-

--------------------------------------------------------------------------------

 


 
7.7.           Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable laws, rules, regulations,
orders, judgments, injunctions, decrees or awards to which they may be subject,
and all licenses and permits required by applicable laws and regulations for the
conduct of its business, the violation of which could reasonably be expected to
have a Material Adverse Effect.
 
7.8.           Maintenance of Properties.  The Borrower will, and will cause
each of its Subsidiaries to, do all things necessary to maintain, preserve,
protect and keep their respective Projects, in good condition and repair,
working order and condition, ordinary wear and tear excepted.
 
7.9.           Notice of Ground Lease Default.  The Borrower will promptly
notify the Administrative Agent in writing of any notice of a material event of
default received from or given by a Fee Owner to the Borrower or a Subsidiary
Guarantor under a Financeable Ground Lease.
 
7.10.           Inspection.  The Borrower will, and will cause each of its
Subsidiaries to, permit the Administrative Agent and the Lenders upon reasonable
notice and during normal business hours (subject to (x) rights of tenants, (y)
applicable health and safety laws, and (z) except to the extent disclosure could
reasonably be expected to contravene attorney client privilege or similar
protection or violate any confidentiality or privacy obligation or
otherwise  contravene applicable law) by their respective representatives and
agents, to inspect any of the Projects, corporate books and financial records of
the Borrower and each of its Subsidiaries, to examine and make copies of the
books of accounts and other financial records of the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and each of its Subsidiaries with officers thereof, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Administrative Agent may reasonably designate; provided, that the Borrower shall
neither be required to pay for such visits and inspections by any Lender nor,
unless a Default or Event of Default shall have occurred and be continuing, pay
for such visits and inspections by the Administrative Agent more often than once
in any twelve (12) month period.
 
7.11.           Maintenance of Status.  The Borrower shall cause Parent to at
all times maintain its status as a real estate investment trust in compliance
with all applicable provisions of the Code relating to such status.
 
7.12.           Dividends; Distributions; Redemptions.  The Parent and the
Borrower and its Subsidiaries shall be permitted to declare and pay dividends on
their Equity Interests, to make distributions with respect thereto from time to
time and to redeem their Equity Interests, provided, however, that in no event
shall Parent or the Borrower: (i) pay any such dividends or make any such
distributions on any Equity Interests (including without limitation the
declaration and payment of Preferred Dividends or the making of distributions to
holders of limited partnership units in the Borrower), if such dividends and
distributions paid on account of the then-current fiscal quarter and the three
immediately preceding fiscal quarters, in the aggregate for such period, would
exceed the greater of (x) 95% of Adjusted Funds From Operations of Parent and
its Subsidiaries for such period and (y) dividends, distributions and
redemptions in an amount equal to the minimum distributions required to maintain
the tax status of the Parent
 
 
-94-

--------------------------------------------------------------------------------

 


 
as a real estate investment trust, as evidenced by a certification of an
Authorized Officer containing calculations in reasonable detail, or (ii) pay any
such dividends or make any such distributions or make any such redemptions if
any Event of Default has occurred hereunder and is then continuing, provided
however that, so long as such Event of Default is not a monetary Event of
Default under Section 8.1 or Section 8.2 below or an Event of Default under
Section 8.7 below, or any other Event of Default that has resulted in an
acceleration of the obligations under Section 9.1 below, the Parent and the
Borrower shall be permitted to distribute whatever amount of dividends is
necessary to maintain the tax status of Parent as a real estate investment
trust, which distributions may be made in cash or in Equity Interests at the
Borrower’s option.
 
7.13.           Liens.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:
 
(a)           Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;
 
(b)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due or which are being contested in good faith by appropriate proceedings and
for which adequate reserves shall have been set aside on its books and there is
no risk of loss, forfeiture, or sale of any interest in the Property during the
pending of such proceeding;
 
(c)           Liens arising out of pledges or deposits under workers’
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
 
(d)           Easements, restrictions and such other encumbrances or charges
against real property and any zoning, land use, building or similar law or right
reserved to or vested in any Governmental Authority office or agency to control
or regulate the use of any real property, in each case as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material and adverse way affect the marketability of the same or
materially and adversely interfere with the use thereof in the business of the
Borrower or its Subsidiaries;
 
(e)           Liens on Projects (other than the Collateral Pool Properties) or
Liens on direct ownership interests in the owners of such Projects that are not
Collateral Pool Properties (so long as such owners do not own any Collateral
Pool Properties) given to secure any Secured Indebtedness permitted hereunder to
the extent such Liens (i) constitute a first priority Lien on any such Project
or ownership interest or a second priority Lien on any Project which is created
simultaneously with a first priority Lien
 
 
-95-

--------------------------------------------------------------------------------

 


 
 
thereon and (ii) will not result in an Event of Default in any of the Borrower’s
covenants herein;

 
(f)           Liens and Negative Pledges created pursuant to the Loan Documents
to secure the obligations of the Loan Parties;
 
(g)           Liens and encumbrances on a Mortgage Property expressly permitted
under the terms of the Mortgage relating thereto;
 
(h)           rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
 
(i)           Liens of Capitalized Leases;
 
(j)           Liens evidencing and/or securing any Municipal Financing;
provided, that to the extent such Municipal Financing constitutes Indebtedness,
such Indebtedness would be permitted by Section 7.19;
 
(k)           any interest or title of a lessor or sublessor under any lease not
prohibited hereunder;
 
(l)           to the extent constituting a Lien, licenses of patents,
copyrights, trademarks and other intellectual property rights granted by the
Parent or any of its Subsidiaries in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of, or materially
detracting from the value of, the business of the Parent or such Subsidiary;
 
(m)           Liens on Equity Interests of any non-Wholly Owned Subsidiary or
Unconsolidated Affiliate securing obligations to contribute capital (other than
Indebtedness for borrowed money) arising in favor of other holders of Equity
Interests of such Person pursuant to agreements governing such Person;
 
(n)           Liens securing judgments that do not constitute an Event of
Default under Section 8.9;
 
(o)           Liens in respect of licenses and sublicenses in the ordinary
course of business;
 
(p)           deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;
 
(q)           (i) Liens on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in a transaction not prohibited hereunder
to be applied against the purchase price for such transaction, (ii) Liens
consisting of an agreement in respect of any Disposition not prohibited
hereunder and (iii) earnest money deposits of
 
 
-96-

--------------------------------------------------------------------------------

 


 
 
cash or Cash Equivalents by the Parent or any Subsidiary in connection with any
letter of intent or purchase agreement permitted hereunder; and

 
(r)           additional Liens securing obligations in the aggregate amount not
to exceed $5,000,000, provided that the existence of such Lien will not result
in an Event of Default in any of the Borrower’s other covenants herein.
 
Liens permitted pursuant to this Section 7.13 shall be deemed to be “Permitted
Liens”.
 
7.14.           Affiliates.  The Borrower will not, nor will it permit any of
its Subsidiaries to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate which is not the Parent or any of its Subsidiaries
except (i) in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length transaction
or (ii) pursuant to transactions otherwise permitted under this Agreement.
 
7.15.           Environmental Matters.  The Borrower and its Subsidiaries shall:
 
(i)           Comply with, and use all reasonable efforts to ensure compliance
by all tenants and subtenants, if any, with, all applicable Environmental Laws
and obtain and comply with and maintain, and use all reasonable efforts to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.
 
(ii)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that (i) the same are being contested in good faith
by appropriate proceedings and the pendency of such proceedings could not be
reasonably expected to have a Material Adverse Effect, or (ii) the Borrower has
determined in good faith that contesting the same is not in the best interests
of the Borrower and its Subsidiaries and the failure to contest the same could
not be reasonably expected to have a Material Adverse Effect.
 
(iii)           Defend, indemnify and hold harmless the Administrative Agent and
each Lender, and their respective officers and directors from and against any
 
 
-97-

--------------------------------------------------------------------------------

 


 
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature known or unknown, contingent or otherwise,
arising out of, or in any way relating to the violation of, noncompliance with
or liability under any Environmental Laws arising in connection with the
operations of the Borrower, its Subsidiaries or the Projects or the presence of
any Materials of Environmental Concern on any of the Collateral Pool Properties,
or any orders, requirements or demands of Governmental Authorities related
thereto, including, without limitation, documented attorney’s and consultant’s
fees, investigation and laboratory fees, response costs, court costs and
litigation expenses, except to the extent that any of the foregoing arise out of
the gross negligence or willful misconduct of the party seeking indemnification
therefor.  This indemnity shall continue in full force and effect regardless of
the termination of this Agreement but shall be subject to any limitations on
liability with respect to certain violations of Environmental Law or releases of
a Material of Environmental Concern arising or occurring after the
Administrative Agent or any Lender assumes possession or control of any
Collateral Pool Property as and to the extent expressly provided for in the
Indemnity Agreement with respect to such Collateral Pool Property.
 
7.16.           Restrictions on Investments.  The Borrower will not, and will
not permit the Guarantors or their respective Subsidiaries to, make or permit to
exist or to remain outstanding any Investment except Investments in:
 
(a)          cash and Cash Equivalents;
 
(b)          Vacant Land owned by the Borrower and its Subsidiaries (other than
Subsidiary Guarantors); provided that the aggregate Investment pursuant to this
Section 7.16(b) shall not exceed two and one-half percent (2.5%) of Total Asset
Value;
 
(c)          fee or leasehold interests by the Borrower or its Subsidiaries in a
Project which is a completed regional mall (inclusive of adjacent retail
properties) or similar retail mall property located in the United States and
businesses and investments incidental thereto;
 
(d)          Subsidiaries of the Borrower that are directly or indirectly one
hundred percent (100%) owned by the Borrower, which in turn own Investments
permitted by this Section 7.16;
 
(e)          non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates of the
Borrower, which in turn own Investments permitted by this Section 7.16, provided
that the aggregate Investment therein shall not exceed twenty-five percent (25%)
of Total Asset Value;
 
(f)          a Project which is the subject of an Alteration, provided that the
aggregate Total Budgeted Costs for all such Alterations shall not exceed thirty
percent (30%) of Total Asset Value at any time; and
 
(g)          Investments by (x) the Parent and its Subsidiaries in the Parent or
any Guarantor, (y) any Subsidiary which is not a Guarantor and is not required
to be a Guarantor in
 
 
-98-

--------------------------------------------------------------------------------

 


 
any other Subsidiary which is not a Guarantor and is not required to be a
Guarantor and (z) the Parent or any Guarantor in any Subsidiary which is not a
Guarantor and is not required to be a Guarantor;
 
(h)          any forgiveness of intercompany liabilities of a Subsidiary at the
time of, or in contemplation of, a Disposition of such Subsidiary (or its
assets) that is not prohibited by this Agreement;
 
(i)          the write-off or write-down of intercompany liabilities in cases
where the tax benefit of such a write-off or write-down to the Person making
such write-of or write-down would exceed the fair market value of such
intercompany liabilities to such Person, as reasonably determined by the
Borrower;
 
(j)          the performance of services customarily provided by a parent
company to its Subsidiaries in the ordinary course of business on terms
substantially consistent with the past practice of the Parent and its
Subsidiaries and this Agreement;
 
(k)          loans or advances in an amount not to exceed $50,000 in the
aggregate for any individual to directors, officers, members of management and
employees and consultants in the ordinary course of business for
business-related travel, entertainment, relocation and other ordinary business
purposes;
 
(l)          Investments consisting of advances to tenants and other extensions
of credit in the nature of accounts receivable or notes receivable arising from
the grant of credit in the ordinary course of business (including, without
limitation, with respect to intercompany transactions), and Investments received
in satisfaction or partial satisfaction thereof from financially troubled
tenants in the ordinary course of business;
 
(m)          Investments (including debt obligations and equity interests)
received in connection with the bankruptcy or reorganization of any Person and
in settlement of obligations of, or other disputes with, any Persons arising in
the ordinary course of business and upon foreclosure with respect to any secure
Investment or other transfer of title with respect to any secured Investment;
 
(n)          advances in an amount not to exceed $2,000,000 of payroll payments
to employees in the ordinary course of business;
 
(o)          guarantees of leases entered into in the ordinary course of
business;
 
(p)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit;
 
(q)          Investments pursuant to the Brookfield Deposit Agreement and the
Brookfield Guaranty Agreement; and
 
 
-99-

--------------------------------------------------------------------------------

 


 
(r)          deposits and escrows received from tenants in the ordinary course
of business.
 
Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower and its Subsidiaries in the Investments described in
Section 7.16(b), (e) and (f) exceed thirty percent (30%) of Total Asset Value at
any time.
 
7.17.           Prohibited Encumbrances.  The Borrower agrees that neither it
nor any of its Subsidiaries shall (i) except for Permitted Liens, create or
permit a Lien against any Project, (ii) create or permit a Lien on any Equity
Interests or other ownership interests of any Subsidiary of the Parent or any
Unconsolidated Affiliate (other than Permitted Liens and customary provisions in
joint venture agreements and other similar agreements applicable to
Unconsolidated Affiliates permitted hereunder so long as such restrictions
relate to the applicable Unconsolidated Affiliate) or (iii) enter into or be
subject to any agreement governing any Indebtedness which constitutes a
“negative pledge”, an unencumbered asset covenant or other similar covenant or
restriction which prohibits or limits the ability of the Borrower or any of its
Subsidiaries to sell or create Liens against any Projects (other than (A)
restrictions on further subordinate Liens on Projects or ownership interests
therein already encumbered by a first-priority mortgage, deed to secure debt or
deed of trust or other first priority Lien, (B) those encumbrances or
restrictions contained in any Loan Document or restrictions in other Recourse
Debt that are no more restrictive than the limitations contained in this
Agreement, and restrictions contained in agreements evidencing Non-Recourse
Indebtedness permitted under this Agreement so long as such restrictions do not
apply to the Borrower or any Guarantor; (C) customary provisions restricting
assignment of any agreement entered into by the Parent or any of its
Subsidiaries in the ordinary course of business; (D) restrictions which are
customary provisions in joint venture agreements and other similar agreements
applicable to Unconsolidated Affiliates permitted hereunder, so long as such
restrictions relate solely to the applicable Unconsolidated Affiliates; (E)
customary restrictions contained in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby or in other Indebtedness which the
Borrower, any Guarantor or any Subsidiary shall be permitted to incur or suffer
to exist pursuant to this Agreement so long as such restrictions relate solely
to the assets subject thereto or the buyer or seller thereunder; and (F)
customary limitations on the transfer of Equity Interests of a Subsidiary
contained in agreements entered into in the ordinary course of business).
 
7.18.           Ownership of Real Estate; Sale and Leaseback.
 
(a)           Without the prior written consent of the Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed), all
Projects and all interests (whether direct or indirect) of the Parent in any
real estate assets now owned or leased or acquired or leased after the date
hereof shall be owned or leased directly by the Borrower or a Wholly Owned
Subsidiary of the Borrower; provided, however that the Borrower shall be
permitted to own or lease interests in a Project (other than a Mortgage
Property) through non-Wholly Owned Subsidiaries and Unconsolidated Affiliates of
the Borrower as permitted by Section 7.16.
 
 
-100-

--------------------------------------------------------------------------------

 


 
(b)           The Borrower will not, and will not permit the Subsidiary
Guarantors or the Subsidiaries of the Borrower to, enter into any arrangement,
directly or indirectly, whereby such Person shall sell or transfer any Project
owned by it in order that then or thereafter such Person shall lease back such
Project without the prior written consent of the Administrative Agent, such
consent not to be unreasonably withheld, conditioned or delayed.
 
7.19.           Financial Covenants
 
.  The Borrower covenants and agrees that, so long as any Loan, or Note or
Letter of Credit is Outstanding or any Lender has any obligation to make any
Loans or issue any Letter of Credit:
 
(a)           Borrowing Base Availability.  The Borrower will not at any time
permit the sum of the Outstanding principal balance of the Loans and the Letter
of Credit Liabilities to be greater than the Borrowing Base Availability.
 
(b)           Leverage Ratio.  The Borrower will not at any time permit the
Leverage Ratio to exceed the following:
 
Period
 
Ratio
Date of this Agreement  to and including
December 31, 2014
70%
   
January 1, 2015 to and including
December 31, 2015
67.5%
   
January 1, 2016 and thereafter
65%

 
Notwithstanding the foregoing, the Borrower may make a one-time election to
increase the Leverage Ratio to an amount not to exceed seventy percent (70.0%)
for a period of two (2) consecutive fiscal quarters immediately following a
Major Acquisition (which shall include the fiscal quarter in which such Major
Acquisition occurs), by delivering written notice to the Administrative Agent of
such election not later than fifteen (15) days following the consummation of
such Major Acquisition.
 
(c)             Adjusted Consolidated EBITDA to Fixed Charges.  Subject to the
provisions of Section 7.19(h), the Borrower will not at any time permit the
ratio of (a) Adjusted Consolidated EBITDA determined for the two (2) fiscal
quarters most recently ended, annualized, to (b) Fixed Charges for the two (2)
fiscal quarters most recently ended, annualized, to be less than the following:
 


 
Period
Ratio
Date of this Agreement  to and
including December 31, 2014
 
1.25 to 1

 
 
 
-101-

--------------------------------------------------------------------------------

 
 
 
January 1, 2015 to and including
December 31, 2015
 
1.35 to 1
January 1, 2016 and thereafter
 
1.40 to 1

(d)           Minimum Tangible Net Worth.  The Borrower will not at any time
permit Tangible Net Worth to be less than the sum of (i) $360,865,600, plus
(ii) eighty percent (80%) of the sum of any additional Net Offering Proceeds
after the date of this Agreement (other than Net Offering Proceeds received
within ninety (90) days of any redemption, retirement or repurchase of Equity
Interests in the Parent or the Borrower, up to the amount paid by the Parent or
the Borrower in connection with such redemption, retirement or repurchase where,
for the avoidance of doubt, Tangible Net Worth shall not have increased as a
result of such Net Offering Proceeds).
 
(e)           Minimum Property Requirement.  The Mortgage Properties included in
the calculation of the Borrowing Base Availability (i) shall consist of not less
than nine (9) Mortgage Properties, and (ii) shall have an aggregate Borrowing
Base Value of not less than $400,000,000.00.
 
(f)           Unhedged Variable Rate Debt.  The Borrower shall not at any time
permit Unhedged Variable Rate Debt of the Parent and its Subsidiaries on a
Consolidated basis (other than the Obligations) to exceed thirty percent (30%)
of Total Asset Value.
 
(g)           Recourse Indebtedness. Recourse Indebtedness of the Parent and its
Subsidiaries (excluding the Obligations) shall not at any time exceed ten
percent (10%) of Total Asset Value.
 
(h)           Steeplegate Mall.  At the option of the Borrower, exercised by the
Borrower by delivery of written notice to the Administrative Agent of such
election, any Indebtedness, any asset value included in Total Asset Value, and
any Adjusted NOI, EBITDA and Fixed Charges attributable to Steeplegate Mall (the
“Steeplegate Mall Results”) may be excluded from the calculation of the Leverage
Ratio and the covenant set forth in Section 7.19(c) until such time as
Steeplegate Mall is refinanced.  Once the Indebtedness secured by Steeplegate
Mall as of the date of this Agreement is either (a) refinanced by the Borrower
or the applicable Subsidiary which owns such property (which refinance shall not
include a short-term bridge or extension of the existing Indebtedness for a
period of less than or equal to one-year in length), or (b) the Borrower elects
to include Steeplegate Mall in the calculation of such covenants, then the
Steeplegate Mall Results shall be thereafter included in such calculations.
 
7.20.           Mortgage Properties.
 
(a)          The Borrower shall cause the Mortgage Properties included in the
calculation of the Borrowing Base Availability to at all times satisfy all of
the following conditions:
 
(i)           Is an Eligible Collateral Pool Property;
 
 
-102-

--------------------------------------------------------------------------------

 


 
(ii)           such Mortgage Property is managed by (A) the Borrower, (B) a
Wholly Owned Subsidiary of the Borrower, or (C) a manager approved by the
Administrative Agent (such approval not to be unreasonably withheld, delayed or
conditioned), in the case of this clause (C) under a Management Agreement;
 
(iii)           no Person other than the Borrower has any direct or indirect
ownership of any legal, equitable or beneficial interest in the equity of such
Subsidiary Guarantor if such Mortgage Property is owned or leased under a
Financeable Ground Lease by a Subsidiary Guarantor, and no direct or indirect
ownership or other equity interests in any such Subsidiary Guarantor shall be
subject to any Lien other than Permitted Liens;
 
(iv)           the Adjusted NOI from any single tenant or group of Affiliates
thereof shall not exceed ten percent (10%) of the total Adjusted NOI from all of
the Mortgage Properties; provided that notwithstanding the foregoing, a failure
to satisfy the requirements of this clause (x) shall not result in any Project
not being included as a Mortgage Property, but any such Adjusted Net Operating
Income in excess of such limitation shall be excluded for purposes of
calculating Borrowing Base Value and Borrowing Base Debt Yield Ratio and the Net
Operating Income and Adjusted Net Operating Income corresponding thereto shall
be similarly excluded;
 
(v)           no more than twenty percent (20%) of the total Adjusted Net
Operating Income shall be attributable to Mortgage Properties or portions
thereof which are subject to Financeable Ground Leases; provided that
notwithstanding the foregoing, a failure to satisfy the requirements of this
clause (xi) shall not result in any Project not being included as a Mortgage
Property, but any such Adjusted Net Operating Income in excess of such
limitation shall be excluded for purposes of calculating Borrowing Base Value
and Borrowing Base Debt Yield Ratio  and the Net Operating Income and Adjusted
Net Operating Income corresponding thereto shall be similarly excluded;
 
(vi)           no more than twenty-five percent (25%) of the total Adjusted Net
Operating Income shall be attributable to a single Mortgage Property (excluding
Southland Mall located in Hayward, California); provided that notwithstanding
the foregoing, a failure to satisfy the requirements of this clause (xii) shall
not result in any Project not being included as a Mortgage Property, but any
such Adjusted Net Operating Income in excess of such limitation shall be
excluded for purposes of calculating Borrowing Base Value and Borrowing Base
Debt Yield Ratio and the Net Operating Income and Adjusted Net Operating Income
corresponding thereto shall be similarly excluded;
 
(vii)           the deposit accounts used in the ownership and operation of such
Mortgage Property shall be subject to a Control Agreement; and
 
 
-103-

--------------------------------------------------------------------------------

 


 
(viii)           such Mortgage Property has not been removed from the
calculation of the Borrowing Base Availability pursuant to Section 4.4, Section
6.28 or this Section 7.20.
 
(b)           Upon any asset ceasing to qualify to be included in the
calculation of the Borrowing Base Availability, such asset shall no longer be
included in the calculation of the Borrowing Base Availability.  Within five (5)
Business Days after any such disqualification, the Borrower shall deliver to the
Administrative Agent a certificate reflecting such disqualification, together
with the identity of the disqualified asset, a statement as to whether any
Default or Event of Default arises as a result of such disqualification, and a
calculation of the Borrowing Base Availability attributable to such
asset.  Simultaneously with the delivery of the items required pursuant above,
the Borrower shall deliver to the Administrative Agent a pro forma Compliance
Certificate and Borrowing Base Certificate demonstrating, after giving effect to
such removal or disqualification, compliance with the covenants contained in
Sections 7.19 and 7.20.
 
(c)           In addition, the Borrower may voluntarily remove any Project from
the calculation of the Borrowing Base Availability in its sole discretion
pursuant to Section 4.4.
 
7.21.           Notice of Litigation and Judgments.  The Borrower will give
notice to the Administrative Agent in writing within five (5) Business Days of
becoming aware of any litigation, government investigations or proceedings
threatened in writing or any pending litigation, government investigations and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
reasonably be expected to have a Material Adverse Effect and stating the nature
and status of such litigation, government investigations or proceedings.
 
7.22.           Further Assurances.  The Borrower and the Guarantors will, and
will cause their respective Subsidiaries to, cooperate with the Administrative
Agent and the Lenders and execute such further instruments and documents as the
Lenders or the Administrative Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Agreement and the other
Loan Documents.
 
7.23.           Material Contracts.  The Borrower, the Guarantors and their
respective Subsidiaries shall perform each and all of their material obligations
under each Material Contract.
 
7.24.           Asset Sales.  The Borrower shall not sell all or substantially
all of its assets without the prior written consent of the Required Lenders.
 
7.25.           Management Fees.  The Borrower shall not pay, and shall not
permit to be paid, any management fees or other payments under any Management
Agreement for any
 


 
-104-

--------------------------------------------------------------------------------

 
 
Mortgage Property to any manager that is the Borrower or a Subsidiary or
Affiliate of the Borrower in the event that an Event of Default shall have
occurred and be continuing.
 
7.26.           Derivatives Contracts.  The Borrower shall not, and shall not
permit any Guarantor or other subsidiary, to, enter into any Derivatives
Contracts other than Derivatives Contracts entered into in the ordinary course
of business and not for speculative purposes.
 
7.27.           Casualty/Condemnation.
 
(a)           Damages, Restoration, and Insurance Proceeds. As long as no Event
of Default has occurred and is then continuing, all insurance proceeds for
losses at any Mortgage Property of less than $5,000,000 shall be adjusted with
and payable to the Borrower or the applicable Subsidiary Guarantor owning such
Mortgage Property.  In case of loss, the Administrative Agent shall have the
right (but not the obligation) to participate in and reasonably approve the
settlement of any insurance claim in excess of $5,000,000, and with respect to
claims in excess of $5,000,000, the Administrative Agent is authorized to
collect and receive any insurance money for such claims.
 
(i)           So long as no Event of Default has occurred and is then
continuing, and to the extent that either (i) the Borrower or the applicable
Subsidiary Guarantor owning such Mortgage Property is obligated to carry out
such repair or restoration under one or more of the Leases or (ii) the costs of
restoration do not exceed thirty percent (30%) of the value of the improvements
thereon immediately prior to such casualty, the Administrative Agent shall make
such insurance proceeds available to pay for such costs of repair and
restoration on a monthly basis during such repair and restoration. The Mortgage
Property shall be so restored or rebuilt as to be substantially the same quality
and character as the Mortgage Property was prior to such damage or destruction
in accordance with the original plans and specifications or to such other
condition as the Administrative Agent shall reasonably approve in writing. If
the conditions to the Administrative Agent’s obligation to make such insurance
proceeds are not satisfied, the Administrative Agent shall have the right, if so
directed by the Required Lenders, to apply such insurance proceeds to payment of
the Obligations, whether due or not, in accordance with Section 2.13(b).
 
(ii)           If the Administrative Agent is holding any such insurance
proceeds, any request by to the Borrower or the applicable Subsidiary Guarantor
owning such Mortgage Property for a disbursement by the Administrative Agent of
fire or casualty insurance proceeds or of funds deposited by the Borrower or the
applicable Subsidiary Guarantor owning such Mortgage Property with the
Administrative Agent pursuant to this Section 7.27 shall be conditioned upon the
Borrower’s providing to the Administrative Agent: updated title insurance;
satisfactory evidence, as reasonably determined by the Administrative Agent,
that the Mortgage Property shall be so restored or rebuilt as to be of at least
equal value and quality and substantially the same character as the Mortgage
Property was prior to such damage or destruction in accordance with the original
 
 
-105-

--------------------------------------------------------------------------------

 


 
plans and specifications or to such other condition as the Administrative Agent
shall reasonably approve in writing; satisfactory evidence of the estimated cost
of completion thereof; and with such architect’s certificates, waivers of lien,
contractors’ sworn statements and other evidence of cost and of payments as the
Administrative Agent may reasonably require and approve.  The undisbursed
balance of insurance proceeds shall at all times be sufficient to pay for the
cost of completion of the work free and clear of liens and if such proceeds are
insufficient, the Borrower or the applicable Subsidiary Guarantor owning such
Mortgage Property shall deposit the amount of such deficiency with the
Administrative Agent prior to the disbursement by to the Borrower or the
applicable Subsidiary Guarantor owning such Mortgage Property of any insurance
proceeds.
 
(b)             Condemnation Proceeds.  Both the Borrower and, pursuant to the
applicable Mortgage, the applicable Subsidiary Guarantor owning a Mortgage
Property, hereby assigns, transfers and sets over unto the Administrative Agent
for the benefit of the Lenders its entire interest in the proceeds (the
“Condemnation Proceeds”) of any award or any claim for damages for any of such
Mortgage Property taken or damaged under the power of eminent domain or by
condemnation or any transaction in lieu of condemnation (“Condemnation”),
unless, notwithstanding the foregoing, such taking, damage or condemnation does
not cause a material diminution in the value of such Mortgage Property.  So long
as the portion of such Mortgage Property taken in such Condemnation does not
exceed fifteen percent (15%) of the total square footage of the Mortgage
Property and the portion of the improvements taken in such Condemnation does not
exceed five percent (5%) of the total gross leasable area of the improvements
thereon, the Administrative Agent shall be obligated to make the Condemnation
Proceeds available to the Borrower or the applicable Subsidiary Guarantor owning
such Mortgage Property for the restoration of the Property, if the Borrower or
such applicable Subsidiary Guarantor satisfies all of the conditions set forth
in Section 7.27(a) above hereof for disbursement of insurance proceeds.  In all
other cases the Administrative Agent shall have the right, if so directed by the
Required Lenders, to apply the Condemnation Proceeds to payment of the
Obligations, whether due or not, in accordance with Section 2.13(b).  If the
Condemnation Proceeds are required to be used as aforesaid to reimburse the
Borrower or such applicable Subsidiary Guarantor for the cost of rebuilding or
restoring buildings or improvements on such Mortgage Property, or if the
Administrative Agent elects that the Condemnation Proceeds be so used, and the
buildings and other improvements shall be rebuilt or restored, the Condemnation
Proceeds shall be paid out in the same manner as is provided in Section 7.27(a)
above for the payment of insurance proceeds toward the cost of rebuilding or
restoration of such buildings and other improvements.  Any surplus which may
remain out of the Condemnation Proceeds after payment of such cost of rebuilding
or restoration shall, at the option of the Administrative Agent, be applied on
account of the indebtedness secured hereby or be paid to any other party
entitled thereto.
 
 
-106-

--------------------------------------------------------------------------------

 


 
 
ARTICLE VIII.
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute an
"Event of Default":
 
8.1.           Nonpayment of any principal payment due hereunder or under any
Note when due.
 
8.2.           Nonpayment of interest upon any Note or of any fee or other
payment Obligations under any of the Loan Documents within five (5) Business
Days after the same becomes due.
 
8.3.           The Borrower shall fail to comply with the covenant contained in
Section 7.19(a), such failure shall continue for five (5) Business Days after
written notice thereof shall have been given to the Borrower by the
Administrative Agent; provided, however that such five (5) Business Day period
shall be extended to forty-five (45) days in the event that the reason for the
required prepayment is solely as a result of a violation of the covenants in
clause (iv) or clause (vi) of Section 7.20(a).
 
8.4.           The breach of any of the terms or provisions of Sections
7.1(d),  7.2, 7.11, 7.12, 7.13, 7.16, 7.17, 7.19(b)-(g) or 7.20.
 
8.5.           Any representation or warranty made or deemed made by or on
behalf of the Borrower or any of its Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, or any material
certificate or information delivered in connection with this Agreement or any
other Loan Document, shall be materially false on the date as of which made.
 
8.6.           The breach by the Borrower (other than a breach which constitutes
a Event of Default under Section 8.1, 8.2, 8.3, 8.4 or 8.5) of any of the terms
or provisions of this Agreement which is not remedied within thirty (30) days
after written notice from the Administrative Agent or any Lender.
 
8.7.           (a)         Any of the Borrower, the Guarantors or any of their
respective Subsidiaries (i) shall make an assignment for the benefit of
creditors, or admit in writing its general inability to pay or generally fail to
pay its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver for it or
any substantial part of its assets, (ii) shall commence any case or other
proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any corporate
or other organizational action to authorize or in furtherance of any of the
foregoing;
 
 
-107-

--------------------------------------------------------------------------------

 


 
(b)          A petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower, the
Guarantors or  any of their respective Subsidiaries or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any such Person shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof;
 
(c)          A decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower, the Guarantors or any of their
respective Subsidiaries or adjudicating any such Person, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any such Person in an involuntary case
under federal bankruptcy laws as now or hereafter constituted; provided,
however, that the occurrence of any of the events described in Section
8.7(a),(b) and (c) as to any Subsidiary or Subsidiaries of the Borrower or any
Subsidiary or Subsidiaries of the Parent (other than the Borrower itself), shall
not constitute an Event of Default unless the Parent’s and the Borrower's
aggregate Equity Value in such Subsidiary(ies) and its/their assets exceeds
$50,000,000.00 (or in the event that any of the events described in Section
8.7(b) or (c) shall occur with respect to any such Subsidiaries which are as a
result of involuntary proceedings against such Subsidiaries and solely as a
consequence thereof the $50,000,000.00 threshold shall be exceeded, such
$50,000,000.00 threshold shall be increased solely with respect to such
Subsidiaries subject to such involuntary proceedings to $65,000,000.00).
 
8.8.           The Borrower, any Guarantor or any of their Subsidiaries (i)
shall fail to pay when due (including, without limitation, at maturity), or
within any applicable period of grace, any principal, interest or other amount
on account of any obligation for borrowed money or credit received or other
Indebtedness (including under any Derivatives Contract), or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness (including under any Derivatives Contract)
for such period of time as would permit (assuming the giving of appropriate
notice if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require the purchase, payment,
prepayment, redemption, termination or other settlement of such obligation;
provided that the events described in Section 8.8(i) shall not constitute an
Event of Default unless such default or failure to perform, together with other
then existing defaults or failures to perform as described in Section 8.8(i),
involve singly or in the aggregate obligations for Indebtedness (other than
Non-Recourse Indebtedness) totaling greater than $40,000,000.00 or (ii) (A)
shall fail to pay when due (including, without limitation, at maturity), or
within any applicable period of grace, any principal, interest or other amount
on account of any Non-Recourse Indebtedness, or (B) shall fail to observe or
perform any term, covenant or agreement contained in any agreement by which it
is bound, evidencing or securing any obligation for Non-Recourse Indebtedness
which failure or default under this clause (B) results in acceleration of the
maturity thereof or requires the purchase, payment, prepayment,
 
 
-108-

--------------------------------------------------------------------------------

 


 
redemption, termination or other settlement of such obligation; provided that
the events described in Section 8.8(ii) shall not constitute an Event of Default
unless such default or failure to perform, together with other then existing
defaults or failures to perform as described in Section 8.8(ii), involve
Subsidiaries or their properties or assets securing Non-Recourse Indebtedness in
which any Subsidiary or the Parent singly or in the aggregate has an Equity
Value of greater than $65,000,000.00;
 
8.9.           The Parent or any of its Subsidiaries shall fail within ninety
(90) days to pay, bond or otherwise discharge any judgments or orders for the
payment of money in an amount which, when added to all other judgments or orders
outstanding against the Parent or any of its Subsidiaries would exceed
$40,000,000 in the aggregate, which have not been stayed on appeal or otherwise
appropriately contested in good faith.
 
8.10.           The Borrower or any Guarantor shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party in writing
or shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of any
Loan Document or any Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof).
 
8.11.           With respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and is continuing and the Required Lenders shall have
determined in their reasonable discretion that such event reasonably could be
expected to result in liability of any of the Borrower, the Guarantors or any of
their respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $15,000,000.00 and (x) such event in the
circumstances occurring reasonably could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan.
 
8.12.           Any Change of Control shall occur.
 
8.13.           The occurrence of any “Default” as defined in any Loan Document
or the breach of any of the terms or provisions of any Loan Document, which
default or breach continues beyond any period of grace therein provided.
 
8.14.           The attempted revocation, challenge, disavowment, or termination
by the Borrower or Parent of any of the Loan Documents.
 
8.15.           Either the Borrower or the Parent, without obtaining consent of
the Required Lenders, shall enter into any merger, consolidation, reorganization
or liquidation or transfer or otherwise dispose of all or substantially all of
their Properties, unless (a) in the case of a merger or consolidation the
Borrower or Parent is the surviving entity in such merger or consolidation and
(b) after giving effect to the merger, the Borrower remains in compliance with
the terms of the Credit Agreement, provided that any such action shall not
constitute an
 


 
-109-

--------------------------------------------------------------------------------

 
 
Event of Default unless the Borrower shall fail to reverse such action within
sixty (60) days after written notice from the Administrative Agent that such
action constitutes an Event of Default hereunder.
 
ARTICLE IX.
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
9.1.           Acceleration.  If any Event of Default described in Section 8.7
occurs with respect to the Borrower, the obligations of the Lenders to make
Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender.  If any other Event of Default occurs,
so long as an Event of Default exists, Lenders shall have no obligation to make
any Loans and the Required Lenders, at any time prior to the date that such
Event of Default has been fully cured, may permanently terminate the obligations
of the Lenders to make Loans hereunder and declare the Obligations to be due and
payable, or both, whereupon if the Required Lenders elected to accelerate (i)
the Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives and (ii) if any automatic or optional acceleration has
occurred, the Administrative Agent, as directed by the Required Lenders (or if
no such direction is given within thirty (30) days after a request for
direction, as the Administrative Agent deems in the best interests of the
Lenders, in its sole discretion), shall use its good faith efforts to collect
all amounts owed by the Borrower and any Guarantor under the Loan Documents by
exercising all rights and remedies provided for under this Agreement and the
Security Documents or otherwise available at law or in equity, including without
limitation by filing and diligently pursuing judicial action.
 
In addition to the foregoing, following the occurrence of an Event of Default
and so long as any Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Collateral Account cash in an amount equal to the
aggregate undrawn face amount of all Outstanding Letters of Credit and all fees
and other amounts due or which may become due with respect thereto.  The
Borrower shall have no control over funds in the Collateral Account and shall
not be entitled to receive any interest thereon.  Such funds shall be promptly
applied by the Administrative Agent to reimburse the Issuing Lender for drafts
drawn from time to time under the Letters of Credit and associated issuance
costs and fees.  Such funds, if any, remaining in the Collateral Account
following the payment of all Obligations in full shall, unless the
Administrative Agent is otherwise directed by a court of competent jurisdiction,
be promptly paid over to the Borrower.
 
If, within ten (10) Business Days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Event of Default (other than any Event of Default
as described in Section 8.7 with respect to the Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, all of the Lenders (in their sole discretion) shall so
direct, the
 
 
-110-

--------------------------------------------------------------------------------

 


Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.
 
9.2.           Amendments.  Subject to the provisions of this Article IX the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding, modifying or waiving the effect of any provisions to
the Loan Documents or changing in any manner the rights of the Lenders or the
Borrower hereunder or waiving any Event of Default hereunder; provided, however,
that no such supplemental agreement, change or waiver shall, without the consent
of all Lenders directly affected thereby:
 
(a)           Extend the Term Loans Maturity Date or the Revolving Credit
Maturity Date (except as the Revolving Credit Maturity Date may be extended per
the express terms of Section 2.10), or extend the Reimbursement Obligations with
respect to any Letter of Credit beyond a date five (5) Business Days prior to
the Revolving Credit Maturity Date (as it may be so extended), or forgive all or
any portion of the principal amount of any Loan or accrued interest thereon
(other than the reduction or waiver of default interest), the Borrower's
Reimbursement Obligations with respect to Letter of Credit Liabilities or the
Unused Fee, reduce the Applicable Margins or extend the time of payment of any
such principal, interest or facility fees.
 
(b)           Release any Guarantor from the Guaranties, except as expressly
provided for herein.
 
(c)           Release or subordinate the Mortgages, except as expressly provided
for herein or in the other Loan Documents.
 
(d)           Reduce the percentage specified in the definition of Required
Lenders or otherwise modify such definition.
 
(e)           Increase the Commitment of any Lender, except as expressly
provided in Section 2.8 (which provides that no individual Lender shall be
obligated to provide any increase in its Commitment).
 
(f)           Permit the Borrower to assign its rights under this Agreement.
 
(g)           Amend Section 2.18, this Section 9.2, Section 9.4 (or any other
provision hereof requiring pro rata distributions to similarly situated Lenders)
or Section 12.2.
 
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.
 
9.3.           Remedies.  In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to Section 9.1, the
Administrative Agent on behalf of the Lenders may, and upon the direction of the
Required Lenders shall, proceed to protect and enforce their rights and
 
 
-111-

--------------------------------------------------------------------------------

 


 
remedies under this Agreement, the Notes and/or any of the other Loan Documents
by suit in equity, action at law or other appropriate proceeding, including to
the full extent permitted by applicable law the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents,
the obtaining of the ex parte appointment of a receiver, and, if any amount
shall have become due, by declaration or otherwise, the enforcement of the
payment thereof.  No remedy herein conferred upon the Administrative Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of law.  Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Administrative
Agent may exercise any remedies arising by reason of a Default or Event of
Default.  If the Borrower or a Guarantor fails to perform any agreement or
covenant contained in this Agreement or any of the other Loan Documents beyond
any applicable period for notice and cure, the Administrative Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by the
Administrative Agent in connection therewith, shall be payable by the Borrower
and/or the Guarantors upon demand and shall constitute a part of the
Obligations.  In the event that all or any portion of the Obligations is
collected by or through an attorney-at-law, the Borrower and the Guarantors
shall pay all costs of collection including, but not limited to, reasonable
attorney’s fees.
 
9.4.           Distribution of Collateral Proceeds.  In the event that,
following the occurrence and during the continuance of any Event of Default, any
monies are received in connection with the enforcement of any of the Loan
Documents, or otherwise with respect to the realization upon any of the
Collateral or other assets of the Borrower or Guarantors, such monies shall be
distributed for application as follows:
 
(a)           First, to the payment of, or (as the case may be) the
reimbursement of the Administrative Agent for or in respect of, all reasonable
out-of-pocket costs, expenses, disbursements and losses which shall have been
paid, incurred or sustained by the Administrative Agent to protect or preserve
the Collateral or in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent or the Lenders under this Agreement or
any of the other Loan Documents or in respect of the Collateral or in support of
any provision of adequate indemnity to the Administrative Agent against any
Taxes or liens which by law shall have, or may have, priority over the rights of
the Administrative Agent or the Lenders to such monies (but excluding the
Administrative Agent's fee payable pursuant to Section 2.15, which is covered by
clause (b) below);
 
(b)           Second, to all other Obligations (including any interest, expenses
or other obligations incurred after the commencement of a bankruptcy) in such
order or
 
 
-112-

--------------------------------------------------------------------------------

 


 
 
preference as the Required Lenders shall determine; provided, that: (i)
Swingline Loans shall be repaid first; (ii) distributions in respect of such
other Obligations shall include, on a pari passu basis, the Administrative
Agent’s fee payable pursuant to Section 2.15; (iii) in the event that any Lender
is a Defaulting Lender, payments to such Lender shall be governed by Section
2.11; (iv) any amounts applied pursuant to Section 9.5 shall be first applied to
the Obligations owing to the Revolving Credit Lenders and then to the Term Loan
Lenders; and (v) except as otherwise provided in clauses (iii) and (iv) above,
and notwithstanding any determination of the Required Lenders to the contrary,
Obligations owing to the Lenders with respect to each type of Obligation such as
interest, principal, fees and expenses (but excluding the Swing Loans) shall be
made among the Lenders and Lender Hedge Providers, pro rata, and as between
Revolving Credit Loans and Term Loans shall be made pro rata; and provided,
further that the Required Lenders may in their discretion make proper allowance
to take into account any Obligations not then due and payable, so long as such
allowance is consistent with the requirements of clause (v) of this sentence;
and

 
(c)           Third, to the payment of the Hedge Obligations, if any; and
 
(d)           Fourth, the excess, if any, shall be returned to the Borrower or
to such other Persons as are entitled thereto.
 
9.5.           Collateral Account.
 
(a)          As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, Swing Loans and the other Obligations and
Hedge Obligations, the Borrower hereby pledges and grants to the Administrative
Agent, for the ratable benefit of the Administrative Agent and the Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Collateral Account and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below).  The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities or Swing Loans until
applied by the Administrative Agent as provided herein.  Anything in this
Agreement to the contrary notwithstanding, funds held in the Collateral Account
shall be subject to withdrawal only as provided in this Section 9.5.
 
(b)          Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Administrative Agent in such Cash Equivalents as the
Administrative Agent shall determine in the exercise of its commercially
reasonable discretion.  All such investments and reinvestments shall be held in
the name of and be under the sole dominion and control of the Administrative
Agent for the ratable benefit of the Lenders.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Collateral Account and shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.
 
 
-113-

--------------------------------------------------------------------------------

 


 
(c)          If a drawing pursuant to any Letter of Credit occurs on or prior to
the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Collateral
Account to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment.  If a Swing Loan is not refinanced as a
Base Rate Loan as provided in Section 2.3 above, then the Administrative Agent
is authorized to use monies deposited in the Collateral Account to make payment
to the Swing Loan Lender with respect to any participation not funded by a
Defaulting Lender.
 
(d)          If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Administrative Agent
to liquidate any such investments and reinvestments and apply proceeds thereof
to the Obligations and Hedge Obligations in accordance with Section 9.4.
 
(e)          So long as no Default or Event of Default exists, and to the extent
amounts on deposit in the Collateral Account exceed the aggregate amount of the
Letter of Credit Liabilities then due and owing and the pro rata share of any
Letter of Credit Obligations and Swing Loans of any Defaulting Lender after
giving effect to Section 2.11(c), the Administrative Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within five (5)
Business Days after the Administrative Agent’s receipt of such request from the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such of the balances in the Collateral Account as exceed the
aggregate amount of the Letter of Credit Liabilities and Swing Loans at such
time.
 
(f)          The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Collateral
Account and investments and reinvestments of funds therein. The Borrower
authorizes the Administrative Agent to file such financing statements as the
Administrative Agent may reasonably require in order to perfect the
Administrative Agent’s security interest on behalf of the Lenders in the
Collateral Account, and the Borrower shall promptly upon demand execute and
deliver to the Administrative Agent such other documents as the Administrative
Agent may reasonably request to evidence its security interest on behalf of the
Lenders in the Collateral Account.
 
9.6.           Preservation of Rights.  No delay or omission of the Lenders or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
an Event of Default or the inability of the Borrower to satisfy the conditions
precedent to such Loan shall not constitute any waiver or acquiescence.  Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.2, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
 
 
-114-

--------------------------------------------------------------------------------

 


afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.
 
9.7.           Insolvency of the Borrower.  In the event of the occurrence of
any Event of Default under Section 8.7(a), (b) or (c) with respect to the
Borrower, the Lenders shall have no obligation to make further disbursements of
the Facility, and the Outstanding principal balance of the Facility, including
accrued and unpaid interest thereon, shall be immediately due and payable.
 
 
ARTICLE X.
 
GENERAL PROVISIONS
 
10.1.           Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement shall survive delivery of the Notes
and the making of the Loans herein contemplated.
 
10.2.           Governmental Regulation.  Anything contained in this Agreement
to the contrary notwithstanding, no Lender shall be obligated to extend credit
to the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
10.3.           Intentionally Omitted.
 
10.4.           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
10.5.           Entire Agreement.  The Loan Documents embody the entire
agreement and understanding among the Borrower, the Administrative Agent and the
Lenders and supersede all prior commitments, agreements and understandings among
the Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.
 
10.6.           Several Obligations; Benefits of the Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  The Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to the
Agreement and their respective successors and assigns.
 
10.7.           Expenses; Indemnification.  The Borrower shall reimburse the
Administrative Agent for any reasonable and documented costs, and out-of-pocket
expenses (including, without limitation, all reasonable and documented fees for
consultants and fees and reasonable expenses for attorneys for the
Administrative Agent, all costs of Appraisals and all costs incurred in
connection with any electronic information dissemination system utilized by the
Administrative Agent) paid or incurred by the Administrative Agent in connection
with the
 
 
-115-

--------------------------------------------------------------------------------

 


preparation, negotiation, execution, delivery and administration of, and any
amendment of, or supplement or modification of, any of the Loan Documents and
the consummation of the transactions contemplated hereby and thereby; provided,
that any such legal fees and expenses shall be limited to the actual reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to the Administrative Agent, the Issuing Lender and the Lenders, taken
as a whole (and if necessary, one local counsel in any relevant material
jurisdiction to such Persons, taken as a whole).  The Borrower also agrees to
reimburse the Administrative Agent and the Lenders for any reasonable costs and
out-of-pocket expenses (including, without limitation, all fees and reasonable
expenses for attorneys for the Administrative Agent and the Lenders) paid or
incurred by the Administrative Agent or any Lender in connection with the
collection and enforcement of the Loan Documents (including, without limitation,
any workout; provided, that any such legal fees and expenses shall be limited to
the actual reasonable out-of-pocket fees, disbursements and other charges of one
counsel to the Administrative Agent, the Issuing Lender and the Lenders, taken
as a whole (and  (i) if necessary, one local counsel in any relevant material
jurisdiction to such Persons, taken as a whole and (ii) if reasonably determined
by the Administrative Agent to be needed due to differences between the
Administrative Agent and the Lenders, one additional outside law firm retained
to act as special counsel to the Lenders).  The Borrower further agrees to
indemnify the Administrative Agent, each Lender and their Affiliates, and their
respective directors, officers, employees and agents (the “indemnified parties”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable and documented fees and
reasonable documented expenses for attorneys of the indemnified parties, all
reasonable expenses of litigation or preparation therefor whether or not the
Administrative Agent, any Lender or any such indemnified party is a party
thereto and regardless of whether such litigation is brought by the Borrower or
a third party) which any of them may pay or incur arising out of or relating to
this Agreement, the other Loan Documents, the Projects, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan hereunder; provided, that any such legal
fees and expenses shall be limited to the actual reasonable out-of-pocket fees,
disbursements and other charges of one counsel to the Administrative Agent, the
Issuing Lender and the Lenders, taken as a whole (and (i) if necessary, one
local counsel in any relevant material jurisdiction to such Persons, taken as a
whole) and (ii) if reasonably determined by the Administrative Agent to be
needed due to differences between the Administrative Agent and the Lenders, one
additional outside law firm retained to act as special counsel to the Lenders);
and provided, further, that the Borrower shall not be obligated under this
Section 10.7 to indemnify any Person for liabilities arising solely from such
Person’s own gross negligence, bad faith or willful misconduct or material
breach of its express obligations under this Agreement or any other Loan
Document as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  To the extent permitted by applicable law, no party
hereto shall assert, and each such party hereby waives, any claim against any of
the foregoing indemnified parties, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, any Loan or Letter of Credit
or the use of the proceeds thereof.  The obligations of the Borrower under this
Section shall survive the termination of this Agreement.
 
 
-116-

--------------------------------------------------------------------------------

 


10.8.           Numbers of Documents.  All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.
 
10.9.           Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.
 
10.10.                   Severability of Provisions.  Any provision in any Loan
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
10.11.                   No Advisory or Fiduciary Responsibility.  The
relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other, shall be solely that of borrower and lender.
Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Arrangers each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger has any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Arranger has any obligation to disclose any of such
interests to the Borrower, any other Loan Party, or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
the other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty to the Borrower or any other Loan
Party in connection with any aspect of any transaction contemplated
hereby.  Neither the Administrative Agent nor
 
 
-117-

--------------------------------------------------------------------------------

 


any Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.
 
10.12.                   Choice of Law.  THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
10.13.                   Consent to Jurisdiction.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
 
10.14.                   Waiver of Jury Trial.  THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
 
ARTICLE XI.
 
THE ADMINISTRATIVE AGENT
 
11.1.           Appointment.  KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan
 
 
-118-

--------------------------------------------------------------------------------

 


Documents.  In its capacity as the Lenders’ contractual representative, the
Administrative Agent (i) does not hereby assume any fiduciary duties to any of
the Lenders, (ii) is a “representative” of the Lenders within the meaning of the
term “secured party” as defined in the New York Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents.  Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.
 
11.2.           Powers.  The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
 
11.3.           General Immunity.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Lenders or any Lender for (i) any action taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct; or
(ii) any determination by the Administrative Agent that compliance with any law
or any governmental or quasi-governmental rule, regulation, order, policy,
guideline or directive (whether or not having the force of law) requires the
Advances and Commitments hereunder to be classified as being part of a “highly
leveraged transaction”.
 
11.4.           No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article V, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrower or any Guarantor.  Except as otherwise specifically provided herein,
the Administrative Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
to the Administrative Agent (either in its capacity as the Administrative Agent
or in its individual capacity).
 
11.5.           Action on Instructions of Lenders.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the required percentage of the Lenders needed to take
such action or refrain from taking such action, and such instructions
 
 
-119-

--------------------------------------------------------------------------------

 


and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders.  The Lenders hereby acknowledge that the Administrative Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of the Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
11.6.           Employment of Agents and Counsel.  The Administrative Agent may
execute any of its duties as the Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document.
 
11.7.           Reliance on Documents; Counsel.  The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons, and, in
respect to legal matters, upon the opinion of counsel selected by the
Administrative Agent, which counsel may be employees of the Administrative
Agent.
 
11.8.           Administrative Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (i) for any amounts not reimbursed by
the Borrower for which the Administrative Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by the Borrower and (iii) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, except to the extent
the Administrative Agent is being indemnified by the Borrower for such matters,
provided that no Lender shall be liable for any of the foregoing to the extent
they arise from the gross negligence or willful misconduct or a breach of the
Administrative Agent’s express obligations and undertakings to the Lenders. The
obligations of the Lenders and the Administrative Agent under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.
 
 
-120-

--------------------------------------------------------------------------------

 


11.9.           Rights as a Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document as any Lender and may exercise the same as
though it were not the Administrative Agent, and the term “Lender” or “Lenders”
shall, at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity.  The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.
 
11.10.                   Lender Credit Decision.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements prepared by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into the Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Agreement and the other Loan Documents.
 
11.11.                   Successor Administrative Agent.  Except as otherwise
provided below, KeyBank National Association shall at all times serve as the
Administrative Agent during the term of this Facility.  The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent.  If the Administrative Agent has been grossly negligent in
the performance of its obligations hereunder, the Administrative Agent may be
removed at any time by written notice received by the Administrative Agent from
the Borrower and the other Lenders holding in the aggregate at least two-thirds
of that portion of the Aggregate Commitment not held by the Administrative Agent
or its affiliates, such removal to be effective on the date specified by the
Borrower and such other Lenders.  Upon any such resignation or removal, such
other Lenders shall appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by such other Lenders within thirty (30) days after the
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative Agent shall appoint, with the consent of the
Borrower, on behalf of the Borrower and the Lenders, a successor Administrative
Agent.  No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under
 


 
-121-

--------------------------------------------------------------------------------

 
the Loan Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.
 
11.12.                   Notice of Defaults.  If a Lender becomes aware of a
Default or Event of Default, such Lender shall notify the Administrative Agent
of such fact provided that the failure to give such notice shall not create
liability on the part of a Lender.  Upon receipt of such notice that a Default
or Event of Default has occurred, the Administrative Agent shall promptly notify
each of the Lenders of such fact.
 
11.13.                   Requests for Approval.  If the Administrative Agent
requests in writing the consent or approval of a Lender, such Lender shall
respond and either approve or disapprove definitively in writing to the
Administrative Agent within ten (10) Business Days (or sooner if such notice
specifies a shorter period for responses based on Administrative Agent’s good
faith determination that circumstances exist warranting its request for an
earlier response) after such written request from the Administrative Agent. If
the Lender does not so respond to a request within such required response time,
the Administrative Agent may send a second notice to that Lender and if such
Lender shall fail to respond to such second notice within a period of five (5)
Business Days, such Lender shall be deemed to have approved the request.
 
11.14.                   Request for Administrative Agent Action.  The
Administrative Agent and the Lenders acknowledge that in the ordinary course of
business of the Borrower, (a) the Borrower and Guarantors will enter into leases
or rental agreements covering Mortgage Properties that may require the execution
of a subordination, attornment and non-disturbance agreement in favor of the
tenant thereunder, (b) a Mortgage Property may be subject to a Taking, (c) the
Borrower or a Subsidiary Guarantor may desire to record a subdivision plat,
enter into REAs, lot line adjustments, easements or other agreements affecting
the Mortgage Properties, or take other actions or enter into other agreements in
the ordinary course of business which similarly require the consent, approval or
agreement of the Administrative Agent.  In connection with the foregoing, the
Lenders hereby expressly authorize the Administrative Agent to (w) execute and
deliver to the Borrower and the Guarantors subordination, attornment and
non-disturbance agreements with any tenant under a Lease substantially in the
form of Exhibit N hereto or otherwise upon such terms as the Administrative
Agent in its good faith judgment determines are appropriate (the Administrative
Agent in the exercise of its good faith judgment may agree to allow some or all
of the casualty, condemnation, restoration or other provisions of the applicable
Lease to control over the applicable provisions of the Loan Documents), (x)
execute releases of liens in connection with any Taking, (y) execute consents or
subordinations in form and substance reasonably satisfactory to the
Administrative Agent in connection with any Leases, easements or agreements
affecting the Mortgage Property, or (z) execute consents, approvals,
subordinations or other agreements in form and substance reasonably satisfactory
to the Administrative Agent in connection with such other actions or agreements
as may be necessary in the ordinary course of the Borrower’s business.
 
 
-122-

--------------------------------------------------------------------------------

 


 
11.15.                   Additional Agents.  The Co-Syndication Agents and the
Arrangers designated on the cover of the Agreement shall not have any rights or
obligations under the Loan Documents as a result of such designation or of any
actions undertaken in such capacity, such party having only those rights or
obligations arising hereunder in their capacities as a Lender.
 
 
ARTICLE XII.
 
SETOFF; RATABLE PAYMENTS
 
12.1.           Setoff.  Regardless of the adequacy of any Collateral, during
the continuance of any Event of Default, to the extent permitted by applicable
law, any deposits (general or specific, time or demand, provisional or final,
regardless of currency, maturity, or the branch where such deposits are held) or
other sums credited by or due from any Lender to the Borrower or the Guarantors
and any securities or other property of the Borrower or the Guarantors in the
possession of such Lender may, without notice to the Borrower or any Guarantor
(any such notice being expressly waived by the Borrower and the Guarantors) but
with the prior written approval of the Required Lenders, be applied to or set
off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents.  Each of the Lenders agrees with each other Lender that if such
Lender shall receive from the Borrower or Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swingline Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.  In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.
 
12.2.           Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Loans (other than payments of
Swingline Loans and payments received pursuant to Sections 3.1, 3.5, 3.6 or 3.8)
in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Loans held by the
other Lenders so that after such purchase each Lender will hold its ratable
proportion of Loans.  If any Lender, whether in connection with setoff or
amounts which might be subject to
 
 
-123-

--------------------------------------------------------------------------------

 


setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to setoff, such Lender agrees, promptly
upon demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Loans.  In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.
 
 
ARTICLE XIII.
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
13.1.           Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender must be made in compliance
with Section 13.3.  The parties to the Agreement acknowledge that clause (ii) of
this Section 13.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under the
Agreement and any Note to a Federal Reserve Bank or other central banking
authority or (y) in the case of a Lender which is a fund, any pledge or
assignment of all or any portion of its rights under the Agreement and any Note
to its trustee in support of its obligations to its trustee, provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 13.3.  The Administrative
Agent and the Borrower may treat the Person which made any Loan or which holds
any Note as the owner thereof for all purposes hereof unless and until such
Person complies with Section 13.3; provided, however, that the Administrative
Agent and the Borrower may in its discretion (but shall not be required to)
follow instructions from the Person which made any Loan or which holds any Note
to direct payments relating to such Loan or Note to another Person.  Any
assignee of the rights to any Loan or any Note agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan
Documents.  Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.
 
13.2.           Participations.
 
(1)           Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks, financial institutions, pension funds, or any other funds
or entities (other than Disqualified Institutions, unless at such time a
Disqualified Institutions Unblock Event has occurred and is continuing)
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents.  In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under
 
 
-124-

--------------------------------------------------------------------------------

 


 
the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of any such Note for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
 
(2)           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than those amendments,
modifications or waivers with respect to any Loan or Commitment in which such
Participant has an interest which would require consent of all the Lenders
pursuant to the terms of clauses (a), (b) or (e) of Section 9.2 hereof.
 
(3)           Benefit of Setoff.  Each Lender shall retain the right of setoff
provided in Section 13.1 and shall not be permitted to share such right with any
Participant.
 
(4)           Register.  Each Lender that sells a participation interest shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any Loan
owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents) to any
Person except to the extent that such disclosure is necessary to establish that
such interest or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
13.3.           Assignments.
 
(a)           Conditions to Assignment by Lenders.  Except as provided herein,
each Lender may assign to one or more banks or other entities, excluding natural
persons (such permitted assignees hereinafter referred to as “Purchasers”) all
or a portion of its interests, rights and obligations under this Agreement
(including all or a portion of its Commitment Percentage and Commitment and the
same portion of the Loans at the time owing to it and the Notes held by it);
provided that (a) the Administrative Agent, the Issuing Lender and, so long as
no Event of Default exists hereunder, the Borrower shall have given its prior
written consent to such assignment, which consent shall not be
 
 
-125-

--------------------------------------------------------------------------------

 


 
 
unreasonably withheld, conditioned or delayed, and if the Borrower does not
respond to any such request for consent within ten (10) Business Days, the
Borrower shall be deemed to have consented (provided that such consent shall not
be required for any assignment to another Lender, to a Related Fund, to an
Affiliate of a Lender which controls, is controlled by or is under common
control with the assigning Lender or to a wholly-owned Subsidiary of such
Lender), (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement with respect to the Revolving Credit Commitment in the event an
interest in the Revolving Credit Loans is assigned, or of a constant, and not a
varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loan Commitment in the event an interest
in the Term Loans is assigned, (c) the parties to such assignment shall execute
and deliver to the Administrative Agent, for recording in the register of
Lenders' interests maintained by the Administrative Agent, an Assignment and
Acceptance Agreement in the form of Exhibit J annexed hereto, together with any
Notes subject to such assignment, (d) in no event shall any assignment be to (i)
any Person controlling, controlled by or under common control with, or which is
not otherwise free from influence or control by, the Borrower or Guarantors,
(ii) except at such time as an Disqualified Institutions Unblock Event has
occurred and is continuing, a Disqualified Institution, or (iii) a Defaulting
Lender or an Affiliate of a Defaulting Lender, (e) such assignee of a portion of
the Revolving Credit Loans shall have a net worth or unfunded commitment as of
the date of such assignment of not less than $100,000,000.00 (unless otherwise
approved by the Administrative Agent, such approval not to be unreasonably
withheld, delayed or conditioned, and, so long as no Event of Default exists
hereunder, the Borrower), (f) such assignee shall acquire an interest in the
Loans of not less than $5,000,000.00 and integral multiples of $1,000,000.00 in
excess thereof (or if less, the remaining Loans of the assignor), unless waived
by the Administrative Agent, and so long as no Event of Default exists
hereunder, the Borrower, (g) such assignee shall be subject to the terms of any
intercreditor agreement among the Lenders and the Administrative Agent, and (h)
if such assignment is less than the assigning Lender’s entire Commitment, the
assigning Lender shall retain a Commitment of not less than $5,000,000.00. The
entries in such register of Lenders' interests maintained by the Administrative
Agent shall be conclusive absent manifest error, and the Administrative Agent
shall treat each Person whose name is recorded in the such register (other than
a Disqualified Institution, except at such time as an Disqualified Institutions
Unblock Event has occurred and is continuing) as the owner of such interest in
the Loan Documents for all purposes of this Agreement notwithstanding any notice
to the contrary. The Administrative Agent agrees to provide to any Lender from
time to time upon request a list of the then-current Disqualified Institutions.
Upon execution, delivery, acceptance and recording of such Assignment and
Acceptance Agreement, (i) the assignee thereunder shall be a party hereto and
all other Loan Documents executed by the Lenders and, to the extent provided in
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder, (ii) the assigning Lender shall, upon payment to the
Administrative Agent of the registration fee referred to in Section 13.3(b), be
released from its obligations under this Agreement arising after the effective
date of such assignment with respect to the

 
 
-126-

--------------------------------------------------------------------------------

 


 
 
assigned portion of its interests, rights and obligations under this Agreement,
and (iii) the Administrative Agent may unilaterally amend Schedule 1.1 to
reflect such assignment.  In connection with each assignment, the assignee shall
represent and warrant to the Administrative Agent, the assignor and each other
Lender as to whether such assignee is controlling, controlled by, under common
control with or is not otherwise free from influence or control by, the Borrower
and the Guarantors and whether such assignee is a Defaulting Lender or an
Affiliate of a Defaulting Lender.  In connection with any assignment of rights
and obligations of any Defaulting Lender, no such assignment shall be effective
unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or actions, including funding, with the consent of the
Borrower and the Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Revolving Credit Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 
(b)           Effect; Effective Date.  Upon (i) delivery to the Administrative
Agent and the Borrower of a notice of assignment, substantially in the form
attached as Exhibit “I” to Exhibit J hereto (a “Notice of Assignment”), together
with any consents required by Section 13.3(a), and (ii) payment of a $3,500 fee
by the assignor or assignee to the Administrative Agent for processing such
assignment, such assignment shall become effective on the effective date
specified in such Notice of Assignment.  On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender, and the transferor Lender shall automatically be
released on the effective date of such assignment, with respect to the
percentage of the Aggregate Commitment and Loans assigned to such
Purchaser.  Upon the consummation of any assignment to a Purchaser pursuant to
this Section 13.3(b), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that replacement Notes are
issued to such transferor Lender and new Notes or, as appropriate, replacement
Notes, are issued to such Purchaser, in each case in principal amounts
reflecting their Commitment, as adjusted pursuant to such assignment.
 
 
-127-

--------------------------------------------------------------------------------

 


 
13.4.           Dissemination of Information.  The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, subject in
each case to the confidentiality provisions of Section 13.6.
 
13.5.           Tax Treatment.  If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.1.
 
13.6.           Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and advisors, including accountants and legal
counsel on a need-to-know basis in connection with this Agreement and the other
Loan Documents (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; provided that, unless
specifically prohibited by applicable law or court order, each Lender shall
notify the Borrower of any request by any Governmental Authority or
representative thereof prior to disclosure (other than any such request in
connection with any examination of such Lender by such Governmental Authority)
for disclosure of any such non-public information prior to disclosure of such
information, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to the Obligations or the enforcement of rights under the Loan
Documents, (f) subject to receipt of a written agreement from such Person
containing provisions substantially the same as those of this Section, to (i)
any Transferee or prospective Transferee of any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Parent or the
Borrower or their respective obligations (in each case under clause (i) or (ii)
other than to Disqualified Institutions, unless at such time a Disqualified
Institutions Unblock Event has occurred and is continuing), (g) to the extent
requested by, or required to be disclosed to, any nationally recognized rating
agency, (h) to bank trade publications, such information to consist of deal
terms and other information customarily found in such publications, (i) with the
written consent of the Borrower, (j) to the Parent or any of its Subsidiaries,
or (k) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower.  For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of Information received
from the Borrower after the date hereof, such Information either consists of
financial statements or operating statements, rent rolls or tenant summaries for
Projects or is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as


 
-128-

--------------------------------------------------------------------------------

 
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
13.7.           Mandatory Assignment.  In the event the Borrower requests that
certain amendments, modifications or waivers be made to this Agreement or any of
the other Loan Documents which request is approved by the Administrative Agent,
but is not approved by one or more of the Lenders (any such non-consenting
Lender shall hereafter be referred to as the “Non-Consenting Lender”), then, the
Borrower shall have the right as to such Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Administrative Agent and the
Non-Consenting Lender, to elect to cause the Non-Consenting Lender to transfer
its Commitment.  The Administrative Agent shall promptly notify the remaining
Lenders that each of such Lenders which will approve such amendment,
modification or waiver shall have the right, but not the obligation, to acquire
a portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Non-Consenting Lender (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Administrative Agent).  In the event that the
Lenders do not elect to acquire all of the Non-Consenting Lender’s Commitment,
then the Administrative Agent shall endeavor to find a new Lender or Lenders to
acquire such remaining Commitment.  Upon any such purchase of the Commitment of
the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, which termination shall become automatically
effective without signature or consent of the Non-Consenting Lender.  The
Non-Consenting Lender shall promptly deliver any and all documents reasonably
requested by the Administrative Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement in
substantially the form attached hereto as Exhibit J and such Non-Consenting
Lender’s original Notes.  The purchase price for the Non-Consenting Lender’s
Commitment shall equal any and all amounts outstanding and owed by the Borrower
to the Non-Consenting Lender, including principal and all accrued and unpaid
interest or fees, plus any applicable amounts payable pursuant to Section 3.8
which would be owed to such Non-Consenting Lender if the Loans were to be repaid
in full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrower may pay to such Non-Consenting Lender any interest,
fees or other amounts (other than principal) owing to such Non-Consenting
Lender).
 
ARTICLE XIV.
 
NOTICES
 
14.1.           Giving Notice.  All notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing or by facsimile (if confirmed in writing as provided below), or by email
(if confirmed in writing as provided below) and addressed or delivered to such
party at its address set forth on Schedule 1.1 attached hereto its signature
hereto or at such other address (or to counsel for such party) as may be
designated by such party in a notice to the other parties.  Any notice, if
mailed and properly
 
 
-129-

--------------------------------------------------------------------------------

 


addressed with postage prepaid, shall be deemed given when received and any
notice, if transmitted by email or facsimile, shall be deemed given when
transmitted (provided a copy of such notice is also sent by overnight delivery
service which is scheduled for delivery no later than the first Business Day
after the date of such email or facsimile).
 
14.2.           Change of Address.  The Borrower, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.
 
ARTICLE XV.
 
PATRIOT ACT
 
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Act (Title III of Pub. L. 107-56 (signed into law on October 26, 2001)
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.  The Borrower agrees to cooperate with each
Lender and provide true, accurate and complete information to such Lender in
response to any such request.
 
ARTICLE XVI.
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by email or
telephone, that it has taken such action.
 
(Remainder of page intentionally left blank.)
 
 
-130-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
 
ROUSE PROPERTIES, L.P., a Delaware limited
partnership
 
 
By:
Rouse GP, LLC, a Delaware limited liability
company, its General Partner

 
By: /s/ John A. Wain
Name: John A. Wain
Title:  Chief Financial Officer
 
Rouse Properties, Inc.
c/o Rouse Properties, L.P.
1114 Avenue of The Americas, Suite 2800
New York, NY 10036
Attn: General Counsel
Facsimile No: 212- 575-1386


 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 


 
 

--------------------------------------------------------------------------------

 


AGENT AND LENDERS:
 
KEYBANK NATIONAL ASSOCIATION, individually and
as the Administrative Agent
 
By: /s/ Sara Smith
Name: Sara Smith
Title: Assistant Vice President
 


 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A.,
individually and as Co-Syndication Agent
 
By: /s/ Asad A. Rafiq
Name:  Asad A. Rafiq
Title: Vice President
 


 
 

--------------------------------------------------------------------------------

 


ROYAL BANK OF CANADA,
individually and as Co-Syndication Agent
 
By: /s/ Brian Gross
Name:  Brian Gross
Title: Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 


BARCLAYS BANK PLC

 
By: /s/ Noam Azachi
Name: Noam Azachi
Title: Vice President
 


 
 

--------------------------------------------------------------------------------

 


U.S. BANK NATIONAL ASSOCIATION,
a national banking association, individually and as Co-
Documentation Agent
 
By: /s/ Dennis J. Redpath
Name:  Dennis J. Redpath
Title: Senior Vice President
 


 
 

--------------------------------------------------------------------------------

 


FIFTH THIRD BANK,
an Ohio Banking Corporation
 
By: /s/ Casey Gehrig
Name:  Casey Gehrig
Title:  Vice President
 


 
 

--------------------------------------------------------------------------------

 


RBS CITIZENS, N.A.
 
By: /s/ Jonathan Hirshey
Name: Jonathan Hirshey
Title: Senior Vice President
 


 
 

--------------------------------------------------------------------------------

 


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
By: /s/ Bill O’Daly
Name: Bill O’Daly
Title: Authorized Signatory
 
 
 
By: /s/ Ryan Long
Name: Ryan Long
Title: Authorized Signatory
 


 


 


 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
LIST OF INITIAL MORTGAGE PROPERTIES
 
Shopping Centers


Name, Address and County
Record Owner
Description of Improvements
4350 24th Avenue, Fort Gratiot, MI, St. Clair County
BIRCHWOOD MALL, LLC
Shopping Center
1300 N. Main Street, Logan, UT, Cache County
CACHE VALLEY, LLC
Shopping Center
555 Broadway, Chula Vista, CA, San Diego County
CHULA VISTA CENTER, LP
Shopping Center
3575 Maple Avenue, Zanesville, OH, Muskingum County
COLONY SQUARE MALL L.L.C.
Shopping Center
3000 Gateway Street, Springfield, OR, Lane County
GGP-GATEWAY MALL L.L.C.
Shopping Center
5330 W. Saginaw Highway, Lansing, MI, Eaton County
LANSING MALL, LLC
Shopping Center
1133 St. Vincent Avenue, Shreveport, LA, Caddo Parish
MALL ST. VINCENT, LLC
Shopping Center
2809 North Prince, Clovis, NM, Curry County
NORTH PLAINS MALL, LLC
Shopping Center
2200 El Mercado Loop, Sierra Vista, AZ, Cochise County
SIERRA VISTA MALL, LLC
 
Shopping Center
200 West Hanley Avenue, Coeur d’ Alene, ID, Kootenai County
SILVER LAKE MALL, LLC
Shopping Center
1072 Spring Hill Mall, West Dundee, IL, Kane County
SPRING HILL MALL L.L.C.
Shopping Center
351 Three Rivers Drive, Kelso, WA 98626, Kelso County
THREE RIVERS MALL L.L.C.
Shopping Center
1850 W. Michigan Avenue, Jackson, MI, Jackson County
WESTWOOD MALL, LLC
 
Shopping Center

 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
2441 Foothill Boulevard, Rock Springs, WY, Sweetwater County
WHITE MOUNTAIN MALL, LLC
 
Shopping Center



Outparcels


Name, Address and County
Record Owner
Description of Improvements
5330 W. Saginaw Highway, Lansing, MI, Eaton County
LANSING ANCHOR ACQUISITION, LLC
 
Anchor Parcel
1072 Spring Hill Mall, West Dundee, IL, Kane County
SPRING HILL ANCHOR ACQUISITION, LLC
 
Anchor Parcel





A-2


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1
 
FORM OF REVOLVING CREDIT NOTE
 


_____________, 20__
 
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Credit Agreement, dated as of ___________, 2013, as from
time to time in effect, among the Maker, KeyBank National Association, for
itself and as the Administrative Agent, and such other Lenders as may be from
time to time named therein (the “Credit Agreement”), to the extent not sooner
paid, on or before the Revolving Credit Maturity Date, the aggregate principal
sum  of all amounts as may be advanced by the Payee under the Credit Agreement
as a Revolving Credit Loan, with daily interest from the date thereof, computed
as provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit
Agreement.  Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.
 
Payments hereunder shall be made to the Administrative Agent for the Payee at
127 Public Square, Cleveland, Ohio 44114-1306, or at such other address as the
Administrative Agent may designate from time to time.
 
This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement.  The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
 
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
 
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
 
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all
 


B-1-1


 
 

--------------------------------------------------------------------------------

 




other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
 


B-1-2


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
 

 
ROUSE PROPERTIES, L.P., a Delaware limited
partnership
         
 
By:
Rouse GP, LLC, a Delaware limited liability
company, its General Partner
 

 

  By:       Name:       Title:            


B-1-3


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-2
 
FORM OF TERM LOAN NOTE
 
_____________, 20__
 
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Credit Agreement, dated as of ___________, 2013, as from
time to time in effect, among the Maker, KeyBank National Association, for
itself and as the Administrative Agent, and such other Lenders as may be from
time to time named therein (the “Credit Agreement”), to the extent not sooner
paid, on or before the Term Loans Maturity Date, the aggregate principal sum of
all amounts as may be advanced by the Payee under the Credit Agreement as a Term
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement.  Interest shall be
payable on the dates specified in the Credit Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
 
Payments hereunder shall be made to the Administrative Agent for the Payee at
127 Public Square, Cleveland, Ohio 44114-1306, or at such other address as the
Administrative Agent may designate from time to time.
 
This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Term Loans Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
 
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
 
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
 
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit
 


B-2-1


 
 

--------------------------------------------------------------------------------

 




Agreement, and assent to extensions of time of payment or forbearance or other
indulgence without notice.
 


B-2-2


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
 
 

 
ROUSE PROPERTIES, L.P., a Delaware limited
partnership
         
 
By:
Rouse GP, LLC, a Delaware limited liability
company, its General Partner
 

 

  By:       Name:       Title:            




B-2-3


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-3
 
FORM OF SWINGLINE NOTE
 
_____________, 20__
 
FOR VALUE RECEIVED, the undersigned (“Maker”) hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or order, in accordance with the terms of that
certain Credit Agreement, dated as of ___________, 2013, as from time to time in
effect, by and among Maker, KeyBank National Association, for itself and as the
Administrative Agent, and such other Lenders as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Revolving Credit Maturity Date, the principal sum of  such amounts as may be
advanced by the Payee under the Credit Agreement as a Swing Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Credit Agreement.  Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
 
Payments hereunder shall be made to the Administrative Agent for the Payee at
127 Public Square, Cleveland, Ohio 44114-1306, or at such other address as the
Administrative Agent may designate from time to time.
 
This Note is a Swing Loan Note evidencing borrowings under and is entitled to
the benefits and subject to the provisions of the Credit Agreement.  The
principal of this Note may be due and payable in whole or in part prior to the
Revolving Credit Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.
 
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
 
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
 
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
 


B-3-1


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
 
 

 
ROUSE PROPERTIES, L.P., a Delaware limited partnership
         
 
By:
Rouse GP, LLC, a Delaware limited liability company, its General Partner
 

 

  By:       Name:       Title:            



 


B-3-2


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
 
FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned ENTITIES
LISTED ON THE SIGNATURE PAGES HEREOF AS “GUARANTORS” (the “Initial Guarantors”)
and EACH ADDITIONAL SUBSIDIARY GUARANTOR (AS DEFINED IN THE CREDIT AGREEMENT
(HEREINAFTER DEFINED)) THAT MAY HEREAFTER BECOME A PARTY TO THIS AGREEMENT
(Initial Guarantors and such Additional Subsidiary Guarantors are sometimes
hereinafter referred to individually as a “Guarantor” and collectively as
“Guarantors”), the receipt and sufficiency whereof are hereby acknowledged by
Guarantors, and for the purpose of seeking to induce KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”) and each of the other
financial entities as Lenders under the “Credit Agreement” (as hereinafter
defined, the “Lenders”, any Lender acting as the Issuing Lender and the Swing
Loan Lender) and KeyBank, acting as administrative agent for all of the Lenders
(the “Agent”), to extend credit or otherwise provide financial accommodations to
ROUSE PROPERTIES, L.P., a Delaware limited partnership (“Borrower”), under the
Credit Agreement, and seeking to induce the Lender Hedge Providers to provide
financial accommodations by entering into derivative contracts that may give
rise to Hedge Obligations, which extension of credit and provision of financial
accommodations will be to the direct interest, advantage and benefit of
Guarantors, Guarantors do hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantee to the Lenders, the Agent and the
Lender Hedge Providers the complete payment and performance of the following
liabilities, obligations and indebtedness of Borrower and the Guarantors to the
Lenders, the Agent and Lender Hedge Providers (hereinafter referred to
collectively as the “Obligations”) (capitalized terms that are used herein that
are not otherwise defined herein shall have the meanings set forth in the Credit
Agreement):
 
16.1.           the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of all the Obligations,
including, without limitation any additional Loans made as a result of any
increase in commitments pursuant to Section 2.8 of the Credit Agreement,
together with interest thereon; and
 
16.2.           the full and prompt payment and performance of any and all other
obligations of Borrower to the Agent and the Lenders under the terms of the
Credit Agreement, together with any replacements, supplements, renewals,
modifications, consolidations, restatements, and extensions thereof; and
 
16.3.           the full and prompt payment and performance of any “Hedge
Obligations” (as defined in the Credit Agreement); and
 
16.4.           the full and prompt payment and performance when due of any and
all obligations of Borrower and any Guarantor to the Agent and the Lenders under
this Guaranty
 


C-1
 
 

--------------------------------------------------------------------------------

 




 
and the Security Documents, together with any replacements, supplements,
renewals, modifications, consolidations, restatements and extensions thereof;
and
 
16.5.           the full and prompt payment and performance when due of any and
all obligations of Borrower to Issuing Lender under the terms of the Credit
Agreement, together with any replacements, supplements, renewals, modifications,
consolidations, restatements and extensions thereof; and
 
16.6.           the full and prompt payment and performance of any and all other
obligations of Borrower to the Agent and the Lenders under any other agreements,
documents or instruments now or hereafter evidencing, securing or otherwise
relating to the indebtedness evidenced by the Credit Agreement (the Credit
Agreement, the Security Documents and said other agreements, documents and
instruments are hereinafter collectively referred to as the “Loan Documents” and
individually referred to as a “Loan Document”).  Without limiting the generality
of the foregoing, Guarantors acknowledge the terms of Section 2.8 of the Credit
Agreement pursuant to which the Total Commitment under the Credit Agreement may
be increased to up to $760,000,000.00 and agree that this Unconditional Guaranty
of Payment and Performance (this “Guaranty”) shall extend and be applicable to
each additional Loan made to Borrower in connection with any such increase of
the Total Commitment and all other obligations of Borrower under the Loan
Documents as a result of such increase without notice to or consent from
Guarantors, or any of them.
 
Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the “Obligations” guaranteed hereby by a Guarantor
include any obligation that constitutes an Excluded Hedge Obligation of such
Guarantor.
 
Agreement to Pay and Perform; Costs of Collection.  Each Guarantor does hereby
agree that following and during the continuance of an Event of Default under the
Loan Documents if the Obligations or any other obligations of Borrower or any
other Guarantor under the Loan Documents are not paid or performed by Borrower
or the other Guarantors in accordance with their terms, such Guarantor, will
promptly following written demand make such payments and perform such
obligations.  Guarantors further agree to reimburse the Agent and the Lenders on
demand any and all reasonable costs and out-of-pocket expenses (including,
without limitation, all fees and reasonable expenses for attorneys for the Agent
and the Lenders) paid or incurred by the Agent or any Lender in connection with
the collection and the endeavor to collect the Obligations guaranteed hereby, to
enforce any of the Obligations of Borrower guaranteed hereby, or any portion
thereof, or to enforce this Guaranty; provided, that any such legal fees and
expenses shall be limited to the actual reasonable out-of-pocket fees,
disbursements and other charges of one counsel to the Agent and the Lenders,
taken as a whole (and (i) if necessary, one local counsel in any relevant
material jurisdiction to such Persons, taken as a whole and (ii) if reasonably
determined by the Agent to be needed due to differences between the Agent and
the Lenders, one additional outside law firm retained to act as special counsel
to the Lenders).
 


C-2
 
 

--------------------------------------------------------------------------------

 




ARTICLE XVII.Reinstatement of Refunded Payments.  If, for any reason, any
payment to the Agent of any of the Obligations guaranteed hereunder is required
to be refunded, rescinded or returned by the Agent to Borrower, or paid or
turned over to any other Person, including, without limitation, by reason of the
operation of bankruptcy, reorganization, receivership or insolvency laws or
similar laws of general application relating to creditors’ rights and remedies
now or hereafter enacted, Guarantors agree to pay to the Agent promptly upon
written request an amount equal to the amount so required to be returned,
refunded, paid or turned over (the “Turnover Payment”), the obligations of
Guarantors shall not be treated as having been discharged by the original
payment to Lender giving rise to the Turnover Payment, and this Guaranty shall
be treated as having remained in full force and effect for any such Turnover
Payment so made by the Agent, as well as for any amounts not theretofore paid to
the Agent on account of such obligations.
 
ARTICLE XVIII.Rights of Agent to Deal with Collateral, Borrower and Other
Persons.  Each Guarantor hereby consents and agrees that the Agent may at any
time, and from time to time, without thereby releasing any Guarantor from any
liability hereunder and without notice to or further consent from any other
Guarantor or any other Person or entity, either with or without
consideration:  release or surrender any lien or other security of any kind or
nature whatsoever held by it or by any Person, firm or corporation on its behalf
or for its account, securing any indebtedness or liability hereby guaranteed;
substitute for any collateral so held by it, other collateral of like kind, or
of any kind; modify the terms of the Loans, the Credit Agreement or the other
Loan Documents; extend or renew any Loan for any period; grant releases,
compromises and indulgences with respect to the Loans or the other Loan
Documents and to any Persons or entities now or hereafter liable thereunder or
hereunder; release any other guarantor (including any Guarantor), surety,
endorser or accommodation party with respect to any Loan, the Security Documents
or any other Loan Documents; or take or fail to take any action of any type
whatsoever.  No such action which the Agent shall take or fail to take in
connection with the Loans, the Credit Agreement or the other Loan Documents, or
any of them, or any security for the payment of the indebtedness of Borrower to
the Agent or the Lenders or for the performance of any obligations or
undertakings of Borrower or any Guarantor, nor any course of dealing with
Borrower or any other Person, shall release any Guarantor’s obligations
hereunder, affect this Guaranty in any way or afford any Guarantor any recourse
against the Agent or the Lenders.  The provisions of this Guaranty shall extend
and be applicable to all replacements, supplements, renewals, amendments,
extensions, consolidations, restatements and modifications of the Loans, the
Credit Agreement and the other Loan Documents, and any and all references herein
to the Loans, the Credit Agreement and the other Loan Documents shall be deemed
to include any such replacements, supplements, renewals, extensions, amendments,
consolidations, restatements or modifications thereof.  Without limiting the
generality of the foregoing, Guarantors acknowledge the terms of Section 2.8 and
Section 13.3 of the Credit Agreement and agree that this Guaranty shall extend
and be applicable to each additional Loan made to the Borrower pursuant to
Section 2.8 of the Credit Agreement and each new or replacement note delivered
by Borrower pursuant to Section 13.3 of the Credit Agreement without notice to
or further consent from Guarantors, or any of them.
 


C-3
 
 

--------------------------------------------------------------------------------

 




ARTICLE XIX.No Contest with Lender; Subordination.  So long as any of the
Obligations hereby guaranteed remain unpaid or undischarged or any Lender has
any obligation to make Loans or issue Letters of Credit, Guarantors will not, by
paying any sum recoverable hereunder (whether or not demanded by the Agent) or
by any means or on any other ground, claim any set-off or counterclaim against
Borrower in respect of any liability of any Guarantor to Borrower or be entitled
to have the benefit of any security for any of the Obligations hereby guaranteed
which, now or hereafter, Lender may hold or in which it may have any
share.  Each Guarantor hereby expressly subordinates any right of contribution
or reimbursement from or indemnity against Borrower, any other Guarantor or any
other Person, whether at law or in equity, arising from any payments made by
such Guarantor pursuant to the terms of this Guaranty, and each Guarantor
acknowledges that such Guarantor has no right whatsoever to proceed against
Borrower, any other Guarantor or any other Person for reimbursement of any such
payments except for those rights of each Guarantor under the Contribution
Agreement until the Obligations have been indefeasibly paid in full (in lawful
money of the United States of America) and discharged (other than contingent
obligations which expressly survive the termination of the Loan Documents), all
Letters of Credit are returned undrawn and the Credit Agreement and financing
arrangements evidenced and governed by the Credit Agreement have been terminated
(the date such events occur being hereinafter referred to as the “Discharge
Date”); provided, however, each Guarantor agrees not to pursue or enforce any of
its rights under the Contribution Agreement or otherwise and each Guarantor
agrees not to make or receive any payment on account of such rights under the
Contribution Agreement or otherwise prior to the Discharge Date.  In the event
any Guarantor shall receive any payment under or on account of such rights
whether under the Contribution Agreement or otherwise while any of the
Obligations are outstanding, it shall hold such payment as trustee for the Agent
and the Lenders and be paid over to the Agent on account of the indebtedness of
Borrower to the Agent and the Lenders but without reducing or affecting in any
manner the liability of Guarantors under the other provisions of this Guaranty
except to the extent the principal amount or other portion of such indebtedness
shall have been reduced by such payment.  In connection with the foregoing,
Guarantors expressly subordinate until the Discharge Date any and all rights of
subrogation to the Agent against Borrower, any other Guarantor or any other
Person, and Guarantors hereby subordinate until the Discharge Date any rights to
enforce any remedy which the Agent may have against Borrower, any other
Guarantor or any other Person, and any rights to participate in any collateral
for Borrower’s obligations under the Loan Documents.  Guarantors hereby
subordinate any and all indebtedness of Borrower, any other Guarantor or any
other obligor, now or hereafter owed to any Guarantor to all indebtedness of
Borrower, any other Guarantor or any other obligor to the Agent and the Lenders,
and agree with the Agent that prior to the Discharge Date, (a) Guarantors shall
not claim any offset or other reduction of Guarantors’ obligations hereunder to
the Agent or any Lender because of any such indebtedness, and (b) Guarantors
shall not take any action to obtain any interest in any of the security
described in and encumbered by the Loan Documents because of any such
indebtedness.
 


C-4
 
 

--------------------------------------------------------------------------------

 




ARTICLE XX. Waiver of Defenses.  Each Guarantor hereby agrees that its
obligations hereunder shall not be affected or impaired by, and hereby waive and
agree not to assert or take advantage of any defense based on:
 
20.1.           (i) any change in the amount, interest rate or due date or other
term of any of the obligations hereby guaranteed, (ii) any change in the time,
place or manner of payment of all or any portion of the obligations hereby
guaranteed, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, or any other document or instrument evidencing or relating to any
obligations hereby guaranteed, or (iv) any waiver, renewal, extension, addition,
or supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing, in each case other than payment in full of the
Obligations;
 
20.2.           any subordination of the payment of the obligations hereby
guaranteed to the payment of any other liability of Borrower or any other
Person;
 
20.3.           any act or failure to act by Borrower or any other Person which
may adversely affect any Guarantor’s subrogation rights, if any, against
Borrower or any other Person to recover payments made under this Guaranty;
 
20.4.           any nonperfection or impairment of any security interest or
other Lien on any collateral, if any, securing in any way any of the obligations
hereby guaranteed;
 
20.5.           any application of sums paid by Borrower or any other Person
with respect to the liabilities of Borrower, regardless of what liabilities of
the Borrower remain unpaid;
 
20.6.           any defense of Borrower, including without limitation, the
invalidity, illegality or unenforceability of any of the Obligations, other than
payment in full of the Obligations;
 
20.7.           either with or without notice to Guarantors, any renewal,
extension, modification, amendment or other changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;
 
20.8.           any statute of limitations in any action hereunder or for the
collection of the Obligations or for the payment or performance of any
obligation hereby guaranteed;
 
20.9.           the incapacity, lack of authority, death or disability of
Borrower, any other Guarantor or any other Person or entity, or the failure of
Lender to file or enforce a claim against the estate (either in administration,
bankruptcy or in any other proceeding) of Borrower or any other Guarantor or any
other Person or entity;
 
20.10.                      the dissolution or termination of existence of
Borrower, any other Guarantor or any other Person or entity;
 


C-5
 
 

--------------------------------------------------------------------------------

 




 
20.11.                      the voluntary or involuntary liquidation, sale or
other disposition of all or substantially all of the assets of Borrower or any
other Guarantor or any other Person or entity;
 
20.12.                      the voluntary or involuntary receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
assignment, composition, or readjustment of, or any similar proceeding
affecting, Borrower or any other Guarantor or any other Person or entity, or any
of Borrower’s or any other Guarantor’s or any other Person’s or entity’s
properties or assets;
 
20.13.                      the damage, destruction, condemnation, foreclosure
or surrender of all or any part of the Collateral or any of the improvements
located thereon;
 
20.14.                      the failure of the Agent to give notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation of Borrower or of any action or nonaction on the part of any other
Person whomsoever in connection with any obligation hereby guaranteed;
 
20.15.                      any failure or delay of the Agent to commence an
action against Borrower or any other Person, to assert or enforce any remedies
against Borrower under the Credit Agreement  or the other Loan Documents, or to
realize upon any security;
 
20.16.                      any failure of any duty on the part of the Agent to
disclose to any Guarantor any facts it may now or hereafter know regarding
Borrower (including, without limitation Borrower’s financial condition), any
other Person, the Collateral, or any other assets or liabilities of such
Persons, whether such facts materially increase the risk to Guarantors or not
(it being agreed that each Guarantor assumes responsibility for being informed
with respect to such information);
 
20.17.                      failure to accept or give notice of acceptance of
this Guaranty by the Agent;
 
20.18.                      failure to make or give notice of presentment and
demand for payment of any of the indebtedness or performance of any of the
obligations hereby guaranteed;
 
20.19.                      failure to make or give protest and notice of
dishonor or of default to any Guarantor or to any other Person with respect to
the indebtedness or performance of obligations hereby guaranteed;
 
20.20.                      any and all other notices whatsoever to which any
Guarantor might otherwise be entitled;
 
20.21.                      any lack of diligence by the Agent in collection,
protection or realization upon any collateral securing the payment of the
indebtedness or performance of obligations hereby guaranteed;
 
20.22.                      the invalidity or unenforceability of the
Obligations, or any of the Loan Documents, or any assignment or transfer of the
foregoing;
 


C-6
 
 

--------------------------------------------------------------------------------

 




 
20.23.                      the compromise, settlement, release or termination
of any or all of the obligations of Borrower under the Credit Agreement or the
other Loan Documents or the Hedge Obligations;
 
20.24.                      any transfer by Borrower or any other Person of all
or any part of the security encumbered by the Loan Documents;
 
20.25.                      the failure of the Agent to perfect any security or
to extend or renew the perfection of any security; or
 
20.26.                      to the fullest extent permitted by law, any other
legal, equitable or surety defenses whatsoever to which such Guarantor might
otherwise be entitled, it being the intention that the obligations of such
Guarantor hereunder are absolute, unconditional and irrevocable.
 
Each Guarantor understands that the exercise by the Agent of certain rights and
remedies may affect such Guarantor’s right of subrogation, indemnification,
reimbursement and/or contribution against the Borrower or the other Guarantors
and that such Guarantor may therefore incur partially or totally nonreimbursable
liability hereunder.  Nevertheless, Guarantors hereby authorize and empower the
Agent, its successors, endorsees and assigns, to exercise in its sole
discretion, any rights and remedies, or any combination thereof, which may then
be available, it being the purpose and intent of Guarantors that the obligations
hereunder shall be absolute, continuing, independent and unconditional under any
and all circumstances.  Notwithstanding any other provision of this Guaranty to
the contrary, each Guarantor hereby subordinates until the Discharge Date any
claim or other rights which such Guarantor may now have or hereafter acquire
against Borrower, or any other Guarantor or other Person against all or any of
the obligations of Guarantors hereunder that arise from the existence or
performance of such Guarantor’s obligations under this Guaranty or any of the
other Loan Documents, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification, any right to
participate in any claim or remedy of the Agent or the Lenders against Borrower
or any other Guarantor or other Person or any Collateral which the Agent or any
of the Lenders now has or hereafter acquires, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, by any
payment made hereunder or otherwise, including, without limitation, the right to
take or receive from Borrower or any other Guarantor, directly or indirectly, in
cash or other property or by setoff or in any other manner, payment or security
on account of such claim or other rights; provided, however, that prior to the
Discharge Date, each Guarantor agrees not to pursue or enforce any of such
subordinated rights, including, without limitation, its rights under the
Contribution Agreement and each Guarantor agrees not to make or receive any
payment on account of any such subordinated rights prior to the Discharge
Date.  In the event any Guarantor shall receive any payment under or on account
of such subordinated rights prior to the Discharge Date, it shall hold such
payment as trustee for the Agent and the Lenders and be paid over to the Agent
on account of the indebtedness of Borrower to the Agent and the Lenders but
without reducing or affecting in any manner the liability of Guarantors under
the other provisions of this Guaranty except to the extent the principal amount
or other portion of such indebtedness shall have been reduced by such payment.
 


C-7
 
 

--------------------------------------------------------------------------------

 




Without limitation on the generality of the other waivers contained in this
Guaranty and to the extent California law applies to the Loan Documents, each
Guarantor hereby waives to the extent permitted by law (1) all rights and
defenses arising out of an election of remedies by the Agent, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed or otherwise impaired such
Guarantor’s rights of subrogation, indemnification, reimbursement and/or
contribution against the principal or any Guarantor or other Person (whether by
the operation of Section 580d or any other provision of the California Code of
Civil Procedure or otherwise); (2) all rights and defenses it may have under
California Civil Code Sections 2787 to 2855, inclusive, 2899 and/or 3433, and/or
California Code of Civil Procedure Section 359.5, and/or California Commercial
Code Section 3605 (subject, however, to Section 4 above with respect to rights
of contribution); and any defense that Guarantor may have to the Agent’s remedy
of prejudgment attachment, whether such defense arises under California Code of
Civil Procedure Section 483.010 or otherwise, because the obligations guarantied
hereby are, or the liability of any Person for or in connection therewith is, or
may become, secured by real or personal property; and (3) any right to require
the Agent to (i) proceed against Borrower, any other Guarantor, any pledgor of
collateral for any Person’s obligations to the Agent or any other Person related
to the Credit Agreement, (ii) proceed against or exhaust any other security or
collateral the Agent may hold, or (iii) pursue any other right or remedy for
Guarantor’s benefit, and agrees that the Agent may foreclose against any
property or any other security the Agent may hold without taking any action
against Borrower, any other Guarantor, any pledgor of collateral for any
Person’s obligations to the Agent or any other Person related to the Credit
Agreement, and without proceeding against or exhausting any security or
collateral the Agent may hold.
 
In addition, to the extent California law applies, each Guarantor waives all
rights and defenses that such Guarantor may have because the Borrower’s debt is,
or the liability of Borrower or any other Guarantor or other Person is, or may
become, secured by real property.  This means, among other things:
 
(a)           The Agent may collect from the Guarantors without first
foreclosing on any real or personal property collateral pledged by the Borrower
or any other Person; and
 
(b)           If the Agent forecloses on any real property collateral pledged by
the Borrower or any other Person:  (A) the amount of the debt may be reduced
only by the price for which the collateral is sold at the foreclosure sale, even
if the collateral is worth more than the sale price; and (B) the Agent may
collect from the Guarantors even if the Agent, by foreclosing on the real
property collateral, has destroyed any right the Guarantors may have to collect
from the Borrower or any other Person.  This is an unconditional and irrevocable
waiver of any rights and defenses that the Guarantors may have because the
Borrower’s debt is, or the liability of Borrower or any other Guarantor or other
Person is, or may become, secured by real property.  These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d or 726 of the California Code of Civil Procedure.
 
In addition, each Guarantor hereby agrees that its obligations hereunder shall
not be released, diminished, impaired, reduced, dependent upon or affected by,
and hereby waives
 


C-8
 
 

--------------------------------------------------------------------------------

 




and agrees not to assert or take advantage of any defense based on, any one or
more of the following, to the extent permitted by law:  (i) the genuineness,
validity, regularity or enforceability of, or the existence of any default with
respect to, the Obligations, any security therefor, or any related instrument,
documents, obligation, transaction or matter; (ii) the nature, extent,
condition, value or continued existence of any security given in connection with
the Obligations; (iii) any action or failure to take action by any holder of the
Obligations under or with respect to the Loan Documents, any security therefor,
or any related documents, transaction or matter; (iv) any other dealings between
any holder of the Obligations and the Agent or any Lenders; (v) any exculpatory
language or provisions limiting or restricting the Lender’s rights or remedies
against the Borrower or any other Person under the Loan Documents; or (vi) any
claim by or on behalf of Borrower of any credit or right of setoff with respect
to any of the Obligations.
 
ARTICLE XXI.Guaranty of Payment and Performance and Not of Collection.  This is
a guaranty of payment and performance and not of collection.  The liability of
Guarantors under this Guaranty shall be primary, direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other Person, nor against securities or liens available to the Agent, its
successors, successors in title, endorsees or assigns.  Guarantors hereby waive
any right to require that an action be brought against Borrower or any other
Person or to require that resort be had to any security or to any balance of any
deposit account or credit on the books of Lender in favor of Borrower or any
other Person.
 
ARTICLE XXII.Rights and Remedies of the Agent.  In the event of an Event of
Default under the Credit Agreement or the other Loan Documents, or any of them,
that is continuing (it being understood that the Lender has no obligation to
accept cure after an Event of Default occurs), the Agent shall have the right to
enforce its rights, powers and remedies thereunder or hereunder or under any
other Loan Document, in any order, and all rights, powers and remedies available
to the Agent in such event shall be nonexclusive and cumulative of all other
rights, powers and remedies provided thereunder or hereunder or by law or in
equity.  Accordingly, Guarantors hereby authorize and empower the Agent upon the
occurrence and during the continuance of any Event of Default under the Credit
Agreement or the other Loan Documents, at its sole discretion, and with notice
to Guarantors, to exercise any right or remedy which the Agent may have,
including, but not limited to, foreclosure, exercise of rights of power of sale,
acceptance of a deed or assignment in lieu of foreclosure, appointment of a
receiver, exercise of remedies against personal property, or enforcement of any
assignment of leases, as to any security, whether real, personal or
intangible.  At any public or private sale of any security or collateral for any
of the Obligations guaranteed hereby, whether by foreclosure or otherwise,
Lender may, in its discretion, purchase  all or any part of such security or
collateral so sold or offered for sale for its own accounts and may apply
against the amount bid therefor all or any part of the balance due it pursuant
to the terms of the Note or Security Documents or any other Loan Document
without prejudice to Lender's remedies hereunder against Guarantors for
deficiencies.  If the Obligations guaranteed hereby are partially paid by reason
of the election of the Agent to pursue any of the remedies available to the
Agent, or if such Obligations are otherwise partially paid, this Guaranty shall
nevertheless remain in full force and effect, and Guarantors shall remain liable
for the entire balance of the Obligations guaranteed hereby even
 


C-9
 
 

--------------------------------------------------------------------------------

 




though any rights which any Guarantor may have against Borrower or any other
Person may be destroyed or diminished by the exercise of any such remedy.
 
ARTICLE XXIII.Application of Payments.  Guarantors hereby authorize the Agent,
without notice to Guarantors, to apply all payments and credits received from
Borrower, any Guarantor or any other Person or realized from any security in the
manner provided in the Credit Agreement.
 
ARTICLE XXIV.Business Failure, Bankruptcy or Insolvency.  In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, the Agent
may file such proofs of claim and other papers or documents as may be necessary
or advisable in order to have the claims of the Agent and the Lenders allowed in
any proceedings relative to such Guarantor, or any of such Guarantor’s
properties or assets, and, irrespective of whether the Obligations shall then be
due and payable, by declaration or otherwise, the Agent shall be entitled and
empowered to file and prove a claim for the whole amount of any sums or sums
owing with respect to the Obligations, and to collect and receive any moneys or
other property payable or deliverable on any such claim.  Guarantors covenant
and agree that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Guarantors shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code, as amended, or any other debtor relief law (whether statutory, common law,
case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of the Agent to enforce any rights of the Agent against
Guarantors by virtue of this Guaranty or otherwise.
 
ARTICLE XXV.Covenants of Guarantors.  Guarantors hereby covenant and agree with
Lender that until all indebtedness guaranteed has been completely and
indefeasibly repaid and all obligations and undertakings of Borrower under, by
reason of, or pursuant to the Notes and the other Loan Documents have been
completely performed and Lenders have no further obligation to make Loans or
issue Letters of Credit, each Guarantor will comply with any and all covenants
of the Borrower that the Borrower is required under the Credit Agreement to
cause such Guarantor to comply with, as well as any and all covenants applicable
to the Guarantors under the Contribution Agreement.
 
ARTICLE XXVI.Swap Obligations.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably guarantees each other
Guarantor’s obligations in this Guaranty or the other Loan Documents in respect
of Hedge Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 11 for the maximum amount of such liability
that can be incurred without rendering its obligations under this Section 11 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
Each Qualified ECP Guarantor intends that this Section 11 constitute, and this
Section 11 shall be deemed to
 


C-10
 
 

--------------------------------------------------------------------------------

 




constitute, a guarantee for the benefit of each other Guarantor for all purposes
of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  For purposes of this
Section 11, the term “Qualified ECP Guarantor” means, in respect of any Hedge
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time such Guarantor became party to this Guaranty or grant of the relevant
security interest by such Guarantor became effective with respect to such Hedge
Obligation or any other Guarantor which constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section  1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
ARTICLE XXVII.Rights of Set-off.  Regardless of the adequacy of any collateral,
during the continuance of any Event of Default under the Credit Agreement or any
of the Loan Documents, the Agent or any Lender may at any time and upon prior
written notice to Guarantors set-off and apply the whole or any portion or
portions of any or all deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or branch of the Agent
or any Lender where the deposits are held) now or hereafter held by the Agent or
any Lender against amounts payable under this Guaranty, whether or not any other
person or persons could also withdraw money therefrom.
 
ARTICLE XXVIII.Changes in Writing; No Revocation.  This Guaranty may not be
changed orally, and no obligation of any Guarantor can be released or waived by
the Agent except as provided in Section 4.8 of the Credit Agreement.  This
Guaranty shall be irrevocable by Guarantors until the Discharge Date.
 
ARTICLE XXIX.Notices.  Each notice, demand, election or request provided for or
permitted to be given pursuant to this Guaranty (hereinafter in this Section 14
referred to as “Notice”), but specifically excluding to the maximum extent
permitted by law any notices of the institution or commencement of foreclosure
proceedings, must be in writing and shall be deemed to have been properly given
or served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, or as expressly permitted herein, by facsimile or
otherwise, and addressed as follows:
 
The address of the Agent is:

KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44114
Attn:  Real Estate Capital Services
Facsimile No.: (216) 370-6206

With a copy to:

KeyBank National Association
127 Public Square, 8th Floor
 


C-11
 
 

--------------------------------------------------------------------------------

 






Cleveland, Ohio  44114
Attn:  Joshua Mayers
Facsimile No.:  (216) 689-4997

With a copy to:

Dentons US LLP
233 S. Wacker Drive, Suite 7800
Chicago, Illinois 60606
Attn:  Robert L. Fernandez, Esq.
Facsimile No.:  (312) 876-7934

The address of Guarantors is:

c/o Rouse Properties, Inc.
1114 Avenue of the Americas
Suite 2800
New York, New York  10110
Attn:  General Counsel
Facsimile No.: (212) 417-7272
 
Each Notice shall be effective upon being delivered personally or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by facsimile or as otherwise permitted, upon being
sent and confirmation of receipt.  The time period in which a response to any
such Notice must be given or any action taken with respect thereto (if any),
however, shall commence to run from the date of receipt if personally delivered
or sent by overnight courier, or if so deposited in the United States Mail, the
earlier of three (3) Business Days following such deposit or the date of receipt
as disclosed on the return receipt.  Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent.  By giving at least fifteen
(15) days’ prior Notice thereof, Borrower, Guarantors or the Agent shall have
the right from time to time and at any time during the term of this Guaranty to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.
 
ARTICLE XXX.Governing Law.  GUARANTORS ACKNOWLEDGE AND AGREE, PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, THAT THIS GUARANTY AND THE
OBLIGATIONS OF GUARANTORS HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
ARTICLE XXXI.CONSENT TO JURISDICTION; WAIVERS.  EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE
STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS
 


C-12
 
 

--------------------------------------------------------------------------------

 




UNDER THE LAWS OF ANY STATE (I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER
HAVING ALSO WAIVED SUCH RIGHT TO TRIAL BY JURY), AND (II) TO THE RIGHT, IF ANY,
TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR
ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL DAMAGES.  THE AGENT, EACH LENDER
AND EACH GUARANTOR FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  THE
AGENT AND EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY.  EACH
GUARANTOR HEREBY WAIVES ITS RIGHTS TO PERSONAL SERVICE AND AGREES THAT, IN
ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW,
ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH
GUARANTOR AT THE ADDRESS SET FORTH IN SECTION 14 ABOVE, AND SERVICE SO MADE
SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL BE SO MAILED.  NOTHING
CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM BRINGING ANY SUIT, ACTION
OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY AND AGAINST ANY
GUARANTOR PERSONALLY, AND AGAINST ANY PROPERTY OF ANY GUARANTOR, WITHIN ANY
OTHER STATE.  INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION
IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED
HEREIN THAT THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE RIGHTS AND
OBLIGATIONS OF GUARANTORS AND LENDER HEREUNDER OR OF THE SUBMISSION HEREIN MADE
BY GUARANTORS TO PERSONAL JURISDICTION WITHIN THE STATE OF NEW YORK. EACH
GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.  EACH GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
ACKNOWLEDGE THAT LENDER HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 16.  EACH GUARANTOR
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS SECTION 16 WITH THEIR
LEGAL COUNSEL AND THAT SUCH GUARANTOR AGREES TO THE FOREGOING AS THEIR FREE,
KNOWING AND VOLUNTARY ACT.
 
ARTICLE XXXII.Successors and Assigns.  The provisions of this Guaranty shall be
binding upon Guarantors and their respective heirs, successors, successors in
title, legal
 


C-13
 
 

--------------------------------------------------------------------------------

 




representatives, and assigns, and shall inure to the benefit of the Agent, its
permitted successors, successors in title, legal representatives and assigns
pursuant to the Credit Agreement and the holders of the Hedge Obligations. No
Guarantor shall assign or transfer any of its rights or obligations under this
Guaranty without the prior written consent of the Agent.
 
ARTICLE XXXIII.Assignment by Lender.  This Guaranty is assignable by Lender in
whole or part in conjunction with any assignment of any of the Obligations
payable to such Lender not otherwise restricted by the Credit Agreement, and any
assignment hereof or any transfer or assignment of any such Obligations by such
Lender shall operate to vest in any such assignee the rights and powers, in
whole or in part, as appropriate, herein conferred upon and granted to such
Lender.
 
ARTICLE XXXIV.Severability.  If any term or provision of this Guaranty shall be
determined to be illegal or unenforceable, all other terms and provisions hereof
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.
 
ARTICLE XXXV.Disclosure.  Guarantors agrees that in addition to disclosures made
in accordance with standard banking practices, any Lender may disclose
information obtained by such Lender pursuant to this Guaranty to assignees and
participants and potential assignees or participants hereunder subject in all
instances to the express terms and provisions of the Credit Agreement.
 
ARTICLE XXXVI.No Unwritten Agreements.  THIS GUARANTY REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
ARTICLE XXXVII.Time of the Essence.  Time is of the essence with respect to each
and every covenant, agreement and obligation of Guarantors under this Guaranty.
 
ARTICLE XXXVIII.Ratification.  Each Guarantor does hereby restate, reaffirm and
ratify each and every warranty and representation regarding such Guarantor or
its Subsidiaries set forth in the Credit Agreement as if the same were more
fully set forth herein.
 
ARTICLE XXXIX.Joint and Several Liability.  Each of the Guarantors covenants and
agrees that each and every covenant and obligation of Guarantors hereunder shall
be the joint and several obligations of each of the Guarantors.
 
ARTICLE XL.Fair Consideration.  The Guarantors represent that the Guarantors are
engaged in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Credit Agreement.
 
ARTICLE XLI.Counterparts.  This Guaranty and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one
 


C-14
 
 

--------------------------------------------------------------------------------

 




instrument.  In proving this Guaranty it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
 
ARTICLE XLII.Condition of Borrower.  Without reliance on any information
supplied by the Agent, each Guarantor has independently taken, and will continue
to take, whatever steps it deems necessary to evaluate the financial condition
and affairs of Borrower or any collateral, and the Agent shall not have any duty
to advise any Guarantor of information at any time known to the Agent regarding
such financial condition or affairs or any collateral.
 
 
[CONTINUED ON NEXT PAGE]
 


C-15
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Guarantors have executed this Guaranty as of this ______ day
of _____, 2013.
 
ROUSE PROPERTIES, INC., a Delaware
corporation


By:
Name: John W. Wain
Title: Chief Financial Officer
ROUSE GP, LLC, a Delaware limited liability company


By:
Name: John W. Wain
Title: Chief Financial Officer
 
[SIGNATURES CONTINUED ON NEXT PAGE]
 


 
 
C-16

--------------------------------------------------------------------------------

 




 
BIRCHWOOD MALL, LLC
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
CACHE VALLEY, LLC
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
CHULA VISTA CENTER, LP
 
 
 
By:
Chula Vista GP, LLC, its general partner

 
 
By:                                                                           
Name: John W. Wain
Title: Chief Financial Officer
 
 
COLONY SQUARE MALL L.L.C.
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 


 
 
[SIGNATURES CONTINUED ON NEXT PAGE]
 


C-17


 
 

--------------------------------------------------------------------------------

 




 
GGP-GATEWAY MALL L.L.C.
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
LANSING ANCHOR ACQUISITION, LLC
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
LANSING MALL, LLC
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
MALL ST. VINCENT, LLC
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
NORTH PLAINS MALL, LLC
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
 [SIGNATURES CONTINUED ON NEXT PAGE]
 


C-18


 
 

--------------------------------------------------------------------------------

 




 
SIERRA VISTA MALL, LLC
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
SILVER LAKE MALL, LLC
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
SPRING HILL ANCHOR ACQUISITION, LLC
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
SPRING HILL MALL L.L.C.
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
THREE RIVERS MALL L.L.C.
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 


 
 
[SIGNATURES CONTINUED ON NEXT PAGE]
 


C-19


 
 

--------------------------------------------------------------------------------

 




 
WESTWOOD MALL, LLC
 
 
By:                                                                                     
Name: John W. Wain
Title: Chief Financial Officer
 
 
WHITE MOUNTAIN MALL, LLC
 
By:                                                                                     
 
Authorized Signatory

 
 
[SIGNATURES CONTINUED ON NEXT PAGE]
 


C-20


 
 

--------------------------------------------------------------------------------

 


The Agent joins in the execution of this Guaranty for the sole and limited
purpose of evidencing its agreement to waiver of the right to trial by jury
contained in Section 16 hereof and Sections 10.7 and 10.14 of the Credit
Agreement and the consent to jurisdiction contained in Section 16 hereof.
 
KEYBANK NATIONAL ASSOCIATION,
as Agent for the Lenders
By:
Name:
Title:








C-21






 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORM OF JOINDER
 
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as the Administrative Agent, pursuant to Section 4.7 of the Credit
Agreement dated as of __________, 2013, as from time to time in effect (the
“Credit Agreement”), among Rouse Properties, L.P. (the “Borrower”), KeyBank
National Association, for itself and as the Administrative Agent, and the other
Lenders from time to time party thereto.  Terms used but not defined in this
Joinder Agreement shall have the meanings defined for those terms in the Credit
Agreement.
 
RECITALS
 
A.           Joining Party is required, pursuant to Section 4.7 of the Credit
Agreement, to become an additional Subsidiary Guarantor under the Cash
Collateral Agreement, the Guaranty, the Indemnity Agreement and the Contribution
Agreement.
 
B.           Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the credit facilities under the Credit
Agreement.
 
NOW, THEREFORE, Joining Party agrees as follows:
 
AGREEMENT
 
1.           Joinder.  By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Guaranty, the Cash Collateral
Agreement, the Indemnity Agreement, and the other Loan Documents to which a
Subsidiary Guarantor is a party with respect to all the Obligations of Borrower
now or hereafter incurred under the Credit Agreement and the other Loan
Documents, and a Subsidiary Guarantor under the Contribution Agreement.  Joining
Party agrees that Joining Party is and shall be bound by, and hereby assumes,
all representations, warranties, covenants, terms, conditions, duties and
waivers applicable to a “Subsidiary Guarantor” and a “Guarantor” under the
Guaranty, the Cash Collateral Agreement, the Indemnity Agreement, the other Loan
Documents to which a Subsidiary Guarantor is a party and the Contribution
Agreement.
 
2.           Representations and Warranties of Joining Party.  Joining Party
represents and warrants to the Administrative Agent that, as of the Effective
Date (as defined below), except as disclosed in writing by Joining Party to the
Administrative Agent on or prior to the date hereof and approved by the
Administrative Agent in writing (which disclosures shall be deemed to amend the
Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Subsidiary Guarantor and Guarantor on and as of
the Effective Date as though made on that date.  As of the Effective Date, no
Default or Event of Default shall exist or might exist upon the Effective Date
in the event that Joining Party becomes a Subsidiary Guarantor.
 
3.           Joint and Several.  Joining Party hereby agrees that, as of the
Effective Date, the Guaranty, the Cash Collateral Agreement, the Contribution
Agreement, the Indemnity
 


D-1


 
 

--------------------------------------------------------------------------------

 




Agreement and the other Loan Documents heretofore delivered to the
Administrative Agent and the Lenders to which a Subsidiary Guarantor is a party
shall be a joint and several obligation of Joining Party to the same extent as
if executed and delivered by Joining Party, and upon request by the
Administrative Agent, will promptly become a party to the Guaranty, the Cash
Collateral Agreement, the Contribution Agreement, the Indemnity Agreement and
the other Loan Documents to which a Subsidiary Guarantor is a party to confirm
such obligation.
 
4.           Further Assurances.  Joining Party agrees to execute and deliver
such other instruments and documents and take such other action, as the
Administrative Agent may reasonably request, in connection with the transactions
contemplated by this Joinder Agreement.
 
5.           GOVERNING LAW.  THIS JOINDER AGREEMENT SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
6.           Counterparts.  This Joinder Agreement may be executed in any number
of counterparts which shall together constitute but one and the same agreement.
 
7.           The effective date (the “Effective Date”) of this Joinder Agreement
is _________________, 20__.
 
IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement as of the
day and year first above written.
 
“JOINING PARTY”
 
________________________________, 
a                                                                           
 
By:                                                                       
Name:                                                                  
Title:                                                                    
 
ACKNOWLEDGED:
 
KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent
 
By:                                           
Its:                                           
 
[Printed Name and Title]
 


 


D-2


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF MORTGAGE
 


 
___________________________,
a _______________________,
as Grantor
 
to
[_______________________,
as Trustee
 
for the benefit of]
[Delete “Trustee” throughout document if document is to be a mortgage or deed to
secure debt]
 
KEYBANK NATIONAL ASSOCIATION,
a national banking association,
as Agent,
 [as Beneficiary]
 
[DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS]  
[FIXTURE FILING:  INSERT APPROPRIATE JURISDICTION SPECIFIC LANGUAGE]
 
 
Dated:
As of __________________ ____, 20__

 
 
Property Address:
____________________

 
____________________



 
Location:
___________________

 
WHEN RECORDED, RETURN TO:
Dentons US LLP
233 S. Wacker Drive, Suite 7800
Chicago, Illinois 60606
Attention:  Robert L. Fernandez, Esq.
 


 


E-1
 
 

--------------------------------------------------------------------------------

 


THIS [DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS]
(this “Instrument”) is made and entered into as of this ____ day of
_______________ 20__, by and among _____________________, a __________________
(“Grantor”), having a mailing address of _________________________,
[______________________, as trustee (“Trustee”), having a business address of
_____________________________________], and KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), as Agent, having a mailing address of
4910 Tiedeman Road, 3rd Floor, Brooklyn, Ohio 44144, Attn: Real Estate Capital
Services, with a copy to KeyBank National Association, 127 Public Square,
Cleveland, Ohio 44114-1306, Attn: Joshua Mayers (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”) for itself and each other lender
(collectively, the “Lenders”) which is or may hereafter become a party to that
certain Credit Agreement, dated as of even date herewith by and among Rouse
Properties, L.P., a Delaware limited partnership (“Borrower”), KeyBank, as Agent
and the Lenders (as the same may be varied, amended, restated, renewed,
consolidated, extended or otherwise supplemented from time to time, the “Credit
Agreement”).  Capitalized terms used herein that are not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.  Grantor is a
Guarantor and will benefit from the Credit Agreement, as more fully set forth in
the Guaranty (as hereinafter defined) executed by Grantor, and is granting this
Instrument in consideration for such benefit.
 
W I T N E S S E T H:
 
FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to secure the indebtedness and other obligations of
Grantor and Borrower hereinafter set forth, Grantor does hereby [mortgage,
grant, bargain, sell, convey, assign, transfer and set over unto Agent] or 
[GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER and SET OVER UNTO Trustee, with
GENERAL WARRANTY in trust WITH POWER OF SALE, for the benefit of Agent] and for
the ratable benefit of the Lenders and the holders of the Hedge Obligations, and
their successors and assigns, the following described land and interests in
land, estates, easements, rights, improvements, property, fixtures, equipment,
furniture, furnishings, appliances, general intangibles, and appurtenances,
whether now or hereafter existing or acquired (collectively, the
“Property”):  [Modify per state specific requirements]
 
(a)           All those tracts or parcels of land and easements more
particularly described in Exhibit “A” attached hereto and by this reference made
a part hereof (the “Land”).
 
(b)           All present and future buildings, structures, parking areas,
annexations and improvements of every nature whatsoever now or hereafter
situated on the Land (hereinafter referred to as the “Improvements”) and all
materials intended for construction, reconstruction, alteration and repairs of
the Improvements now or hereafter erected, all of which materials shall be
deemed to be included within the Improvements immediately upon the delivery
thereof to the Land, and all gas and electric fixtures, radiators, heaters,
engines and machinery, boilers, ranges, elevators and motors, water tanks, water
supply, water power sites, fuel stations, generators, uninterrupted power
supplies, plumbing and heating fixtures, incinerating, sprinkling, and waste
removal systems, carpeting and other floor coverings, fire extinguishers and any
 


E-2


 
 

--------------------------------------------------------------------------------

 




 
other safety equipment required by governmental regulation or law, washers,
dryers, water heaters, mirrors, mantels, air conditioning and cooling apparatus
and equipment systems, refrigerating plants, refrigerators, cooking apparatus
and appurtenances, storm windows and doors, window and door screens, awnings and
storm sashes, which are or shall be owned by Grantor and attached to said
Improvements and all other furnishings, furniture, china, glassware, tableware,
uniforms, linen, drapes and curtains and related hardware and mounting devices,
wall to wall carpeting, radios, lamps, telephone systems, televisions and
television systems, computer systems, guest ledgers, vehicles, fixtures,
machinery, equipment, apparatus, appliances, books and records, chattels,
inventory, accounts, farm products, consumer goods, general intangibles and
personal property of every kind and nature whatsoever now or hereafter owned by
Grantor and located in, on or about, or used or intended to be used with or in
connection with the use, operation or enjoyment of the Property, including all
extensions, additions, improvements, betterments, after-acquired property,
renewals, replacements and substitutions, or proceeds from a permitted sale of
any of the foregoing, together with the benefit of any deposits or payments now
or hereafter made by Grantor or on behalf of Grantor, all of which are hereby
declared and shall be deemed to be fixtures and accessions to the Land and a
part of the Property as between the parties hereto and all persons claiming by,
through or under them, and which shall be deemed to be a portion of the security
for the indebtedness herein described and to be secured by this Instrument.
 
(c)           All easements, access rights, rights-of-way, strips and gores of
land, vaults, streets, ways, alleys, passages, sewer rights, waters, water
courses, water rights and powers,  irrigation systems (including, without
limitation, underground wiring, pipes, pumps and sprinkler heads), minerals,
flowers, plants, shrubs, crops, trees, timber, fences, signs, bridges,
fountains, monuments and other emblements now or hereafter located on the Land
or under or above the same or any part or parcel thereof, and all estates,
rights, titles, interests, privileges, liberties, servitudes, licenses,
tenements, hereditaments and appurtenances, reversion and reversions, remainder
and remainders, whatsoever, in any way belonging, relating or appertaining to
the Land or any part thereof, or which hereafter shall in any way belong, relate
or be appurtenant thereto, whether now owned or hereafter acquired by Grantor.
 
(d)           All leases and all subleases, tenancies, shared space agreements,
master space agreements, occupancies, licenses, rental or other agreements of
similar nature, whether oral or written (collectively, the “Leases”), and all
income, rents, issues, profits, room rentals, transient or guest payments, fees,
charges or other payments for the use or occupancy of rooms or other facilities,
and revenues of the Property from time to time accruing (including, without
limitation, all payments under Leases, all guarantees of the foregoing or
letters of credit relating to the foregoing, lease termination payments,
proceeds of insurance, condemnation payments, tenant security, damage or other
deposits whether held by Grantor or in a trust account, all escrow agreements
relating to any of the Leases, escrow funds, including, without limitation, any
funds escrowed for tenant improvements, fees, charges, rents, license fees,
accounts, concession fees, contractual services, revenues, fees from the
provision of recurring services, overage fees, media fees, consulting fees,
accounts, accounts receivable, royalties, security, damage or other deposits
from time to time accruing, all payments under working interests, production
payments, royalties, overriding royalties, operating interests, participating
interest and other such entitlements, and all the estate, right, title,
interest, property, possession, claim and demand whatsoever at law, as well as
in equity, of Grantor of, in and to the same (collectively, the “Revenues”));
reserving only the right to Grantor to collect the same (other than lease
termination payments, insurance proceeds and condemnation payments) so long as
no Event of Default has occurred and is continuing.
 


E-3


 
 

--------------------------------------------------------------------------------

 




 
(e)           All insurance policies, building service, building maintenance,
construction, development, management, indemnity, and other similar agreements
and contracts and subcontracts, written or oral, express or implied, now or
hereafter entered into, arising or in any manner related to the purchase,
construction, design, improvement, use, operation, ownership, occupation,
enjoyment, sale, conversion or other disposition (voluntary or involuntary) of
the Property, or the buildings and improvements now or hereafter located
thereon, or any other interest in the Property, or any combination thereof,
franchise agreements, property management agreements, cable television
agreements, contracts for the purchase of supplies, telephone service
agreements, yellow pages or other advertising agreements, sales contracts,
construction contracts, architects agreements, general contract agreements,
design agreements, engineering agreements, technical service agreements, sewer
and water and other utility agreements, service contracts, agreements relating
to the collection of receivables or use of customer lists, all bookings and
reservations for space or facilities within the Property, all purchase options,
option agreements, rights of first refusal, contract deposits, earnest money
deposits, prepaid items and payments due and to become due thereunder, and
further including all payment and performance bonds, labor, deposits,
assurances, construction guaranties, guaranties, warranties, indemnities and
other undertakings, architectural plans and specifications, drawings, surveys,
soil reports, engineering reports, inspection reports, environmental audits and
other technical descriptions and reports relating to the Property, renderings
and models, permits, consents, approvals, licenses, variances, agreements,
contracts, building permits, purchase orders and equipment leases, personal
property leases, and all causes of action relating thereto.
 
(f)           All operating accounts maintained with Agent or any of the
Lenders, all deposit accounts, instruments, accounts receivable, documents,
causes of action, claims, names by which the Property or the improvements
thereon may be operated or known, all rights to carry on business under such
names, all telephone numbers or listings, all rights, interest and privileges of
which Grantor may have in any capacity under any covenants, restrictions,
declarations or REAs now or hereafter relating to the Property or the
Improvements, and all notes or chattel paper now or hereafter arising from or by
virtue of any transactions relating to the Property or the Improvements located
thereon and all customer lists, other lists, and business information relating
in any way to the Property or the Improvements or the use thereof, whether now
owned or hereafter acquired.
 
(g)           All assets of Grantor, including, without limitation, assets
related to the ownership or operation of the Property or the Improvements now or
hereafter erected thereon, including, without limitation, accounts (including,
without limitation, health-care-insurance receivables, if any), chattel paper
(whether tangible or electronic), deposit accounts, documents, general
intangibles (including, without limitation, payment intangibles, and all current
and after acquired copyrights, copyright rights, advertising materials, web
sites, and web pages, software and software licenses, trademarks and service
marks, trademark rights, trademark applications, service mark rights, service
mark applications, trade dress rights, company names, logos, and all domain
names, owned or used in connection with the Grantor’s business, and in each case
all goodwill associated therewith), goods (including, without limitation,
inventory, property, possessions, equipment, fixtures and accessions),
instruments (including, without limitation, promissory notes), investment
property, letter-of-credit rights, letters of credit, money, supporting
obligations, as-extracted collateral, timber to be cut and all proceeds and
products of anything described or referred to above in this Subsection (g), in
each case as such terms are defined under the Uniform Commercial Code as in
effect in the applicable jurisdiction.
 


E-4


 
 

--------------------------------------------------------------------------------

 




 
(h)           All cash funds, deposit accounts and other rights and evidence of
rights to cash, now or hereafter created or held by [Trustee or] Agent pursuant
to this Instrument, the Credit Agreement or any other of the Loan Documents.
 
(i)           All proceeds, products, substitutions and accessions of the
foregoing of every type.
 
TO HAVE AND TO HOLD the Property and all parts, rights, members and
appurtenances thereof, to the [Trustee, for the] use, benefit and behoof of
Agent for the ratable benefit of the Lenders and the holders of the Hedge
Obligations and their respective successors and assigns, IN FEE SIMPLE forever;
and Grantor covenants that Grantor is lawfully seized and possessed of the
Property as aforesaid, and has good right to convey its indefeasible fee simple
interest in the Land, that the same is unencumbered except for those matters
expressly set forth in Exhibit “B” attached hereto and by this reference made a
part hereof (the “Permitted Encumbrances”), and that Grantor does warrant and
will forever defend the title thereto against the claims of all persons
whomsoever, except as to those matters set forth in said Exhibit “B” attached
hereto, or otherwise specifically approved by Agent in writing after the date
hereof.
 
[IN TRUST NEVERTHELESS] [t]o secure the following described obligations
(collectively, the “Secured Obligations”):
 
(a)           The debt evidenced by (i) those certain Revolving Credit Notes
made by Borrower in the aggregate principal amount of Two Hundred Fifty Million
and No/100 Dollars ($250,000,000.00) to the order of Lenders, each of which has
been issued pursuant to the Credit Agreement and each of which is due and
payable in full on or before __________________, 2017, unless extended as
provided in the Credit Agreement, and which evidence a revolving credit loan in
the initial principal amount of up to $250,000,000.00, and (ii) those certain
Term Loan Notes made by Borrower in the aggregate principal amount of Two
Hundred Sixty Million and No/100 Dollars ($260,000,000.00) to the order of
Lenders, each of which has been issued pursuant to the Credit Agreement and each
of which is due and payable in full on or before __________________, 2018, and
which evidence a term loan in the initial principal amount of up to
$260,000,000.00, and (iii) that certain Swing Loan Note made by Borrower in the
principal amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00) to
the order of KeyBank, which has been issued pursuant to the Credit Agreement and
which is due and payable in full on or before __________________, 2017, unless
extended as provided in the Credit Agreement, and which evidences a swing loan
in the initial principal amount of up to $25,000,000.00, and which Revolving
Credit Notes, Swing Loan Note and Term Loan Notes may be increased to up to a
total aggregate principal amount of Seven Hundred Sixty Million and No/100
Dollars ($760,000,000.00) pursuant to Section 2.8 of the Credit Agreement; and
(iv) each other note as may be issued under the Credit Agreement, each as
originally executed, or if varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified or restated from time to time as so varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated (collectively, the “Note”); provided, however, the maximum principal
indebtedness under the Note described in (i), (ii) and (iii) above shall not
exceed the aggregate amount of $760,000,000.00;
 
(b)           The payment, performance and discharge of each and every
obligation, covenant and agreement of Grantor contained herein or of Grantor
contained in that certain Unconditional Guaranty of Payment and Performance by
Grantor and others in favor of KeyBank, as Agent for
 


E-5


 
 

--------------------------------------------------------------------------------

 




 
itself and each other Lender, dated as of _____________, 2013 (as amended,
restated, modified, renewed, supplemented or extended from time to time, the
“Guaranty”), of Borrower contained in the Credit Agreement, and of Grantor and
Borrower in the other Loan Documents, including, without limitation, the
obligation of Borrower to reimburse Issuing Lender for any draws under the
Letters of Credit;
 
(c)           Any and all additional advances made by Agent or any Lender to
protect or preserve the Property or the lien and security title hereof in and to
the Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Grantor is the owner of the Property at the time of
such advances);
 
(d)           The payment, performance and discharge of each and all of the
Hedge Obligations;
 
(e)           Any and all other indebtedness now or hereafter owing by Borrower
to Agent or any Lender pursuant to the terms of the Credit Agreement, whether
now existing or hereafter arising or incurred, however evidenced or incurred,
whether express or implied, direct or indirect, absolute or contingent, due or
to become due, including, without limitation, all principal, interest, fees,
expenses, yield maintenance amounts and indemnification amounts, and all
renewals, modifications, consolidations, replacements and extensions thereof;
and
 
(f)           All reasonable out-of-pocket costs and expenses actually incurred
by the [Trustee,] Agent[,] [and] the Lenders and the holders of the Hedge
Obligations in connection with the enforcement and collection of the Secured
Obligations, including, without limitation, all reasonable third-party
attorneys’ fees and disbursements, and all other such reasonable out-of-pocket
costs and expenses incurred pursuant to the Note, the Credit Agreement, the
Guaranty, this Instrument, and the other Loan Documents and the agreements
evidencing or relating to the Hedge Obligations (the “Hedge Documents”)
(collectively, the “Enforcement Costs”).
 
Notwithstanding anything to the contrary contained herein, under no
circumstances shall the “Secured Obligations” as defined herein include any
obligation that constitutes an Excluded Hedge Obligation of Grantor.
 
Subject to Section 2.22 hereof, should the Secured Obligations secured by this
Instrument be paid and performed according to the terms and effect thereof when
the same shall become due and payable, and should Grantor perform all covenants
contained herein in a timely manner and the obligation of the Lenders to make
Loans and of Issuing Lender to issue Letters of Credit under the Credit
Agreement has terminated, then this Instrument shall be released.
 
Grantor hereby further covenants and agrees with [Trustee and] Agent as follows:
 
ARTICLE II.
 
Section 2.1                      Payment of Secured Obligations.  Grantor will
pay and perform or cause to be paid and performed the Secured Obligations in
accordance with the terms of the Credit Agreement and all other sums now or
hereafter secured hereby as the same shall become due, subject to applicable
grace periods provided for therein.
 


E-6


 
 

--------------------------------------------------------------------------------

 




 
Section 2.2                      Funds for Impositions.  After the occurrence
and during the continuance of an Event of Default, Grantor shall pay to Agent,
subject to Agent’s option under Section 1.03 hereof, on the days that monthly
installments of interest are payable under the Note, until the Note is paid in
full, a sum (hereinafter referred to as the “Funds”) reasonably estimated by
Agent to provide an amount necessary for payment of the following items in full
fifteen (15) days prior to when such items become due (hereinafter collectively
referred to as the “Impositions”): (a) the yearly real estate taxes, ad valorem
taxes, personal property taxes, assessments and betterments, and (b) the yearly
premium installments for the insurance covering the Property and required by the
Credit Agreement.  The Impositions shall be reasonably estimated initially and
from time to time by Agent on the basis of assessments and bills and estimates
thereof.  The Funds shall be held by Agent in a separate interest bearing
account free of any liens or claims on the part of other creditors of Grantor
and as part of the security for the Secured Obligations.  Grantor shall pay all
Impositions prior to delinquency as required by Section 1.03 hereof.  In the
event Agent elects to reserve Funds as permitted under this Section 1.02, Agent
shall apply the Funds to pay the Impositions with respect to which the Funds
were paid to the extent of the Funds then held by Agent and provided Grantor has
delivered to Agent the assessments or bills therefor.  Grantor shall be
permitted to pay any Imposition early in order to take advantage of any
available discounts.  Agent shall make no charge for so holding and applying the
Funds or for verifying and compiling said assessments and bills.  The Funds are
pledged as additional security for the Secured Obligations, and may be applied,
at Agent’s option and upon notice to Grantor, to the payment of the Secured
Obligations upon the occurrence and during the continuance of any Event of
Default.  If at any time the amount of the Funds held by Agent shall be less
than the amount reasonably deemed necessary by Agent to pay Impositions as such
become due, Grantor shall pay to Agent any amount necessary to make up the
deficiency within fifteen (15) business days after notice from Agent to Grantor
requesting payment thereof.  Upon payment and performance in full of the Secured
Obligations and termination of the obligation of the Lenders to make Loans and
of Issuing Lender to issue Letters of Credit, Agent shall promptly refund to
Grantor any Funds then held by Agent.
 
Section 2.3                      Impositions, Liens and Charges.  Grantor shall
pay all Impositions and other charges, if any, attributable to the Property
prior to delinquency, and at Agent’s option during the continuance of an Event
of Default, Grantor shall pay in the manner hereafter provided under this
Section 1.03.  Grantor shall, during continuance of an Event of Default, furnish
to Agent all bills and notices of amounts due under Section 1.03 promptly upon
receipt, and in the event Grantor shall make payment directly, Grantor shall, as
and when available, furnish to Agent receipts evidencing such payments prior to
the dates on which such payments are delinquent, subject to Grantor’s right to
contest taxes, assessments and other governmental charges as provided in the
Credit Agreement.  Grantor shall diligently pursue the discharge (by bonding,
payment or otherwise) of any lien filed against the Property or Grantor
(including federal tax liens) and will keep and maintain the Property free from
the claims of all persons supplying labor or materials to the Property, subject
to Grantor’s right to contest the same as provided in the Credit Agreement and
(b) Permitted Encumbrances.  Grantor shall not claim or be entitled to any
credit against the taxable value of the Property by reason of this Instrument,
or any deduction in or credit on the Secured Obligations by reason of
Impositions paid.
 
Section 2.4                      Taxes, Liens and Other Charges.
 
(a)           In the event of the passage of any state, federal, municipal or
other governmental law, order, rule or regulation, subsequent to the date
hereof, in any manner changing or modifying the laws now in force governing the
taxation of debts secured by mortgages, deeds of trust or other security
instruments or the manner of collecting taxes so as
 


E-7


 
 

--------------------------------------------------------------------------------

 




 
to adversely affect Agent or the Lenders, Grantor will promptly pay any such
tax.  If Grantor fails to make such payment promptly, or if Agent is advised by
third party counsel chosen by Agent that any such state, federal, municipal, or
other governmental law, order, rule or regulation prohibits Grantor from making
such payment or would penalize Agent or the Lenders if Grantor makes such
payment or if Agent is advised by third party counsel chosen by Agent the making
of such payment could reasonably result in the imposition of interest beyond the
maximum amount permitted by applicable law, then the entire balance of the
principal sums secured by this Instrument and all interest accrued thereon
shall, at the option of Agent, become immediately due and payable.
 
(b)           Grantor will pay all taxes, liens, assessments and charges of
every character including all utility charges, whether public or private,
already levied or assessed or that may hereafter be levied or assessed upon or
against the Property as required under the Credit Agreement.
 
Section 2.5                      Insurance.
 
Grantor shall procure for, deliver to and maintain for the benefit of Agent and
Lenders the insurance policies described in the Credit Agreement.  Grantor shall
pay all premiums on such insurance policies.  All proceeds of any property or
casualty insurance or awards of damages on account of any taking or condemnation
for public use of or injury to the Property shall be applied in accordance with
the terms and provisions of the Credit Agreement.  In the event of a foreclosure
sale of all or any part of the Property pursuant to the enforcement of this
Instrument, the purchaser of such Property shall succeed to all rights of
Grantor, including any rights to the proceeds of insurance and to unearned
premiums, in and to all of the policies of insurance.  In the event of a
foreclosure sale, Agent is hereby authorized, without the further consent of
Grantor, to take such steps as Agent may reasonably deem advisable to cause the
interest of such purchaser to be protected by any of such policies.  In case of
Grantor’s failure to keep the Property properly insured as required herein,
Agent, after notice to Grantor, at its option may (but shall not be required to)
acquire such insurance as required by the Credit Agreement at Borrower’s and
Grantor’s sole expense.
 
Section 2.6                      Condemnation.  If all or any portion of the
Property shall be damaged or taken through condemnation (which term when used in
this Instrument shall include any damage or taking by any governmental authority
or any transfer by private sale in lieu thereof), either temporarily or
permanently, then all compensation, awards and other payments or relief thereof,
shall be paid and applied in accordance with terms and provisions of the Credit
Agreement.
 
Section 2.7                      Care, Use and Management of Property.
 
(a)           Grantor will do all things necessary to maintain, preserve,
protect and keep the Property, in good condition and repair, working order and
condition, ordinary wear and tear excepted.
 
(b)           Subject to the terms of the Credit Agreement, Grantor will not
remove or demolish nor alter nor expand the Improvements or any other fixtures
or personal property relating thereto without the consent of Lender, except when
incidental to the replacement of fixtures and personal property with items of
like kind and value or customary tenant
 


E-8


 
 

--------------------------------------------------------------------------------

 




 
improvements pursuant to Leases approved or deemed approved pursuant to the
Credit Agreement.
 
(c)           If the Property or any part thereof is materially damaged by fire
or any other cause, Grantor will give immediate written notice thereof to Agent.
 
(d)           Grantor will promptly comply with all present and future laws,
ordinances, rules and regulations of any governmental authority, all restrictive
covenants and other agreements affecting the Property or relating to the
operation thereof affecting the Property or any part thereof and all licenses or
permits affecting the Property or any part thereof, subject to Grantor’s right
to contest the same as provided in the Credit Agreement.
 
(e)           Grantor shall keep the Property, including the Improvements and
the Personal Property (as hereinafter defined), in good order, repair and
tenantable condition and shall replace fixtures, equipment, machinery and
appliances on the Property when necessary to keep such items in good order,
repair, and tenantable condition (ordinary wear and tear excepted).
 
(f)           Grantor shall not abandon the Property.  Grantor shall not
initiate, fail to contest or acquiesce in a change in the zoning classification
of the Property or subject the Property to restrictive or negative covenants
without Agent’s written consent.  Grantor shall, subject to Grantor's right to
contest same in accordance with the Credit Agreement, comply with, observe and
perform all zoning and other laws affecting the Property, all agreements and
restrictive covenants affecting the Property.
 
(g)           Subject to the rights of tenants under applicable Leases and
applicable non-disturbance agreements, Agent may make or cause to be made
reasonable entries upon and inspections of the Property as permitted in the
Credit Agreement during normal business hours and upon reasonable advance
notice, or at any other time when reasonably necessary or appropriate in an
emergency circumstance or to protect or preserve the Property.
 
(h)           If all or any part of the Property shall be damaged by fire or
other casualty or loss, then Grantor will restore the Property in accordance
with the terms of the Credit Agreement; and if a part of the Property shall be
damaged through condemnation, Grantor will restore, repair or alter the
remaining portions of the Property in accordance with the terms of the Credit
Agreement.  Notwithstanding the foregoing, Grantor shall not be obligated to so
restore unless, in each instance, Agent agrees to make available to Grantor
(subject to the terms of the Credit Agreement) any net Insurance Proceeds or
Condemnation Proceeds actually received by Agent hereunder in connection with
such casualty loss or condemnation, to the extent such proceeds are required to
defray the expense of such restoration; provided, however, that, subject to the
provisions of the Credit Agreement, the insufficiency of any such insurance or
condemnation proceeds to defray the entire expense of restoration shall in no
way relieve Grantor of its obligation to restore.
 
(i)           Grantor shall pay all normal and customary operating expenses for
the Property as the same become due.
 
Section 2.8                      Leases and other Agreements Affecting Property.
 
(a)           As additional security for the Secured Obligations, Grantor
presently and unconditionally assigns and transfers to Agent all of Grantor’s
right, title and interest in and to
 


E-9


 
 

--------------------------------------------------------------------------------

 




 
the Leases and the Revenues, including those now due, past due or to become due
by virtue of any of the Leases for the occupancy or use of all or any part of
the Property.  Grantor hereby authorizes Agent or Agent’s agents to collect the
Revenues and hereby directs such tenants, lessees and licensees of the Property
to pay the Revenues to Agent or Agent’s agents; provided, however, Agent hereby
grants to Grantor a license to collect, receive, use and enjoy the Revenues,
which license shall be revocable upon the occurrence and during the continuance
of an Event of Default. Grantor agrees that each and every tenant, lessee and
licensee of the Property may pay, and hereby irrevocably authorizes and directs
each and every tenant, lessee and licensee of the Property to pay, the Revenues
to Agent or Agent’s agents on Agent’s written demand therefor (which demand may
be made by Agent at any time after the occurrence and during the continuance of
an Event of Default) without any obligation on the part of said tenant, lessee
or licensee to inquire as to the existence of an Event of Default and
notwithstanding any notice or claim of Grantor to the contrary, and Grantor
agrees that Grantor shall have no right or claim against said tenant, lessee or
licensee for or by reason of any Revenues paid to Agent following receipt of
such written demand.
 
(b)           Grantor hereby covenants that Grantor has not executed any prior
assignment of the Leases or the Revenues, that Grantor has not performed, and
will not perform, any acts and has not executed, and will not execute, any
instruments which would prevent Agent from exercising the rights of [the
beneficiary of this Instrument] [the mortgagee hereunder], and that at the time
of execution of this Instrument, there has been no anticipation or prepayment of
any of the Revenues for more than one (1) month prior to the due dates of such
Revenues.  Grantor further covenants that Grantor will not hereafter collect or
accept payment of any Revenues more than one (1) month prior to the due dates of
such Revenues.
 
(c)           Grantor agrees that neither the foregoing assignment of Leases and
Revenues nor the exercise of any of Agent’s rights and remedies under this
Section or Article 2 hereof shall be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Agent, in person or by
agent, assumes actual possession thereof.  Grantor further agrees that the
appointment of any receiver for the Property by any court at the request of
Agent or by agreement with Grantor, or the entering into possession of any part
of the Property by such receiver, shall not be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof.
 
(d)           If Agent exercises its rights and remedies pursuant to this
Section or Article 2 hereof, all Revenues thereafter collected shall be applied
in such order as Agent may elect in its discretion to the reasonable costs of
taking control of and managing the Property and collecting the Revenues,
including, but not limited to, reasonable out-of-pocket, third party attorneys’
fees actually incurred, fees, receiver fees, premiums on receiver’s bonds, costs
of repairs to the Property, premiums on insurance policies, Impositions and
other charges on the Property, and the costs of discharging any obligation or
liability of Grantor as landlord, lessor or licensor of the Property, or to the
Secured Obligations.  Agent or any receiver shall have access to the books and
records used in the operation and maintenance of the Property and shall be
liable to account only for those Revenues actually received.  The entering upon
and taking possession of and maintaining of control of the Property by Agent or
any receiver and the application of Revenues as provided herein shall not cure
or waive any Event of Default or invalidate any other right or remedy of Agent
hereunder.
 


E-10


 
 

--------------------------------------------------------------------------------

 




 
(e)           It is the intention of Agent and Grantor that the assignment
effectuated by this Instrument with respect to the Revenues shall be a direct
and currently effective assignment and shall not constitute merely an obligation
to grant a lien, security interest or pledge for the purpose of securing the
Secured Obligations.
 
(f)           In the event that a court of competent jurisdiction determines
that, notwithstanding such expressed intent of the parties, Agent’s interest in
the Revenues constitutes a lien on or security interest in or pledge of the
Revenues, it is agreed and understood that the forwarding of a notice to Grantor
after the occurrence of an Event of Default advising Grantor of the revocation
of Grantor’s license to collect such Revenues, shall be sufficient action by
Agent to (i) perfect such lien on or security interest in or pledge of the
Revenues, (ii) take possession thereof and (iii) entitle Agent to immediate and
direct payment of the Revenues, for application as provided in this Instrument,
all without the necessity of any further action by Agent, including, without
limitation, any action to obtain possession of the Land, Improvements or any
other portion of the Property.
 
(g)           Grantor shall observe and perform each and every term, covenant
and provision to be observed or performed by Grantor pursuant to the Credit
Agreement, any other Loan Document and any other agreement or recorded
instrument affecting or pertaining to the Property and any amendments,
modifications or changes thereto.
 
Section 2.9                      Intentionally Omitted.
 
Section 2.10                      Security Agreement.
 
(a)           Insofar as the machinery, apparatus, equipment, fittings,
fixtures, building supplies and materials, general intangibles and articles of
personal property subject to the lien of this Instrument, Grantor grants unto
Agent a security interest therein and this Instrument is hereby made and
declared to be a security agreement, encumbering each and every item of personal
property (the “Personal Property”) included herein, in compliance with the
provisions of the Uniform Commercial Code as enacted in the applicable
jurisdiction as set forth in Section 3.04 below, and as may be amended from time
to time (the “UCC”).  A financing statement or statements [reciting this
Instrument to be a security instrument] affecting all of said personal property
aforementioned, shall be appropriately filed.  The remedies for any violation of
the covenants, terms and conditions of the security agreement herein contained
shall be (i) as prescribed herein with respect to the Property, or (ii) as
prescribed by general law, or (iii) as prescribed by the specific statutory
consequences now or hereafter enacted and specified in said UCC, all at Agent’s
sole election.  Grantor and Agent agree that the filing of such financing
statement(s) in the records normally having to do with personal property shall
never be construed as in any way derogating from or impairing this declaration
and hereby stated intention of Grantor and Agent that everything used in
connection with the production of income from the Property and/or adapted for
use therein and/or which is described or reflected in this Instrument, is to the
full extent provided by law, and at all times and for all purposes and in all
proceedings both legal or equitable shall be, regarded as part of the real
estate irrespective of whether (i) any such item is physically attached to the
Improvements, (ii) serial numbers are used for the better identification of
certain items capable of being thus identified in a recital contained herein, or
(iii) any such item is referred to or reflected in any such financing
statement(s) so filed at any time.  Similarly, the mention in any such financing
statement(s) of the rights in and to (1) the proceeds of any fire and/or hazard
insurance policy, or (2) any award in eminent domain proceedings for a taking or
for loss of value, or (3) Grantor’s interest as lessor in any present or future
lease or rights to income growing out of the use and/or
 


E-11


 
 

--------------------------------------------------------------------------------

 




 
occupancy of the Property, whether pursuant to lease or otherwise, shall never
be construed as in any way altering any of the rights of Agent as determined by
this Instrument, subject to the provisions of the Credit Agreement, or impugning
the priority of Agent’s lien granted hereby or by any other recorded document,
but such mention in such financing statement(s) is declared to be for the
protection of Agent in the event any court shall at any time hold with respect
to the foregoing (1), (2) or (3), that notice of Agent’s priority of interest to
be effective against a particular class of persons, must be filed in the UCC
records.
 
(b)           Grantor warrants that (i) Grantor’s (that is, “Debtor’s”) correct
legal name (including, without limitation, punctuation and spacing) indicated on
the public record of Grantor’s jurisdiction of organization, identity or
corporate structure, residence or chief executive office and jurisdiction of
organization are as set forth in Subsection 1.10(c) hereof; (ii) Grantor (that
is, “Debtor”) has been using or operating under said name, identity or corporate
structure without change for the time period set forth in Subsection 1.10(c)
hereof, and (iii) the location of the Personal Property secured by this
Instrument is upon the Land (except that the books and records related to the
Property may be stored and maintained at another site). Grantor covenants and
agrees that Grantor shall not change any of the matters addressed by clauses (i)
or (iii) of this Subsection 1.10(b) unless it has given Agent thirty (30) days
prior written notice of any such change and has executed or authorized at the
request of Agent such additional financing statements or other instruments to be
filed in such jurisdictions as Agent may deem necessary or advisable in its sole
discretion to prevent any filed financing statement from becoming misleading or
losing its perfected status.
 
(c)           The information contained in this Subsection 1.10(c) is provided
in order that this Instrument shall comply with the requirements of the UCC, for
instruments to be filed as financing statements.  The names of the “Debtor” and
the “Secured Party”, the identity or corporate structure, jurisdiction of
organization, organizational number, federal tax identification number, and
residence or chief executive office of “Debtor”, and the time period for which
“Debtor” has been using or operating under said name and identity or corporate
structure without change, are as set forth in Schedule 1 of Exhibit “C” attached
hereto and by this reference made a part hereof; the mailing address of the
“Secured Party” from which information concerning the security interest may be
obtained, and the mailing address of “Debtor”, are as set forth in Schedule 2 of
Exhibit “C” attached hereto; and a statement indicating the types, or describing
the items, of Personal Property secured by this Instrument is set forth
hereinabove.
 
(d)           Exhibit “C” correctly sets forth all names and tradenames that
Grantor has used within the last five years, and also correctly sets forth the
locations of all of the chief executive offices of Grantor over the last five
years.
 
(e)           The Grantor hereby covenants and agrees that:
 
(i)           Grantor shall not merge or consolidate into, or transfer any of
the Property to, any other person or entity except as permitted under the Credit
Agreement.
 
(ii)           Grantor shall, at any time and from time to time, take such steps
as Agent may reasonably request for Agent (A) to obtain an acknowledgment, in
form and substance reasonably satisfactory to Agent, of any bailee having
possession of any of the Property, stating that the bailee holds possession of
such Property on behalf of Agent, (B) to obtain “control” of any investment
property, deposit accounts, letter-of-credit rights, or electronic chattel paper
(as such terms are defined by the UCC with corresponding provisions thereof
 


E-12


 
 

--------------------------------------------------------------------------------

 




 
defining what constitutes “control” for such items of collateral), with any
agreements establishing control to be in form and substance reasonably
satisfactory to Agent, and (C) otherwise to insure the continued perfection and
priority of the Agent’s security interest in any of the Property and of the
preservation of its rights therein.  If Grantor shall at any time, acquire a
“commercial tort claim” (as such term is defined in the UCC) with respect to the
Property or any portion thereof, Grantor shall promptly notify Agent thereof in
writing, providing a reasonable description and summary thereof, and shall
execute a supplement to this Instrument in form and substance acceptable to
Agent granting a security interest in such commercial tort claim to Agent.
 
(iii)           Grantor hereby authorizes Agent, its counsel or its
representative, at any time and from time to time, to file financing statements,
amendments and continuations that describe or relate to the Property or any
portion thereof in such jurisdictions as Agent may deem necessary or desirable
in order to perfect the security interests granted by Grantor under this
Instrument or any other Loan Document, and such financing statements may
contain, among other items as Agent may deem advisable to include therein, the
federal tax identification number of Grantor.
 
(iv)           Grantor shall not license, lease, sell or otherwise transfer any
of the general intangibles to any third party during the term of this Instrument
and the Credit Agreement without the prior written consent of the Agent (which
consent may be withheld in the Agent’s sole discretion); and the Grantor will
continue to use all trademarks, service marks and trade names in a consistent
manner and shall take all steps necessary to properly maintain any formal
registrations on the general intangibles, and to defend and enforce them, for
the term of this Instrument and the Credit Agreement.
 
Section 2.11                      After-Acquired Property.  All property
acquired by Grantor after the date of this Instrument which by the terms of this
Instrument shall be subject to the lien and the security interest created
hereby, shall immediately upon the acquisition thereof by Grantor and without
further mortgage, conveyance or assignment become subject to the lien and
security interest created by this Instrument. Nevertheless, Grantor shall
execute, acknowledge, deliver and record or file, as appropriate, all and every
such further mortgages, security agreements, financing statements, assignments
and assurances as Agent shall reasonably require for accomplishing the purposes
of this Instrument.
 
Section 2.12                      Intentionally Omitted.
 
Section 2.13                      Subrogation.  Agent shall be subrogated to the
claims and liens of all parties whose claims or liens are discharged or paid
with the proceeds of the Secured Obligations secured hereby.
 
Section 2.14                      Limit of Validity.  If from any circumstances
whatsoever fulfillment of any provision of this Instrument, the Guaranty, the
Credit Agreement, the Note, any other Loan Document or any Hedge Document, at
the time performance of such provision shall be due, shall be subject to the
defense of usury or otherwise transcend or violate applicable law concerning
interest or other charges, then ipso facto the obligation to be fulfilled shall
be reduced to the limit, so that in no event shall any exaction be possible
under this Instrument, the Guaranty, the Note, the Credit Agreement, any other
Loan Document or any Hedge Document be subject to the defense of usury or
otherwise transcend or violate applicable law concerning interest or other
charges that is in excess of the current limit, but such obligation shall be
fulfilled to the maximum limit permitted.  The provisions of this Section 1.14
shall control every other
 


E-13


 
 

--------------------------------------------------------------------------------

 




 
provision of this Instrument, the Guaranty, the Note, the Credit Agreement or
any other Loan Document or any Hedge Document.
 
Section 2.15                      Conveyance of Property.  Grantor hereby
acknowledges to Agent that (a) the identity and expertise of Grantor was and
continues to be a material circumstance upon which Agent has relied in
connection with, and which constitute valuable consideration to Agent for, the
extending to Borrower of the loans and other extensions of credit evidenced by
the Note and Credit Agreement, and (b) any change in such identity or expertise
could materially impair or jeopardize the security for the payment of the
Secured Obligations granted to Agent by this Instrument. Grantor therefore
covenants and agrees with Agent, as part of the consideration for the extending
to Borrower of the loans evidenced by the Note, that Grantor shall not convey,
transfer, assign, further encumber or pledge any or all of its interest in the
Property except as permitted under the Credit Agreement.
 
ARTICLE III.
 
Section 3.1                      Events of Default.  The term “Event of Default”
as used herein shall have the following meanings:
 
(a)           If a default shall occur with respect to covenants, agreements and
obligations of Grantor under this Instrument involving the payment of money and
shall continue for a period of five (5) Business Days after the due date
thereof; or
 
(b)           If there is a failure to perform or observe any of the other
covenants, agreements and conditions contained in this Instrument in accordance
with the terms hereof, and such default continues unremedied for a period of
thirty (30) days after written notice from Beneficiary to Grantor of the
occurrence thereof; or
 
(c)           An “Event of Default” (as defined in the Credit Agreement) occurs
under the Credit Agreement.
 
Section 3.2                      Acceleration of Maturity.  If an Event of
Default shall have occurred and be continuing, then the entire Secured
Obligations secured hereby shall, at the option of Agent and as permitted by the
terms of the Credit Agreement, immediately become due and payable without notice
or demand except as required by law, time being of the essence of this
Instrument.
 
Section 3.3                      Right to Enter and Take Possession.
 
(a)           If an Event of Default shall have occurred and be continuing,
Grantor, upon demand of Agent, shall forthwith surrender to Agent the actual
possession of the Property, and if and to the extent permitted by law, Agent
itself, or by such officers or agents as it may appoint, may enter and take
possession of all the Property (or such portion or portions as Agent may select)
without the appointment of a receiver, or an application therefor, and may
exclude Grantor and its agents and employees wholly therefrom, and may have
joint access with Grantor to the books, papers and accounts of Grantor.
 
(b)           If Grantor shall for any reason fail to surrender or deliver the
Property or any part thereof after such demand by Agent, Agent may obtain a
judgment or decree
 


E-14


 
 

--------------------------------------------------------------------------------

 




 
conferring upon Agent the right to immediate possession or requiring Grantor to
deliver immediate possession of the Property to Agent. Grantor will pay to
Agent, upon demand, all reasonable out-of-pocket expenses actually incurred to
obtain such judgment or decree; and all such expenses shall, until paid, be
secured by the lien of this Instrument.
 
(c)           Upon every such entering upon or taking of possession, Agent may
hold, store, use, operate, manage and control the Property and conduct the
business thereof and, from time to time, to the extent Agent may deem reasonable
necessary: (i) make all reasonably necessary and proper maintenance, repairs,
renewals and replacements; (ii) insure or keep the Property insured in
accordance with the terms of the Credit Agreement; (iii) lease, manage and
operate the Property and exercise all the rights and powers of Grantor to the
same extent as Grantor could in its own name or otherwise with respect to the
same, subject to the terms of any and all Leases, and any non-disturbance
agreement entered in connection with any and all Leases; and (iv) enter into any
and all agreements with respect to the exercise by others of any of the powers
herein granted Agent, all as Agent from time to time may determine to be in its
best interest. Agent may collect and receive all the rents, issues, profits and
revenues from the Property, including those past due as well as those accruing
thereafter, and, after deducting (1) all reasonable out-of-pocket expenses of
taking, holding, managing and operating the Property (including compensation for
the services of all persons employed for such purposes); (2) the cost of all
such maintenance, repairs, renewals and replacements; (3) the cost of such
insurance; and (4) such taxes, assessments and other similar charges as Agent
may at its option pay, Agent shall apply the remainder of the monies and
proceeds so received by Agent in accordance with Section 9.4 of the Credit
Agreement.  Agent shall have no obligation to discharge any duties of a landlord
to any tenant or to incur any liability as a result of any exercise by Agent of
any rights under this Instrument or otherwise.
 
(d)           Whenever all that is due upon the Secured Obligations and under
any of the terms, covenants, conditions and agreements of this Instrument shall
have been paid, the Lenders have no obligation to make further Loans and the
Issuing Lender has no further obligation to issue Letters of Credit, and all
Events of Default cured, Agent shall surrender possession of the Property to
Grantor, its successors or assigns.  The same right of taking possession,
however, shall exist if any subsequent Event of Default shall occur and be
continuing.
 
Section 3.4                      Performance by Agent.  If there shall be a
Default or an Event of Default in the payment, performance or observance of any
term, covenant or condition of this Instrument, Agent may, so long as such
Default or Event of Default continues, at its option, pay, perform or observe
the same, and all payments made or costs or expenses incurred by Agent in
connection therewith, shall be secured hereby and shall be, upon demand,
immediately repaid by Grantor to Agent with interest thereon at the Default
Rate.  Agent is hereby empowered to enter and to authorize others to enter upon
the Land or any part thereof for the purpose of performing or observing any such
defaulted term, covenant or condition without thereby becoming liable to Grantor
or any person in possession holding under Grantor.
 
Section 3.5                      Receiver.  If an Event of Default shall have
occurred and be continuing, Agent, upon application to a court of competent
jurisdiction, shall be entitled as a matter of strict right without regard to
the occupancy or value of any security for the Secured Obligations secured
hereby or the solvency of any party bound for its payment, to the appointment of
a receiver to take possession of and to operate the Property (or such portion or
portions as Agent may select) and to collect and apply the rents, issues,
profits and revenues thereof.  The receiver shall have all of the rights and
powers permitted under the laws of the applicable
 


E-15


 
 

--------------------------------------------------------------------------------

 




 
jurisdiction as set forth in Section 3.04 below.  Grantor will pay to Agent upon
demand all reasonable out-of-pocket expenses, including receiver’s fees,
reasonable third-party attorney’s fees, costs and agent’s compensation, actually
incurred pursuant to the provisions of this Section 2.05, and all such expenses
shall be secured by this Instrument.
 
Section 3.6                      Enforcement.
 
(a)           If an Event of Default shall have occurred and be continuing, to
the extent permitted by law, Agent, at its option, may effect the foreclosure of
this Instrument subject to applicable law by [selling] or [directing the Trustee
to sell] the Property (or such portion or portions thereof as the [Agent] or
[Trustee may select]) at public auction at such time and place and upon such
terms and conditions as may be required or permitted by applicable law, after
having first advertised the time, place and terms of sale in accordance with
applicable law.  At any foreclosure sale, such portion of the Property as is
offered for sale may, at the [Agent’s] or [Trustee’s] option, be offered for
sale for one total price, and the proceeds of such sale accounted for in one
account without distinction between the items of security or without assigning
to them any proportion of such proceeds, the Grantor hereby waiving the
application of any doctrine of marshalling.
 
(b)           If an Event of Default shall have occurred and be continuing,
Agent may, in addition to and not in abrogation of the rights covered under
subparagraph (a) of this Section 2.06, either with or without entry or taking
possession as herein provided or otherwise, proceed by a suit or suits in law or
in equity or by any other appropriate proceeding or remedy (i) to enforce
payment of the Secured Obligations or the performance of any term, covenant,
condition or agreement of this Instrument or any other right, and (ii) to pursue
any other remedy available to it, all as Agent shall determine most effectual
for such purposes.
 
Section 3.7                      Purchase by Agent.  Upon any foreclosure sale,
Agent, on behalf of the Lenders and the holders of the Hedge Obligations, may
bid for and purchase the Property and shall be entitled to apply all or any part
of the Secured Obligations secured hereby as a credit to the purchase price.
 
Section 3.8                      Application of Proceeds of Sale.  The proceeds
received by Agent as a result of the foreclosure sale of the Property or the
exercise of any other rights or remedies hereunder shall be applied in the
manner provided for in Section 9.4 of the Credit Agreement.
 
Section 3.9                      Grantor as Tenant Holding Over.  In the event
of any such foreclosure sale by Agent, Grantor shall be deemed a tenant holding
over and shall forthwith deliver possession to the purchaser or purchasers at
such sale or be summarily dispossessed according to provisions of law applicable
to tenants holding over.
 
Section 3.10                      Waiver of Appraisement, Valuation, Stay,
Extension and Redemption Laws.  Grantor agrees, to the full extent permitted by
law, that in case of a Default or Event of Default, neither Grantor nor anyone
claiming through or under it shall or will set up, claim or seek to take
advantage of any appraisement, valuation, stay, extension, homestead, exemption
or redemption laws now or hereafter in force and Grantor, for itself and all who
may at any time claim through or under it, hereby waives to the full extent that
it may lawfully so do, the benefit of all such laws, and any and all right to
have the assets comprised in the security intended to be created hereby
marshaled upon any foreclosure of the lien hereof.
 


E-16


 
 

--------------------------------------------------------------------------------

 




 
Section 3.11                      Waiver of Homestead.  Grantor hereby waives
and renounces all homestead and exemption rights provided for by the
Constitution and the laws of the United States and of any state, in and to the
Property as against the collection of the Secured Obligations, or any part
hereof.
 
Section 3.12                      Leases; Licensees.  Agent, at its option, is
authorized to foreclose this Instrument subject to the rights of any tenants,
lessees and licensees of the Property, and the failure to make any such tenants,
lessees or licensees parties to any such foreclosure proceedings and to
foreclose their rights will not be, nor be asserted by Grantor to be a defense
to any proceedings instituted by Agent to collect the sums secured hereby.
 
Section 3.13                      Discontinuance of Proceedings and Restoration
of the Parties.  In case Agent shall have proceeded to enforce any right, power
or remedy under this Instrument by foreclosure, entry or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason, or shall
have been determined adversely to Agent, then and in every such case Grantor and
Agent shall be restored to their former positions and rights hereunder, and all
rights, powers and remedies of Agent shall continue as if no such proceeding had
been taken.
 
Section 3.14                      Remedies Cumulative.  No right, power or
remedy conferred upon or reserved to Agent by this Instrument is intended to be
exclusive of any other right, power or remedy, but each and every such right,
power and remedy shall be cumulative and concurrent and may be exercised against
Grantor as Agent may select and shall be in addition to any other right, power
and remedy given hereunder or now or hereafter existing at law or in equity or
by statute.
 
Section 3.15                      Waiver.
 
(a)           No delay or omission of Agent, any Lender or any holder of the
Hedge Obligations to exercise any right, power or remedy accruing upon any
Default or Event of Default shall exhaust or impair any such right, power or
remedy or shall be construed to be a waiver of any such Default or Event of
Default, or acquiescence therein; and every right, power and remedy given by
this Instrument to Agent may be exercised from time to time and as often as may
be deemed expedient by Agent.  No consent or waiver, expressed or implied, by
Agent to or of any Default or Event of Default by Grantor in the performance of
the obligations thereof hereunder shall be deemed or construed to be a consent
or waiver to or of any other Default or Event of Default in the performance of
the same or any other obligations of Grantor hereunder.  Failure on the part of
Agent, the Lenders or any holder of the Hedge Obligations to complain of any act
or failure to act or to declare a Default or Event of Default, irrespective of
how long such failure continues, shall not constitute a waiver by Agent, any
Lender or any holder of the Hedge Obligations of its rights hereunder or impair
any rights, powers or remedies consequent on any Default or Event of Default by
Grantor.
 
(b)           If Lenders or Agent on behalf of the Lenders, or any holder of the
Hedge Obligations (i) grant forbearance or an extension of time for the payment
of any sums secured hereby; (ii) take other or additional security for the
payment of any sums secured hereby; (iii) waive or do not exercise any right
granted herein or in the Note, the Credit Agreement, any other Loan Document or
any Hedge Document; (iv) release any part of the Property from the lien of this
Instrument or otherwise change any of the terms, covenants, conditions or
agreements of the Note, this Instrument, any other Loan Document or any Hedge
Document; (v) consent to the filing of any map, plat or replat affecting the
Property; (vi) consent to the
 


E-17


 
 

--------------------------------------------------------------------------------

 




 
granting of any easement or other right affecting the Property; or (vii) make or
consent to any agreement subordinating the lien hereof, any such act or omission
shall not release, discharge, modify, change or affect the original liability
under the Note, the Credit Agreement, the Guaranty, this Instrument or any other
obligation of Grantor, or any subsequent purchaser of the Property or any part
thereof, or any maker, co-signer, endorser, surety or guarantor; nor shall any
such act or omission preclude Agent from exercising any right, power or
privilege herein granted or intended to be granted in the event of any Default
then made or of any subsequent Default; nor, except as otherwise expressly
provided in an instrument or instruments executed by Agent, shall the lien of
this Instrument be altered thereby.  In the event of the sale or transfer by
operation of law or otherwise of all or any part of the Property, Agent, without
notice, is hereby authorized and empowered to deal with any such vendee or
transferee with reference to the Property or the Secured Obligations secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.
 
Section 3.16                      Suits to Protect the Property.  Agent shall
have power (a) to institute and maintain such suits and proceedings as it may
reasonably deem expedient to prevent any impairment of the Property by any acts
which may be unlawful or in violation of this Instrument, (b) to preserve or
protect its interest in the Property and in the rents, issues, profits and
revenues arising therefrom, and (c) to restrain the enforcement of or compliance
with any legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order would impair the security hereunder or be
prejudicial to the interest of Lenders or the holders of the Hedge Obligations.
 
Section 3.17                      Agent May File Proofs of Claim.  In the case
of any receivership, insolvency, bankruptcy, reorganization, arrangement,
adjustment, composition or other proceedings affecting Grantor, its creditors or
its property, Agent, to the extent permitted by law, shall be entitled to file
such proofs of claim and other documents as may be necessary or advisable in
order to have the claims of Agent, Lenders and the holders of the Hedge
Obligations allowed in such proceedings for the entire amount due and payable by
Grantor under this Instrument at the date of the institution of such proceedings
and for any additional amount which may become due and payable by Grantor
hereunder after such date.
 
Section 3.18                      WAIVER OF GRANTOR’S RIGHTS.  BY EXECUTION OF
THIS INSTRUMENT, GRANTOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF AGENT, THE
LENDERS AND/OR THE HOLDERS OF THE HEDGE OBLIGATIONS TO ACCELERATE THE SECURED
OBLIGATIONS AND, TO THE EXTENT PERMITTED BY LAW, THE POWER OF AGENT [TO CAUSE
TRUSTEE] TO SELL THE PROPERTY BY NONJUDICIAL FORECLOSURE UPON AN EVENT OF
DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER
THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE
PROVISIONS OF THIS INSTRUMENT OR BY LAW; (B) TO THE FULL EXTENT PERMITTED BY
LAW, WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE CONSTITUTION OF
THE UNITED STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH AND FOURTEENTH
AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL
STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL
HEARING PRIOR TO THE EXERCISE BY AGENT OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO
AGENT, EXCEPT SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE PROVIDED IN
THIS INSTRUMENT OR BY APPLICABLE
 


E-18


 
 

--------------------------------------------------------------------------------

 




 
LAW; (C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS INSTRUMENT AND THE OTHER LOAN
DOCUMENTS AND ANY AND ALL QUESTIONS REGARDING THE LEGAL EFFECT OF THIS
INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND THEIR PROVISIONS HAVE BEEN EXPLAINED
FULLY TO GRANTOR AND GRANTOR HAS CONSULTED WITH COUNSEL OF GRANTOR’S CHOICE
PRIOR TO EXECUTING THIS INSTRUMENT; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE
AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND
WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR LOAN TRANSACTION.
 
Section 3.19                      Claims Against Agent, Lenders and Holders of
Hedge Obligations.  No action at law or in equity shall be commenced, or
allegation made, or defense raised, by Grantor against Agent, the Lenders or any
holder of the Hedge Obligations for any claim under or related to this
Instrument, the Note, the Credit Agreement, the Guaranty or any other
instrument, document, transfer, conveyance, assignment or loan agreement given
by Grantor with respect to the Secured Obligations secured hereby, or related to
the conduct of the parties thereunder, unless written notice of such claim shall
have been given to Agent.
 
Section 3.20                      [Intentionally Omitted].
 
Section 3.21                      Indemnification; Waiver of Offset.
 
(a)           The provisions of Section 10.7 of the Credit Agreement are
incorporated herein by reference and shall be applied mutatis mutandis;
provided, however, for the purposes of this Instrument, the word “Borrower” in
the in Section 10.7 of the Credit Agreement shall be construed to mean Grantor.
 
(b)           SUBJECT TO THE TERMS OF THE CREDIT AGREEMENT, ALL SUMS PAYABLE BY
GRANTOR HEREUNDER SHALL BE PAID WITHOUT NOTICE (EXCEPT AS MAY OTHERWISE BE
PROVIDED HEREIN OR IN THE CREDIT AGREEMENT), DEMAND, COUNTERCLAIM, SETOFF,
DEDUCTION OR DEFENSE AND WITHOUT ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION OR
REDUCTION, AND THE SECURED OBLIGATIONS AND LIABILITIES OF GRANTOR HEREUNDER
SHALL IN NO WAY BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED BY REASON OF:
(I) ANY DAMAGE TO OR DESTRUCTION OF OR ANY CONDEMNATION OR SIMILAR TAKING OF THE
PROPERTY OR ANY PART THEREOF; (II) ANY RESTRICTION OR PREVENTION OF OR
INTERFERENCE WITH ANY USE OF THE PROPERTY OR ANY PART THEREOF; (III) ANY TITLE
DEFECT OR ENCUMBRANCE OR ANY EVICTION FROM THE LAND OR THE IMPROVEMENTS ON THE
LAND OR ANY PART THEREOF BY TITLE PARAMOUNT OR OTHERWISE; (IV) ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION,
OR OTHER LIKE PROCEEDING RELATING TO AGENT, THE LENDERS OR ANY HOLDER OF THE
HEDGE OBLIGATIONS, OR ANY ACTION TAKEN WITH RESPECT TO THIS INSTRUMENT BY
[AGENT] OR [ANY TRUSTEE] OR BY ANY RECEIVER OF AGENT, OR BY ANY COURT, IN SUCH
PROCEEDING; (V) ANY CLAIM WHICH GRANTOR HAS, OR MIGHT HAVE, AGAINST AGENT, THE
LENDERS OR ANY HOLDER OF THE HEDGE OBLIGATIONS; OR (VI) ANY DEFAULT OR FAILURE
ON THE PART OF AGENT, THE LENDERS OR ANY HOLDER OF THE HEDGE OBLIGATIONS TO
PERFORM OR COMPLY WITH ANY OF THE TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH
GRANTOR. GRANTOR WAIVES ALL RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR
OTHERWISE TO ANY ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION, OR REDUCTION OF
ANY SUM SECURED HEREBY AND PAYABLE BY GRANTOR.
 


E-19


 
 

--------------------------------------------------------------------------------

 




 
Section 3.22                      Revolving Credit/Future Advance.  This
Instrument secures Secured Obligations which may provide for a variable rate of
interest as well as revolving credit advances and other future advances, whether
such advances are obligatory or otherwise.  Advances under the Note are subject
to the terms and provisions of the Credit Agreement and the other Security
Documents. Grantor acknowledges that the Secured Obligations may increase or
decrease from time to time and that if the outstanding balance of the Secured
Obligations is ever repaid to zero the security title and security interest
created by this Instrument shall not be deemed released or extinguished by
operation of law or implied intent of the parties.  This Instrument shall remain
in full force and effect as to any further advances under the Credit Agreement
made after any such zero balance until the Secured Obligations are paid in full,
all agreements to make further advances or issue letters of credit have been
terminated and this Instrument has been canceled of record.  Grantor waives the
operation of any applicable statutes, case law or regulation having a contrary
effect.
 
ARTICLE IV.
 
Section 4.1                      Successors and Assigns.  This Instrument shall
inure to the benefit of and be binding upon Grantor, [Trustee] and Agent and
their respective heirs, executors, legal representatives, permitted successors
and assigns.  Whenever a reference is made in this Instrument to Grantor,
[Trustee] or Agent such reference shall be deemed to include a reference to the
heirs, executors, legal representatives, permitted successors and assigns of
Grantor or Agent.
 
Section 4.2                      Terminology.  All personal pronouns used in
this Instrument whether used in the masculine, feminine or neuter gender, shall
include all other genders; the singular shall include the plural, and vice
versa.  Titles and Articles are for convenience only and neither limit nor
amplify the provisions of this Instrument itself, and all references herein to
Articles, Sections or subsections thereof, shall refer to the corresponding
Articles, Sections or subsections thereof, of this Instrument unless specific
reference is made to such Articles, Sections or subsections thereof of another
document or instrument.
 
Section 4.3                      Severability.  If any provision of this
Instrument or the application thereof to any person or circumstance shall be
invalid or unenforceable to any extent, the remainder of this Instrument and the
application of such provisions to other persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.
 
Section 4.4                      Applicable Law.  This Instrument will be
governed by the substantive laws of the State of _____________, without giving
effect to its principles of choice of law or conflicts of law (except with
respect to choice of law or conflicts of law provisions of its Uniform
Commercial Code), and the laws of the United States applicable to transactions
in the State of ________________.  Should any obligation or remedy under this
Instrument be invalid or unenforceable pursuant to the laws provided herein to
govern, the laws of any other state referred to herein or of another state whose
laws can validate and apply thereto shall govern.
 
Section 4.5                      Notices.  Except as otherwise provided herein,
any notice or other communication required hereunder shall be in writing, and
shall be deemed to have been validly served, given or delivered if given and
delivered as provided in the Guaranty if given to Grantor or as provided in the
Credit Agreement if given to Agent.
 
Section 4.6                      Conflict with Credit Agreement
Provisions.  Grantor hereby acknowledges and agrees that, in the event of any
conflict between the terms hereof and the terms of the
 


E-20


 
 

--------------------------------------------------------------------------------

 




 
Credit Agreement, the terms of the Credit Agreement shall control; further
provided that the inclusion in this Instrument of terms and provisions,
supplemental rights or remedies in favor of the Agent not addressed in the
Credit Agreement shall not be deemed to be a conflict with the Credit Agreement
and all such additional terms, provisions, supplemental rights or remedies
contained herein shall be given full force and effect.
 
Section 4.7                      Assignment.  Subject to the terms of the Credit
Agreement, this Instrument is assignable by Agent pursuant to the Credit
Agreement, and any assignment hereof by Agent shall operate to vest in the
assignee all rights and powers herein conferred upon and granted to Agent.
 
Section 4.8                      Time of the Essence.  Time is of the essence
with respect to each and every covenant, agreement and obligation of Grantor
under this Instrument, and any and all other instruments now or hereafter
evidencing, securing or otherwise relating to the Secured Obligations.
 
Section 4.9                      Grantor.  Unless the context clearly indicates
otherwise, as used in this Instrument, “Grantor” means the grantors named in
recitals hereof or any of them.  The obligations of Grantor hereunder shall be
joint and several.  If any Grantor, or any signatory who signs on behalf of any
Grantor, is a corporation, partnership or other legal entity, Grantor and any
such signatory, and the person or persons signing for it, represent and warrant
to Agent that this Instrument is executed, acknowledged and delivered by
Grantor’s duly authorized representatives.
 
Section 4.10                      Place of Payment; Forum; Waiver of Jury
Trial.  All Secured Obligations which may be owing hereunder at any time by
Borrower or Grantor shall be payable at the place designated in the Credit
Agreement (or if no such designation is made, at the address of Agent indicated
at the end of this Instrument).  Grantor, Agent and the Lenders hereby
irrevocably submit generally and unconditionally for itself and in respect of
its property to the non-exclusive jurisdiction of any state court, or any United
States federal court, sitting in the county in which the Secured Obligations are
payable, and to the non-exclusive jurisdiction of any state court or any United
States federal court sitting in the state in which any of the Property is
located, over any suit, action or proceeding arising out of or relating to this
Instrument or the Secured Obligations.  Grantor, Agent and the Lenders hereby
irrevocably waive, to the fullest extent permitted by law, any objection to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum.  Grantor, Agent and the Lenders hereby agree and consent
that, in addition to any methods of service of process provided for under
applicable law, all service of process in any such suit, action or proceeding
may be made by certified or registered mail, return receipt requested, directed
to Grantor, Agent or any of the Lenders, at their respective addresses stated in
the first paragraph of this Instrument, or at a subsequent addresses of which
the other parties have received actual notice in accordance with the Credit
Agreement, and service so made shall be completed five (5) days after the same
shall have been so mailed.  Nothing herein shall affect the right of Agent or
Grantor to serve process in any manner permitted by law or limit the right of
Agent or Grantor to bring proceedings in any other court or jurisdiction.  TO
THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR, AGENT AND THE LENDERS WAIVE THE
RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING
ARISING OUT OF OR RELATING TO THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT.
 
3.11           Credit Agreement.  Notwithstanding anything contained herein to
the contrary, Grantor agrees to be bound to all of the terms and conditions of
the Credit Agreement that
 


E-21


 
 

--------------------------------------------------------------------------------

 




(i) apply to the Property or Grantor, including without limitation, Section 7.6,
7.29 and 7.37 of the Credit Agreement relating to insurance, casualty and
condemnation and material contracts, and (ii) relate to grace and/or notice and
cure periods, notices of default and acceleration of the Secured Obligations,
including without limitation, Article 8 and 9 of the Credit
Agreement.  Additionally, Grantor does hereby unconditionally make, warrant,
represent, and reaffirm each and every warranty, covenant and representation set
forth in the Credit Agreement concerning the Property as if the Property were
Real Estate or a Mortgaged Property under the Credit Agreement.
 
ARTICLE V. – STATE SPECIFIC PROVISIONS
 
Section 5.1                      Principles of Construction.  In the event of
any inconsistencies between the terms and conditions of this Article 4 and the
terms and conditions of this Instrument, the terms and conditions of this
Article 4 shall control and be binding.
 
Section 5.2                      State-Specific Provisions.  With respect to the
Property (which Property is located in the State of _____________________),
notwithstanding anything contained herein to the contrary:
 


 
[SIGNATURES ON NEXT PAGE]
 


 


E-22


 
 

--------------------------------------------------------------------------------

 


THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.
 
IN WITNESS WHEREOF, Grantor has executed this Instrument as of the day and year
first above written.
 

 
GRANTOR:
_______________________,
a _______________________
 
By:                                                   
Name:                                              
Its:                                                   



 


E-23


 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT
 
[CONFORM TO REQUIREMENTS OF JURISDICTION]
 
 
 

THE STATE OF ____________ 
§

                                                                                             
§
COUNTY OF ______________
§

 
This instrument was acknowledged before me on ____________, 20__, by
_______________, as _________________ of ___________________ a
____________________, on behalf of said __________________.
 
(SEAL)
___________________________________

Notary Public
 
My Commission
Expires:                                                                    Print
Name of Notary:
______________________                                                             ___________________________________
 


E-24


 
 

--------------------------------------------------------------------------------

 


EXHIBIT “A”
 
LEGAL DESCRIPTION
 


 


E-25
 
 

--------------------------------------------------------------------------------

 


EXHIBIT “B”

 
PERMITTED ENCUMBRANCES
 
Permitted Encumbrances are such matters as are shown on Schedule B to the Pro
Forma Loan Title Insurance Policy File No. _______________________issued by
_______________________________ to the Agent in connection with this Instrument.
 


E-26


 
 

--------------------------------------------------------------------------------

 


EXHIBIT “C”
 
Schedule 1
 
(Description of “Debtor” and “Secured Party”)
 
A.           Debtor:
 
 
1.
__________________________, a __________________ organized under the laws of the
State of ________________.  Debtor has been using or operating under said name
and identity or corporate structure without change since ______________________
__, 20__.

 
Names and Tradenames used within last five years:


___________________
 
Location of all chief executive offices over last five years:


____________________
 
Organizational Number:  _________________
 
Federal Tax Identification Number:  ____________________
 
B.           Secured Party:
 
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.
 


E-27
 
 

--------------------------------------------------------------------------------

 


 
Schedule 2

 
 
(Notice Mailing Addresses of “Debtor” and “Secured Party”)

 
A.           The mailing address of Debtor is:
 
______________________________________
______________________________________
______________________________________
______________________________________
Attn:                                                
                              
 
B.           The mailing address of Secured Party is:
 
KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Real Estate Capital Services
 






E-28
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
BORROWING NOTICE
 
KeyBank National Association, as the Administrative Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44114
Attn:  Vernon Johnson
 
KeyBank National Association, as the Administrative Agent
1675 Broadway, Suite 400
Mail Code CO-02-WT-0401
Denver, Colorado  80202
Attn:  Cheryl F. VanKlompenberg
 
Ladies and Gentlemen:
 
Pursuant to the provisions of Section 2.5 of the Credit Agreement dated as of
__________, 2013 (as the same may hereafter be amended, the “Credit Agreement”),
among Rouse Properties, L.P. (the “Borrower”), KeyBank National Association for
itself and as the Administrative Agent, and the other Lenders from time to time
party thereto, the undersigned Borrower hereby requests and certifies as
follows:
 
1.           Loan.  The undersigned hereby requests a [Revolving Credit Loan
under Section 2.1] [Swing Loan under Section 2.3] of the Credit Agreement:
 
Principal Amount:
$__________
   
Type (LIBOR Rate, Base Rate):
     
Drawdown Date:
     
Interest Period for Revolving Credit LIBOR Rate Loans:
     

by credit to the general account of the Borrower with the Administrative Agent
at the Administrative Agent’s Head Office.
 
If the requested Loan is a Swing Loan and the Borrower desires such Loan to be a
LIBOR Rate Loan following its conversion as provided in §2.3(d), specify the
interest period following conversion:___________________________.
 
2.           Use of Proceeds.  Such Loan shall be used for purposes permitted by
Section 7.2 of the Credit Agreement.
 
3.           No Default.  The undersigned certifies that no Default or Event of
Default has occurred and is continuing and no Default or Event of Default will
arise after giving effect to the making of the Revolving Credit Loan requested
hereby.
 
4.           Representations True.  The undersigned certifies, represents and
agrees that each of the representations and warranties made by or on behalf of
the Borrower, the Guarantors, or their respective Subsidiaries contained in the
Credit Agreement and in the other Loan Documents was true in all material
respects as of the date on which it was made and, is true in all material
respects as of the date hereof and shall also be true in all material respects
at
 


F-1
 
 

--------------------------------------------------------------------------------

 




and as of the Drawdown Date for the Revolving Credit Loan requested hereby, with
the same effect as if made at and as of such Drawdown Date (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects  only as of such specified date, and that any representation or
warranty that is qualified by any materiality standard shall be required to be
true and correct in all respects).
 
12.           Other Conditions.  The Borrower certifies, represents and agrees
that all other conditions to the making of the Revolving Credit Loan requested
hereby set forth in the Credit Agreement have been satisfied.
 
13.           Definitions.  Terms defined in the Credit Agreement are used
herein with the meanings so defined.
 
IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.
 
 
ROUSE PROPERTIES, L.P., a Delaware limited
partnership
 
 
By:
Rouse GP, LLC, a Delaware limited liability
company, its General Partner

 
By:                                                                           
Name:                                                                      
Title:                                                                        
 


 


F-2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G
 
FORM OF LETTER OF CREDIT REQUEST
 
[DATE]
 
KeyBank National Association, as the Administrative Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44114
Attn:  Vernon Johnson
 
KeyBank National Association, as the Administrative Agent
1675 Broadway, Suite 400
Mail Code CO-02-WT-0401
Denver, Colorado  80202
Attn:  Cheryl F. VanKlompenberg
 
 
Re:
Letter of Credit Request under Credit Agreement dated as of _______, 2013

 
Ladies and Gentlemen:
 
Pursuant to Section 2.7 of the Credit Agreement dated as of __________, 2013,
among KeyBank National Association, as the Administrative Agent, certain other
Lenders and Rouse Properties, L.P. (the “Borrower”) (the “Credit Agreement”), we
hereby request that you issue a Letter of Credit as follows:
 
(i)           Name and address of beneficiary:
 
(ii)           Face amount:  $
 
(iii)           Proposed Issuance Date:
 
(iv)           Proposed Expiration Date:
 
(v)           Other terms and conditions as set forth in the proposed form of
Letter of Credit attached hereto.
 
(vi)           This Letter of Credit Request is submitted pursuant to, and shall
be governed by, and subject to satisfaction of, the terms, conditions and
provisions set forth in Section 2.7 of the Credit Agreement.
 
The undersigned Borrower certifies that no Default or Event of Default has
occurred and is continuing and no Default or Event of Default will arise after
giving effect to the making of the Revolving Credit Loan requested hereby.
 
We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by Section 2.7(e).  All capitalized terms defined in the
Credit Agreement and used herein without definition shall have the meanings set
forth in Section 1.1 of the Credit Agreement.
 
The undersigned Borrower certifies, represents and agrees that each of the
representations and warranties made by or on behalf of the Borrower and the
Guarantors,
 


G-1


 
 

--------------------------------------------------------------------------------

 




contained in the Credit Agreement, in the other Loan Documents was true in all
material respects as of the date on which it was made, is true as of the date
hereof and shall also be true in all material respects at and as of the proposed
issuance date of the Letter of Credit requested hereby, with the same effect as
if made at and as of the proposed issuance date (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date, and that any representation or warranty that is
qualified by any materiality standard shall be required to be true and correct
in all respects).
 
 
Very truly yours,
 
 
ROUSE PROPERTIES, L.P., a Delaware limited
partnership
 
 
By:
Rouse GP, LLC, a Delaware limited liability
company, its General Partner

 
By:                                                                           
Name:                                                                      
Title:                                                                        
 


G-2


 
 

--------------------------------------------------------------------------------

 


EXHIBIT G-1
 
FORM OF LETTER OF CREDIT APPLICATION
 


 

 
KeyBank National Association
       
Application and Agreement for Irrevocable Standby Letter of Credit



To:   International Standby Services Group
        4910 Tiedeman, 4th floor
        Brooklyn, Ohio  44144
        Mailcode:  OH-01-51-0435
        Fax Number:  (216) 813-3719
Date:  
Please issue your Irrevocable Letter of Credit and notify the Beneficiary by:
  Mail       Swift/Telex       Courier
   
Beneficiary: (show full name & complete street address)
Applicant:  (show full name & complete street address)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Expiration Date:  
 
Dollar Amount (USD):  $
 
  Automatic Extension Clause
 
Days Notice:  
(Amount in words):
 
 
  Ultimate Expiration Date:  
 



Available by Drafts at sight drawn on you and accompanied by the following
documents:
 
1.
Beneficiary’s statement purportedly signed by an authorized individual of
(Beneficiary) certifying “The Principal, (Applicant), has not performed or
fulfilled all the undertakings, covenants and conditions in accordance with the
terms of the agreement dated     between (Applicant) and (Beneficiary)”.
 
 
2.
Beneficiary’s statement purportedly signed by an authorized individual or
(Beneficiary) certifying “We hereby certify that invoices under sales agreement
between (Applicant) and (Beneficiary) have been submitted for payment and said
invoices are past due and payable”.
 
 
3.
Beneficiary’s statement purportedly signed by an authorized individual of
(Beneficiary) certifying “We hereby certify that (Applicant) has failed to honor
their contractual agreement dated    between (Applicant) and (Beneficiary) and
that payment has not been made and is   past due.
 
 
4.
Beneficiary’s statement purportedly signed by one of its authorized individuals
certifying that   (Applicant) was the successful bidder under the Tender No.  
dated   for supply of   and that
      (Applicant) has withdrawn their bid or failed to enter into contract.
 
 
5.
Beneficiary’s statement, purportedly signed by an authorized individual reading:
(Please indicate below the wording which is to appear in the statement to be
presented.)
   
 

 
 
G-1-1
 

--------------------------------------------------------------------------------

 
 

   
 
   
 
 
6.
No statement or document by the Beneficiary other than a draft is required to be
presented under this L/C.
 



Partial Drawings:
  Permitted
 Not Permitted
Charges for:
 Beneficiary
  Applicant



Special instructions or conditions:
 
 
 
 



The opening of this credit is governed by the terms and conditions as set forth
in the credit agreement.  Furthermore, the applicant shall include revisions of
the terminology set forth above as you deem necessary.  I/we hereby agree to the
terms and conditions, covenants, and agreements above.



This application and agreement are subject to the current uniform customs and
practice for documentary credits fixed the International Chamber of Commerce.



 
 
(Customer’s Signature)
 
 
(Customer’s Bank Sign Here –
if other than KeyBank National Association)
 
Date:  





G-1-2


 
 

--------------------------------------------------------------------------------

 




KeyBank National Association



Application for Amendment to Standby Letter of Credit



To: International Standby Services Group
       4910 Tiedeman, 4th floor
       Brooklyn, Ohio  44144
       Mailcode:  OH-01-51-0435
       Fax Number:  (216) 813-3718
 
     
Date:  
Amendment #:  
Letter of Credit #:  
 
Please amend by:
  Airmail
  Cable/Swift
  Courier
 
  Extend Expiration Date to:  
 
  Increase
 
  Decrease
By:  $
New Total:  $
  Change Address
 
         Beneficiary
         Applicant
New Address:
 
 
 
 
 
  Add       Delete
The following documentary requirement(s) / special instruction(s):
     

 
  Other:
 
     

 
We understand that amendments to Irrevocable Standby Letters of Credit are
subject to acceptance by the beneficiary.  All other terms and conditions of the
original Letter of Credit and the Application for the same remain
unchanged.  This application shall include revisions of the terminology set
forth above as you deem necessary.
 
Applicant Name:  
 
Authorized Signature:
 
Title/Phone Number:  
Authorized Signature:
 
Title/Phone Number:  



 


G-1-3


 
 

--------------------------------------------------------------------------------

 


EXHIBIT H
 
COMPLIANCE CERTIFICATE
 
KeyBank National Association, as the Administrative Agent
127 Public Square, 8th Floor
Cleveland, Ohio  44114
Attn:  Joshua Mayers
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of _________, 2013 (as the
same may hereafter be amended, the “Credit Agreement”) by and among Rouse
Properties, L.P. (the “Borrower”), KeyBank National Association for itself and
as the Administrative Agent, and the other Lenders from time to time party
thereto.  Terms defined in the Credit Agreement and not otherwise defined herein
are used herein as defined in the Credit Agreement.
 
Pursuant to the Credit Agreement, Borrower is furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statements of
the Borrower for the fiscal period ended _______________ (the “Balance Sheet
Date”).  Such financial statements have been prepared in accordance with GAAP
and present fairly in all material respects the consolidated financial position
of the REIT and its Subsidiaries for the periods covered thereby.
 
This certificate is submitted in compliance with requirements of Sections
2.8(d), 4.4(b), 4.5(a), 5.1(k), 7.1(d) or 7.25(b) of the Credit Agreement.  If
this certificate is provided under a provision other than [Section 7.1(d)], the
calculations provided below are made using the consolidated financial statements
of the REIT as of the Balance Sheet Date adjusted in the best good faith
estimate of the REIT to give effect to the making of a Loan, issuance of a
Letter of Credit, acquisition or disposition of property or other event that
occasions the preparation of this certificate; and the nature of such event and
the estimate of Borrower of its effects are set forth in reasonable detail in an
attachment hereto.  The undersigned officer is an Authorized Officer.
 
The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and have no knowledge of any Default or Event of
Default.  (Note:  If the signer does have knowledge of any Default or Event of
Default, the form of certificate should be revised to specify the Default or
Event of Default, the nature thereof and the actions taken, being taken or
proposed to be taken by the Borrower and Guarantors with respect thereto.)
 
The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.
 


H-1


 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this _____ day of ___________, 201__.
 
 
ROUSE PROPERTIES, L.P., a Delaware limited
partnership
 
 
By:
Rouse GP, LLC, a Delaware limited liability
company, its General Partner

 
By:                                                                           
Name:                                                                      
Title:                                                                        
 


 


H-2


 
 
 
 

--------------------------------------------------------------------------------

 


APPENDIX TO COMPLIANCE CERTIFICATE
 
[TO BE ATTACHED]
 


 


H-App-1


 
 

--------------------------------------------------------------------------------

 


EXHIBIT I
 
BORROWER'S CERTIFICATE
 
KeyBank National Association, as the Administrative Agent
127 Public Square, 8th Floor
Cleveland, Ohio  44114
Attn:  Joshua Mayers
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of _____________ __, 2013 (as
the same may hereafter be amended, the “Credit Agreement”) by and among Rouse
Properties, L.P. (the “Borrower”), KeyBank National Association for itself and
as the Administrative Agent, and the other Lenders from time to time party
thereto.  Terms defined in the Credit Agreement and not otherwise defined herein
are used herein as defined in the Credit Agreement.
 
Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith
this Borrowing Base Certificate and supporting calculations and
information.  The information presented herein has been prepared in accordance
with the requirements of the Credit Agreement.
 
The undersigned is providing the attached information to demonstrate the
components of the Borrowing Base and the calculation of the Borrowing Base
Availability.  All Mortgaged Properties included in the calculation of the
Borrowing Base Availability satisfy the requirements of the Credit Agreement to
be included therein.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Borrowing Base
Certificate on behalf of the Borrower (and not in his individual capacity) this
_____ day of ___________, 201__.
 
 
ROUSE PROPERTIES, L.P., a Delaware limited
partnership
 
 
By:
Rouse GP, LLC, a Delaware limited liability
company, its General Partner

 
By:                                                                           
Name:                                                                      
Title:                                                                        
 


 
BORROWING BASE WORKSHEET
 
[TO BE ATTACHED]
 


I-1


 
 

--------------------------------------------------------------------------------

 


EXHIBIT J
 
ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this “Assignment Agreement”) between _______________
(the “Assignor”) and _________________________ (the “Assignee”) is dated as of
_____________, 20__.  The parties hereto agree as follows:
 
1.           PRELIMINARY STATEMENT.  The Assignor is a party to a Secured Credit
Agreement (which, as it may be amended, modified, renewed or extended from time
to time is herein called the “Credit Agreement”) described in Item 1 of Schedule
1 attached hereto (“Schedule 1”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.
 
2.           ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Credit Agreement such that after giving effect to such assignment the Assignee
shall have purchased pursuant to this Assignment Agreement the percentage
interest specified in Item 3 of Schedule 1 of all outstanding rights and
obligations under the Credit Agreement and the other Loan Documents.  The
Commitment purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.
 
3.           EFFECTIVE DATE.  The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two (2) Business Days (or such shorter period as the
Administrative Agent may reasonably determine) after a Notice of Assignment
substantially in the form of Exhibit “I” attached hereto has been delivered to
the Administrative Agent.  Such Notice of Assignment must include the consent of
the Administrative Agent required by Section 13.3(a) of the Credit
Agreement.  In no event will the Effective Date occur if the payments required
to be made by the Assignee to the Assignor on the Effective Date under Section 4
hereof are not made on the proposed Effective Date.  The Assignor will notify
the Assignee of the proposed Effective Date no later than the Business Day prior
to the proposed Effective Date.  As of the Effective Date, (i) the Assignee
shall have the rights and obligations of a Lender under the Loan Documents with
respect to the rights and obligations assigned to the Assignee hereunder and
(ii) the Assignor shall relinquish its rights and be released from its
corresponding obligations under the Loan Documents with respect to the rights
and obligations assigned to the Assignee hereunder.
 
4.           PAYMENTS OBLIGATIONS.  On and after the Effective Date, the
Assignee shall be entitled to receive from the Administrative Agent all payments
of principal, interest and fees with respect to the interest assigned
hereby.  The Assignee shall advance funds directly to the Administrative Agent
with respect to all Loans and reimbursement payments made on or after the
Effective Date with respect to the interest assigned hereby.  In consideration
for the sale and assignment of Loans hereunder, the Assignee shall pay the
Assignor, on the Effective Date, an amount equal to the principal amount of the
portion of all Loans assigned to the Assignee hereunder which is outstanding on
the Effective Date.  The Assignee will promptly remit to the Assignor (i) the
portion of any principal payments assigned hereunder and received from the
 


J-1


 
 

--------------------------------------------------------------------------------

 




Administrative Agent and (ii) any amounts of interest on Loans and fees received
from the Administrative Agent to the extent either (i) or (ii) relate to the
portion of the Loans assigned to the Assignee hereunder for periods prior to the
Effective Date and have not been previously paid by the Assignee to the
Assignor.  In the event that either party hereto receives any payment to which
the other party hereto is entitled under this Assignment Agreement, then the
party receiving such amount shall promptly remit it to the other party hereto.
 
5.           REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants:  (a) that it is the legal and
beneficial owner of the interest being assigned by it hereunder, (b) that such
interest is free and clear of any adverse claim created by the Assignor,
(c) that it has all necessary right and authority to enter into this Assignment,
(d) that the Credit Agreement has not been modified or amended except as
described in Item 1 of Schedule 1, (e) that the Assignor is not in default under
the Credit Agreement, and (f) that, to the best of Assignor’s knowledge, the
Borrower is not in default under the Credit Agreement.  It is understood and
agreed that the assignment and assumption hereunder are made without recourse to
the Assignor and that the Assignor makes no other representation or warranty of
any kind to the Assignee.  Neither the Assignor nor any of its officers,
directors, employees, agents or attorneys shall be responsible for (i) the due
execution, legality, validity, enforceability, genuineness, sufficiency or
collectability of any Loan Document, including without limitation, documents
granting the Assignor and the other Lenders a security interest in assets of the
Borrower or any guarantor, (ii) any representation, warranty or statement made
in or in connection with any of the Loan Documents, (iii) the financial
condition or creditworthiness of the Borrower or any guarantor, (iv) the
performance of or compliance with any of the terms or provisions of any of the
Loan Documents, (v) inspecting any of the Property, books or records of the
Borrower, (vi) the validity, enforceability, perfection, priority, condition,
value or sufficiency of any collateral securing or purporting to secure the
Loans or (vii) any mistake, error of judgment, or action taken or omitted to be
taken in connection with the Loans or the Loan Documents.
 
6.           REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (i) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender, (v) agrees that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1 and (vi) agrees that it is meets all of the requirements of Section
13.3(a) of the Agreement to qualify as an acceptable assignee and,
 


J-2


 
 

--------------------------------------------------------------------------------

 




without limitation, confirms that, unless a Disqualified Institutions Unblock
Event has occurred and is continuing as of the Effective Date, it is not a
Disqualified Institution.
 
7.           INDEMNITY.  The Assignee agrees to indemnify and hold the Assignor
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignor
in connection with or arising in any manner from the Assignee’s non-performance
of the obligations assumed by Assignee under this Assignment Agreement on and
after the Effective Date.  The Assignor agrees to indemnify and hold the
Assignee harmless against any and all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignee in connection with or arising in any manner from the Assignor’s
non-performance of the obligations assigned to Assignee under this Assignment
Agreement prior to the Effective Date.
 
8.           SUBSEQUENT ASSIGNMENTS.  After the Effective Date, the Assignee
shall have the right pursuant to Section 13.3(a) of the Credit Agreement to
assign the rights which are assigned to the Assignee hereunder to any entity or
person, provided that (i) any such subsequent assignment does not violate any of
the terms and conditions of the Loan Documents or any law, rule, regulation,
order, writ, judgment, injunction or decree and that any consent required under
the terms of the Loan Documents has been obtained and (ii) unless the prior
written consent of the Assignor is obtained, the Assignee is not thereby
released from its obligations to the Assignor hereunder, if any remain
unsatisfied, including, without limitation, its obligations under Sections 4 and
7 hereof.
 
9.           REDUCTIONS OF AGGREGATE COMMITMENT.  If any reduction in the
Aggregate Commitment occurs between the date of this Assignment Agreement and
the Effective Date, the percentage interest specified in Item 3 of Schedule 1
shall remain the same, but the dollar amount purchased shall be recalculated
based on the reduced Aggregate Commitment.
 
10.           ENTIRE AGREEMENT.  This Assignment Agreement and the attached
Notice of Assignment embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings between the
parties hereto relating to the subject matter hereof.
 
11.           GOVERNING LAW.  This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of New York.
 
12.           NOTICES.  Notices shall be given under this Assignment Agreement
in the manner set forth in the Credit Agreement.  For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth in the attachment to Schedule 1.
 
[Remainder of page intentionally left blank]


J-3


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.
 
ASSIGNOR:
 
___________________________________
 
By:                                                                           
Name:______________________________
Title:                                                                        
 
ASSIGNEE:


 
By:                                                                                                                                                     
Name:_____________________________
Title:______________________________                                                                           


J-4


 
 

--------------------------------------------------------------------------------

 


Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT
 
Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee
 
[to be provided by KeyBank]


J-5


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
to Assignment Agreement
 
 

1.
Description and Date:  Secured Credit Agreement (the “Credit Agreement”) dated
as of November __, 2013, among Rouse Properties, L.P., as “Borrower” and KeyBank
National Association as “Administrative Agent” and “Lead Arranger” and the
Several Lenders from time to time parties hereto, as Lenders.
    2. Date of Assignment Agreement:  _____________, 20__     3. Amounts (As of
Date of Item 2 above):       a. Aggregate Commitment       under Credit
Agreement $[___],000,000           b. Assignee’s Percentage       of the
Aggregate Commitment       purchased under this       Assignment Agreement**
_____________%         4. Amount of Assignee’s     Commitment Purchased under
this     Assignment Agreement: $____________       5. Proposed Effective Date:
______________, 20__      

 
 
                                                                                    
Accepted and Agreed:
 
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
 


 
By:                                                               
Title:                                                            
 
**  Percentage taken to 10 decimal places.
 
 


J-6


 
 

--------------------------------------------------------------------------------

 


EXHIBIT “I”
to Assignment Agreement
 
NOTICE OF ASSIGNMENT
 
______________, 20__
 
To:           KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Attention:  Real Estate Capital
 
BORROWER:
 
Rouse Properties, L.P.
1114 Avenue of the Americas
Suite 2800
New York, NY   10110
Attention:  ___________
 


 
From:      [NAME OF ASSIGNOR] (the “Assignor”)
 
[NAME OF ASSIGNEE] (the “Assignee”)
 
1.           We refer to that Senior Credit Agreement (the “Credit Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”).  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.
 
2.           This Notice of Assignment (this “Notice”) is given and delivered to
the Administrative Agent pursuant to Section 13.3(b) of the Credit Agreement.
 
3.           The Assignor and the Assignee have entered into an Assignment
Agreement, dated as of  , 20__ (the “Assignment”), pursuant to which, among
other things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstanding
rights and obligations under the Credit Agreement.  The Effective Date of the
Assignment shall be the later of the date specified in Item 5 of Schedule 1 or
two (2) Business Days (or such shorter period as the Administrative Agent may
reasonably determine) after this Notice of Assignment and any fee required by
Section 13.3(b) of the Credit Agreement have been delivered to the
Administrative Agent, provided that the Effective Date shall not occur if any
condition precedent agreed to by the Assignor and the Assignee has not been
satisfied.
 
4.           The Assignor and the Assignee hereby give to the Administrative
Agent notice of the assignment and delegation referred to herein.  The Assignor
will confer with the
 


J-7


 
 

--------------------------------------------------------------------------------

 




Administrative Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Administrative Agent to
determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter.  The Assignor shall notify the Administrative Agent if the
Assignment Agreement does not become effective on any proposed Effective Date as
a result of the failure to satisfy the conditions precedent agreed to by the
Assignor and the Assignee.  At the request of the Administrative Agent, the
Assignor will give the Administrative Agent written confirmation of the
satisfaction of the conditions precedent.
 
5.           If Notes are outstanding on the Effective Date, the Assignor and
the Assignee request and direct that the Administrative Agent prepare and cause
the Borrower to execute and deliver new Notes or, as appropriate, replacements
notes, to the Assignor and the Assignee.  The Assignor and, if applicable, the
Assignee each agree to deliver to the Administrative Agent the original Note
received by it from the Borrower upon its receipt of a new Note in the
appropriate amount.
 
6.           The Assignee advises the Administrative Agent that notice and
payment instructions are set forth in the attachment to Schedule 1.
 
7.           The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.
 
8.           The Assignee authorizes the Administrative Agent to act as its
agent under the Loan Documents in accordance with the terms thereof.  The
Assignee acknowledges that the Administrative Agent has no duty to supply
information with respect to the Borrower or the Loan Documents to the Assignee
until the Assignee becomes a party to the Credit Agreement.*
 
*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.
 

 NAME OF ASSIGNOR      NAME OF ASSIGNEE  

 
By:
   
By:
 
 
   
 
 
Title: 
   
Title: 
 

                                                                           
                                                                                                                                
 
                                                                                                                              
 


J-8


 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent.
 
By:                                                                
Title:                                                             
 
[Attach photocopy of Schedule 1 to Assignment]
 


J-9


 
 

--------------------------------------------------------------------------------

 


EXHIBIT K
 
AMENDMENT REGARDING INCREASE
 
This Amendment to the Secured Credit Agreement (the “Agreement”) is made as of
                          ,          , by and among Rouse Properties, L.P. (the
“Borrower”), KeyBank National Association, as “Administrative Agent,” and one or
more existing or new “Lenders” shown on the signature pages hereof.
 
R E C I T A L S
 
A.           Borrower, Administrative Agent and certain other Lenders have
entered into a Secured Credit Agreement dated as of November __, 2013 (as
amended, the “Credit Agreement”).  All capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Credit Agreement.
 
B.           Pursuant to the terms of the Credit Agreement, the Lenders
initially agreed to provide the Borrower with a revolving credit facility in an
aggregate principal amount of up to $250,000,000 and a term credit facility in
an aggregate principal amount of $260,000,000.  The Borrower and the
Administrative Agent on behalf of the Lenders now desire to amend the Credit
Agreement in order to, among other things (i) increase the Aggregate Commitment
to $__________________; (ii) increase the Aggregate Term Commitment to
$__________________; (iii) increase the Aggregate Line Commitment to
$__________________; and (iv) admit [name of new banks] as “Lenders” under the
Credit Agreement.
 
NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
AGREEMENTS
 
1.           The foregoing Recitals to this Amendment hereby are incorporated
into and made part of this Amendment.
 
2.           From and after _________, ____ (the “Effective Date”) (i) [name of
new banks] shall be considered as “Lenders” under the Credit Agreement and the
Loan Documents, and (ii) [name of existing Lenders] shall each be deemed to have
increased its Commitment to the amount shown next to their respective signatures
on the signature pages of this Amendment, each having a Commitment in the amount
shown next to their respective signatures on the signature pages of this
Amendment.  The Borrower shall, on or before the Effective Date, execute and
deliver to each new Lender a Note to evidence the Loans to be made by such
Lender.
 
3.           From and after the Effective Date, the Aggregate Commitment shall
equal __________ Million Dollars ($___,000,000).
 


K-1


 
 

--------------------------------------------------------------------------------

 




4.           For purposes of Section 14.1 of the Credit Agreement (Giving
Notice), the address(es) and facsimile number(s) for [name of new banks] shall
be as specified below their respective signature(s) on the signature pages of
this Amendment.
 
5.           The Borrower hereby represents and warrants that, as of the
Effective Date, there is no Default or Event of Default, the representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects as of such date.
 
6.           As expressly modified as provided herein, the Credit Agreement
shall continue in full force and effect.
 
7.           This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.
 
ROUSE PROPERTIES, L.P., a Delaware limited partnership
 
 
By:
Rouse GP, LLC, a Delaware limited liability company, its General Partner

 
By:                                                                           
Name:                                                                      
Title:                                                                        
 
Address:
Rouse Properties, L.P.
1114 Avenue of the Americas
Suite 2800
New York, NY   10110
Attention:  ___________
 


K-2


 
 

--------------------------------------------------------------------------------

 


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
 
By:                                                                           
Name:                                                                      
Title:                                                                        
 
127 Public Square, 8th Floor
OH-01-27-0839
Cleveland, Ohio 44114
Phone:  216-689-4660
Facsimile:  216-689-3566
Attention:  ________
 
With a copy to:
 
KeyBank National Association
127 Public Square
Cleveland, Ohio  44114
Attention:     John Hyland
Real Estate Capital Client Services
Phone:  216-___-____
Facsimile:  216-___-____


K-3


 
 

--------------------------------------------------------------------------------

 


[NAME OF NEW LENDER]
 
By:                                                                                                                                                      
Print Name:                                                            
Title:                                                                        
 
[Address of New Lender]


Phone:                                                                   
Facsimile:                                                              
Attention:                                                             
Amount of
Commitment:                                                                           
 


K-4


 
 

--------------------------------------------------------------------------------

 


EXHIBIT L
 
APPLICABLE MARGINS
 
The interest due hereunder with respect to the Advances shall vary from time to
time and shall be determined by reference to the Type of Advance and the
then-current Leverage Ratio.  Any such change in the Applicable Margin shall be
made on the fifth (5th) day subsequent to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 7.1(d) with respect
to the preceding fiscal quarter of the Borrower.  Such changes shall be given
prospective effect only, and no recalculation shall be done with respect to
interest or Letter of Credit fronting fees accrued prior to the date of such
change in the Applicable Margin. If any such Compliance Certificate shall later
be determined to be incorrect as a result of any fraud or intentional
misrepresentation on the part of the Borrower and as a result a higher
Applicable Margin should have been in effect for any period, Borrower shall pay
to the Administrative Agent for the benefit of the Lenders all additional
interest and fees which would have accrued if the original Compliance
Certificate had been correct, as shown on an invoice to be prepared by the
Administrative Agent and delivered to Borrower, within five (5) Business Days
following delivery to the Borrower of such invoice. The per annum Applicable
Margins that will be either added to the Alternate Base Rate to determine the
Floating Rate or added to LIBOR Base Rate (as adjusted for any Reserve
Requirement) to determine the LIBOR Rate for any LIBOR Interest Period shall be
determined as follows:
 
Pricing Level
Leverage Ratio
LIBOR Rate Loans
Floating Rate Loans
Pricing Level 1
Less than 50%
1.85%
0.85%
 
Pricing Level 2
Equal to or greater than 50% but less
than 55%
2.10%
1.10%
Pricing Level 3
Equal to or greater than 55% but less
than 60%
2.35%
1.35%
Pricing Level 4
Equal to or greater than 60% but less
than 65%
2.75%
1.75%
Pricing Level 5
Equal to or greater
than 65%
3.00%
2.00%



 
The initial Applicable Margin shall be at Pricing Level [3].  The Applicable
Margin shall not be adjusted based upon the Leverage Ratio, if at all, until the
first day of the first month following the delivery by the Borrower to the
Administrative Agent of the Compliance Certificate
 


L-1


 
 

--------------------------------------------------------------------------------

 




after the end of a fiscal quarter.  In the event that the Borrower shall fail to
deliver to the Administrative Agent a quarterly Compliance Certificate on or
before the date required by Section 7.1(d), then, without limiting any other
rights of the Administrative Agent and the Lenders under this Agreement, the
Applicable Margin shall be at Pricing Level 5 until such failure is cured within
any applicable cure period, or waived in writing by the Required Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first day
of the first month following receipt of such Compliance Certificate.
 


L-2


 
 

--------------------------------------------------------------------------------

 


EXHIBIT M
 
MINIMUM INSURANCE REQUIREMENTS
WITH RESPECT TO COLLATERAL POOL PROPERTIES
 
Borrower shall obtain and keep in full force and effect either permanent Special
Form Peril insurance coverage or builder’s risk insurance coverage as
appropriate, satisfactory to the Administrative Agent, on each of the Collateral
Pool Properties.  All insurance policies shall be issued by carriers with an
A.M. Best rating of A- VIII or better, and the Mortgage Properties shall include
a standard mortgagee/lender’s loss payable clause (without contribution) in
favor of and acceptable to the Administrative Agent for the benefit of the
Lenders.  The policies shall provide for the following, and any other coverage
that the Administrative Agent may from time to time reasonably deem necessary:
 
i)           Unless such Collateral Pool Property is vacant land, or land
improved only by farm buildings or other non-commercial structures, Commercial
Property insurance as provided by a Special Form and/or Builders Risk form (both
including Terrorism subject to paragraph ix below and Windstorm) (A) in the
amount of 100% of the replacement cost of all improvements located or to be
located on the site of such Collateral Pool Property in which the Borrower
(directly or indirectly) or the Mortgagor has an insurable interest (B) if the
policy is written on a CO-INSURANCE basis, the policy shall contain an AGREED
AMOUNT ENDORSEMENT as evidence that the coverage is in an amount sufficient to
insure the portion of Total Asset Value represented by such Collateral Pool
Property, (C) providing for no deductible in excess of $250,000, with the
exception of Wind and Earthquake which may carry a deductible no greater than 5%
of the total insurable value of the Collateral Pool Property; and (D) providing
coverage for Law and Ordinance coverage, including coverage for Loss to the
Undamaged Portion of the Building, Demolition and Debris Removal Costs and
Increased Cost of Construction if any of the Collateral Pool Properties shall at
any time constitute legal non-conforming structures or uses in amounts as
reasonably required by Administrative Agent.  The Full Replacement Cost shall be
re-determined from time to time (but not more frequently than once in any twelve
(12) calendar months) at the request of Administrative Agent by an appraiser or
contractor designated and paid by Borrower and approved by Administrative Agent,
or by an engineer or appraiser in the regular employ of the insurer or insurance
broker.  After the first appraisal, additional appraisals may be based on
construction cost indices customarily employed in the trade.  No omission on the
part of Administrative Agent to request any such ascertainment shall relieve
Borrower of any of its obligations under this Subsection  “KeyBank National
Association and its successors and assigns acting as administrative agent for
certain lenders” shall be named as the “Mortgagee” and “Lender’s Loss Payee” on
such coverage with respect to any Mortgage Property,
 
ii)           Commercial General Liability coverage on an occurrence basis, in a
minimum amount of not less than $1,000,000 per occurrence and $2,000,000 in the
aggregate (with a “per location” aggregate if the policy covers multiple
properties); (B) to continue at not less than the aforesaid limit until required
to be changed by Administrative Agent in writing by reason of changed economic
conditions making such protection inadequate and to contain a deductible or
 


M-1


 
 

--------------------------------------------------------------------------------

 




self-insured retention of not more than $250,000 unless otherwise agreed to by
Administrative Agent in its sole discretion; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all “insured contracts” as defined in the standard
general liability policy; and (5) contractual liability covering the indemnities
contained in Section 2.21 of the Mortgages, to the extent the same is available
and falls within the definition of an “insured contract”.  Borrower shall also
maintain an umbrella policy in an amount no less than $50,000,000.  Both
policies must include Terrorism coverage subject to paragraph ix.   “KeyBank
National Association and its successors and assigns acting as administrative
agent for certain lenders” shall be named as an “Additional Insured”,
 
iii)           Rent loss or business income coverage (A) with loss payable to
Administrative Agent; (B) covering all risks required to be insured for in
subsections (i), (iv), (vi), (vii) and (viii) as applicable, in a minimum amount
approved by the Administrative Agent of not less than the appraised rentals for
a minimum of twelve (12) months (C) and containing an extended period of
indemnity of six (6) months.  All insurance proceeds payable to Administrative
Agent (for the benefit of the Lenders)  pursuant to this Exhibit shall be held
by Administrative Agent and shall be applied to the obligations secured
hereunder from time to time due and payable hereunder and under the Notes and
this Agreement; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligations to pay the obligations secured hereunder
on the respective dates of payment provided for in the Notes and this Agreement
except to the extent such amounts are actually paid out of the proceeds of such
business income/loss of rents insurance,
 
iv)           Flood hazard coverage in amounts acceptable to Administrative
Agent, but not to exceed the maximum coverage available under the National Flood
Insurance Program, if any portions of the retail or other commercial buildings
on such Property are located in a special flood hazard area (“Flood Hazard
Area”) as designated by the Federal Emergency Management Agency on its Flood
Hazard Boundary Map and Flood Insurance Rate Maps, and the Department of Housing
and Urban Development, Federal Insurance Administration, Special Flood Hazard
Area Maps,
 
v)           Workers Compensation and Disability insurance as required by law
and  Employers Liability insurance in an amount no less than $1,000,000,
 
vi)           Equipment Breakdown / Boiler and Machinery insurance, if
applicable, in an amount equal to one hundred percent (100%) of the replacement
costs of the equipment and the area surrounding the equipment or as shall be
reasonably required by Administrative Agent on terms consistent with the
commercial property insurance policy required herein,
 
vii)           if required by Administrative Agent, earthquake insurance in
amounts and in form and substance reasonably satisfactory to Administrative
Agent, provided that (A) the limit shall be equal to 1x the PML (Scenario
Expected Limit, Design Basis Earthquake (DBE), 475-Year-Event) of the Mortgage
Property plus business income/loss of rents as required in subsection (c) ; and
(B) the insurance shall otherwise be on terms consistent with the commercial
property
 


M-2


 
 

--------------------------------------------------------------------------------

 




insurance policy required under subsection (a) hereof, with the exception of the
deductible which shall be no greater than 5% of the total insurable value of the
Mortgage Property,
 
viii)           auto liability coverage for all owned, hired, and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, including umbrella coverage, with limits which are required from
time to time by Administrative Agent (if applicable),
 
ix)           the Policies under (i) and (ii) will not contain an exclusion for
acts of terrorism; or if TRIPRA (shall mean the Terrorism Risk Insurance Program
Reauthorization Act of 2007, as the same may be amended, restated, supplemented
or otherwise modified from time to time) is not in effect, and if such Policies
contain an exclusion for acts of terrorism, Borrower shall be required to obtain
a standalone policy, to the extent commercially available, that provides the
same coverage as the Policies would have if such exclusion did not exist;
provided, however, that such standalone policy may have a deductible that is
reasonable for such stand alone policies with respect to properties similar to
the Property and reasonable for the geographic region where the Property is
located, so long as in no event shall such deductible exceed $1,000,000 and
provided further that Borrower shall not be required to spend for such terrorism
insurance an amount in excess of 10% of the insurance premiums covering other
perils (i.e., property insurance covering other perils and terrorism coverage
combined are no more than 110% of property insurance costs for other perils) but
shall be required to purchase as much terrorism insurance as this additional
premium will provide, but regardless of the aforesaid premium limitation,
Borrower shall maintain such terrorism limits as may be required by Borrower's
property insurers as a condition of their providing coverage for other loss such
as ensuing fire; and
 
(x)           such other types and amounts of insurance with respect to such
Properties and the operation thereof which are commonly maintained in the case
of other property and buildings similar to such Mortgage Properties in nature,
use, location, height, and type of construction, as may from time to time be
reasonably required by the Administrative Agent.
 
All insurance provided for in this Exhibit shall be obtained under valid and
enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”) and shall be subject to the reasonable approval of Administrative
Agent as to form and substance including deductibles, loss payees and
insureds.  The Borrower shall cause the premium on each such insurance policy to
be paid on or prior to the date when due, and the policy term to be renewed
annually in the same or substantially equivalent form and coverage as the
preceding year and shall provide the Administrative Agent with notice of such
renewal at least ten (10) days prior to expiration.  Upon request by the
Administrative Agent, certificates of insurance and applicable endorsements, or
copies of the policies (redacted for information related to locations/operations
not covered by this Agreement) if Administrative Agent deems such certificates
and endorsements to be insufficiently detailed, will be provided by the
Borrower.  Further, each property policy shall provide that it may not be
canceled, reduced or terminated without at least thirty (30) days prior written
notice (ten (10) days for nonpayment of premium) to the Administrative
Agent.  Policies shall contain a waiver of subrogation against Administrative
Agent.
 


M-3


 
 

--------------------------------------------------------------------------------

 




Borrower may choose to provide required coverage under blanket policies of
insurance.  Any blanket insurance Policy shall provide the same protection as
would a separate Policy insuring only the Property in compliance with the
provisions of this Exhibit.  Administrative Agent shall have determined, based
on a review of the schedule of locations and total insurable values that the
amount of such coverage is reasonably sufficient in light of the other risks and
properties insured under the blanket policy.
 
All Policies of insurance provided for or contemplated by this Exhibit, for any
Mortgage Property except for the Policy referenced in subsection (v), shall name
Borrower as a named insured and shall name Administrative Agent and its
successors and/or assigns as an additional insured, as its interests may appear,
and in the case of property coverages, including but not limited to boiler and
machinery, terrorism, flood and earthquake insurance, shall contain standard
non-contributing mortgagee/lenders loss payable clause in favor of
Administrative Agent providing that the loss thereunder shall be payable to
Administrative Agent.  Additionally, if Borrower obtains property insurance
coverage for any Mortgage Property in addition to that required by this Exhibit,
then such insurance policies shall also contain a standard non-contributing
mortgagee / lender’s loss payable clause in favor of Administrative Agent
providing that the loss thereunder shall be payable to Administrative Agent in
accordance with the provisions of the Mortgage.  The mortgagee/lender’s loss
payable clause shall contain provisions to the effect that:
 
 
(a)
no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Administrative Agent is concerned;

 
 
(b)
the Policy shall not be canceled or shall fail to be renewed without at least
thirty (30) days written notice (ten (10) days for nonpayment of premium) to
Administrative Agent and, if obtainable by Borrower using commercially
reasonable efforts, shall not be materially changed (other than to increase the
coverage provided thereby) without such a thirty (30) day notice; and

 
 
(c)
Administrative Agent shall not be liable for any insurance premiums thereon or
subject to any assessments thereunder.

 
If at any time Administrative Agent is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, upon written
notice to Borrower, Administrative Agent shall have the right to take such
action as Administrative Agent deems necessary to protect its interest in the
Collateral Pool Property, including the obtaining of such insurance coverage as
Administrative Agent in its sole discretion deems appropriate and all premiums
incurred by Administrative Agent in connection with such action or in obtaining
such insurance and keeping it in effect shall be paid by Borrower to
Administrative Agent upon demand and until paid shall be secured by the Security
Documents and shall bear interest at the Default Rate.
 


M-4


 
 

--------------------------------------------------------------------------------

 




In the event of foreclosure of a Mortgage or other transfer of title to a
Mortgage Property in extinguishment in whole or in part of the Obligations, all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning such Mortgage Property and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Administrative Agent or other transferee in the event of such
other transfer of title.
 


 


 


M-5


 
 

--------------------------------------------------------------------------------

 


EXHIBIT N


FORM OF SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT


THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of the ____ day of _____________, 201__ by and between:
 
KEYBANK NATIONAL ASSOCIATION,
a national banking association,
acting as agent for the Lenders under the [Mortgage/Deed of Trust] described
below,
(“Agent”),


and


[Name of Tenant]


(“Tenant”).




RECITALS


A.           ________________________, a _____________________ (“Landlord”) is
the holder of a ____________ estate in certain land located in the County of
___________, State of __________, and more particularly described on Exhibit A
attached hereto and made a part hereof, including certain rights appurtenant
thereto commonly known as ___________________ (together with all improvements
constructed thereon, the “Property”).
 
B.           Landlord and Tenant have entered into that certain [Lease
Agreement] dated ________________, 20__ (the "Lease") with respect to a certain
premises more particularly described in the Lease (the "Premises"); and
 
C.           Certain lenders have made a loan to Landlord, which is secured by a
[Mortgage/Deed of Trust], Assignment of Rents, Security Agreement and Fixture
Filing dated _____________, 20__ (the “Security Instrument”) made by Landlord to
and for the benefit of Agent, acting on behalf of those lenders identified
therein and their successors and assigns (collectively, the “Lenders”) which
encumbers Landlord’s leasehold interest in the Property; and
 
D.           Tenant has agreed to subordinate the Lease to the lien of the
Security Instrument and Agent, acting on behalf of the Lenders, has agreed to
grant non-disturbance to Tenant under the Lease on the terms and conditions
hereinafter set forth.
 


N-1


 
 

--------------------------------------------------------------------------------

 




AGREEMENT
 
For good and valuable consideration, Tenant and Lender agree as follows:
 
1.           The Lease and all of the terms, covenants and provisions thereof
and all rights and remedies of Tenant with respect to the Premises and the
Property thereunder are and shall at all times continue to be subordinate in all
respects to the lien of the Security Instrument, including without limitation,
all renewals, increases, modifications, spreaders, consolidations, replacements
and extensions thereof and to all sums secured thereby and advances made
thereunder with the same force and effect as if the Security Instrument had been
executed, delivered and recorded prior to the execution and delivery of the
Lease.
 
2.           If any action or proceeding is commenced by the Agent on behalf of
the Lenders for the foreclosure of the Security Instrument or the sale of the
Property, the Agent shall not name Tenant as a party therein (except to the
extent required by law) and shall not terminate the Lease in connection with
such foreclosure, provided that at the time of the commencement of any such
action or proceeding or at the time of any such sale Tenant shall not be in
default under any of the terms, covenants or conditions of the Lease or of this
Agreement on Tenant's part to be observed or performed beyond any applicable
notice or grace period.  Lender acknowledges and agrees that Tenant (or its
subtenants) have installed or will install certain signs, furnishings, trade
fixtures, inventory, equipment and other property (the “Trade
Fixtures”).  Lender covenants and agrees that it has no interest and waives any
interest in the Trade Fixtures, or any insurance proceeds or condemnation
proceeds or payments, payable in connection therewith, it being expressly
understood that the Trade Fixtures shall remain the property of Tenant or its
subtenant, which shall not be subject to any lien or security interest of lender
against the Premises or other property.
 
3.           If the Agent on behalf of the Lenders, or the Agent’s nominee or
any other subsequent purchaser of the Property (the Agent, such nominee or such
other purchaser being hereinafter referred as “Purchaser”) shall become the
owner of Landlord’s interest in the Property by reason of the foreclosure of the
Security Instrument or the acceptance of a deed or assignment in lieu of
foreclosure or by reason of any other enforcement of the Security Instrument,
and unless the Agent on behalf of the Lenders shall have elected to terminate
the Lease by reason of Tenant’s default beyond applicable notice or cure periods
as set forth in Section 2 above, then, the Lease shall not be terminated or
affected thereby but shall continue in full force and effect as a direct lease
between Purchaser and Tenant upon all of the terms, covenants and conditions set
forth in the Lease and in that event, Tenant agrees to attorn to Purchaser and
Purchaser, by virtue of such acquisition of Landlord’s interest in the Property,
shall be deemed to have agreed to accept such attornment, whereupon, subject to
the observance and performance by Tenant of all the terms, covenants and
conditions of the Lease on the part of Tenant to be observed and performed,
Purchaser shall recognize the leasehold estate of Tenant under all of the terms,
covenants and conditions of the Lease for the remaining balance of the term with
the same force and effect as if Purchaser were the lessor under the Lease,
provided, however, that Purchaser shall not be:
 


N-2


 
 

--------------------------------------------------------------------------------

 




 
 
(a)
liable for the failure of any prior landlord (any such prior landlord, including
Landlord, being hereinafter referred to as a “Prior Landlord”) to perform any of
its obligations under the Lease which have accrued prior to the date on which
Purchaser shall become the owner of Landlord’s interest in the Property,
provided that the foregoing shall not limit Purchaser's obligations under the
Lease to correct any conditions (i) requiring Landlord to perform maintenance or
repairs that exist as of the date Purchaser shall become the owner of the
Property or (ii) arising after Purchaser has become the owner of the Property;

 
 
(b)
subject to any offsets, defenses, abatements or counterclaims which shall have
accrued in favor of Tenant against any Prior Landlord prior to the date upon
which Purchaser shall become the owner of Landlord’s interest in the Property,
except for offsets against rent or abatements of rent specifically set forth in
the Lease;

 
 
(c)
liable for the return of rental security deposits, if any, whether in the form
of cash or a letter of credit paid or delivered by Tenant to any Prior Landlord
in accordance with the Lease, unless such sums or letter of credit have been
actually received by Purchaser;

 
 
(d)
bound by any payment of rents, additional rents or other sums which Tenant may
have paid more than one (1) month in advance of the applicable due date under
the Lease to any Prior Landlord unless such sums are actually received by
Purchaser; or

 
 
(e)
bound by any agreement amending or modifying the rent, term, commencement date
or any other material term of the Lease made (i) in violation of the Security
Instrument and the other documents executed in connection therewith
(collectively, the “Loan Documents”), or (ii) without Lender's prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed).

 
In the event that any liability of Purchaser does arise pursuant to this
Agreement, such liability shall be limited and restricted to Purchaser's
interest in the Property and shall in no event exceed such interest.
 
4.           The Landlord has assigned or will assign to Agent on behalf of the
Lenders all of Landlord's right, title and interest in the Lease by an
Assignment of Rents and Leases ("Rent Assignment").  If in the future there is a
default by the Landlord in the performance and observance of the terms of the
Note or Security Instrument, the Agent, on behalf of the Lenders, may, at its
option under the Rent Assignment, require that all rents and all other payments
due under the Lease be paid directly to Lender.  Upon notification to that
effect by the Agent to the Landlord and the Tenant, the Landlord HEREBY
IRREVOCABLY AUTHORIZES AND DIRECTS the Tenant and the Tenant agrees to pay any
payments due under the terms of the Lease to the Agent.  Such payments shall
constitute payments under the terms of the Lease and Landlord shall have no
claim against Tenant by reason of such payments made to Agent.  Neither the Rent
Assignment nor its implementation shall diminish any obligation of the Landlord
under the Lease or impose any such obligations on the Lender.
 
5.           Tenant agrees to notify Agent by certified mail, return receipt
requested, with postage prepaid, of any default on the part of Landlord under
the Lease which would entitle
 


N-3


 
 

--------------------------------------------------------------------------------

 




 
Tenant to cancel or terminate the Lease or to abate or reduce the rent payable
thereunder, and Tenant further agrees that, notwithstanding any provisions of
the Lease, no cancellation or termination of the Lease and no abatement or
reduction of the rent payable thereunder shall be effective unless Agent has
received notice of the same and has failed, within thirty (30) days after the
later of (i) Agent’s receipt of said notice, and (ii) the time when Agent shall
have become entitled under the Security Instrument to remedy the same, to
commence to cure the default which gave rise to the cancellation or termination
of the Lease or abatement or reduction of the rent payable thereunder and
thereafter diligently prosecute such cure to completion, provided that in the
event Agent cannot commence such cure without possession of the Property, no
cancellation or termination of the Lease and no abatement or reduction of the
rent payable thereunder shall be effective if Agent commences judicial or
non-judicial proceedings to obtain possession within such period and thereafter
diligently prosecutes such efforts and cure to completion.  Notwithstanding the
foregoing, in the event that the nature of the default threatens Tenant's
ability to conduct its daily business or threatens to materially or adversely
damage Tenant's property in the Premises, Tenant may exercise its express rights
under the Lease, but excluding any rights to cancellation or termination of the
Lease, prior to the expiration of any such cure period provided to Agent.
 
6.           All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) one (1) Business Day
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:
 
If to Agent:                            KeyBank National Association
127 Public Square
Mail Code OH-01-27-0844
Cleveland, Ohio 44114-1306
Attention:  Real Estate Capital, Institutional Group


If to Tenant:                          ______________________________________
                      
                         ______________________________________
                                       
                        ______________________________________
                                                               
Attention:                                                                       


or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 6, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the State of Ohio.  Either party by notice to the other may designate
additional or different addresses for subsequent notices or communications.
 
7.           This Agreement shall be binding upon and inure to the benefit of
Agent, the Lenders, Landlord, Tenant and Purchaser and their respective
successors and assigns.
 
8.           This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State where the Property is located and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State where the Property is located.
 


N-4


 
 

--------------------------------------------------------------------------------

 




 
9.           Notwithstanding anything to the contrary contained in the Lease or
in this Agreement, in the event that Purchaser shall acquire title to the
Property, Purchaser shall have no obligation, nor incur any liability, beyond
Purchaser's interest, if any, in the Property.  Tenant shall look exclusively to
such interest of Purchaser, if any, in the Property for the payment and
discharge of any obligations imposed upon Purchaser, Agent or the Lenders under
this Agreement or under the Lease and Purchaser, Agent and each of the Lenders
is hereby released or relieved of any other liability under those
documents.  Tenant agrees that with respect to any money judgment which may be
obtained or secured by Tenant against Purchaser, Agent or any of the Lenders,
Tenant shall look solely to the estate or interest owned by such party in the
Property and Tenant will not collect or attempt to collect any such judgment (i)
from any officer, director, shareholder, partner, employee, agent or
representative of Purchaser, Agent or any Lender or (ii) out of any assets of
Purchaser, Agent or any Lender other than such party's estate or interest in the
Property or the proceeds from the sale of the estate or interest.
 
10.           This Agreement may not be modified in any manner or terminated
except by an instrument in writing executed by the parties hereto. If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural and vice versa. If
any provision of this Agreement, or the application thereof to any person or
circumstances, shall for any reason or to any extent be invalid or
unenforceable, the remainder of this Agreement and the application of that
provision to other persons or circumstances shall not be affected, but, rather,
shall be enforced to the fullest extent permitted by law.
 


 
[The remainder of page left intentionally blank.]


N-5


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Agent and Tenant have duly executed this Agreement as of the
date first above written.
 
LENDER:


KEYBANK NATIONAL ASSOCIATION,
a national banking association, as agent for the Lenders




By:                                                                           
Name:______________________________
Its:                                                                           


TENANT:
___________________________________
a__________________________________                                                      




By:                                                                           
Name:______________________________
Its:                                                                           


The undersigned hereby joins in the execution of this Agreement in order to
evidence its acceptance of, and agreement to, the provisions of Section 4
hereof.
 
LANDLORD:


___________________________________,
a ______________________________


By:_________________________________
Name:_______________________________
Its:_________________________________




N-6


 
 

--------------------------------------------------------------------------------

 


STATE OF                                                     )
) SS
COUNTY OF                                                  )




On the ____ day of ________________, 20___, before me, ____________________ , a
notary public, personally appeared
_______________________________________________ in his/her capacity as
___________________ of KeyBank National Association, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the entity upon whose
behalf the person(s) acted, executed this instrument.
 
WITNESS my hand and official seal.
 






__________________________________________
Notary Public
My commission expires:


STATE OF                                                     )
) SS
COUNTY OF                                                  )




On the ____ day of ____________________, 20____, before me, ____________________
, a notary public, personally appeared
______________________________________________ in his/her capacity as
_________________ of, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the entity upon whose behalf the person(s) acted,
executed this instrument.
 
WITNESS my hand and official seal.
 



 
__________________________________________
Notary Public
My commission expires:


N-7


 
 

--------------------------------------------------------------------------------

 


STATE OF                                                     )
) SS
COUNTY OF                                                  )




On the ____ day of ____________, 20____, before me, ____________________ , a
notary public, personally appeared
_______________________________________________ in his/her capacity as
___________________ of _______________, _____________ of _______________, sole
member of ______________________, managing member of ________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the entity upon whose behalf the person(s) acted, executed this
instrument.
 
WITNESS my hand and official seal.
 




______________________________________________
Notary Public
My commission expires:








N-8


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.1
 
LENDERS AND COMMITMENTS
 
Name and Address
Revolving Credit
Commitment
Revolving Credit Commitment
Percentage
Term Loan Commitment
Term Loan
Commitment
Percentage
Total Allocation
Total Allocation Aggregate Commitment Percentage
KeyBank National Association
127 Public Square, 8th Floor
Cleveland, OH  44114
Attention:  Joshua Mayers
Telephone: (216) 689-0213
Facsimile: (216) 689-4997
$39,200,000.00
15.68000%
$40,800,000.00
15.69230%
$80,000,000.00
15.68627%
LIBOR Lending Office
Same as Above
           
Bank of America, N.A.
135 S. LaSalle Street
IL4-135-06-11
Chicago, IL 60603
Attention: Asad A. Rafiq
Telephone: (312) 828-4116
Facsimile: (312) 992-9767
$39,200,000.00
15.68000%
$40,800,000.00
15.69230%
$80,000,000.00
15.68627%
LIBOR Lending Office Same as Above
           
Royal Bank of Canada
Three World Financial Center
200 Vesey Street
New York, NY 10281-8098
Attention:  Brian Gross
Telephone: (212) 266-4047
Facsimile:  (212) 428-6459
$34,300,000.00
13.72000%
$35,700,000.00
13.730769%
$70,000,000.00
13.72549%

 
 
Schedule 1.1-1
 

--------------------------------------------------------------------------------

 
 
 

 
Royal Bank of Canada
Loans Administration
20 King St W - 4th Fl
South Tower, 12th Fl
Toronto, ON M5H 1C4
Attention: Mhara Eugenio
Telephone: (416) 974-0388
Facsimile (212) 428-2372
           
LIBOR Lending Office
Same as Above
           
Barclays Bank PLC
745 7th Avenue
New York, NY 10019
Attention: Mathew Cybul
Telephone:  (212) 526-5851
Facsimile:  (212) 526-5115
Barclays
70 Hudson Street
Jersey City, NJ 07302
Attention: US Loan Operations
Telephone:  (201) 499-0040
Facsimile:  (972) 535-5728
$34,300,000.00
13.72000%
$35,700,000.00
13.730769%
$70,000,000.00
13.72549%
LIBOR Lending Office
Same as Above
           
U.S. Bank National Association
209 S. LaSalle Street
Suite 210
Chicago, IL 60604
Attention: Dennis J. Redpath
Telephone: (312) 325-8875
Facsimile: (312) 325-8852
$23,200,000.00
9.28000%
$46,800,000.00
18.00000%
$70,000,000.00
13.72549%

 
 
Schedule 1.1-2
 

--------------------------------------------------------------------------------

 
 
LIBOR Lending Office
Same as Above
           
Fifth Third Bank
222 S Riverside Plaza
MD: GRVR3B
Chicago, IL  60606
Attention:  Casey Gehrig
Telephone (312) 704-6206
Facsimile: (312) 704-7364
$16,600,000.00
6.64000%
$33,400,000.00
12.84615%
$50,000,000.00
9.80392%
LIBOR Lending Office
Same as Above
           
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY  10010
Attention: William O'Daly
Telephone: (212) 325-1986
Facsimile: (212) 743-2254
$50,000,000.00
20.00000%
$0.00
0.00000%
$50,000,000.00
9.80392%
LIBOR Lending Office
Same as Above
           
RBS Citizens, N.A.
340 Madison Avenue,
22nd Floor
New York, NY 10173
Attention: Jonathan Hirshey
Telephone: (203) 897-4019
$13,200,000.00
5.28000%
26,800,000.00
10.30769%
$40,000,000.00
7.84313%
LIBOR Lending Office
Same as Above
           
TOTAL
$250,000,000.00
100.00000%
$260,000,000.00
100.00000%
$510,000,000.00
100.00000%





Schedule 1.1-3
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.4
 
ADDITIONAL PORTFOLIO
 


 
Animas Valley
   
Bayshore Mall
   
Collin Creek
   
Grand Traverse
   
Knollwood Mall
   
Lakeland Square
   
NewPark Mall
   
Pierre Bossier Anchor Acquisition
Pierre Bossier Mall
   
Greenville Mall
   
Sikes Senter
   
Southland Center
   
Steeplegate
   
Turtle Creek Mall
   
Valley Hills
   
Vista Ridge
   
Washington Park
   
West Valley
           



 


Schedule 1.4-1


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.5
 
LIST OF INITIAL SUBSIDIARY GUARANTORS
 


 
Birchwood Mall, LLC, a Delaware limited liability company
 
Cache Valley, LLC, a Delaware limited liability company
 
Chula Vista Center, LP, a Delaware limited partnership
 
Colony Square Mall L.L.C., a Delaware limited liability company
 
GGP-Gateway Mall L.L.C., a Delaware limited liability company
 
Lansing Mall, LLC, a Delaware limited liability company
 
Lansing Anchor Acquisition, LLC, a Delaware limited liability company
 
Mall St. Vincent, LLC, a Delaware limited liability company
 
North Plains Mall, LLC, a Delaware limited liability company
 
Sierra Vista Mall, LLC, a Delaware limited liability company
 
Silver Lake Mall, LLC, a Delaware limited liability company
 
Spring Hill Mall L.L.C., a Delaware limited liability company
 
Spring Hill Anchor Acquisition, LLC, a Delaware limited liability company
 
Three Rivers Mall L.L.C., a Delaware limited liability company
 
Westwood Mall, LLC, a Delaware limited liability company
 
White Mountain Mall, LLC, a Delaware limited liability company
 


 


Schedule 1.5-1


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.3
 
ELIGIBLE COLLATERAL POOL QUALIFICATION DOCUMENTS
 
With respect to any parcel of Real Estate of Borrower or a Subsidiary Guarantor
proposed to be included in the Collateral, each of the following:
 
(a)           Description of Property.  A narrative description of the Real
Estate, the improvements thereon and other information required pursuant to
Section 4.3.
 
(b)           Security Documents.  Such Security Documents relating to such Real
Estate as the Administrative Agent shall in good faith require, duly executed
and delivered by the respective parties thereto.
 
(c)           Authority Documents.  Such authority, organizational and formation
documents of Borrower or Subsidiary Guarantor as the Administrative Agent shall
in good faith require.
 
(d)           Enforceability Opinion.  If required by the Administrative Agent,
the favorable legal opinion of counsel to Borrower or Subsidiary Guarantor, from
counsel reasonably acceptable to the Administrative Agent and qualified to
practice in the State in which such Real Estate is located, addressed to the
Lenders and the Administrative Agent covering the authority, good standing and
existence of Borrower or such Subsidiary Guarantor, and the enforceability of
such Security Documents, Joinder Agreement, and such other matters as the
Administrative Agent shall reasonably request.
 
(e)           Survey.  The Survey of such Real Estate.
 
(f)           Title Insurance; Title Exception Documents.  The Title Policy (or
“marked” commitment/pro forma policy for a Title Policy) covering such Real
Estate, including all endorsements thereto, which shall include, among other
things, evidence of the payment of all real estate taxes, assessments and
municipal charges on such Real Estate, and together with proof of payment of all
fees and premiums for such policy, and true and accurate copies of all documents
listed as exceptions under such policy.
 
(g)           UCC Certification.  A certification from the Title Insurance
Company, records search firm, or counsel reasonably satisfactory to the
Administrative Agent that a search of the appropriate public records disclosed
no conditional sales contracts, security agreements, chattel mortgages, leases
of personalty, financing statements or title retention agreements which affect
any property, rights or interests of Borrower or Subsidiary Guarantor that are
or are intended to be subject to the security interest, security title,
assignments, and mortgage liens created by the Security Documents relating to
such Real Estate except to the extent that the same are permitted under the
terms of the Credit Agreement or are discharged and removed prior to or
simultaneous with the inclusion of the Real Estate in the Collateral.
 
(h)           Bankruptcy and Litigation Searches.  Bankruptcy and litigation
searches with respect to Borrower or Subsidiary Guarantor performed by a search
firm reasonably acceptable to the Administrative Agent in such jurisdictions as
the Administrative Agent may reasonably require, which searches shall be
satisfactory to the Administrative Agent.
 


Schedule 4.3-1


 
 

--------------------------------------------------------------------------------

 




(i)           Material Contracts.  A true copy of the Management Agreement
relating to such Real Estate, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and with respect to the Management
Agreement, a subordination of the manager’s rights thereunder to the rights of
the Administrative Agent and the Lenders under the Loan Documents.
 
(j)           Leases.  True copies of all Leases relating to such Real Estate
and a Rent Roll for such Real Estate certified by the Borrower or Subsidiary
Guarantor as accurate and complete [in all material respects] as of a recent
date, each of which shall be in form and substance reasonably satisfactory to
the Administrative Agent.
 
(k)           Control Agreement.  Such Control Agreements as the Administrative
Agent may require to perfect the Administrative Agent’s lien and security
interest in any bank account utilized in the ownership and operation of such
Mortgaged Property.
 
(l)           Certificates of Insurance.  Each of (i) a current certificate of
insurance as to the insurance maintained by Borrower or Subsidiary Guarantor on
such Real Estate (including flood insurance if necessary) from the insurer or an
independent insurance broker dated as of the date of determination, identifying
insurers, types of insurance, insurance limits, and policy terms; (ii) certified
copies of all policies evidencing such insurance (or certificates therefor
signed by the insurer or an agent authorized to bind the insurer); and
(iii) such further information and certificates regarding insurance coverage
from Borrower or Subsidiary Guarantor, its insurers and insurance brokers as the
Administrative Agent may reasonably request, all of which shall be in compliance
with the requirements of this Agreement.
 
(m)           Property Condition Report.  A property condition report from a
firm of professional engineers or architects selected by Borrower or Subsidiary
Guarantor and reasonably acceptable to the Administrative Agent (the
“Inspector”) reasonably satisfactory in form and content to the Administrative
Agent, dated not more than ninety (90) days prior to the inclusion of such Real
Estate in the Collateral, addressing such matters as the Administrative Agent
may reasonably require.
 
(n)           Hazardous Substance Assessments.  A "Phase I" hazardous waste site
assessment report addressed to the Administrative Agent (or the subject of a
reliance letter addressed to, and in a form reasonably satisfactory to, the
Administrative Agent) concerning Hazardous Substances and asbestos on such Real
Estate dated or updated not more than ninety (90) days prior to the inclusion of
such Real Estate in the Collateral, from the Environmental Engineer, such report
to contain no qualifications except those that are acceptable to the
Administrative Agent in its reasonable discretion and to otherwise be in form
and substance reasonably satisfactory to the Administrative Agent.
 
(o)           Zoning and Land Use Compliance.  Such evidence regarding zoning
and land use compliance as the Administrative Agent may require and approve in
its reasonable discretion, including, without limitation, a PZR Zoning report.
 
(p)           Certificate of Occupancy.  A copy of the certificate(s) of
occupancy issued to Borrower or Subsidiary Guarantor for such parcel of Real
Estate permitting the use and occupancy of the Building thereon (or a copy of
the certificates of occupancy issued for such parcel of Real Estate and evidence
satisfactory to the Administrative Agent that any previously issued
certificate(s) of occupancy is not required to be reissued to Borrower or
Subsidiary Guarantor), or a legal opinion or certificate from the appropriate
authority reasonably
 


Schedule 4.3-2


 
 

--------------------------------------------------------------------------------

 




satisfactory to the Administrative Agent that no certificates of occupancy are
necessary to the use and occupancy thereof.
 
(q)           Licenses.  A copy of all material Licenses necessary or desirable
for the use or occupancy of the Mortgaged Property.
 
(r)           Appraisal.  An Appraisal of such Real Estate ordered by
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent as provided in Section 4.2 and dated not more than ninety
(90) days prior to the inclusion of such Real Estate in the Collateral.
 
(s)           Budget.  An operating and capital expenditure budget for such Real
Estate in form and substance reasonably satisfactory to the Administrative
Agent, together with a thirty-six (36)  month cash flow projection.  The capital
expenditure budget for the Real Estate must show adequate reserves or cash flow
to cover capital expenditure needs of the Real Estate.
 
(t)           Operating Statements.  Operating statements for such Real Estate
in substantially the form of such statements delivered to the Lenders under
Section 7.1 covering each of the twelve (12) fiscal quarters ending immediately
prior to the addition of such Real Estate to the Collateral, to the extent
available.
 
(u)           Sales PSF.  To the extent not covered by the Operating Statements
provided in connection with clause (t) hereinabove, sales information for the
Real Estate to permit the calculation of Sales PSF for such Real Estate.
 
(v)           Guarantor Documents.  With respect to Real Estate owned by a
Subsidiary Guarantor, the Joinder Agreement and such other documents,
instruments, reports, assurances, or opinions as the Administrative Agent may
reasonably require.
 
(w)           Pro Forma Covenant Calculations.  A certificate showing the pro
forma covenant calculations for the covenants in Section 7.24 and Section 7.25,
as if such Real Estate was included in the calculation of the Borrowing Base
Availability.
 
(x)           Additional Documents.  Such other REA estoppels, Ground Lease
estoppels, agreements, documents, certificates, reports or assurances as the
Administrative Agent may reasonably require.
 


 


Schedule 4.3-3


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.7
 
LITIGATION & GUARANTY OBLIGATIONS
 
(See Section 6.7)
 


 
NONE.
 


 


Schedule 6.7-1


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.8(a)
 
SUBSIDIARIES
 
[SEE ATTACHED]
 


 


Schedule 6.8(a)-1


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.8(b)
 
UNCONSOLIDATED AFFILIATES
 


 


 
NONE.
 


Schedule 6.8(b)-1


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.14
 
EXCEPTIONS TO OWNERSHIP FREE OF UNPERMITTED LIENS
(See Section 6.14)
 
NONE.
 


Schedule 6.14-1


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.20
 
ENVIRONMENTAL MATTERS
(See Section 6.20)
 
NONE.
 


Schedule 6.20-1


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.23
 
LEASES WITH FREE RENT, RENT CREDITS AND OFFSETS
 


 
All as set forth on the Certified Rent Rolls for the Collateral Pool Properties
dated as of September 30, 2013.
 
 
 
 
 
Schedule 6.23-1
 

--------------------------------------------------------------------------------

 